--------------------------------------------------------------------------------

Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------


TERM CREDIT AGREEMENT


among


REVLON CONSUMER PRODUCTS CORPORATION,
as the Borrower,


REVLON, INC.,
as Holdings,


THE LENDERS PARTY HERETO and


CITIBANK, N.A.,
as Administrative Agent and Collateral Agent


Dated as of September 7, 2016



--------------------------------------------------------------------------------

 
CITIGROUP GLOBAL MARKETS INC.,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers,


CITIGROUP GLOBAL MARKETS INC.
 MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC.,
MACQUARIE CAPITAL (USA) INC., and
BARCLAYS BANK PLC,
as Joint Bookrunners


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent,


and


CREDIT SUISSE SECURITIES (USA) LLC,
and
DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agents



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Page
       
SECTION I.
DEFINITIONS
1
         
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
60
 
1.3
Pro Forma Calculations
62
 
1.4
Exchange Rates; Currency Equivalents
63
 
1.5
Letter of Credit Amounts
64
 
1.6
Covenants
64
       
SECTION II.
AMOUNT AND TERMS OF COMMITMENTS
65
         
2.1
Term Commitments
65
 
2.2
Procedure for Initial Term B Loan Borrowing
65
 
2.3
Repayment of Initial Term B Loans
65
 
2.4
Revolving Commitments
66
 
2.5
Procedure for Revolving Loan Borrowing
66
 
2.6
Swingline Loans
67
 
2.7
Defaulting Lenders
69
 
2.8
Repayment of Loans
70
 
2.9
Commitment Fees, etc.
71
 
2.10
Termination or Reduction of Commitments
71
 
2.11
Optional Prepayments
72
 
2.12
Mandatory Prepayments
73
 
2.13
Conversion and Continuation Options
75
 
2.14
Minimum Amounts and Maximum Number of Eurocurrency Tranches
76
 
2.15
Interest Rates and Payment Dates
76
 
2.16
Computation of Interest and Fees
77
 
2.17
Inability to Determine Interest Rate
77
 
2.18
Pro Rata Treatment and Payments
78
 
2.19
Requirements of Law
80
 
2.20
Taxes
81
 
2.21
Indemnity
84
 
2.22
Illegality
84
 
2.23
Change of Lending Office
84
 
2.24
Replacement of Lenders
85
 
2.25
Incremental Loans
86
 
2.26
Extension of Term Loans and Revolving Commitments
90
       
SECTION III.
LETTERS OF CREDIT
93
         
3.1
L/C Commitment
93
 
3.2
Procedure for Issuance of Letter of Credit
93
 
3.3
Fees and Other Charges
94
 
3.4
L/C Participations
95
 
3.5
Reimbursement Obligation of the Borrower
96
 
3.6
Obligations Absolute
96



i

--------------------------------------------------------------------------------

 

 
3.7
Role of the Issuing Lender
98
 
3.8
Letter of Credit Payments
98
 
3.9
Applications
99
 
3.10
Applicability of ISP and UCP
99
 
3.11
Designation of Issuing Lender
99
       
SECTION IV.
REPRESENTATIONS AND WARRANTIES
99
         
4.1
Financial Condition
99
 
4.2
No Change
100
 
4.3
Existence; Compliance with Law
100
 
4.4
Corporate Power; Authorization; Enforceable Obligations
100
 
4.5
No Legal Bar
101
 
4.6
No Material Litigation
101
 
4.7
No Default
101
 
4.8
Ownership of Property; Liens
101
 
4.9
Intellectual Property
101
 
4.10
Taxes
102
 
4.11
Federal Regulations
102
 
4.12
ERISA.
102
 
4.13
Investment Company Act
102
 
4.14
Subsidiaries
103
 
4.15
Environmental Matters
103
 
4.16
Accuracy of Information, etc.
103
 
4.17
Security Documents
103
 
4.18
Solvency
104
 
4.19
Anti-Terrorism
104
 
4.20
Use of Proceeds
104
 
4.21
Labor Matters
104
 
4.22
Senior Indebtedness
104
 
4.23
OFAC
105
 
4.24
Anti-Corruption Compliance
105
       
SECTION V.
CONDITIONS PRECEDENT
105
         
5.1
Conditions to Initial Extension of Credit on the Closing Date
105
 
5.2
Conditions to Each Extension of Credit After Closing Date
108
       
SECTION VI.
AFFIRMATIVE COVENANTS
108
         
6.1
Financial Statements
108
 
6.2
Certificates; Other Information
109
 
6.3
Payment of Taxes
110
 
6.4
Conduct of Business and Maintenance of Existence, etc.; Compliance
111
 
6.5
Maintenance of Property; Insurance
111
 
6.6
Inspection of Property; Books and Records; Discussions
111
 
6.7
Notices
112
 
6.8
Additional Collateral, etc.
113
 
6.9
Use of Proceeds
118
 
6.10
Post Closing
118



ii

--------------------------------------------------------------------------------

 

 
6.11
Credit Ratings
118
 
6.12
Line of Business
118
 
6.13
Changes in Jurisdictions of Organization; Name
118
       
SECTION VII.
NEGATIVE COVENANTS
118
         
7.1
[reserved]
118
 
7.2
Indebtedness
118
 
7.3
Liens
123
 
7.4
Fundamental Changes
127
 
7.5
Dispositions of Property
129
 
7.6
Restricted Payments
132
 
7.7
Investments
135
 
7.8
Prepayments, Etc. of Indebtedness; Amendments
140
 
7.9
Transactions with Affiliates
141
 
7.10
Sales and Leasebacks
143
 
7.11
Changes in Fiscal Periods
143
 
7.12
Negative Pledge Clauses
143
 
7.13
Clauses Restricting Subsidiary Distributions
145
 
7.14
Limitation on Hedge Agreements
147
 
7.15
Amendment of Company Tax Sharing Agreement
147
       
SECTION 7A.
HOLDINGS NEGATIVE COVENANTS
147
       
SECTION VIII.
EVENTS OF DEFAULT
147
         
8.1
Events of Default
147
       
SECTION IX.
THE AGENTS
152
         
9.1
Appointment
152
 
9.2
Delegation of Duties
152
 
9.3
Exculpatory Provisions
153
 
9.4
Reliance by the Agents
153
 
9.5
Notice of Default
154
 
9.6
Non-Reliance on Agents and Other Lenders
154
 
9.7
Indemnification
154
 
9.8
Agent in Its Individual Capacity
155
 
9.9
Successor Agents
155
 
9.10
Authorization to Release Liens and Guarantees
156
 
9.11
Agents May File Proofs of Claim
156
 
9.12
Specified Hedge Agreements, Specified Cash Management Obligations and Specified
Additional Obligations
156
 
9.13
Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and Co-Documentation
Agents
157
       
SECTION X.
MISCELLANEOUS
157
         
10.1
Amendments and Waivers
157
 
10.2
Notices; Electronic Communications
161



iii

--------------------------------------------------------------------------------

 

 
10.3
No Waiver; Cumulative Remedies
164
 
10.4
Survival of Representations and Warranties
165
 
10.5
Payment of Expenses; Indemnification
165
 
10.6
Successors and Assigns; Participations and Assignments
166
 
10.7
Adjustments; Set off
172
 
10.8
Counterparts
172
 
10.9
Severability
172
 
10.10
Integration
173
 
10.11
GOVERNING LAW
173
 
10.12
Submission to Jurisdiction; Waivers
173
 
10.13
Acknowledgments
174
 
10.14
Confidentiality
174
 
10.15
Release of Collateral and Guarantee Obligations; Subordination of Liens
176
 
10.16
Accounting Changes
177
 
10.17
WAIVERS OF JURY TRIAL
178
 
10.18
USA PATRIOT ACT
178
 
10.19
Effect of Certain Inaccuracies
178
 
10.20
Interest Rate Limitation
179
 
10.21
Payments Set Aside
179
 
10.22
Electronic Execution of Assignments and Certain Other Documents
179
 
10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
180




 
SCHEDULES:
   
1.1B
Specified Hedge Agreements, Specified Cash Management Obligations and Specified
Additional Obligations (Term Loan)
2.1
Commitments
4.3
Existence; Compliance with Law
4.4
Consents, Authorizations, Filings and Notices
4.6
Litigation
4.8A
Excepted Property
4.8B
Owned Real Property
4.14
Subsidiaries
4.17
UCC Filing Jurisdictions
6.10
Post Closing Matters
7.2(d)
Existing Indebtedness
7.3(f)
Existing Liens
7.7
Existing Investments
7.9
Transactions with Affiliates
7.12
Existing Negative Pledge Clauses
7.13
Clauses Restricting Subsidiary Distributions
     
EXHIBITS:
   
A
Form of Guarantee and Collateral Agreement
B
Form of Compliance Certificate
C
Form of Closing Certificate
D
Form of Assignment and Assumption



iv

--------------------------------------------------------------------------------

 
E
Form of Affiliate Lender Assignment and Assumption
F
Form of Exemption Certificate
G
Form of Solvency Certificate
H
Form of Joinder Agreement
I
Form of Prepayment Option Notice
J-1
Form of Term Loan Note
J-2
Form of Revolving Note
K
Form of ABL Intercreditor Agreement
L-1
Form of Increase Supplement
L-2
Form of Lender Joinder Agreement
M
Form of Mortgage



v

--------------------------------------------------------------------------------



TERM CREDIT AGREEMENT, dated as of September 7, 2016, among REVLON CONSUMER
PRODUCTS CORPORATION, a Delaware corporation (the “Company” or the “Borrower”),
REVLON, INC., a Delaware corporation (“Holdings”) solely for purposes of Section
7A, the several banks and other financial institutions or entities from time to
time parties to this Agreement (the “Lenders”) and CITIBANK, N.A., as
Administrative Agent and Collateral Agent.


The parties hereto hereby agree as follows:



SECTION I. DEFINITIONS



1.1          Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“2021 Notes”: the Borrower’s 5.75% senior notes due 2021.


“2024 Notes”: as defined in the definition of “Transactions”.


“ABL Designated Banking Services Obligations”: as defined in the ABL
Intercreditor Agreement.


“ABL Designated Specified Additional Obligations”: as defined in the ABL
Intercreditor Agreement.


“ABL Designated Swap Obligations”: as defined in the ABL Intercreditor
Agreement.


“ABL Documents”: the collective reference to the ABL Facility Agreement and any
other document, agreement and instrument executed and/or delivered in connection
therewith or relating thereto, together with any amendment, supplement, waiver,
or other modification to any of the foregoing.


“ABL Facility”: the asset-based revolving credit facility made available to the
Borrower pursuant to the ABL Facility Agreement.


“ABL Facility Agreement”: the Asset-Based Revolving Credit Agreement, dated as
of the date hereof, among the Borrower, the local borrowing subsidiaries party
thereto, Holdings, the lenders and issuing lenders from time to time party
thereto and Citibank, N.A., as administrative agent, collateral agent, issuing
lender and swingline lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.


“ABL Facility First Priority Collateral”:  as defined in the ABL Intercreditor
Agreement.


“ABL Intercreditor Agreement”:  the ABL Intercreditor Agreement, dated as of the
date hereof, among the Borrower, Holdings, the Subsidiary Guarantors, the
Collateral Agent and the collateral agent under the ABL Documents, substantially
in the form of Exhibit K, as the same may be amended, supplemented, waived or
otherwise modified from time to time.


“ABL Loan”: any loan made pursuant to the ABL Facility.


“ABR”:  for any day, a rate per annum equal to the highest of (a) the rate of
interest last quoted by The Wall Street Journal as the “prime rate” in the
United States, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (c) the Eurocurrency Rate for a one-month interest period beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Rate for any day shall be based on the rate appearing on the Screen
two Business Days prior to such day at approximately 11 a.m., London time, as
the Eurocurrency Rate for deposits denominated with a one-month interest
period.  Any change in the ABR due to a change in the “prime rate” shall be
effective on the effective date of such change in the “prime rate”, the Federal
Funds Effective Rate or the Eurocurrency Rate, as the case may be.
1

--------------------------------------------------------------------------------



“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.


“Accelerated Maturity Date”: the date that is 91 days prior to the stated
maturity date of the 2021 Notes if, on such date, any 2021 Notes remain
outstanding; provided that the Accelerated Maturity Date shall not apply for any
purpose under this Agreement if, on the applicable date (and on each day during
such 91-day period), the Borrower and its Restricted Subsidiaries have Liquidity
(as defined below) of at least the sum of (x) the outstanding principal amount
of the 2021 Notes, plus (y) $200,000,000.  For purposes hereof, “Liquidity”
shall mean, at any time, the sum of (i) the difference of (a) all Unrestricted
Cash of the Borrower and its Restricted Subsidiaries minus (b) any Unrestricted
Cash included in the Borrowing Base (as defined in the ABL Facility Agreement as
in effect on the date hereof), (ii) the aggregate Available Revolving
Commitments of all Revolving Lenders and, (iii) the aggregate Excess
Availability (as defined in the ABL Facility Agreement as in effect on the date
hereof) under the ABL Facility Agreement, in each case, at such time,
provided, that, with respect to clause (ii), the conditions set forth in
Sections 5.2(a) and 5.2(b) shall be satisfied at such time.


“Accounting Changes”:  as defined in Section 10.16.


“Administrative Agent”:  Citibank, N.A., as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and permitted assigns in such capacity in accordance with Section
9.9.


“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.


“Affiliate Lender Assignment and Assumption”:  an Affiliate Lender Assignment
and Assumption, substantially in the form of Exhibit E or such other form
reasonably acceptable to the Administrative Agent and the Borrower.


“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 10.13 and 10.14 and
the definitions of Obligations, Specified Cash Management Obligations and
Specified Hedge Agreement, the Joint Lead Arrangers, Joint Bookrunners,
Syndication Agent and Co-Documentation Agents.


“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the aggregate amount of
such Lender’s Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.


2

--------------------------------------------------------------------------------



“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.


“Agreed Purposes”:  as defined in Section 10.14.


“Agreement”:  this Term Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.


“Anti-Corruption Law”:  the United States Foreign Corrupt Practices Act of 1977,
as amended, the U.K. Bribery Act 2010, or any applicable law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials.


“Applicable Margin” or “Applicable Commitment Fee Rate”:  for any day, with
respect to (i) the Loans under the Initial Term B Facility, in the case of the
Applicable Margin, 2.50% with respect to Initial Term B Loans that are ABR Loans
and 3.50% with respect to Initial Term B Loans that are Eurocurrency Loans and
(ii) the Loans under any New Loan Commitments, the applicable rate and the
commitment fee, as applicable, set forth in the applicable Joinder Agreement.


“Applicable Period”:  as defined in Section 10.19.


“Applicable Threshold Price”: as defined in the definition of “Dutch Auction”.


“Application”:  an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.


“Approved Fund”:  as defined in Section 10.6(b).


“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e), (p) or (v) or (b) not
otherwise permitted under Section 7.5, in each case, which yields Net Cash
Proceeds in excess of $10,000,000.


“Assignee”:  as defined in Section 10.6(b).


“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D or such other form reasonably acceptable to the Administrative
Agent and the Borrower.


“Auction Amount”: as defined in the definition of “Dutch Auction”.


“Auction Assignment and Acceptance”: as defined in the definition of “Dutch
Auction”.


“Auction Manager”: the Administrative Agent or any designee thereof.


“Auction Notice”: as defined in the definition of “Dutch Auction”.


“Auction Offeror”: as defined in the definition of “Dutch Auction”.


“Available Amount”:  as at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
3

--------------------------------------------------------------------------------




(a) $200,000,000; plus



(b)          an amount (which amount shall not be less than zero) equal to 50%
of the Consolidated Net Income of the Borrower for the period (taken as one
accounting period) from October 1, 2016 to the end of the Borrower’s most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1; plus


(c)          the aggregate amount of proceeds received after the Closing Date
and on or prior to such date that do not constitute Net Cash Proceeds pursuant
to clause (a) of the definition thereof, solely as a result of the de minimis
thresholds set forth in the definitions of “Asset Sale” and “Recovery Event”;
plus


(d)          (i) the cumulative amount of cash proceeds from (x) the sale of
Capital Stock (other than Disqualified Capital Stock) of the Borrower, Holdings
or any Parent Company (y) capital contributions, in each case, after the Closing
Date (including upon exercise of warrants or options), which proceeds have been
contributed as common equity to the capital of the Borrower and not previously
applied for a purpose other than use in the Available Amount, and (ii) Capital
Stock (other than Disqualified Capital Stock) of Holdings, the Borrower or any
Parent Company issued upon conversion of Indebtedness (other than Indebtedness
that is contractually subordinated to the Obligations in right of payment) of
the Borrower or any Restricted Subsidiary owed to a person other than the
Borrower or a Restricted Subsidiary not previously applied for a purpose other
than use in the Available Amount; provided, that this clause (d) shall exclude
sales of Capital Stock financed as contemplated by Section 7.7(g) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 7.8; plus



(e) [reserved]; plus




(f) [reserved]; plus



(g)          100% of the aggregate amount received by the Borrower or any
Restricted Subsidiary in cash  after the Closing Date from any dividend, other
distribution or return of capital by an Unrestricted Subsidiary; plus


(h)          in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or any of its Restricted Subsidiaries, the Fair Market Value of the Investments
of the Borrower or any of its Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable); plus


(i)           an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by the Borrower
or any of its Restricted Subsidiaries in respect of any Investments made
pursuant to Sections 7.7(h)(C) or 7.7(v)(ii); plus


(j)           Declined Amounts not otherwise used to make any Investment,
Restricted Payment or payment or distribution made in respect of any Junior
Financing not from the Available Amount; minus


(k)          any amounts thereof used to make Investments pursuant to Sections
7.7(h)(C) or 7.7(v)(ii)  after the Closing Date prior to such time; minus


4

--------------------------------------------------------------------------------



(l)            the cumulative amount of Restricted Payments made pursuant to
Section 7.6(b) prior to such time; minus


(m)          any amount thereof used to make payments or distributions in
respect of Junior Financings pursuant to Section 7.8(a)(i) (other than payments
made with proceeds from the issuance of Capital Stock that were excluded from
the calculation of the Available Amount pursuant to clause (d) above).


“Available Revolving Commitment”:  as to each Revolving Lender at any time, if
any, an amount equal to the excess, if any, of (a) such Revolving Lender’s
Revolving Commitment then in effect (including any New Loan Commitments which
are Revolving Commitments) over (b) such Revolving Lender’s Revolving Extensions
of Credit then outstanding.


“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Benefited Lender”:  as defined in Section 10.7(a).


“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.


“Borrower”:  as defined in the preamble hereto.


“Borrower Materials”: as defined in Section 10.2(c).


“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.


“Borrowing Minimum”: (a) in the case of a Revolving Loan denominated in Dollars,
$1,000,000 or as otherwise specified in any First Incremental Revolving
Agreement, as the same may be changed from time to time by any Subsequent
Incremental Revolving Agreement or otherwise pursuant to the terms hereof, and
(b) in the case of a Revolving Loan denominated in any Permitted Foreign
Currency, such roughly equivalent amount in such Permitted Foreign Currency as
may be reasonably specified by the Administrative Agent.


“Borrowing Multiple”: (a) in the case of a Revolving Loan denominated in
Dollars, $100,000 or as otherwise specified in any First Incremental Revolving
Agreement, as the same may be changed from time to time by any Subsequent
Incremental Revolving Agreement or otherwise pursuant to the terms hereof, and
(b) in the case of a Revolving Loan denominated in any Permitted Foreign
Currency, such roughly equivalent amount in such Permitted Foreign Currency as
may be reasonably specified by the Administrative Agent.


5

--------------------------------------------------------------------------------



“Business”:  the business activities and operations of the Borrower and/or its
Subsidiaries on the Closing Date, after giving effect to the Transactions.


“Business Day”:  any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located and:


(a)          if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day;


(b)          if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day;


(c)          if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than Dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and


(d)          if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Calculation Date”:  as defined in Section 1.3(a).


“Capital Expenditures”:  for any period, with respect to any Person, (a) the
additions to property, plant and equipment (including replacements, capitalized
repairs and improvements during such period) which are required to be
capitalized under GAAP on a balance sheet of such Person, and other capital
expenditures of such Person that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (b) Capital Lease Obligations incurred by such Person; provided,
that in any event the term “Capital Expenditures” shall exclude:  (i) any
Permitted Acquisition and any other Investment permitted hereunder; (ii) any
expenditures to the extent financed with any Reinvestment Deferred Amount or the
proceeds of any Disposition or Recovery Event that are not required to be
applied to prepay Term Loans; (iii) expenditures for leasehold improvements for
which such Person is reimbursed in cash or receives a credit; (iv) capital
expenditures to the extent they are made with the proceeds of equity
contributions (other than in respect of Disqualified Capital Stock) made to the
Borrower after the Closing Date; (v) capitalized interest in respect of
operating or capital leases; (vi) the book value of any asset owned to the
extent such book value is included as a capital expenditure as a result of
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; and (vii)
any non-cash amounts reflected as additions to property, plant or equipment on
such Person’s consolidated balance sheet.


6

--------------------------------------------------------------------------------



“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided, that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.


“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).


“Cash Collateralize”: with respect to any portion of the L/C Exposure, to pay to
the Administrative Agent an amount of cash and/or Cash Equivalents to be held as
security for obligations of the Borrower in respect of such portion of the L/C
Exposure in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent, or backstop in a manner
satisfactory to, or make other arrangements satisfactory to, the Administrative
Agent and the applicable Issuing Lender with respect to such portion of the L/C
Exposure. “Cash Collateralization” and “Cash Collateral” shall have correlative
meanings.


“Cash Equivalents”:


(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within 18
months from the date of acquisition thereof;


(b)          certificates of deposit, time deposits and eurodollar time deposits
with maturities of 18 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 18 months and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus at
the date of acquisition thereof in excess of $250,000,000;


(c)          repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;


(d)          commercial paper having a rating of at least A-1 from S&P or P-1
from Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and maturing
within 18 months after the date of acquisition and Indebtedness and preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 18 months or less from the date of
acquisition;


(e)          readily marketable direct obligations issued by or directly and
fully guaranteed or insured by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 18 months or less from the date of
acquisition;


7

--------------------------------------------------------------------------------



(f)          marketable short-term money market and similar securities having a
rating of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency) and in each case maturing within 18 months
after the date of creation or acquisition thereof;


(g)          Investments with average maturities of 12 months or less from the
date of acquisition in money market funds rated AA- (or the equivalent thereof)
or better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s;


(h)          (x) such local currencies in those countries in which the Borrower
and its Restricted Subsidiaries transact business from time to time in the
ordinary course of business and (y) investments of comparable tenor and credit
quality to those described in the foregoing clauses (a) through (g) or otherwise
customarily utilized in countries in which the Borrower and its Restricted
Subsidiaries operate for short term cash management purposes; and


(i)          Investments in funds which invest substantially all of their assets
in Cash Equivalents of the kinds described in clauses (a) through (h) of this
definition.


“Cash Management Obligations”:  obligations in respect of any overdraft or other
liabilities arising from treasury, depository and cash management services,
credit or debit card, or any automated clearing house transfers of funds.


“Cash Management Provider”: as defined in the definition of “Specified Cash
Management Obligations”.


“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.


“Change of Control”:  as defined in Section 8.1(j).


“Charges”:  as defined in Section 10.20.


“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.


“Citibank”: Citibank, N.A.


“Closing Date”:  September 7, 2016.


“Code”:  the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise indicated).


“Co-Documentation Agents”:  Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., each in its capacity as co-documentation agent.


“Collateral”:  all the “Collateral” as defined in any Security Document.


“Collateral Agent”:  Citibank, N.A., in its capacity as collateral agent for the
Secured Parties under the Security Documents and any of its successors and
permitted assigns in such capacity in accordance with Section 9.9.


“Commitment”:  as to any Lender, the sum of the Revolving Commitments, Initial
Term B Commitments, the Extended Revolving Commitments and the New Loan
Commitments (in each case, if any) of such Lender.


8

--------------------------------------------------------------------------------



“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount”.


“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.


“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.


“Commonly Controlled Plan”:  as defined in Section 4.12(b).


“Company”:  as defined in the preamble hereto.


“Company Tax Sharing Agreement”: the Tax Sharing Agreement, dated as of March
26, 2004, among Holdings, the Company and certain of its Subsidiaries, as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions of Section 7.15.


“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B or such other form reasonably acceptable
to the Administrative Agent and the Borrower.


“Confidential Information”:  as defined in Section 10.14.


“Consolidated Current Assets”:  with respect to any Person at any date, in
accordance with GAAP, the total consolidated current assets on a consolidated
balance sheet of such Person and its Subsidiaries less any cash and Cash
Equivalents.


“Consolidated Current Liabilities”:  with respect to any Person at any date, in
accordance with GAAP, the total current liabilities on a consolidated balance
sheet of such Person and its Subsidiaries less any short-term borrowings and the
current portion of any long-term Indebtedness.


“Consolidated EBITDA”:  of any Person for any period, shall mean the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period plus, without duplication and, if applicable, except with respect to
clauses (f), (n) and (s) of this definition, to the extent deducted in
calculating such Consolidated Net Income for such period, the sum of:


(a)          provisions for taxes based on income (or similar taxes in lieu of
income taxes), profits, capital (or equivalents), including federal, foreign,
state, local, franchise, excise and similar taxes and foreign withholding taxes
paid or accrued during such period (including penalties and interest related to
taxes or arising from tax examinations);


(b)          Consolidated Net Interest Expense and, to the extent not reflected
in such Consolidated Net Interest Expense, any net losses on hedging obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk or foreign exchange rate risk, amortization or write-off of debt
discount and debt issuance costs and commissions, premiums, discounts and other
fees and charges associated with Indebtedness (including commitment, letter of
credit and administrative fees and charges with respect to the Facilities and
the ABL Facility);


9

--------------------------------------------------------------------------------



(c)          depreciation and amortization expense and impairment charges
(including deferred financing fees, original issue discount, amortization of
convertible notes and other convertible debt instruments, capitalized software
expenditures, amortization of intangibles (including goodwill), organization
costs and amortization of unrecognized prior service costs, and actuarial gains
and losses related to pensions, and other post-employment benefits);


(d)          all management, monitoring, consulting and advisory fees, and due
diligence expense and other transaction fees and expenses and related expenses
paid (or any accruals related to such fees or related expenses) (including by
means of a dividend) during such period;


(e)          any extraordinary, unusual or non-recurring income or gains or
charges, expenses or losses (including (x) gains or losses on sales of assets
outside of the ordinary course of business, (y) restructuring and integration
costs or reserves, including any retention and severance costs, costs associated
with office and facility openings, closings and consolidations, relocation
costs, contract termination costs, future lease commitments, excess pension
charges and other non-recurring business optimization expenses and legal and
settlement costs, and (z) any expenses in connection with the Transactions);


(f)          (A) to the extent covered by insurance and actually reimbursed, or,
so long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption; and (B) amounts estimated
in good faith to be received from insurance in respect of lost revenues or
earnings in respect of liability or casualty events or business interruption
(with a deduction for amounts actually received up to such estimated amount to
the extent included in Consolidated EBITDA in a future period);


(g)          any other non-cash income or gains (other than the accrual of
revenue in the ordinary course), but excluding any such items (i) in respect of
which cash was received in a prior period or will be received in a future period
or (ii) which represent the reversal in such period of any accrual of, or
reserve for, anticipated cash charges in any prior period where such accrual or
reserve is no longer required, all as determined on a consolidated basis;


(h)          transaction costs, fees, losses and expenses (in each case whether
or not any transaction is actually consummated) (including those with respect to
any amendments or waivers of the Loan Documents or the ABL Documents, and those
payable in connection with the sale of Capital Stock, recapitalization, the
incurrence of Indebtedness permitted by Section 7.2, transactions permitted by
Section 7.4, Dispositions permitted by Section 7.5, or any Permitted Acquisition
or other Investment permitted by Section 7.7);


(i)          accruals and reserves that are established or adjusted within
twelve months after the Closing Date and that are so required to be established
or adjusted in accordance with GAAP or as a result of adoption or modification
of accounting policies;


(j)          all costs and expenses incurred in defending, settling and
compromising any pending or threatened litigation claim, action or legal dispute
up to an amount not to exceed $15,000,000 in such period;


10

--------------------------------------------------------------------------------



(k)          charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any Qualified Contract or any agreement in
connection with the Transactions, a Permitted Acquisition or any other
acquisition or Investment permitted by Section 7.7, in each case, to the extent
that coverage has not been denied (other than any such denial that is being
contested by the Borrower and/or its Restricted Subsidiaries in good faith) and
so long as such amounts are actually reimbursed to such Person and its
Restricted Subsidiaries in cash within one year after the related amount is
first added to Consolidated EBITDA pursuant to this clause (k) (and to the
extent not so reimbursed within one year, such amount not reimbursed shall be
deducted from Consolidated EBITDA during the next measurement period); it being
understood that such amount may subsequently be included in Consolidated EBITDA
in a measurement period to the extent of amounts actually reimbursed);


(l)            costs of surety bonds of such Person and its Restricted
Subsidiaries in connection with financing activities;


(m)          costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith;


(n)          the amount of expected cost savings and other operating
improvements and synergies reasonably identifiable and reasonably supportable
(as determined by the Borrower or any Restricted Subsidiary in good faith) to be
realized as a result of the Transactions, any acquisition or Disposition
(including the termination or discontinuance of activities constituting such
business), any Investment, operating expense reductions, operating improvements,
restructurings, cost savings initiatives, operational changes or similar
initiatives or transactions (including resulting from any head count reduction
or closure of facilities) taken or committed to be taken during such (or any
prior) period (in each case calculated on a pro forma basis as though such cost
savings and other operating expense reductions, operating improvements and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions to the extent
already included in the Consolidated Net Income for such period; provided, that
(i) (A) such cost savings, operating improvements and synergies are reasonably
anticipated to result from such actions and (B) actions resulting in such
operating expense reductions or other operating improvements, synergies or cost
savings are reasonably anticipated to have commenced within 18 months and (ii)
no cost savings shall be added pursuant to this clause (n) to the extent already
included in clause (e) above with respect to such period;


(o)          earn-out, contingent compensation and similar obligations incurred
in connection with any acquisition or other investment and paid (if not
previously accrued) or accrued;


(p)          net realized losses relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of FASB ASC 830
(including net realized losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized gains from related Hedge
Agreements);


(q)          costs, charges, accruals, reserves or expenses attributable to cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization, management changes, restructurings
and integrations (including inventory optimization programs, software and other
intellectual property development costs, costs related to the closure or
consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs) or other fees relating to any of the foregoing;


11

--------------------------------------------------------------------------------



(r)          (i) any net realized loss resulting from fair value accounting
required by FASB ASC 815 (including as a result of the mark-to-market of
obligations of Hedge Agreements and other derivative instruments), (ii) any net
realized loss resulting in such period from currency translation losses related
to currency re-measurements of Indebtedness and (iii) the amount of loss
resulting in such period from a sale of receivables, payment intangibles and
related assets in connection with a receivables financing; and


(s)          cash receipts (or any netting arrangements resulting in reduced
cash expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to the below for any previous period and not added
back,


minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum, without duplication, of:


(A)          the amount of cash received in such period in respect of any
non-cash income or gain in a prior period (to the extent such non-cash income or
gain previously increased Consolidated Net Income in a prior period);


(B)          net realized gains relating to mark-to-market of amounts
denominated in foreign currencies resulting from the application of FASB ASC 830
(including net realized gains from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized losses from related Hedge
Agreements); and


(C)          (i) any net realized gain resulting from fair value accounting
required by FASB ASC 815 (including as a result of the mark-to-market of
obligations of Hedge Agreements and other derivative instruments), (ii) any net
realized gain resulting in such period from currency translation gains related
to currency re-measurements of Indebtedness and (iii) the amount of gain
resulting in such period from a sale of receivables, payment intangibles and
related assets in connection with a receivables financing;


provided, that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by Holdings, the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 18 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period).  With respect to each joint venture or minority investee of the
Borrower or any of its Restricted Subsidiaries, for purposes of calculating
Consolidated EBITDA, the amount of EBITDA (calculated in accordance with this
definition) attributable to such joint venture or minority investee, as
applicable, that shall be counted for such purposes (without duplication of
amounts already included in Consolidated Net Income) shall equal the product of
(x) the Borrower’s or such Restricted Subsidiary’s direct and/or indirect
percentage ownership of such joint venture or minority investee and (y) the
EBITDA (calculated in accordance with this definition) of such joint venture or
minority investee.


12

--------------------------------------------------------------------------------



Unless otherwise qualified, all references to “Consolidated EBITDA” in this
Agreement shall refer to Consolidated EBITDA of the Borrower.


Consolidated EBITDA shall be deemed to be $223,400,000 for the fiscal quarter
ended September 30, 2015, $126,800,000 for the fiscal quarter ended December 31,
2015, $69,700,000 for the fiscal quarter ended March 31, 2016 and $86,100,000
for the fiscal quarter ended June 30, 2016.


“Consolidated Net First Lien Leverage”:  at any date, (a) the aggregate
principal amount of all senior secured Funded Debt of the Borrower and its
Restricted Subsidiaries on such date that is secured by a lien on the Collateral
(unless the lien securing such Funded Debt is junior or subordinated to the
liens of both the Lenders and the lenders under the ABL Facility Agreement),
minus (b) Unrestricted Cash on such date, in each case determined on a
consolidated basis in accordance with GAAP.


“Consolidated Net First Lien Leverage Ratio”:  as of any date of determination,
the ratio of (a) Consolidated Net First Lien Leverage on such date to (b)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period.


“Consolidated Net Income”:  of any Person for any period, shall mean the
consolidated net income (or loss) of such Person and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided, that in calculating Consolidated Net Income of the Borrower and its
consolidated Restricted Subsidiaries for any period:


(a)          the income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries shall be excluded;


(b)          the income (or loss) of any Person that is not a subsidiary of such
Person, or is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting shall be excluded, except to the extent of dividends,
return of capital or similar distributions actually received by such Person or
its Restricted Subsidiaries (which dividends, return of capital and
distributions shall be included in the calculation of Consolidated Net Income);


(c)          (i) any net unrealized gains and losses resulting from fair value
accounting required by FASB ASC 815 (including as a result of the mark-to-market
of obligations of Hedge Agreements and other derivative instruments) and (ii)
any net unrealized gains and losses resulting in such period from currency
translation losses (or similar charges) related to currency re-measurements of
Indebtedness or other liabilities or from currency fluctuations, in each case
shall be excluded;


(d)          any net unrealized gains and losses relating to mark-to-market of
amounts denominated in foreign currencies resulting from the application of FASB
ASC 830 (including net unrealized gain and losses from exchange rate
fluctuations on intercompany balances and balance sheet items) shall be
excluded;


(e)          the cumulative effect of a change in accounting principles during
such period shall be excluded;


13

--------------------------------------------------------------------------------



(f)            non-cash interest expense resulting from the application of
Accounting Standards Codification Topic 470-20 “Debt—Debt with Conversion
Options—Recognition” shall be excluded;


(g)          any charges resulting from the application of FASB ASC 805
“Business Combinations,” FASB ASC 350 “Intangibles—Goodwill and Other,” FASB ASC
360-10-35-15 “Impairment or Disposal of Long-Lived Assets,” FASB ASC 480-10-25-4
“Distinguishing Liabilities from Equity—Overall—Recognition” or FASB ASC 820
“Fair Value Measurements and Disclosures” shall be excluded;


(h)          effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such person and its subsidiaries) in
component amounts required or permitted by GAAP, resulting from the application
of purchase accounting or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded;


(i)            any income (or loss) for such period attributable to the early
extinguishment or buy-back of indebtedness, Hedge Agreements or other derivative
instruments shall be excluded;


(j)            any non-cash charges for deferred tax asset valuation allowances
shall be excluded;


(k)           any other non-cash charges (including goodwill or asset impairment
charges), expenses or losses, including write-offs and write-downs (including in
respect of unamortized debt issuance costs and deferred financing fees) and any
non-cash cost related to the termination of any employee pension benefit plan
(except to the extent such charges, expenses or losses represent an accrual of
or reserve for cash expenses in any future period or an amortization of a
prepaid cash expense paid in a prior period) shall be excluded;


(l)            non-cash stock-based and other equity-based compensation expenses
(including those realized or resulting from stock option plans, employee benefit
plans, post-employment benefit plans, grants of sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights) shall be excluded;


(m)          the Transaction Costs shall be excluded;


(n)          any losses in respect of equity earnings for such period (other
than in respect of losses from equity in affiliates) shall be excluded; and


(o)          gains and losses from the Specified Dispositions and the
consolidated net income (or loss) of any Person or Properties constituting a
division or line of business of any business entity, division or line of
business or fixed asset, in each case, Disposed of, abandoned, closed or
discontinued by Holdings, the Borrower or any of the Restricted Subsidiaries
during such period other than in the ordinary course of business, or of any
Subsidiary designated as an Unrestricted Subsidiary during such period, shall be
excluded for such period (assuming the consummation of such Disposition or such
designation, as the case may be, occurred on the first day of such period).


Unless otherwise qualified, all references to “Consolidated Net Income” in this
Agreement shall refer to Consolidated Net Income of the Borrower.


14

--------------------------------------------------------------------------------



“Consolidated Net Interest Expense”:  of any Person for any period, (a) the sum
of (i) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries, plus (ii) all cash dividend payments (excluding items eliminated
in consolidation) on any series of Disqualified Capital Stock of such Person
made during such period, minus (b) the sum of (i) total cash interest income of
such Person and its Restricted Subsidiaries for such period (excluding any
interest income earned on receivables due from customers), in each case
determined in accordance with GAAP, plus (ii) any one time financing fees (to
the extent included in such Person’s consolidated interest expense for such
period), including, with respect to the Borrower, those paid in connection with
the Loan Documents or in connection with any amendment thereof.  Unless
otherwise qualified, all references to “Consolidated Net Interest Expense” in
this Agreement shall refer to Consolidated Net Interest Expense of the Borrower
and its Restricted Subsidiaries.  For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments actually
made or received by the Borrower or any Subsidiary with respect to interest rate
Hedge Agreements.


“Consolidated Net Secured Leverage”: at any date, (a) the aggregate principal
amount of all senior secured Funded Debt of the Borrower and its Restricted
Subsidiaries on such date, minus (b) Unrestricted Cash on such date, in each
case determined on a consolidated basis in accordance with GAAP.


“Consolidated Net Secured Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Net Secured Leverage on such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended Test Period.


“Consolidated Net Total Leverage”:  at any date, (a) the aggregate principal
amount of all Funded Debt of the Borrower and its Restricted Subsidiaries on
such date, minus (b) Unrestricted Cash on such date, in each case determined on
a consolidated basis in accordance with GAAP.


“Consolidated Net Total Leverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended Test Period.


“Consolidated Total Assets”: at any date, the total assets of the Borrower and
its Restricted Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as shown on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries for the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1, or prior to
the first such delivery, the pro forma financial statements referred to in
Section 5.1(o), determined on a pro forma basis.


“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date; provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (ii) the effects of
purchase accounting and (iii) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedge Agreements.


15

--------------------------------------------------------------------------------



“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any written or recorded agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
Property is bound.


“Debt Fund Affiliate” means any Affiliate of a Person and, in the case of the
Sponsor, any Affiliate of the Sponsor (other than Holdings and its
Subsidiaries), in each case, that is primarily engaged in, or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such Person does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such Affiliate.


“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Declined Amount”:  as defined in Section 2.12(e).


“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Defaulting Lender”: means, subject to Section 2.7(a), any Lender that


(a)          has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,


(b)          has notified the Borrower, the Administrative Agent or any Issuing
Lender or Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied),


(c)          has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or


(d)          has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.


16

--------------------------------------------------------------------------------



Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.7(a)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, each
Swingline Lender and each Lender.


“Designated Jurisdiction”: any country or territory that is the target of
comprehensive Sanctions (as of the date of this Agreement, Iran, Sudan, Syria,
Cuba, North Korea, and Crimea).


“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-cash
Consideration pursuant to an officer’s certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration
within 180 days of receipt thereof.


“Designation Date”:  as defined in Section 2.26(f).


“Discount Range”: as defined in the definition of “Dutch Auction”.


“Disinterested Director”:  as defined in Section 7.9.


“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to
the extent the same constitutes a complete sale, sale and leaseback, assignment,
conveyance, transfer or other disposition, as applicable.  The terms “Dispose”
and “Disposed of” shall have correlative meanings.


“Disqualified Capital Stock”:  Capital Stock that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the Latest Maturity Date in effect on the date such Capital Stock is
issued (other than (i) upon payment in full of the Obligations (other than (x)
indemnification and other contingent obligations not yet due and owing and (y)
obligations in respect of Specified Hedge Agreements, Specified Cash Management
Obligations or Specified Additional Obligations) or (ii) upon a “change in
control”; provided, that any payment required pursuant to this clause (ii) is
subject to the prior repayment in full of the Obligations (other than (x)
indemnification and other contingent obligations not yet due and owing and (y)
obligations in respect of Specified Hedge Agreements, Specified Cash Management
Obligations or Specified Additional Obligations) that are then accrued and
payable and the termination of the Commitments); provided, further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of Holdings, the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.


17

--------------------------------------------------------------------------------



“Disqualified Institution”:  (i) those institutions identified by the Borrower
in writing to the Administrative Agent or prior to June 16, 2016 and (ii)
business competitors of Holdings and its Subsidiaries identified by Borrower in
writing to the Administrative Agent from time to time and, in the case of
clauses (i) and (ii) any known Affiliates readily identifiable by name (other
than, in the case of cause (ii), any Debt Fund Affiliates).  A list of the
Disqualified Institutions will be posted by the Administrative Agent on the
Platform and available for inspection by all Lenders.  Any designation of
Disqualified Institutions by the Borrower at any time after the Closing Date in
accordance with the foregoing shall not apply retroactively to disqualify any
Person that has previously acquired an assignment or participation interest in
any Facility.


“Do not have Unreasonably Small Capital”: the Borrower and its Subsidiaries
taken as a whole after consummation of the Transactions is a going concern and
has sufficient capital to reasonably ensure that it will continue to be a going
concern for the period from the date hereof through the Latest Maturity Date.


“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.


“Dollars” and “$”:  dollars in lawful currency of the United States.


“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary that (i) is
organized under the laws of any jurisdiction within the United States and (ii)
is not a direct or indirect Subsidiary of a Foreign Subsidiary.


“Dutch Auction”: an auction whereby any Term Lender may, at any time, assign all
or a portion of its Term Loans on a non-pro rata basis to Holdings or one of its
Subsidiaries (the “Auction Offeror”) in accordance with the procedures set forth
below or such other procedures as may be agreed between the Administrative Agent
and the Borrower from time to time, pursuant to an offer made available to all
Term Lenders on a pro rata basis, subject to the limitations set forth in
Section 10.6(h):


(a)          Notice Procedures.  In connection with each Dutch Auction, the
Auction Offeror will notify the Auction Manager (for distribution to the Term
Lenders) of the Term Loans that will be the subject of the Dutch Auction by
delivering to the Auction Manager a written notice in form and substance
reasonably satisfactory to the Auction Manager (an “Auction Notice”). Each
Auction Notice shall contain (i) the maximum principal amount of Term Loans the
Auction Offeror is willing to purchase (by assignment) in the Dutch Auction (the
“Auction Amount”), which shall be no less than $10,000,000 or an integral
multiple of $1,000,0000 in excess of thereof, (ii) the range of discounts to par
(the “Discount Range”), expressed as a range of prices per $1,000 of Term Loans,
at which the Auction Offeror would be willing to purchase Term Loans in the
Dutch Auction and (iii) the date on which the Dutch Auction will conclude, on
which date Return Bids (as defined below) will be due at the time provided in
the Auction Notice (such time, the “Expiration Time”), as such date and time may
be extended upon notice by the Auction Offeror to the Auction Manager not less
than 24 hours before the original Expiration Time. The Auction Manager will
deliver a copy of the auction procedures documentation (the “Offer Documents”)
for such Dutch Auction to each Term Lender promptly following completion
thereof.


18

--------------------------------------------------------------------------------



(b)          Reply Procedures.  In connection with any Dutch Auction, each Term
Lender holding Term Loans wishing to participate in such Dutch Auction shall,
prior to the Expiration Time, provide the Auction Manager with a notice of
participation in form and substance reasonably satisfactory to the Auction
Manager (the “Return Bid”) to be included in the Offer Documents, which shall
specify (i) a discount to par that must be expressed as a price per $1,000 of
Term Loans (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans, in an amount not less than $2,000,000, that such Term
Lender is willing to offer for sale at its Reply Price (the “Reply Amount”);
provided that each Term Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount equals the entire amount of the Term Loans held by such Term Lender
at such time. A Term Lender may only submit one Return Bid per Dutch Auction,
but each Return Bid may contain up to three component bids (or such other amount
as may be determined by the Auction Manager), each of which may result in a
separate Qualifying Bid (as defined below) and each of which will not be
contingent on any other component bid submitted by such Term Lender resulting in
a Qualifying Bid.  In addition to the Return Bid, a participating Term Lender
must execute and deliver, to be held by the Auction Manager, an assignment and
acceptance in the form included in the Offer Documents which shall be in form
and substance reasonably satisfactory to the Auction Manager (the “Auction
Assignment and Acceptance”).  The Auction Offeror will not purchase any Term
Loans at a price that is outside of the applicable Discount Range, nor will any
Return Bids (including any component bids specified therein) submitted at a
price that is outside such applicable Discount Range be considered in any
calculation of the Applicable Threshold Price (as defined below).


(c)          Acceptance Procedures.  Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Auction Offeror, will calculate the lowest purchase price (the “Applicable
Threshold Price”) for the Dutch Auction within the Discount Range for the Dutch
Auction that will allow the Auction Offeror to complete the Dutch Auction by
purchasing the full Auction Amount (or such lesser amount of Term Loans for
which the Auction Manager has received Qualifying Bids).  If the Applicable
Threshold Price is not equal to the lowest Reply Price received pursuant to the
Reply Bids, the Auction Offeror shall be entitled, at its election, to either
(i) complete the Auction at the Applicable Threshold Price or (ii) withdraw the
Auction. In the case of clause (i) above, the Auction Offeror shall purchase (by
assignment) Term Loans from each Term Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans included
in Qualifying Bids received at a Reply Price lower than the Applicable Threshold
Price will be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration. If a Term Lender has submitted a Return
Bid containing multiple component bids at different Reply Prices, then all Term
Loans of such Term Lender offered in any such component bid that constitutes a
Qualifying Bid with a Reply Price lower than the Applicable Threshold Price
shall also be purchased at a purchase price equal to the applicable Reply Price
and shall not be subject to proration.


(d)          Proration Procedures. In the case of clause (c)(i) above, all Term
Loans offered in Return Bids (or, if applicable, any component bid thereof)
constituting Qualifying Bids equal to the Applicable Threshold Price will be
purchased at a purchase price equal to the Applicable Threshold Price; provided
that if the aggregate principal amount of all Term Loans for which Qualifying
Bids have been submitted in any given Dutch Auction equal to the Applicable
Threshold Price would exceed the remaining portion of the Auction Amount (after
deducting all Term Loans purchased below the Applicable Threshold Price), the
Borrower shall purchase the Term Loans for which the Qualifying Bids submitted
were at the Applicable Threshold Price ratably based on the respective principal
amounts offered and in an aggregate amount up to the amount necessary to
complete the purchase of the Auction Amount. For the avoidance of doubt, no
Return Bids (or any component thereof) will be accepted above the Applicable
Threshold Price.


19

--------------------------------------------------------------------------------



(e)          Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price no later than the third Business Day after the date
that the Return Bids were due. The Auction Manager will insert the amount of
Term Loans to be assigned and the applicable settlement date determined by the
Auction Manager in consultation with the Auction Offeror onto each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid.
Upon written request of the submitting Term Lender, the Auction Manager will
promptly return any Auction Assignment and Acceptance received in connection
with a Return Bid that is not a Qualifying Bid.



(f) Additional Procedures.



(i)          Once initiated by an Auction Notice, the Auction Offeror may
withdraw a Dutch Auction by written notice to the Auction Manager (x) in the
circumstances described in clause (c)(i) above or (y) no later than 24 hours
before the original Expiration Time so long as no Qualifying Bids have been
received by the Auction Manager at or prior to the time the Auction Manager
receives such written notice from the Auction Offeror. Any Return Bid (including
any component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled; provided that a Term Lender may modify a
Return Bid at any time prior to the Expiration Time solely to reduce the Reply
Price included in such Return Bid. However, a Dutch Auction shall become void if
the Auction Offeror fails to satisfy one or more of the conditions to the
purchase of Term Loans set forth in, or to otherwise comply with the provisions
of Section 10.6 of this Agreement.  The purchase price for all Term Loans
purchased in a Dutch Auction shall be paid in cash by the Auction Offeror
directly to the respective assigning Term Lender on a settlement date as
determined by the Auction Manager in consultation with the Auction Offeror
(which shall be no later than ten (10) Business Days after the date Return Bids
are due), along with accrued and unpaid interest (if any) on the applicable Term
Loans up to the settlement date. The Auction Offeror shall execute each
applicable Auction Assignment and Acceptance received in connection with a
Qualifying Bid.


(ii)          All questions as to the form of documents and validity and
eligibility of Term Loans that are the subject of a Dutch Auction will be
determined by the Auction Manager, in consultation with the Auction Offeror, and
the Auction Manager’s determination will be conclusive, absent manifest error.
The Auction Manager’s interpretation of the terms and conditions of the Offer
Document, in consultation with the Auction Offeror, will be final and binding.


(iii)          None of the Auction Manager, any other Agent or any of their
respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning Holdings, its Subsidiaries or any of
their Affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.


20

--------------------------------------------------------------------------------



(iv)          The Auction Manager acting in its capacity as such under a Dutch
Auction shall be entitled to the benefits of the provisions of Section 9 and
Section 10.5 of this Agreement to the same extent as if each reference therein
to the “Loan Documents” were a reference to the Offer Documents, the Auction
Notice and Auction Assignment and Acceptance and each reference therein to the
“Transactions” were a reference to the transactions contemplated hereby.


(v)          The procedures listed in clauses (a) through (f) above shall not
require Holdings or any of its Subsidiaries to initiate any Dutch Auction, nor
shall any Term Lender be obligated to participate in any Dutch Auction.


“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be
required for the assignment of the applicable Loan or Commitment to such Person
under Section 10.6(b)(i)).


“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes or decrees (including principles of common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other Governmental Authority, regulating,
relating to or imposing liability or standards of conduct concerning pollution,
the preservation or protection of the environment, natural resources or human
health and safety (as  related to Releases of or exposure to Materials of
Environmental Concern), as have been, are now, or at any time hereafter are, in
effect.


“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, to the extent arising from or relating to:  (a) non-compliance with
any Environmental Law or any permit, license or other approval required
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Materials of Environmental Concern, (c) exposure to
any Materials of Environmental Concern, (d) the Release or threatened Release of
any Materials of Environmental Concern, (e) any investigation, remediation,
removal, clean-up or monitoring required under Environmental Laws or required by
a Governmental Authority (including without limitation Governmental Authority
oversight costs that the party conducting the investigation, remediation,
removal, clean-up or monitoring is required to reimburse) or (f) any contract,
agreement or other consensual arrangement pursuant to which any Environmental
Liability under clause (a) through (e) above is assumed or imposed.


21

--------------------------------------------------------------------------------



“Equity Issuance”:  any issuance by the Borrower or any Restricted Subsidiary of
its Capital Stock in a public or private offering.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.


“Escrow Entity”:  any direct or indirect Subsidiary of the Borrower formed
solely for the purposes of issuing any bonds, notes, term loans, debentures or
other debt.


“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.


“Eurocurrency Base Rate”:


(a)          for any Interest Period with respect to a Eurocurrency Loan, the
rate per annum equal to (i) the London Interbank Offered Rate (the ICE Benchmark
Administration Limited LIBOR Rate as published by Bloomberg or any other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time, “LIBOR”) or a comparable or
successor rate, which is approved by the Administrative Agent, as published on
the applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that, if LIBOR shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement or (ii) if such rate is not available at such time for any reason for
such Interest Period (an “Impacted Interest Period”), then the Eurocurrency Base
Rate shall be the Interpolated Rate; provided that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; and


(b)          for any interest calculation with respect to an ABR Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the ABR Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.


“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.


“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:


Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements



22

--------------------------------------------------------------------------------



“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).


“Event of Default”:  any of the events specified in Section 8.1; provided, that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.


“Excess Cash Flow”:  for any Excess Cash Flow Period of the Borrower, an amount
(not less than zero) equal to the amount by which, if any, of



(a) the sum, without duplication, of:



(i)            Consolidated Net Income of the Borrower for such Excess Cash Flow
Period;


(ii)           the amount of all non-cash charges (including depreciation,
amortization, deferred tax expense and equity compensation expenses) deducted in
arriving at such Consolidated Net Income;


(iii)          the amount of the decrease, if any, in Consolidated Working
Capital for such Excess Cash Flow Period (excluding any decrease in Consolidated
Working Capital relating to leasehold improvements for which the Borrower or any
of its Subsidiaries is reimbursed in cash or receives a credit);


(iv)          the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income; and


(v)           to the extent not otherwise included in determining Consolidated
Net Income, the aggregate amount of cash receipts for such period attributable
to Hedge Agreements or other derivative instruments;


exceeds


(b)          the sum, without duplication (including, in the case of clauses
(ii) and (viii) below, duplication across periods (provided, that all or any
portion of the amounts referred to in clauses (ii) and (viii) below with respect
to a period may be applied in the determination of Excess Cash Flow for any
subsequent period to the extent such amounts did not previously result in a
reduction of Excess Cash Flow in any prior period)) of:
23

--------------------------------------------------------------------------------



(i)          the amount of all non-cash gains or credits to the extent included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded from Consolidated Net Income pursuant to the last sentence
thereof;


(ii)          the aggregate amount (A) actually paid by the Borrower and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period (or, at the
Borrower’s election, after such Excess Cash Flow Period but prior to the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, and
excluding any amounts paid during such Excess Cash Flow Period which the
Borrower elected to apply to the calculation in a prior Excess Cash Flow Period)
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such Excess Cash Flow Period to be used to make Capital Expenditures or
Permitted Acquisitions which in either case have been actually made or
consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected at the time of determination to be made) with the proceeds of new
long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount), in each case to the extent not already deducted
from Consolidated Net Income;


(iii)          the aggregate amount of all regularly scheduled principal
payments and all prepayments of Indebtedness (including the Term Loans) of the
Borrower and its Restricted Subsidiaries made during such Excess Cash Flow
Period and, at the option of the Borrower, all prepayments of Indebtedness made
(or committed to be made by irrevocable written notice) after such Excess Cash
Flow Period but prior to the time of determination of Excess Cash Flow for the
applicable Excess Cash Flow Period, and excluding any amounts paid during such
Excess Cash Flow Period which the Borrower elected to apply to the calculation
in a prior Excess Cash Flow Period (other than, in each case, (x) in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder, (y) to the extent any such prepayments are
the result of the incurrence of additional indebtedness and (z) optional
prepayments of the Term Loans and optional prepayments of Revolving Loans and
ABL Loans to the extent accompanied by permanent optional reductions of the
applicable commitments);


(iv)          the amount of the increase, if any, in Consolidated Working
Capital for such Excess Cash Flow Period (excluding any increase in Consolidated
Working Capital relating to leasehold improvements for which the Borrower or any
of its Restricted Subsidiaries is reimbursed in cash or receives a credit);


(v)          the aggregate net amount of non-cash gain on the Disposition of
Property by the Borrower and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income;


(vi)          Transaction Costs and other fees and expenses incurred in
connection with the integration of the Target (and/or its Subsidiaries) and
Holdings (and/or its Subsidiaries) as a result of the Transactions and fees and
expenses incurred in connection with any Permitted Acquisition or Investment
permitted by Section 7.7, any Equity Issuance, any incurrence of Indebtedness
permitted by Section 7.2, any Restricted Payment permitted by Section 7.6 and
any Disposition permitted by Section 7.5 (in each case, whether or not
consummated), in each case to the extent not already deducted from Consolidated
Net Income;


24

--------------------------------------------------------------------------------



(vii)         purchase price adjustments and earnouts paid, in each case to the
extent not already deducted from Consolidated Net Income, or received, in each
case to the extent not already included in arriving at Consolidated Net Income,
in connection with any acquisition or Investment consummated prior to the
Closing Date, any Permitted Acquisition or any other acquisition or Investment
permitted under Section 7.7;


(viii)        (A) the net amount of Permitted Acquisitions and Investments made
in cash during such period pursuant to paragraphs (a)(ii), (a)(iii), (d), (f),
(h), (k), (l), (v), (x), (z) and (hh) of Section 7.7 (to the extent, in the case
of clause (x), such Investment relates to Restricted Payments permitted under
Section 7.6(c)(ii), (e), (f)(iii), (h), (i), (m) or (o)) or, at the option of
the Borrower, committed during such period to be used to make Permitted
Acquisitions and Investments pursuant to such paragraphs of Section 7.7 which
have been actually made or for which a binding agreement exists as of the time
of determination of Excess Cash Flow for such period (but excluding Investments
among the Borrower and its Restricted Subsidiaries) and (B) permitted Restricted
Payments made in cash or subject to a binding agreement, in each case by the
Borrower during such period and permitted Restricted Payments made by any
Restricted Subsidiary to any Person other than the Borrower or any of the
Restricted Subsidiaries during such period, in each case, to the extent
permitted by Section 7.6(c)(ii), (e), (f)(iii), (h), (i), (m), or (o), in each
case to the extent not already deducted from Consolidated Net Income; provided,
that the amount of Restricted Payments made pursuant to Section 7.6(e) and
deducted pursuant to this clause (viii) shall not exceed $12,500,000 in any
Excess Cash Flow Period;


(ix)          the amount (determined by the Borrower) of such Consolidated Net
Income which is mandatorily prepaid or reinvested pursuant to Section 2.12(b)
(or as to which a waiver of the requirements of such Section applicable thereto
has been granted under Section 10.1) prior to the date of determination of
Excess Cash Flow for such Excess Cash Flow Period as a result of any Asset Sale
or Recovery Event, in each case to the extent not already deducted from
Consolidated Net Income;


(x)           (A) the aggregate amount of any premium or penalty actually paid
in cash that is required to be made in connection with any prepayment of
Indebtedness made (or committed to be made by irrevocable written notice) during
the applicable Excess Cash Flow Period or, at the option of the Borrower, after
the end of such Excess Cash Flow Period but prior to the time of calculation of
Excess Cash Flow, in each case to the extent not already deducted from
Consolidated Net Income and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income (or loss) for such
period attributable to the early extinguishment of Indebtedness, Hedge
Agreements or other derivative instruments;


(xi)          cash payments by the Borrower and its Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and its
Restricted Subsidiaries other than Indebtedness, in each case to the extent not
already deducted from Consolidated Net Income;


(xii)         the aggregate amount of (I) expenditures actually made by the
Borrower and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees), in each case, to the extent not
deducted during a prior period and (II) expenditures committed during such
Excess Cash Flow Period to be made for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such Excess Cash Flow Period,
in each such case, to the extent that such expenditures are not expensed during
such period and are not deducted in calculating Consolidated Net Income;


25

--------------------------------------------------------------------------------



(xiii)        cash expenditures in respect of Hedge Agreements or other
derivative instruments during such period to the extent not deducted in arriving
at such Consolidated Net Income;


(xiv)        the amount of taxes (including penalties and interest) paid in cash
in such period or tax reserves set aside or payable (without duplication) in
such period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period, including the amount of any
distributions pursuant to Sections 7.6(c)(i), (ii)(A) and (B);


(xv)         the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;


(xvi)        payments made in respect of the minority equity interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Capital Stock held by third parties
(or other distributions or return of capital) in respect of such
non-wholly-owned Restricted Subsidiary, in each case to the extent not deducted
in determining Consolidated Net Income;


(xvii)       the amount representing accrued expenses for cash payments
(including with respect to retirement plan obligations) that are not paid in
cash in such Excess Cash Flow Period, in each case to the extent not deducted in
determining Consolidated Net Income; provided, that such amounts will be added
to Excess Cash Flow for the following fiscal year to the extent not paid in cash
and deducted from Consolidated Net Income during such following fiscal year;


(xviii)      to the extent not otherwise deducted in calculating Consolidated
Net Income, cash used to pay deferred acquisition consideration (including earn
outs), except to the extent such cash is from proceeds of Indebtedness, equity
issuances or other proceeds that would not be included in Consolidated Net
Income; and


(xix)         the aggregate amounts of cash payments made during such fiscal
year pursuant to any long term incentive plan of the Borrower or any of its
Subsidiaries or any related agreement to the extent not otherwise deducted in
calculating Consolidated Net Income.


“Excess Cash Flow Application Amount”:  with respect to any Excess Cash Flow
Period, the product of the Excess Cash Flow Percentage applicable to such Excess
Cash Flow Period times the Excess Cash Flow for such Excess Cash Flow Period.


“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).


26

--------------------------------------------------------------------------------



“Excess Cash Flow Percentage”:  with respect to an Excess Cash Flow Period, 50%;
provided, that if the Consolidated Net First Lien Leverage Ratio at the end of
any Excess Cash Flow Period is (i) less than or equal to 3.00 to 1.00 but
greater than 2.50 to 1.00, the Excess Cash Flow Percentage shall be 25% or (ii)
less than or equal to 2.50 to 1.00, the Excess Cash Flow Percentage shall be 0%.


“Excess Cash Flow Period”:  each fiscal year of the Borrower beginning with the
fiscal year ending December 31, 2017.


“Exchange Act”: the Securities Exchange Act of 1934, as amended.


“Excluded Account”: as defined in the Guarantee and Collateral Agreement.


“Excluded Collateral”:  as defined in Section 6.8(e); provided that the Borrower
may designate in a written notice to the Administrative Agent any asset not to
constitute “Excluded Collateral”, whereupon the Borrower shall be obligated to
comply with the applicable requirements of Section 6.8 as if it were newly
acquired.


“Excluded Equity Securities”: (i) to the extent applicable law requires that any
Subsidiary issue directors’ qualifying shares, such shares or nominee or other
similar shares, (ii) Capital Stock of any first-tier Foreign Subsidiary or any
Foreign Subsidiary Holding Company in excess of 66% of the voting Capital Stock
of such entity, (iii) any Capital Stock of any Foreign Subsidiary that is not a
first-tier Foreign Subsidiary, (iv) any Capital Stock in joint ventures or other
entities in which the Loan Parties directly own 50% or less of the Capital
Stock, (v) any Capital Stock in Unrestricted Subsidiaries, and (vi) any other
Capital Stock owned on or acquired after the Closing Date (other than Capital
Stock in a wholly owned Subsidiary) in accordance with this Agreement but only
in the case of this clause (vi) if, and to the extent that, and for so long as
granting a security interest or other Liens therein would violate applicable law
or regulation or a shareholder agreement or other contractual obligation (in
each case, after giving effect to Section 9-406(d), 9-407(a) or 9-408 of the
Uniform Commercial Code, if and to the extent applicable, and other applicable
law) binding on such Capital Stock and not created in contemplation of such
acquisition.


“Excluded Real Property”:  (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(j) (solely to the extent that the
Indebtedness secured by such Lien would prohibit a Lien on such Real Property to
secure the Obligations) or Section 7.3(g) (solely to the extent securing
Indebtedness under Sections 7.2(c) or 7.2(t)), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would (i)
result in material adverse tax consequences to Holdings or the Borrower or any
of its Restricted Subsidiaries as reasonably determined by the Borrower
(provided, that any such designation of Real Property as Excluded Real Property
shall be subject to the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed)), (ii) violate any
applicable Requirement of Law, (iii) be prohibited by any applicable Contractual
Obligations (other than customary non-assignment provisions which are
ineffective under the Uniform Commercial Code) to the extent such prohibition
was not created in contemplation of a mortgage on such Real Property or (iv)
give any other party (other than a Loan Party or a wholly-owned Subsidiary) to
any contract, agreement, instrument or indenture governing such Real Property
the right to terminate its obligations thereunder (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable law) to the extent such right was not created in
contemplation of a mortgage on such Real Property; provided that the Borrower
may designate in a written notice to the Administrative Agent any Real Property
not to constitute “Excluded Real Property”, whereupon the Borrower shall be
obligated to comply with the applicable requirements of Section 6.8 as if it
were newly acquired.


27

--------------------------------------------------------------------------------



“Excluded Subsidiary”:  any Subsidiary that is



(a) an Unrestricted Subsidiary,



(b)          not wholly owned directly by the Borrower or one or more of its
wholly owned Restricted Subsidiaries,



(c) an Immaterial Subsidiary,




(d) a Foreign Subsidiary Holding Company,



(e)          established or created pursuant to Section 7.7(p) and meeting the
requirements of the proviso thereto; provided, that such Subsidiary shall only
be an Excluded Subsidiary for the period, as contemplated by Section 7.7(p),


(f)          a Subsidiary that is prohibited by applicable Requirement of Law
from guaranteeing or granting a Lien on its assets to secure obligations in
respect of the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
or grant any Lien unless, such consent, approval, license or authorization has
been received,


(g)          a Subsidiary that is prohibited from guaranteeing or granting a
Lien on its assets to secure obligations in respect of the Facilities by any
Contractual Obligation in existence on the Closing Date (or, in the case of any
newly-acquired Subsidiary, in existence at the time of acquisition thereof but
not entered into in contemplation thereof) and not created in contemplation of
such guarantee, provided, that this clause (g) shall not be applicable if (1)
the other party to such Contractual Obligation is a Loan Party or a wholly-owned
Restricted Subsidiary of the Borrower or (2) consent has been obtained to
provide such guarantee or such prohibition is otherwise no longer in effect,


(h)          a Subsidiary with respect to which a guarantee by it of, or
granting a Lien on its assets to secure obligations in respect of, the
Facilities could reasonably be expected to result in material adverse tax
consequences (including as a result of Section 956 of the Code or any related
provision) to Holdings or the Borrower or any of its Restricted Subsidiaries, as
reasonably determined in good faith by the Borrower,



(i) not-for-profit subsidiaries,




(j) any Foreign Subsidiary or any Domestic Subsidiary of a Foreign Subsidiary,




(k) Subsidiaries that are special purpose entities, or



(l)          any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences of guaranteeing or granting a Lien on
its assets to secure obligations in respect of the Facilities shall be excessive
in view of the benefits to be obtained by the Secured Parties therefrom;


28

--------------------------------------------------------------------------------



provided, that (x) if a Subsidiary executes the Guarantee and Collateral
Agreement as a “Guarantor,” then it shall not constitute an “Excluded
Subsidiary” (unless released from its obligations under the Guarantee and
Collateral Agreement as a “Guarantor” in accordance with the terms hereof and
thereof) and (y) the Borrower may designate in a written notice to the
Administrative Agent a Subsidiary not to constitute an “Excluded Subsidiary”
whereupon such Subsidiary shall be obligated to comply with the applicable
requirements of Section 6.8 as if it were newly acquired.


“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to any “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by other Loan Parties) at the time the Guarantee of such Guarantor, or a grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any
Recipient, (i) net income Taxes (however denominated), net profits Taxes,
franchise Taxes, and branch profits Taxes (and net worth Taxes and capital Taxes
imposed in lieu of net income Taxes), in each case, (A) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, if such Recipient is a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) as
a result of a present or former connection between such Recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein, (ii) any withholding Taxes
(including backup withholding) imposed on amounts payable to or for the account
of such Recipient with respect to an applicable interest in a Loan or Commitment
or this Agreement pursuant to a law in effect on the date on which (A) such
Recipient becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.24) or (B) if such Recipient
is a Lender, such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Recipient's assignor immediately before such Recipient
became a party hereto or, if such Recipient is a Lender, to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with paragraphs (e) or (g), as applicable, of
Section 2.20 and (iv) any withholding Taxes imposed under FATCA.


“Existing Borrower Credit Agreements”:  (a) the Third Amended and Restated
Revolving Credit Agreement, dated as of June 16, 2011, among the Borrower and
certain of its foreign subsidiaries, as borrowers, the lenders party thereto and
Citicorp USA, Inc., as administrative agent and collateral agent and (b) the
Third Amended and Restated Term Loan Agreement, dated as of May 19, 2011, among
the Borrower, the lenders party thereto and Citicorp USA, Inc., as
administrative agent and collateral agent, in each case as amended, modified,
supplemented, extended, renewed, restated, refinanced, replaced or restructured
prior to the Closing Date.


“Existing Credit Agreements”: the Existing Borrower Credit Agreements and the
Existing Target Credit Agreements.


29

--------------------------------------------------------------------------------



“Existing Loans”:  as defined in Section 2.26(a).


“Existing Notes Financing”: collectively, the 2021 Notes and the 2024 Notes,
together with any Permitted Refinancing thereof.


“Existing Revolving Loans”:  as defined in Section 2.26(a).


“Existing Revolving Tranche”:  as defined in Section 2.26(a).


“Existing Target Credit Agreements”: (a) the Third Amended and Restated Credit
Agreement, dated as of January 21, 2011, by and among the Target, as borrower,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
and (b) the Credit Agreement (Second Lien) dated as of June 12, 2012, between
the Target, as borrower, and JPMorgan Chase Bank, N.A., as administrative agent,
in each case as amended, modified, supplemented, extended, renewed, restated,
refinanced, replaced or restructured prior to the Closing Date.


“Existing Target Notes”: the Target’s 7.375% senior notes due 2021.


“Existing Term Loans”:  as defined in Section 2.26(a).


“Existing Term Tranche”:  as defined in Section 2.26(a).


“Existing Tranche”:  as defined in Section 2.26(a).


“Expiration Time”: as defined in the definition of “Dutch Auction”.


“Extended Loans”:  as defined in Section 2.26(a).


“Extended Revolving Commitments”:  as defined in Section 2.26(a).


“Extended Revolving Tranche”:  as defined in Section 2.26(a).


“Extended Term Loans”:  as defined in Section 2.26(a).


“Extended Term Tranche”:  as defined in Section 2.26(a).


“Extended Tranche”:  as defined in Section 2.26(a).


“Extending Lender”:  as defined in Section 2.26(b).


“Extension”:  as defined in Section 2.26(b).


“Extension Amendment”:  as defined in Section 2.26(c).


“Extension Date”:  as defined in Section 2.26(d).


“Extension Election”:  as defined in Section 2.26(b).


“Extension Request”:  as defined in Section 2.26(a).


“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.


30

--------------------------------------------------------------------------------



“Facility”:  each of (a) the Initial Term B Loans (the “Initial Term B
Facility”), (b) any New Loan Commitments of the same Tranche and the New Loans
made thereunder (a “New Facility”), (c) any Revolving Commitments and the
extensions of credit (including Swingline Loans and Letters of Credit) made
thereunder (the “Revolving Facility”), (d) any Extended Loans (of the same
Extension Series), (e) any Extended Revolving Commitments (of the same Extension
Series) and the extensions of credit (including Swingline Loans and Letters of
Credit) made thereunder (an “Extended Revolving Facility”), (f) any Refinancing
Term Loans of the same Tranche  and (g) any Refinancing Revolving Commitments of
the same Tranche and the extensions of credit (including Swingline Loans and
Letters of Credit) made thereunder, it being understood that, as of the Closing
Date, the only Facility is the Initial Term B Facility (and the extensions of
credit thereunder) and thereafter, the term “Facility” may include any other
Tranche of Commitments and the extensions of credit thereunder.


“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower.


“Fair Value”: the amount at which the assets (both tangible and intangible), in
their entirety, of the Borrower and its Subsidiaries taken as a whole and after
giving effect to the consummation of the Transactions would change hands between
a willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.


“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any law implementing such agreements).


“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided, that if
the Federal Funds Effective Rate is less than zero, it shall be deemed to be
zero hereunder for all instances other than in the definition of “ABR”.


“Fee Letter”: the Project Rouge Fee Letter with respect to, among other
facilities, the Initial Term B Facility, dated as of June 16, 2016, among the
Borrower, Citigroup Global Markets Inc., Bank of America, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank AG New York Branch, Macquarie Capital Funding LLC and Barclays
Bank PLC.


“Fee Payment Date”:  (a) the last Business Day of each March, June, September
and December and (b) the last day of the Revolving Commitment Period, in each
case, unless specified otherwise in the First Incremental Revolving Agreement or
Subsequent Incremental Revolving Agreement or otherwise pursuant to the terms
hereof.


31

--------------------------------------------------------------------------------



“First Incremental Revolving Agreement”: the Extension Amendment, Increase
Supplement, Joinder Agreement or Lender Joinder Agreement, as the case may be,
in respect of the first Supplemental Revolving Commitment Increase hereunder
which results in the Revolving Commitment being greater than $0.


“Fixed Basket”:  as defined in Section 1.6.


“Fixed Basket Item or Event”:  as defined in Section 1.6.


“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of (a)
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended Test Period to (b) Fixed Charges of the Borrower and its
Restricted Subsidiaries for such Test Period.  In the event that the Borrower or
any of its Restricted Subsidiaries incurs, assumes, guarantees, repays,
repurchases, redeems, defeases or otherwise discharges any Indebtedness or
issues or redeems Disqualified Capital Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated and on
or prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is being calculated, then the Fixed Charge Coverage Ratio
will be calculated on a pro forma basis as if such incurrence, assumption,
guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness or issuance or redemption of Disqualified Capital Stock, and the
use of the proceeds therefrom, had occurred at the beginning of the Test Period.


“Fixed Charges”: for any Test Period, the sum of, without duplication, (a)
Consolidated Net Interest Expense and (b) the product of (x) all dividend
payments on any series of Disqualified Capital Stock of the Borrower paid,
accrued or scheduled to be paid or accrued during the applicable Test Period,
times (y) a fraction, the numerator of which is one and the denominator of which
is one minus the then current effective consolidated federal, state and local
tax rate of the Borrower expressed as a decimal.


“Foreign Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary in accordance with clause (i) of such definition and each
direct or indirect Restricted Subsidiary of another Foreign Subsidiary.


“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock (or Capital Stock and Indebtedness) of one or more Foreign
Subsidiaries.


“Fronting Exposure”:  as defined in Section 2.6(f).


“Funded Debt”:  with respect to any Person, (i) for purposes of the Consolidated
Net First Lien Leverage Ratio and the Consolidated Net Secured Leverage Ratio,
all Indebtedness of such Person of the types described in clauses (a), (b)(i)
and (e) of the definition of “Indebtedness” or, to the extent related to
Indebtedness of the types described in the preceding clauses (but without
duplication), (d) of the definition of “Indebtedness”, in each case, to the
extent reflected as indebtedness on such Person’s balance sheet and (ii) for
purposes of the Consolidated Net Total Leverage Ratio, all Indebtedness of such
Person of the types described in clauses (a), (b)(i), (e), (g)(ii), (h) or, to
the extent related to Indebtedness of the types described in the preceding
clauses (but without duplication), (d) of the definition of “Indebtedness”, in
each case, to the extent reflected as indebtedness on such Person’s balance
sheet.


32

--------------------------------------------------------------------------------



“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.


“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes and the
Borrower notifies the Administrative Agent that it will effect such change,
without limiting Section 10.16, effective from and after the date on which such
transition from GAAP to IFRS is completed by the Borrower, references herein to
GAAP shall thereafter be construed to mean (a) for periods beginning on and
after the required transition date or the date specified in such notice, as the
case may be, IFRS as in effect from time to time and (b) for prior periods, GAAP
as defined in the first sentence of this definition.


“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange, any
self-regulatory organization (including the National Association of Insurance
Commissioners) and any supranational bodies (including the European Union and
the European Central Bank).


“Guarantee”: collectively, the guarantee made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together
with each other guarantee delivered pursuant to Section 6.8.


“Guarantee and Collateral Agreement”:  the Term Loan Guarantee and Collateral
Agreement, dated as of the date hereof, among the Borrower, each Subsidiary
Guarantor from time to time party thereto and the Collateral Agent,
substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.


“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.


33

--------------------------------------------------------------------------------



“Guarantors”:  the collective reference to Holdings, the Borrower (solely for
purposes of any Specified Cash Management Obligations, Specified Hedge
Agreements and Specified Additional Obligations entered into by any Subsidiary
Guarantor) and the Subsidiary Guarantors.


“Hedge Agreements”:  all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary; provided, that no phantom stock, deferred
compensation or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any of its Subsidiaries shall be a Hedge Agreement.


“Hedge Bank”: with respect to any Hedge Agreement entered into by the Borrower
or any Subsidiary Guarantor, any Person that was the Administrative Agent, any
other Agent, a Lender, an agent under the ABL Documents, a lender under the ABL
Facility Agreement or any Affiliate of any of the foregoing at the time such
Hedge Agreement was entered into (or, if in effect on the Closing Date, any
Person that becomes a Lender, a lender under the ABL Facility Agreement or an
Affiliate thereof within 30 days after the Closing Date).


“Holdings”: as defined in the introductory paragraph of this Agreement.


“Holdings Guarantee and Pledge Agreement”:  the Holdings Term Loan Guarantee and
Pledge Agreement, dated as of the date hereof, among Holdings and the Collateral
Agent, as the same may be amended, supplemented, waived or otherwise modified
from time to time.


“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.


“Immaterial Subsidiary”:  on any date, any Restricted Subsidiary of the Borrower
designated as such by the Borrower, but only to the extent that such Restricted
Subsidiary has less than 5.0% of Consolidated Total Assets and 5.0% of annual
consolidated revenues of the Borrower and its Restricted Subsidiaries as
reflected on the most recent financial statements delivered pursuant to Section
6.1 prior to such date, or, prior to the first such delivery, the pro forma
financial statements referred to in Section 5.1(o); provided, that at no time
shall all Immaterial Subsidiaries have in the aggregate Consolidated Total
Assets or annual consolidated revenues (as reflected on the most recent
financial statements delivered pursuant to Section 6.1 prior to such time, or,
prior to the first such delivery, the pro forma financial statements referred to
in Section 5.1(o)) in excess of 7.5% of Consolidated Total Assets or 5.0% of
annual consolidated revenues, respectively, of the Borrower and its Restricted
Subsidiaries.


“Impacted Interest Period”: as defined in the definition of “Eurocurrency Base
Rate”.


“Increase Supplement”: as defined in Section 2.25(e).


34

--------------------------------------------------------------------------------



“Increased Amount Date”:  as defined in Section 2.25(a).


“Indebtedness” of any Person:  without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by (i)
bonds (excluding surety bonds), debentures, notes or similar instruments, and
(ii) surety bonds, (c) all obligations of such Person for the deferred purchase
price of Property or services already received, (d) all Guarantee Obligations by
such Person of Indebtedness of others, (e) all Capital Lease Obligations of such
Person, (f) [reserved], (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of bankers’
acceptances and (h) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Disqualified Capital
Stock of such Person or any other Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; provided, that Indebtedness shall
not include (A) trade and other payables, accrued expenses and liabilities and
intercompany liabilities arising in the ordinary course of business, (B) prepaid
or deferred revenue arising in the ordinary course of business, (C) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy unperformed obligations of
the seller of such asset, (D) earn-out and other contingent obligations until
such obligations become a liability on the balance sheet of such Person in
accordance with GAAP and (E) obligations owing under any Hedge Agreements or in
respect of Cash Management Obligations.  The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such Person in respect
thereof (or provides for reimbursement to such Person).


“Indebtedness for Borrowed Money”:  (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to (i)
borrowed money, evidenced by debt securities, debentures, acceptances, notes or
other similar instruments and (ii) Capital Lease Obligations, (b) reimbursement
obligations for letters of credit and financial guarantees (without duplication)
(other than ordinary course of business contingent reimbursement obligations)
and (c) Hedge Agreements; provided, that the Obligations shall not constitute
Indebtedness for Borrowed Money.


“Indemnified Liabilities”:  as defined in Section 10.5.


“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
immediately preceding clause (a), Other Taxes.


“Indemnitee”:  as defined in Section 10.5.


“Initial Term B Commitment”:  as to any Initial Term B Lender, the obligation of
such Initial Term B Lender to make an Initial Term B Loan to the Borrower in the
principal amount set forth under the heading “Initial Term B Commitment”
opposite such Initial Term B Lender’s name on Schedule 2.1 to this Agreement. 
The aggregate principal amount of the Initial Term B Commitments as of the
Closing Date is $1,800,000,000.


“Initial Term B Facility”:  as defined in the definition of “Facility.”


35

--------------------------------------------------------------------------------



“Initial Term B Lenders”:  each Lender that holds an Initial Term B Loan or an
Initial Term B Commitment.


“Initial Term B Loans”:  as defined in Section 2.1.


“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”:  pertaining to a condition of Insolvency.


“Instrument”:  as defined in the Guarantee and Collateral Agreement.


“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.


“Intercreditor Agreements”:  collectively, the ABL Intercreditor Agreement and
any Other Intercreditor Agreement.


“Interest Payment Date”:  (a) as to any ABR Loan (other than a Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan  having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan  having an Interest
Period longer than three months, each day that is three months or a whole
multiple thereof after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan but, for the avoidance of doubt, including any Swingline Loan in
accordance with Section 2.8(a)), the date of any repayment or prepayment made in
respect thereof.


“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (if available
from all Lenders under the relevant Facility) twelve months (or such other
period acceptable to all such Lenders) thereafter, as selected by the Borrower
in its notice of borrowing or notice of continuation or conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six or (if available from all
Lenders under the relevant Facility) twelve months (or such other period
acceptable to all such Lenders) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 p.m., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided, that all of the
foregoing provisions relating to Interest Periods are subject to the following:


(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;


36

--------------------------------------------------------------------------------



(ii)          any Interest Period that would otherwise extend beyond the
scheduled Revolving Termination Date with respect to the applicable Tranche of
Revolving Loans or beyond the date final payment is due on the Term Loans shall
end on such Revolving Termination Date or such due date, as applicable; and


(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as LIBOR) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between (a) LIBOR for the longest period (for which LIBOR is
available) that is shorter than the Impacted Interest Period and (b) LIBOR for
the shortest period (for which LIBOR is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Investments”:  as defined in Section 7.7.


“IRS”: the United States Internal Revenue Service.


“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Lenders”:  any Revolving Lender from time to time designated by the
Borrower, in its sole discretion, as an Issuing Lender with the consent of the
Administrative Agent in accordance with Section 3.11.


“Joinder Agreement”:  an agreement substantially in the form of Exhibit H or
such other form reasonably acceptable to the Administrative Agent and the
Borrower.


“Joint Bookrunners”:  Citigroup Global Markets Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc., Macquarie Capital (USA) Inc. and Barclays Bank PLC, in their
capacity as joint bookrunners.


“Joint Lead Arrangers”:  Citigroup Global Markets Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacity as joint lead arrangers.


“Junior Financing”: as defined in Section 7.8.


“Junior Financing Documentation”: any documentation governing any Junior
Financing.


“Latest Maturing Term Loans”: at any date of determination, the Tranche (or
Tranches) of Term Loans maturing later than all other Term Loans outstanding on
such date.


“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.


“L/C Commitment”:  the commitment of each Issuing Lender to issue Letters of
Credit pursuant to Section 3.1 in an aggregate face amount not to exceed (a)
during the period from and including the Closing Date to but excluding the
effective date of any First Incremental Revolving Agreement, $0 and (b) during
the period from and including the effective date of any First Incremental
Revolving Agreement and thereafter, the amount set forth in the First
Incremental Revolving Agreement, as the same may be changed from time to time by
any Subsequent Incremental Revolving Agreement or otherwise pursuant to the
terms hereof.


37

--------------------------------------------------------------------------------



“L/C Disbursements”:  as defined in Section 3.4(a).


“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time and (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time.


“L/C Fronting Fee Rate”: as determined pursuant to any First Incremental
Revolving Agreement or any Subsequent Incremental Revolving Agreement, as
applicable.


“L/C Obligations”:  at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired face amount of the then
outstanding Letters of Credit (to the extent not Cash Collateralized) and (b)
the Dollar Equivalent of the aggregate amount of drawings under Letters of
Credit that have not then been reimbursed.  The L/C Obligations of any Revolving
Lender at any time shall be its Revolving Percentage of the total L/C
Obligations at such time.  For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.5.  For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, upon notice from the Administrative Agent to the Borrower such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.


“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the applicable Issuing Lender and, for purposes of Section 3.4(d), the
collective reference to all Revolving Lenders.


“L/C Shortfall”:  as defined in Section 3.4(d).


“LCA Election”:  as defined in Section 1.2(h).


“LCA Test Date”:  as defined in Section 1.2(h).


“Lender Joinder Agreement”: as defined in Section 2.25(e).


“Lenders”:  as defined in the preamble hereto.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


“Letter of Credit”:  a letter of credit issued hereunder by an Issuing Lender
under the Revolving Commitments providing for the payment of cash upon the
honoring of a presentation thereunder.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.  Letters of Credit may be issued
in Dollars or in a Permitted Foreign Currency.


“Liabilities”: the recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of the Borrower and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions determined in accordance with GAAP consistently applied.


38

--------------------------------------------------------------------------------



“LIBOR”: as defined in the definition of “Eurocurrency Base Rate”.


“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).


“Limited Condition Acquisition”:  any acquisition, including by way of merger,
amalgamation or consolidation, by one or more of the Borrower and its Restricted
Subsidiaries of any assets, business or Person permitted by this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party acquisition financing and which is designated as a Limited Condition
Acquisition by the Borrower or such Restricted Subsidiary in writing to the
Administrative Agent and Lenders.


“Limited Condition Acquisition Provision”:  as defined in Section 1.2(h).


“Loan”:  any loan made by any Lender pursuant to this Agreement.


“Loan Documents”:  the collective reference to this Agreement, the Intercreditor
Agreements, the Security Documents and the Notes (if any), together with any
amendment, supplement, waiver, or other modification to any of the foregoing.


“Loan Parties”:  the Borrower and each Subsidiary Guarantor.


“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.


“Mafco”: MacAndrews & Forbes Incorporated and its successors.


“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or (i) in the case of any Revolving Facility, prior to any termination
of the Revolving Commitments under such Facility, the holders of more than 50%
of the Revolving Commitments under such Facility, (ii) in the case of any New
Facility that is a revolving credit facility, prior to any termination of the
New Loan Commitments under such Facility, the holders of more than 50% of the
New Loan Commitments under such Facility or (iii) in the case of any Extended
Revolving Facility, prior to any termination of the Extended Revolving
Commitments under such Facility, the holders of more than 50% of the Extended
Revolving Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by Defaulting Lenders.


“Mandatory Prepayment Date”:  as defined in Section 2.12(e).


“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, or (b) the material rights
and remedies available to the Administrative Agent and the Lenders, taken as a
whole, or on the ability of the Loan Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.


“Material Real Property”:  any Real Property located in the United States and
owned in fee by the Borrower or any Subsidiary Guarantor on the Closing Date
having an estimated Fair Market Value exceeding $10,000,000 and any
after-acquired Real Property located in the United States owned by a Loan Party
having a gross purchase price exceeding $10,000,000 at the time of acquisition.


39

--------------------------------------------------------------------------------



“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined, listed or regulated as
hazardous, toxic (or words of similar regulatory intent or meaning) under any
Environmental Law, or that are regulated pursuant to Environmental Law or which
may give rise to any Environmental Liability.


“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of:


(a)          the greater of (x) $450,000,000 and (y) 90% of Consolidated EBITDA
determined as of the last day of the fiscal quarter most recently then ended for
which financial statements have been delivered pursuant to Section 6.1,
calculated after giving pro forma effect to the incurrence of such additional
amount (and in the case of any Supplemental Revolving Commitment Increase being
initially provided on or prior to any date of determination, as if loans
thereunder were drawn in full on such date) and the application of any proceeds
thereof; plus


(b)          an additional unlimited amount if, after giving pro forma effect to
the incurrence of such additional amount (and in the case of any Supplemental
Revolving Commitment Increase being initially provided on or prior to any date
of determination, as if loans thereunder were drawn in full on such date) and
after giving effect to any acquisition consummated substantially concurrently
therewith and all other appropriate pro forma adjustment events:


(y)          where such additional amount will be secured on a pari passu basis
with the Liens securing the Obligations, the Consolidated Net First Lien
Leverage Ratio is equal to or less than 3.50 to 1.00; or


(z)          where such additional amount will be unsecured or secured on a
“junior” basis with the Liens securing the Obligations, the Consolidated Net
Secured Leverage Ratio is equal to or less than 4.25 to 1.00,


(it being understood that (A) the unlimited amount in clause (b) above shall be
deemed to be used prior to the amount in clause (a) above if the Consolidated
Net First Lien Leverage Ratio requirement in clause (y) above or the
Consolidated Net Secured Leverage Ratio requirement in clause (z) above, as
applicable, is satisfied, (B) if pro forma effect is given to the entire
committed amount of any such amount, such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause, (C) for purposes of calculating the Consolidated
Net Secured Leverage Ratio, any unsecured Indebtedness incurred pursuant to
clause (b)(z) shall be treated as if such amount is senior secured Funded Debt,
and (D) for purposes of calculating the Consolidated Net First Lien Leverage
Ratio or the Consolidated Net Secured Leverage Ratio, any cash proceeds from
such incurrence shall be excluded as Unrestricted Cash from such calculation);
plus


(c)          in the event (x) all obligations and commitments under the ABL
Facility Agreement have been fully satisfied and permanently terminated (which
obligations and commitments have not been otherwise refinanced) and (y) the
Initial Term B Loans and any other Obligations secured on a pari passu basis
with the Liens securing the Initial Term B Loans are secured by a Lien on the
ABL Facility First Priority Collateral with the same priority as the Liens
securing the obligations and commitments under the ABL Facility Agreement prior
to the full satisfaction and permanent termination of such obligations and
commitments, $400,000,000.


40

--------------------------------------------------------------------------------



“Maximum Rate”:  as defined in Section 10.20.


“Merger”: the merger of RR Transaction Corp. with and into the Target pursuant
to, and as contemplated by, the Merger Agreement.


“Merger Agreement”:  the Agreement and Plan of Merger, dated as of June 16,
2016, by and among, Holdings, RR Transaction Corp., the Borrower and the Target.


“Minimum Extension Condition”:  as defined in Section 2.26(g).


“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.


“Mortgage”:  any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, with respect to Mortgaged Properties, each substantially in the form of
Exhibit M or otherwise in form and substance reasonably acceptable to the
Administrative Agent and the Borrower (taking into account the law of the
jurisdiction in which such mortgage, deed of trust, hypothec or similar document
is to be recorded), as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.


“Mortgaged Properties”:  all Material Real Property owned by the Borrower or any
Subsidiary Guarantor that is, or is required to be, subject to a Mortgage
pursuant to the terms of this Agreement.


“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event occurring on or after the Closing Date, the proceeds thereof in the form
of cash and Cash Equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) received by any Loan Party, net of (i) (x) selling expenses,
attorneys’ fees, accountants’ fees, investment banking fees, brokers’ fees and
consulting fees, (y) the principal amount, premium or penalty, if any, interest
and other amounts required to be applied to the repayment of Indebtedness
secured by a Lien permitted hereunder (including because the asset sold is
removed from a borrowing base supporting such Indebtedness) on any asset which
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and (z) other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) Taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof  and,
without duplication, any tax distribution that may be required as a result
thereof (after taking into account any available tax credits or deductions and
any tax sharing arrangements); (iii) the amount of any liability paid or to be
paid or reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (ii) above) (A)
associated with the assets that are the subject of such event and (B) retained
by the Borrower or any of its Restricted Subsidiaries, provided, that the amount
of any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such event occurring on the date of such reduction and (iv) the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or any Domestic Subsidiary as
a result thereof and (b) in connection with any Equity Issuance or issuance or
sale of debt securities or instruments or the incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, consulting fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.


41

--------------------------------------------------------------------------------



“New Facility”:  as defined in the definition of “Facility.”


“New Incremental Debt”: one or more series of senior secured, senior unsecured,
senior subordinated or subordinated notes or loans (which, if secured by the
Collateral, are secured on a pari passu basis with the Liens securing the
Obligations or secured on a “junior” basis with the Liens securing the
Obligations) and guaranteed only by the Guarantors in an aggregate amount for
all such New Incremental Debt (when taken together with any New Loan Commitments
that have become effective or will become effective simultaneously with the
issue of any such New Incremental Debt) not in excess of, at the time the
respective New Incremental Debt is issued, the Maximum Incremental Facilities
Amount; provided that no Event of Default would exist after giving pro forma
effect thereto subject to the Permitted Acquisition Provisions (if applicable). 
The issuance of any New Incremental Debt is subject to the following conditions:


(a)          such New Incremental Debt shall not be Guaranteed by any Person
that is not a Guarantor;


(b)          to the extent secured, such New Incremental Debt shall (x) not be
secured by any Lien on any asset of the Borrower or any Guarantor that is not
Collateral and (y) be subject to an Other Intercreditor Agreement;


(c)          such New Incremental Debt shall have a final maturity no earlier
than the then Latest Maturity Date;


(d)          the Weighted Average Life to Maturity of such New Incremental Debt
shall not be shorter than the Weighted Average Life to Maturity of the Latest
Maturing Term Loans;


(e)          such New Incremental Debt shall not be subject to any mandatory
prepayment provisions (except to the extent any such mandatory prepayment is
required or permitted to be applied on a not less than pro rata basis to the
Initial Term B Loans and other New Incremental Debt that is secured on a pari
passu basis with the Liens securing the Obligations prior to or concurrently
with the application of such prepayment to such New Incremental Debt);


(f)          to the extent such New Incremental Debt is incurred as term loans
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations, such New Incremental Debt shall be subject to “most-favored nation”
adjustments equivalent to those in respect of New Term Loans pursuant to Section
2.25(b)(xi);


(g)          the covenants and events of default of such New Incremental Debt
(excluding pricing and optional prepayments or redemption terms), when taken as
a whole, shall be no more restrictive to the Borrower and its Restricted
Subsidiaries than those set forth in this Agreement, except for covenants or
other provisions applicable only to periods after the then Latest Maturity Date,
as determined in good faith by the Borrower; and


(h)          the delivery to the Administrative Agent of a certificate of the
Borrower certifying that the conditions precedent set forth in the preceding
subclauses (a) through (g) have been satisfied (which certificate shall include
supporting calculations demonstrating compliance, if applicable, with the
Maximum Incremental Facilities Amount).


42

--------------------------------------------------------------------------------



The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary or appropriate in order to secure any New Incremental Debt with the
Collateral and/or to make such amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the issuance of such New Incremental Debt, in each case on terms
consistent with this definition.


“New Lender”:  as defined in Section 2.25(c).


“New Loan Commitments”:  as defined in Section 2.25(a).


“New Loans”:  any loan made by any New Lender pursuant to this Agreement.


“New Subsidiary”:  as defined in Section 7.2(t).


“New Term Lender”:  a Lender that has a New Term Loan.


“New Term Loan Commitment”:  as defined in Section 2.25(a).


“New Term Loans”:  as defined in Section 2.25(b).


“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to Holdings or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected not to receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.


“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.


“Non-Excluded Subsidiary”:  any Subsidiary of the Borrower which is not an
Excluded Subsidiary.


“Non-Extending Lender”:  as defined in Section 2.26(e).


“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.


“Non-Recourse Debt”:  Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Borrower or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $25,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of the Borrower or any
of its Restricted Subsidiaries.


“Non-US Lender”:  as defined in Section 2.20(e).


“Not Otherwise Applied”:  with reference to any proceeds of any transaction or
event or of Excess Cash Flow or the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.12 and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction.


43

--------------------------------------------------------------------------------



“Note”:  any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1 or Exhibit J-2, as applicable, or such other form as
agreed upon by the Administrative Agent and the Borrower.


“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, in each case, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Letters of Credit
or any other document made, delivered or given in connection herewith or
therewith, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that the “Obligations” shall exclude any obligations in respect of any Specified
Hedge Agreement, any Specified Cash Management Obligations and any Specified
Additional Obligations.


“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.


“Offer Documents”: as defined in the definition of “Dutch Auction”.


“Open Market Purchase”: the purchase by Holdings or any of its Subsidiaries by
way of open market purchases of Term Loans in an aggregate principal amount of
Term Loans not to exceed of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase).


“Other Affiliate”: the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.


“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Intercreditor Agreement”:  an intercreditor agreement, (a) to the extent
in respect of Indebtedness intended to be secured by some or all of the
Collateral on a pari passu basis with the Obligations, an intercreditor
agreement the terms of which are consistent with market terms governing security
arrangements for the sharing of liens on a pari passu basis at the time such
intercreditor agreement is proposed to be established in light of the type of
Indebtedness to be secured by such liens, as determined in good faith by the
Borrower and the Administrative Agent, and (b) to the extent in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a junior basis at the time such intercreditor agreement is
proposed to be established in light of the type of Indebtedness to be secured by
such liens, as determined in good faith by the Borrower and the Administrative
Agent.


44

--------------------------------------------------------------------------------



“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.


“Parent Company”:  any direct or indirect parent of Holdings.


“Pari Passu Replacement Agreement”:  as defined in Section 10.1(h).


“Participant”:  as defined in Section 10.6(c)(i).


“Participant Register”:  as defined in Section 10.6(c)(iii).


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“Permitted Acquisition”:  (a) any acquisition or other Investment approved by
the Required Lenders, (b) any acquisition or other Investment made solely with
the Net Cash Proceeds of any substantially concurrent Equity Issuance or capital
contribution (other than Disqualified Capital Stock) and such Equity Issuance or
capital contribution is Not Otherwise Applied or (c) any acquisition, in a
single transaction or a series of related transactions, of a majority
controlling interest in the Capital Stock, or all or substantially all of the
assets, of any Person, or of all or substantially all of the assets constituting
a division, product line or business line of any Person, in each case to the
extent the applicable acquired company or assets engage in or constitute a
Permitted Business or Related Business Assets, so long as in the case of any
acquisition described in this clause (c), no Event of Default shall be
continuing immediately after giving pro forma effect to such acquisition.


“Permitted Acquisition Provisions”: as defined in Section 2.25(b).


“Permitted Business”:  (i) the Business or (ii) any business that is a natural
outgrowth or a reasonable extension, development or expansion of any such
Business or any business similar, reasonably related, incidental, complementary
or ancillary to any of the foregoing.


“Permitted Foreign Currency”:  with respect to any Revolving Loan or Letter of
Credit, any foreign currency reasonably requested by the Borrower from time to
time and in which the Revolving Lenders or the Issuing Lender, as applicable,
may, in accordance with its policies and procedures in effect at such time, lend
Revolving Loans or issue Letters of Credit, as applicable.


“Permitted Investors”:  the collective reference to (i) the Sponsor and any
Affiliates of any Person included in the definition of “Sponsor”, (but excluding
any operating portfolio companies of the foregoing), (ii) the members of
management of any Parent Company, Holdings or any of its Subsidiaries that have
ownership interests in any Parent Company or Holdings as of the Closing Date,
(iii) the directors of Holdings or any of its Subsidiaries or any Parent Company
as of the Closing Date and (iv) the members of any “group” (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) of which any Person described in clause (i), (ii) or (iii) of this
definition is a member; provided that, in the case of such group and without
giving effect to the existence of such group or any other group, Persons who are
either Persons described in clause (i), (ii) or (iii) of this definition have
aggregate beneficial ownership of more than 50% of the total voting power of the
voting stock of the Borrower, Holdings or any Parent Company.


45

--------------------------------------------------------------------------------



“Permitted Refinancing”:  with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
(or of a prior Permitted Refinancing of Indebtedness); provided, that any such
refinancing, replacement, modification, refunding, renewal or extension of
Indebtedness effected pursuant to a clause in Section 7.2 or 7.3 in reliance on
the term “Permitted Refinancing” must comply with the following conditions:


(a)          there is no increase in the principal amount (or accreted value)
thereof (except by an amount equal to accrued interest, fees, discounts,
redemption and tender premiums, penalties and expenses and by an amount equal to
any existing commitment unutilized thereunder and as otherwise permitted under
the applicable clause of Section 7.2);


(b)          the Weighted Average Life to Maturity of such Indebtedness  is
greater than or equal to the shorter of (i) the Weighted Average Life to
Maturity of the Indebtedness being refinanced and (ii) the remaining Weighted
Average Life to Maturity of the Latest Maturing Term Loans (other than a shorter
Weighted Average Life to Maturity for customary bridge financings, which,
subject to customary conditions, would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for a
shorter Weighted Average Life to Maturity than the shorter of (i) the Weighted
Average Life to Maturity of the Indebtedness being refinanced and (ii) the
remaining Weighted Average Life to Maturity of the Latest Maturing Term Loans)
and such Indebtedness shall not have a final maturity earlier than the maturity
date of the Indebtedness being refinanced;


(c)          immediately after giving effect to such refinancing, replacement,
refunding, renewal or extension, no Event of Default shall be continuing;


(d)          neither the Borrower nor any Restricted Subsidiary shall be an
obligor or guarantor of any such refinancings, replacements, modifications,
refundings, renewals or extensions except to the extent that such Person was (or
would have been required to be) such an obligor or guarantor in respect of the
applicable Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended; provided, that any other such Person shall be permitted to be such
an obligor or guarantor to the extent that (x) such obligation or guaranty is
created utilizing any applicable clause of Section 7.2 (other than Section
7.2(e)(ii) or (iv)) and (y) such Person would not have been restricted from
being an obligor or guarantor, as applicable, of the Indebtedness being
refinanced under this Agreement when the Indebtedness being refinanced was
incurred (provided, that any such Indebtedness existing on the Closing Date
shall be deemed to satisfy this clause (y));


(e)          except in the case of a Permitted Refinancing under Section 7.2(p),
any Liens securing such Permitted Refinancing shall be limited to the assets or
property that secured the Indebtedness being refinanced; provided, that Liens in
respect of assets or property granted as a result of the operation of
after-acquired property clauses shall be permitted to the extent any such assets
or property secured (or would have secured) the Indebtedness the subject of the
Permitted Refinancing; provided, further, a Permitted Refinancing under Section
7.2(p) shall not be secured by any assets or property other than Collateral and
shall be subject to an Other Intercreditor Agreement; provided, further, that
Liens on other assets or property shall be permitted to the extent that (x) such
Liens are granted utilizing any applicable clause of Section 7.3 and (y) the
Indebtedness being refinanced would not have been restricted from being secured
by such Liens when the Indebtedness being refinanced was incurred (provided,
that any such Indebtedness existing on the Closing Date shall be deemed to
satisfy this clause (y));


46

--------------------------------------------------------------------------------



(f)          to the extent the Indebtedness being refinanced is subject to the
ABL Intercreditor Agreement or an Other Intercreditor Agreement, to the extent
that it is secured by the Collateral, the Permitted Refinancing shall be subject
to the ABL Intercreditor Agreement or Other Intercreditor Agreement, as
applicable, on terms no less favorable to the Lenders, taken as a whole (as
determined in good faith by the Borrower); and


(g)          except as otherwise permitted by this definition of “Permitted
Refinancing”, the covenants and events of default applicable to such Permitted
Refinancing shall be not materially more restrictive, taken as a whole, to the
Borrower and its Restricted Subsidiaries than the covenants and events of
default contained in customary agreements governing similar indebtedness in
light of prevailing market conditions at the time of such Permitted Refinancing
(as determined in good faith by the Borrower).


“Permitted Refinancing Obligations”:  any Indebtedness (which Indebtedness may
be unsecured or secured by the Collateral on a pari passu or, at the Borrower’s
option, junior basis with the Liens securing the Obligations), including
customary bridge financings and any debt securities, in each case issued or
incurred by the Borrower or a Guarantor to refinance, extend, renew, replace,
modify or refund Indebtedness (and, if such Indebtedness consists of revolving
loans, to pro rata reduce the associated revolving commitments) and/or
Commitments incurred under this Agreement and the Loan Documents and to pay
fees, discounts, accrued interest, premiums and expenses in connection
therewith; provided, that, in the case of Indebtedness incurred to refinance any
Term Loans (and to pay fees, discounts, premiums and expenses in connection
therewith) which is incurred otherwise than under this Agreement (any such
Indebtedness, “Refinancing Debt”), such Refinancing Debt:



(a) shall not be Guaranteed by any Person that is not a Guarantor;



(b)          shall be unsecured or secured by the Collateral on a pari passu or,
at the Borrower’s option, junior basis with the Liens securing the Obligations;


(c)          shall not be secured (to the extent secured) by any Lien on any
asset of any Loan Party that does not also secure the Obligations;


(d)          if secured by Collateral, such Indebtedness (and all related
obligations) either shall be incurred under this Agreement on a senior secured
pari passu basis with the other Obligations or shall be subject to the terms of
an Other Intercreditor Agreement;


(e)          (i) shall have a final maturity no earlier than the maturity date
of the Indebtedness being refinanced and shall have a Weighted Average Life to
Maturity not shorter than the Weighted Average Life to Maturity of the
Indebtedness being refinanced (other than an earlier maturity date and/or
shorter Weighted Average Life to Maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date than the maturity date of the Indebtedness being
refinanced or a shorter Weighted Average Life to Maturity than the Weighted
Average Life to Maturity of the Indebtedness being refinanced) and (ii) any such
Indebtedness that is a revolving credit facility shall not mature prior to the
maturity date of the revolving commitments being replaced;


47

--------------------------------------------------------------------------------



(f)          shall not be subject to amortization prior to the final maturity
thereof or any mandatory redemption or prepayment provisions (except customary
asset sale, recovery event and change of control provisions), except to the
extent any such mandatory redemption or prepayment is required or permitted to
be applied on a not less than pro rata basis to the Initial Term B Loans and any
New Loans or other Refinancing Debt that, in each case, are secured on a pari
passu basis with the Liens securing the Obligations prior to or concurrently
with the application to such Permitted Refinancing Obligations; and


(g)          except as otherwise permitted by this definition of “Permitted
Refinancing Obligations”, all terms (other than with respect to pricing, fees
and optional prepayments, which terms shall be as agreed by the Borrower and the
applicable lenders) applicable to such Refinancing Debt shall be substantially
identical to, or (when taken as a whole, as shall be determined in good faith by
the Borrower) less favorable to the lenders providing such Refinancing Debt than
those applicable to such Indebtedness being refinanced, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date.


“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) the estate of Ronald
O. Perelman and (c) any other trust or other legal entity the primary
beneficiary of which is such Person and/or such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants.


“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


“Plan”:  at a particular time, any employee benefit plan as defined in Section
3(3) of ERISA and in respect of which the Borrower or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, including a Multiemployer Plan.


“Platform”: as defined in Section 10.2(c).


“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.


“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.


“Prepayment Option Notice”:  as defined in Section 2.12(e).


“Present Fair Salable Value”: the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole and after giving effect to
the consummation of the Transactions are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.


“Prior Tax Sharing Agreement”: the Tax Sharing Agreement entered into as of June
24, 1992, as amended and restated, among the Company and certain of its
Subsidiaries, Holdings and Mafco.


“Proceeding”: as defined in Section 10.5(c).


48

--------------------------------------------------------------------------------



“Property”:  any right or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including Capital Stock.


“Public Information”: as defined in Section 10.2(c).


“Public Lender”:  as defined in Section 10.2(c).


“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.


“Qualified Contract”: any new intellectual property license entered into by the
Borrower or any of its Restricted Subsidiaries in respect of any brand so long
as an officer of the Borrower has certified to the Administrative Agent that the
revenues generated by such license in the next succeeding 12 months would
reasonably be expected to exceed $10,000,000.


“Ratio Basket”:  as defined in Section 1.6.


“Ratio Basket Item or Event”:  as defined in Section 1.6.


“Real Property”:  collectively, all right, title and interest of the Borrower or
any of its Restricted Subsidiaries in and to any and all parcels of real
property owned or leased by the Borrower or any such Restricted Subsidiary
together with all improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.


“Receivables and Related Assets”: obligations arising from a sale of
merchandise, goods or insurance, or the rendering of services which have been
completed, together with (a) all interest in any goods, merchandise or insurance
(including returned goods or merchandise) relating to any sale giving rise to
such obligations, (b) all other security interests or Liens and property subject
thereto from time to time purporting to secure payment of such obligations,
whether pursuant to the contract related to such obligations or otherwise,
together with all financing statements describing any collateral securing such
obligations, (c) all rights to payment of any interest or finance charges and
other obligations related thereto, (d) all supporting obligations, including but
not limited to, all guarantees, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
obligations whether pursuant to the contract related to such obligations or
otherwise, (e) all contracts, chattel paper, instruments and other documents,
books, records and other information (including, without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such obligations, (f) any other property and
assets that in accordance with market requirements at the time thereof are sold,
transferred or pledged pursuant to receivables conduit securitization
transactions and (g) collections and proceeds with respect to the foregoing, in
each case, excluding the Capital Stock of any Receivables Subsidiary.


“Receivables Facility”: one or more receivables financing facilities, as
amended, supplemented, modified, extended, renewed, restated, refunded, replaced
or refinanced from time to time, the Indebtedness of which is non-recourse
(except for representations, warranties, covenants and indemnities made in
connection with such facilities that the Borrower has determined in good faith
to be customary in financings similar to a Receivables Facility, including those
relating to servicing of the assets of a Receivables Subsidiary and those
relating to any obligation of the Borrower or any of its Restricted Subsidiaries
to repurchase the assets it sold thereunder as a result of a breach of a
representation, warranty or covenant or otherwise) to the Borrower and its
Restricted Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries sells or transfers its Receivables and Related Assets to either
(x) a Person that is not a Restricted Subsidiary or (y) a Receivables Subsidiary
that in turn sells or transfers its accounts receivable, payment intangibles and
related assets to a Person that is not a Restricted Subsidiary.


49

--------------------------------------------------------------------------------



“Receivables Subsidiary”: any subsidiary formed solely for the purpose of
engaging, and that engages only, in one or more Receivables Facilities.


“Recipient”: (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.


“Recovery Event”:  any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, in an amount for each such event
exceeding $10,000,000.


“Refinanced Revolving Commitments”:  as defined in Section 10.1(d).


“Refinanced Term Loans”:  as defined in Section 10.1(c).


“Refinancing”:  the repayment, refinancing, retirement or redemption of
Indebtedness under and termination of the Existing Credit Agreements and the
Existing Target Notes on the Closing Date.


“Refinancing Debt”: as defined in the definition of “Permitted Refinancing
Obligations”.


“Refinancing Revolving Commitments”:  as defined in Section 10.1(d).


“Refinancing Term Loans”:  as defined in Section 10.1(c).


“Register”:  as defined in Section 10.6(b)(iv).


“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.


“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party or any Restricted
Subsidiary thereof for its own account in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 2.12 as a result of the
delivery of a Reinvestment Notice.


“Reinvestment Event”:  any Asset Sale or Recovery Event occurring after the
Closing Date in respect of which a Loan Party has delivered a Reinvestment
Notice.


“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire property or make
investments used or useful in a Permitted Business.


“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) prior to the relevant Reinvestment
Prepayment Date to be expended prior to the relevant Trigger Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets or make investments useful in a Permitted Business.


50

--------------------------------------------------------------------------------



“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 15 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is five Business Days following the date on which any Loan Party or any
Restricted Subsidiary thereof shall have determined not to acquire assets or
make investments useful in a Permitted Business with such portion of such
Reinvestment Deferred Amount.


“Related Business Assets”:  assets (other than cash and Cash Equivalents) used
or useful in a Permitted Business; provided, that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.


“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.


“Related Person”: as defined in Section 10.5.


“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.


“Replaced Lender”:  as defined in Section 2.24.


“Reply Amount”: as defined in the definition of “Dutch Auction”.


“Reply Price”: as defined in the definition of “Dutch Auction”.


“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.


“Representatives”:  as defined in Section 10.14.


“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, (i) any prepayment of the Initial Term B Loans using
proceeds of Indebtedness incurred by the Borrower or one or more Subsidiaries
from a substantially concurrent issuance or incurrence of secured, syndicated
term loans provided by one or more banks, financial institutions or other
Persons for which the Yield payable thereon (disregarding any performance or
ratings based pricing grid that could result in a lower interest rate based on
future performance to the extent such pricing grid is not applicable during the
period specified in 2.11(b)) is lower than the Yield with respect to the Initial
Term B Loans on the date of such optional prepayment, (ii) any amendment,
amendment and restatement or any other modification of this Agreement that
reduces the Yield with respect to such Initial Term B Loans or (iii) for the
avoidance of doubt, any assignment of Initial Term B Loans pursuant to Section
2.24 as a result of a Lender’s failure to consent to any amendment, amendment
and restatement or any other modification of this Agreement that reduces the
Yield with respect to such Initial Term B Loans.


51

--------------------------------------------------------------------------------



“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding, (ii)
the Revolving Commitments then in effect, if any, or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, and (iii) the Extended Revolving Commitments then in effect in
respect of any Extended Revolving Facility or, if such Extended Revolving
Commitments have been terminated, the Extended Loans in respect thereof then
outstanding; provided, however, that determinations of the “Required Lenders”
shall exclude any Commitments or Loans held by Defaulting Lenders.


“Required Prepayment Lenders”:  the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by Defaulting Lenders.


“Required Revolving Lenders”:  at any time, the holders of more than 50% of the
sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, and (ii) the Extended Revolving Commitments then in effect in
respect of any Extended Revolving Facility or, if such Extended Revolving
Commitments have been terminated, the Extended Loans in respect thereof then
outstanding; provided, however, that determinations of the “Required Revolving
Lenders” shall exclude any Revolving Commitments or Revolving Loans held by
Defaulting Lenders.


“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.


“Responsible Officer”:  any officer at the level of Vice President or higher of
the relevant Person or, with respect to financial matters, the Chief Financial
Officer, Treasurer, Controller or any other Person in the Treasury Department at
the level of Vice President or higher of the relevant Person.


“Restricted Payments”:  as defined in Section 7.6.


“Restricted Subsidiary”:  any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.


“Return Bid”: as defined in the definition of “Dutch Auction”.


“Revaluation Date”: (a) the date of delivery of each notice of borrowing in
respect of Revolving Loans or issuance of a Letter of Credit, in a Permitted
Foreign Currency, and (b) each other date on which a Spot Rate is calculated at
the Administrative Agent’s discretion.


“Revolving Commitment Period”:  with respect to each Tranche of Revolving
Commitments, the period from and including the effective date for such Tranche
to the Revolving Termination Date for such Tranche.


 “Revolving Commitments”:  as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Letters of Credit. 
The aggregate amount of the Revolving Commitments as of the Closing Date is $0.


“Revolving Extensions of Credit”:  as to each Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of, without duplication (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding, (b) such Revolving Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (c) such Revolving Lender’s Swingline Exposure.


52

--------------------------------------------------------------------------------



“Revolving Facility”:  as defined in the definition of “Facility.”


“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.


“Revolving Loans”:  as defined in Section 2.4(a).


“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.


“Revolving Termination Date”:  (a) with respect to any Tranche of Revolving
Commitments, the maturity date specified therefor in the applicable Joinder
Agreement, (b) with respect to any Extended Revolving Tranche, the maturity date
specified therefor in the applicable Extension Amendment and (c) with respect to
any Tranche of Refinancing Revolving Commitments, the maturity date set forth in
the applicable amendment pursuant to Section 10.1(d); provided that, in each
case of clauses (a), (b) and (c), if such date is not a Business Day, the
Revolving Termination Date will be the next succeeding Business Day.


“S&P”:  Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.


“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union or Her Majesty’s
Treasury.


“Screen”:  the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided, that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).


“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).


“Section 2.26 Additional Amendment”:  as defined in Section 2.26(c).


“Secured Obligations”: the Obligations, together with all obligations in respect
of the Specified Hedge Agreements, the Specified Cash Management Obligations and
the Specified Additional Obligations; provided, that the “Secured Obligations”
shall exclude any Excluded Swap Obligations.


“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, each Issuing Lender, the Swingline Lender, any other holder
from time to time of any of the Secured Obligations and, in each case, their
respective successors and permitted assigns.


53

--------------------------------------------------------------------------------



“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Security”:  as defined in the Guarantee and Collateral Agreement.


“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement and all other security
documents (including any Mortgages) hereafter delivered to the Administrative
Agent or the Collateral Agent purporting to grant a Lien on any Property of any
Loan Party to secure the Secured Obligations.


“Single Employer Plan”:  any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which the Borrower or any of its Restricted Subsidiaries
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Solvent”:  with respect to the Borrower and its Subsidiaries, as of any date of
determination, (i) the Fair Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities, (ii) the Present Fair
Salable Value of the assets of the Borrower and its Subsidiaries taken as a
whole exceeds their Liabilities; (iii) the Borrower and its Subsidiaries taken
as a whole Do not have Unreasonably Small Capital; and (iv) the Borrower and
its  Subsidiaries taken as a whole Will be able to pay their Liabilities as they
mature.


“Specified Additional Obligations”:  obligations, in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding, that have been
designated by the Borrower, by notice to the Administrative Agent, as a
Specified Additional Obligation under this Agreement.  The designation of any
Specified Additional Obligations shall not create in favor of any party thereto
(or their successors or assigns) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the Loan
Documents.  For the avoidance of doubt, all obligations in existence on the
Closing Date listed as such on Schedule 1.1B shall constitute Specified
Additional Obligations.


“Specified Cash Management Obligations”:  Cash Management Obligations (a) owed
by the Borrower or a Restricted Subsidiary to a Person who, as of the time of
incurrence of such obligations (or, in the case of any such obligations in
existence on the Closing Date, within 30 days after the Closing Date), is the
Administrative Agent, any other Agent, any Lender, an agent under the ABL
Documents, a lender under the ABL Facility Agreement or any Affiliate thereof
(each such Person, a “Cash Management Provider”) and (b) that have been
designated by the Borrower, by notice to the Administrative Agent, as a
Specified Cash Management Obligations under this Agreement.  The designation of
any Cash Management Obligations as Specified Cash Management Obligations shall
not create in favor of the Cash Management Provider that is a party thereto (or
their successors or assigns) any rights in connection with the management or
release of any Collateral or of the obligations of any Guarantor under the Loan
Documents.  For the avoidance of doubt, all Cash Management Obligations pursuant
to agreements in existence on the Closing Date between the Borrower or any
Subsidiary Guarantor, on the one hand, and a Cash Management Provider, on the
other hand, listed as such on Schedule 1.1B, shall constitute Specified Cash
Management Obligations.


“Specified Disposition”:  the Disposition by the Borrower and/or any Subsidiary
of one or more lines of Business (and/or any assets relating thereto) disclosed
in a schedule to be provided to the Administrative Agent prior to the Closing
Date.


“Specified Existing Tranche”:  as defined in Section 2.26(a).


54

--------------------------------------------------------------------------------



“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) a Hedge Bank, as counterparty and
(b) that has been designated by the Borrower, by notice to the Administrative
Agent, as a Specified Hedge Agreement under this Agreement; provided, that
Specified Hedge Agreement shall exclude any Excluded Swap Obligations.  The
designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of the Hedge Bank that is a party thereto (or their successors
or assigns) any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents.  For
the avoidance of doubt, all Hedge Agreements in existence on the Closing Date
between the Borrower or any Subsidiary Guarantor, on the one hand, and a Hedge
Bank, on the other hand, listed as such on Schedule 1.1B, shall constitute
Specified Hedge Agreements.


“Specified Merger Agreement Representations”: such of the representations made
by the Target with respect to the Target and its Subsidiaries in the Merger
Agreement as are material to the interests of the Lenders and the Joint
Bookrunners (in their capacities as such), but only to the extent that the
Borrower (or its Affiliates) has the right to terminate the Borrower’s (or such
Affiliate’s) obligations under the Merger Agreement or the right to decline to
consummate the Merger as a result of a breach of such representations in the
Merger Agreement.


“Specified Representations”: the representations and warranties made solely with
respect to the Loan Parties in Sections 4.3(a), 4.4(a), 4.4(c), 4.5(a), 4.5(c)
(solely to the extent that such representation and warranty relates to
agreements or instruments governing material Indebtedness of the relevant Loan
Party the outstanding principal amount of which exceeds $50,000,000), 4.11,
4.13, 4.17(a) (subject to the conditionality limitations set forth in the last
paragraph of Section 5.1), 4.18, 4.19, 4.22 and the second sentence of Sections
4.23 and 4.24 (in each case, after giving effect to the Transactions).


“Specified Transactions”: those certain transactions undertaken from time to
time for planning and reorganization purposes of Holdings or its Subsidiaries as
described in a writing reasonably acceptable to the Administrative Agent
delivered prior to the Closing Date.


“Sponsor”:  (a) Mafco, (b) each of Mafco’s direct and indirect Subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive
officers of Mafco or (e) any of their respective Permitted Transferees.


“Spot Rate”: with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Oanda Corporation (or by any
other provider of currency exchange rates, as selected by the Administrative
Agent) as of which the foreign exchange computation is made; provided, that the
Administrative Agent may obtain such spot rate from another financial
institution designated by it if it does not have as of the date of determination
a spot buying rate for any such currency; provided, further, that the
Administrative Agent may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Revolving Loan or Letter
of Credit denominated in a Permitted Foreign Currency.


“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).


“Subsequent Incremental Revolving Agreement”:  any Extension Amendment, Increase
Supplement, Joinder Agreement or Lender Joinder Agreement, as the case may be,
in respect of any Supplemental Revolving Commitment Increase other than the
First Incremental Revolving Agreement.


55

--------------------------------------------------------------------------------



“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrower.


“Subsidiary Guarantors”:  (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of the Borrower  that is a party to the
Guarantee and Collateral Agreement.


“Successor Borrower”:  as defined in Section 7.4(j).


“Successor Holdings”:  as defined in Section 7A.


“Supplemental Revolving Commitment Increase”:  as defined in Section 2.25(a).


“Supplemental Term Loan Commitments”:  as defined in Section 2.25(a).


“Swap Obligations”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Swingline Commitment”: the commitment of the Swingline Lender to make loans
pursuant to Section 2.6 in an aggregate principal amount not to exceed (a)
during the period from and including the Closing Date to but excluding the
effective date of any First Incremental Revolving Agreement, $0 and (b) during
the period from and including the effective date of any First Incremental
Revolving Agreement and thereafter, the amount set forth in the First
Incremental Revolving Agreement, as the same may be changed from time to time by
any Subsequent Incremental Revolving Agreement or otherwise pursuant to the
terms hereof (including any reduction pursuant to Section 2.10 or Section 2.6).


“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans.  The Swingline Exposure of each Revolving
Lender at any time shall equal its Revolving Percentage of the aggregate
Swingline Exposure at such time.


“Swingline Lender”:  Each Revolving Lender that shall have become a Swingline
Lender hereunder, if any, as provided in Section 2.6(g), each in its capacity as
a lender of Swingline Loans hereunder.


“Swingline Loan”: any Loan made by the Swingline Lender pursuant to Section 2.6.


“Syndication Agent”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as syndication agent.


“Target”: Elizabeth Arden, Inc., a Florida corporation.


56

--------------------------------------------------------------------------------



“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Target Material Adverse Effect”: any Effect that (a) would reasonably be
expected to prevent or materially impair the ability of the Company or any of
its subsidiaries to consummate the Merger and the other transactions
contemplated by the Merger Agreement, or (b) has a material adverse effect on
the business, results of operations or financial condition of the Company and
its subsidiaries taken as a whole; provided, that in the case of the foregoing
clause (b), no Effect to the extent resulting from or arising out of any of the
following shall constitute or be taken into account in determining whether there
has been a Target Material Adverse Effect: (i) changes in general economic or
political conditions or financial, credit or securities markets in general
(including changes in interest or exchange rates) in any country or region in
which the Company or any of its subsidiaries conducts business; (ii) any Effects
that affect the industries in which the Company or any of the Company’s
subsidiaries operate; (iii) any changes in Legal Requirements applicable to the
Company or any of the Company’s subsidiaries or any of their respective
properties or assets or changes in GAAP, or any changes in interpretations of
the foregoing; (iv) acts of war, armed hostilities, sabotage or terrorism, or
any escalation or worsening of any acts of war, armed hostilities, sabotage or
terrorism; (v) the negotiation, announcement or existence of, or any action
taken that is required or expressly contemplated by the Merger Agreement and the
transactions contemplated thereby (including the impact thereof on
relationships, contractual or otherwise, with customers, suppliers, vendors,
lenders, employees, investors, or venture partners) or any action taken by the
Company at the written request of or with the written consent of Parent; (vi)
any changes in the credit rating of the Company or any of its subsidiaries, the
market price or trading volume of shares of Common Stock or any failure to meet
internal or published projections, forecasts or revenue or earnings predictions
for any period, it being understood that any underlying event causing such
changes or failures in whole or in part may be taken into account in determining
whether a Target Material Adverse Effect has occurred; (vii) any litigation
arising from allegations of a breach of fiduciary duty relating to the Merger
Agreement or the transactions contemplated by the Merger Agreement; or (viii)
any weather-related events, earthquakes, floods, hurricanes, tropical storms,
fires or other natural disasters or any national, international or regional
calamity, in each case of clauses (i), (ii), (iii), (iv) or (viii), to the
extent such Effects, escalation or worsening do not have a materially
disproportionate adverse impact on the Company and its subsidiaries relative to
other companies operating in the geographic markets or segments of the industry
in which the Company and its subsidiaries operate. Capitalized terms used in the
above definition (other than “Merger Agreement” and “Target Material Adverse
Effect”) shall have the meanings set forth in the Merger Agreement as in effect
on June 16, 2016.


“Tax Payments”: payments pursuant to the Company Tax Sharing Agreement and the
Prior Tax Sharing Agreement, without duplication.


“Taxes”:  all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, fines, additions to tax or
penalties applicable thereto.


“Term Loans”:  the Initial Term B Loans, New Term Loans, Extended Term Loans
and/or Refinancing Term Loans in respect of either of the foregoing, as the
context may require.


57

--------------------------------------------------------------------------------



“Term Maturity Date”:  (a) with respect to the Initial Term B Loans, the earlier
of (x) 7 years after the Closing Date (or as otherwise provided in Section 2.26
for any Extended Term Tranche) and (y) the Accelerated Maturity Date (subject to
the proviso contained in the definition thereof), (b) with respect to any
Extended Term Loans, the maturity date set forth in the applicable Extension
Amendment and (c) with respect to any Tranche of Refinancing Term Loans, the
maturity date set forth in the applicable amendment pursuant to Section 10.1(c);
provided that, in each case of clauses (a), (b) and (c), if such date is not a
Business Day, the Term Maturity Date will be the next succeeding Business Day.


“Term Prepayment Amount”:  as defined in Section 2.12(e).


“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1 or, prior to the
first such delivery, the pro forma financial statements referred to in
Section 5.1(o).


“Tranche”:  (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term B Loans, (2) New Term Loans
with the same terms and conditions made on the same day, (3) Extended Term Loans
(of the same Extension Series) or (4) Refinancing Term Loans with the same terms
and conditions made on the same day and (b) with respect to Revolving Loans or
commitments, refers to whether such Revolving Loans or commitments are (1)
Revolving Commitments or Revolving Loans, (2) Extended Revolving Loans (of the
same Extension Series) or (3) Refinancing Revolving Commitments with the same
terms and conditions made on the same day or Revolving Loans in respect thereof.


“Transaction Costs”: as defined in the definition of “Transactions.”


“Transactions”: the consummation of the Merger in accordance with the terms of
the Merger Agreement and the other transactions described therein, together with
each of the following transactions consummated or to be consummated in
connection therewith:



(a) the Borrower obtaining the Initial Term B Facility and the ABL Facility;



(b)          the Borrower (or a subsidiary thereof) issuing senior unsecured
notes pursuant to a private placement under Rule 144A or other private placement
yielding $450,000,000 in gross cash proceeds from the issuance of eight-year
notes (the “2024 Notes”) and releasing such gross cash proceeds from escrow;



(c) the occurrence of the Refinancing; and



(d)          the payment of all fees, costs and expenses incurred in connection
with the transactions described in the foregoing provisions of this definition
(the “Transaction Costs”).


“Trigger Date”:  as defined in Section 2.12(b).


“Type”:  as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.


“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).


“United States”:  the United States of America.


58

--------------------------------------------------------------------------------



“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash and Cash Equivalents included in the cash accounts that would be listed on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
as at such date, to the extent such cash and Cash Equivalents are not (a)
subject to a Lien securing any Indebtedness or other obligations, other than (i)
the Secured Obligations or (ii) any such other Indebtedness that is subject to
any Intercreditor Agreement or (b) classified as “restricted” (unless so
classified solely because of any provision under the Loan Documents or any other
agreement or instrument governing other Indebtedness that is subject to any
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Secured Obligations or other Indebtedness that is
subject to any Intercreditor Agreement).


“Unrestricted Subsidiary”:  (i) any Escrow Entity, (ii) any Subsidiary of the
Borrower designated as such and listed on Schedule 4.14 on the Closing Date and
(iii) any Subsidiary of the Borrower that is designated by a resolution of the
Board of Directors of the Borrower as an Unrestricted Subsidiary, but only to
the extent that, in the case of each of clauses (ii) and (iii), such Subsidiary:


(a)          has no Indebtedness other than Non-Recourse Debt (other than such
Indebtedness to the extent any related obligations of the Borrower or its
Restricted Subsidiaries would otherwise be permitted under Section 7.7);


(b)          is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary unless (x) the
terms of any such agreement, contract, arrangement or understanding, taken as a
whole (as shall be determined by the Borrower in good faith), are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or (y)
the Borrower or any Restricted Subsidiary would be permitted to enter into such
agreement, contract, arrangement or understanding with an Unrestricted
Subsidiary pursuant to Section 7.9;


(c)          is a Person with respect to which neither the Borrower nor any of
its Restricted Subsidiaries has any direct or indirect obligation (x) to
subscribe for additional Capital Stock or warrants, options or other rights to
acquire Capital Stock or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results, unless, in each case, the Borrower or any Restricted Subsidiary would
be permitted to incur any such obligation with respect to an Unrestricted
Subsidiary pursuant to Section 7.7; and


(d)          does not guarantee or otherwise provide credit support after the
time of such designation for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries unless it also guarantees or provides credit support in
respect of the Obligations, in the case of clauses (a), (b) and (c), except to
the extent not otherwise prohibited by Section 7.7.


If, at any time, any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes hereof.  Subject to the foregoing, the
Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided, that (i) such designation shall only be permitted if no
Event of Default would be in existence following such designation, (ii) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary shall be
deemed to be an incurrence of Indebtedness by a Restricted Subsidiary of any
outstanding Indebtedness of such Unrestricted Subsidiary, (iii) any designation
of a Restricted Subsidiary as an Unrestricted Subsidiary shall be deemed to be
an Investment in an Unrestricted Subsidiary and shall reduce amounts available
for Investments in Unrestricted Subsidiaries permitted by Section 7.7 in an
amount equal to the Fair Market Value of the Subsidiary so designated and (iv)
any designation or re-designation of a Subsidiary as an Unrestricted Subsidiary
or Restricted Subsidiary shall be consistent for the purposes of this Agreement,
the ABL Facility Agreement, the 2021 Notes and the 2024 Notes.


59

--------------------------------------------------------------------------------



“US Lender”:  as defined in Section 2.20(g).


“USA Patriot Act”:  as defined in Section 10.18.


“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“Will be able to pay their Liabilities as they mature”:  for the period from the
date hereof through the Latest Maturity Date, the Borrower and its Subsidiaries
taken as a whole and after giving effect to the consummation of the Transactions
will have sufficient assets, credit capacity and cash flow to pay their
Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and its Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.


“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


“Yield”: on any date on which “Yield” is required to be calculated hereunder
will be the internal rate of return on any Tranche of Initial Term B Loans or
any new syndicated loans, as applicable, determined by the Administrative Agent
in consultation with the Borrower and consistent with generally accepted
financial practices utilizing (a) the greater of (i) if applicable, any “ABR” or
“LIBOR floor” applicable to the Initial Term B Loans or any new syndicated
loans, as applicable, on such date and (ii) the price of a LIBOR swap-equivalent
maturing on the earlier of (x) the date that is four years following such date
and (y) the final maturity date of the Initial Term B Loans or any new
syndicated loans, as applicable; (b) the Applicable Margin for the Initial Term
B Loans or the applicable interest rate margin for any new syndicated loans, as
applicable, on such date; and (c) the issue price of the Initial Term B Loans or
any new syndicated loans, as applicable (after giving effect to any original
issue discount or upfront fees paid to the market (but excluding commitment,
arrangement, structuring or other fees in respect of the Initial Term B Loans or
any new syndicated loans, as applicable, that are not generally shared with the
relevant Lenders) in respect of the Initial Term B Loans or any new syndicated
loans, as applicable, calculated based on an assumed four year average life to
maturity).



1.2 Other Definitional Provisions.



(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.


(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP, (ii) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” and (iii) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.


60

--------------------------------------------------------------------------------



(c)          The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(d)          The term “license” shall include sub-license.  The term “documents”
includes any and all documents whether in physical or electronic form.


(e)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(f)          Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.


(g)          In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, at the option of the Borrower
pursuant to an LCA Election such condition shall be deemed satisfied so long as
no Default, Event of Default or specified Event of Default, as applicable,
exists on the date the definitive agreements for such Limited Condition
Acquisition are entered into after giving pro forma effect to such Limited
Condition Acquisition and the actions to be taken in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
such Limited Condition Acquisition and other actions had occurred on such date. 
For the avoidance of doubt, if the Borrower has exercised its option under the
first sentence of this clause (g), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed not to have occurred or be continuing solely for purposes of determining
whether any action being taken in connection with such Limited Condition
Acquisition is permitted hereunder.


(h)          In connection with any action being taken solely in connection with
a Limited Condition Acquisition, for purposes of:


(i)          determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Net First Lien Leverage Ratio,
Consolidated Net Secured Leverage Ratio, Consolidated Net Total Leverage Ratio
or Fixed Charge Coverage Ratio; or


61

--------------------------------------------------------------------------------



(ii)          testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated Total Assets);


in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
the Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations.  If the Borrower has made
an LCA Election for any Limited Condition Acquisition, then in connection with
any subsequent calculation of any ratio or basket availability with respect to
the incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any Incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be acquired in any
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition until
such time as such Limited Condition Acquisition is actually consummated (clauses
(g) and (h), collectively, the “Limited Condition Acquisition Provision”).


(i)          Any references in this Agreement to “Obligations” or “Lenders” (or
any similar terms) in the phrase “pari passu basis with the Liens securing the
Obligations” or “pari passu with the Liens of the Lenders” (or any similar
phrases) or in the phrase “secured on a junior basis with the Liens securing the
Obligations” or “junior to the Liens of the Lenders” (or any similar phrases)
shall, in each case, be deemed to refer to the Obligations in effect on the
Closing Date (i.e. the Initial Term B Loans) or the Initial Term B Lenders, as
applicable, and any other Indebtedness or commitments incurred under this
Agreement that is intended to be secured on a pari passu basis with the liens
securing the Initial Term B Loans or the lenders thereunder, as applicable. Any
references in this Agreement to “junior or pari passu to the Liens of the
lenders under the ABL Facility Agreement” (or any similar phrases) shall, in
each case, be deemed to refer to the Liens of such lenders with respect to the
ABL Facility First Priority Collateral.


1.3          Pro Forma Calculations.  (i) Any calculation to be determined on a
“pro forma” basis, after giving “pro forma” effect to certain transactions or
pursuant to words of similar import and (ii) the Consolidated Net First Lien
Leverage Ratio, the Consolidated Net Secured Leverage Ratio, the Consolidated
Net Total Leverage Ratio, and the Fixed Charge Coverage Ratio, in each case,
shall be calculated as follows (subject to the provisions of Section 1.2):


62

--------------------------------------------------------------------------------



(a)          for purposes of making the computation referred to above, in the
event that the Borrower or any of its Restricted Subsidiaries incurs, assumes,
guarantees, redeems, retires, defeases or extinguishes any Indebtedness or
enters into, terminates or cancels a Qualified Contract, other than the
completion thereof in accordance with its terms, subsequent to the commencement
of the period for which such ratio is being calculated but on or prior to or
substantially concurrently with or for the purpose of the event for which the
calculation is made (a “Calculation Date”), then such calculation shall be made
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement, defeasance or extinguishment of Indebtedness or entry into,
termination or cancellation of such Qualified Contract (other than the
completion thereof in accordance with its terms) as if the same had occurred at
the beginning of the applicable Test Period; provided, that the aggregate amount
of revenues (and related assets) included in such pro forma calculation for any
Test Period pursuant to this clause 1.3(a) with respect to Qualified Contracts
shall not exceed $50 million in revenues (and any such related assets);
provided, further, that for purposes of making the computation of Consolidated
Net First Lien Leverage, Consolidated Net Secured Leverage, Consolidated Net
Total Leverage or Fixed Charges for the computation of the Consolidated Net
First Lien Leverage Ratio, Consolidated Net Secured Leverage Ratio, Consolidated
Net Total Leverage Ratio or Fixed Charge Coverage Ratio, as applicable,
Consolidated Net First Lien Leverage, Consolidated Net Secured Leverage,
Consolidated Net Total Leverage or Fixed Charges, as applicable, shall be
Consolidated Net First Lien Leverage, Consolidated Net Secured Leverage,
Consolidated Net Total Leverage or Fixed Charges as of the date the relevant
action is being taken giving pro forma effect to any redemption, retirement or
extinguishment of Indebtedness in connection with such event; and


(b)          for purposes of making the computation referred to above, if any
Investments (including the Transactions), brand acquisitions, Dispositions or
designations of Unrestricted Subsidiaries or Restricted Subsidiaries are made
(or committed to be made pursuant to a definitive agreement) subsequent to the
commencement of the period for which such calculation is being made but on or
prior to or simultaneously with the relevant Calculation Date, then such
calculation shall be made giving pro forma effect to such Investments, brand
acquisitions, Dispositions and designations as if the same had occurred at the
beginning of the applicable Test Period in a manner consistent, where
applicable, with the pro forma adjustments set forth in clause (n) of the
definition of “Consolidated EBITDA” and clause (o) of the definition of
“Consolidated Net Income”. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment, brand acquisitions or Disposition that
would have required adjustment pursuant to this provision, then such calculation
shall be made giving pro forma effect thereto for such Test Period as if such
Investment, brand acquisitions or Disposition had occurred at the beginning of
the applicable Test Period.


1.4          Exchange Rates; Currency Equivalents.  The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of the face amount of Revolving Loans
and/or Letters of Credit denominated in Permitted Foreign Currencies and of L/C
Disbursements in respect of such Letters of Credit.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  The Administrative Agent shall notify the
applicable Issuing Lender and the Borrower on each Revaluation Date of the Spot
Rates determined by it and the related Dollar Equivalent of Revolving Loans and
L/C Obligations then outstanding.  Solely for purposes of Sections 2 and 3 and
related definitional provisions to the extent used in such Sections, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent and notified to the Borrower and the applicable Issuing
Lender in accordance with this Section 1.4.  If any basket is exceeded solely as
a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates. 
For purposes of determining the Consolidated Net First Lien Leverage Ratio, the
Consolidated Net Secured Leverage Ratio, the Consolidated Net Total Leverage
Ratio and the Fixed Charge Coverage Ratio, amounts denominated in a currency
other than Dollars will be converted to Dollars for the purposes of calculating
any Consolidated Net Total Leverage Ratio, the Consolidated Net Secured Leverage
Ratio, the Consolidated Net First Lien Leverage Ratio and the Fixed Charge
Coverage Ratio, at the Spot Rate as of the date of calculation, and will, in the
case of Indebtedness, reflect the currency translation effects, determined in
accordance with GAAP, of Hedge Agreements permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar Equivalent of such Indebtedness.
 
63

--------------------------------------------------------------------------------

 
1.5          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of the Application or any other document, agreement or instrument
entered into by the applicable Issuing Lender and the Borrower with respect
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.


1.6          Covenants.  For purposes of determining compliance with Section 7
(other than Section 7.6), in the event that an item or event (or any portion
thereof) meets the criteria of one or more of the categories described in a
particular covenant contained in Section 7 (other than Section 7.6), the
Borrower may, in its sole discretion, classify and reclassify or later divide,
classify or reclassify (as if incurred at such later time) such item or event
(or any portion thereof) and may include the amount and type of such item or
event (or any portion thereof) in one or more of the relevant clauses or
subclauses, in each case, within such covenant and will be entitled to include
such item or event (or any portion thereof) only in one of the relevant clauses
or subclauses (or any portion thereof).  In the case of an item or event (or any
portion thereof) that is incurred pursuant to or otherwise included in a clause
or subclause (or any portion thereof) of a covenant that does not rely on
criteria based on the Consolidated Net First Lien Leverage Ratio, the
Consolidated Net Secured Leverage Ratio, the Consolidated Net Total Leverage
Ratio or the Fixed Charge Coverage Ratio (any such item or event, a “Fixed
Basket Item or Event” and any such clause, subclause or any portion thereof, a
“Fixed Basket”) substantially concurrently with an item or event (or any portion
thereof) that is incurred pursuant to or otherwise included in a clause or
subclause (or any portion thereof) of a covenant that relies on criteria based
on such financial ratios or tests (any such item or event, a “Ratio Basket Item
or Event” and any such clause, subclause or any portion thereof, a “Ratio
Basket”), such Ratio Basket Item or Event shall be treated as having been
incurred or existing pursuant only to such Ratio Basket without giving pro forma
effect to any such Fixed Basket Item or Event (other than a Fixed Basket Item or
Event that relies on the term “Permitted Refinancing” or “Permitted Refinancing
Obligations”) incurred pursuant to or otherwise included in a Fixed Basket
substantially concurrently with such Ratio Basket Item or Event when calculating
the amount that may be incurred or existing pursuant to any such Ratio Basket.
Furthermore, (A) for purposes of Section 7.2, the amount of any Indebtedness
denominated in any currency other than Dollars shall be calculated based on the
applicable Spot Rate, in the case of such Indebtedness incurred (in respect of
funded term Indebtedness) or committed (in respect of revolving or delayed draw
Indebtedness), on the date that such Indebtedness was incurred (in respect of
funded term Indebtedness) or committed (in respect of revolving or delayed draw
Indebtedness); provided that if such Indebtedness is incurred to refinance other
Indebtedness denominated in a currency other than Dollars (or in a different
currency from the Indebtedness being refinanced), and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the applicable Spot Rate on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of accrued interest, fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing, (B) for purposes of Sections 7.3, 7.5, 7.6 and
7.7, the amount of any Liens, Dispositions, Restricted Payments and Investments,
as applicable, denominated in any currency other than Dollars shall be
calculated based on the applicable Spot Rate, (C) for purposes of any
calculation under Sections 7.2 and 7.3, if the Borrower elects to give pro forma
effect in such calculation to the entire committed amount of any proposed
Indebtedness, whether or not then drawn, such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with Section 7.2 or 7.3, but for so long as such Indebtedness is
outstanding or in effect, the entire committed amount of such Indebtedness then
in effect shall be included in any calculations under Sections 7.2 and 7.3,
(D) any cash proceeds of Indebtedness shall be excluded as Unrestricted Cash and
not netted for purposes of calculating any financial ratios and tests with
respect to any substantially concurrent incurrence of a Ratio Basket Item or
Event pursuant to a Ratio Basket and (E) any Fixed Basket Item or Event incurred
pursuant to or otherwise included pursuant to a Fixed Basket based on
Consolidated Total Assets shall be calculated based upon the Consolidated Total
Assets at the time of such incurrence (it being understood that a Default shall
be deemed not to have occurred solely to the extent that the Consolidated Total
Assets after the time of such incurrence declines).


64

--------------------------------------------------------------------------------




SECTION II. AMOUNT AND TERMS OF COMMITMENTS



2.1          Term Commitments.  Subject to the terms and conditions hereof, each
Initial Term B Lender severally agrees to make a term loan (an “Initial Term B
Loan”) in Dollars to the Borrower on the Closing Date in an amount which will
not exceed the amount of the Initial Term B Commitment of such Lender.  The
aggregate outstanding principal amount of the Initial Term B Loans for all
purposes of this Agreement and the other Loan Documents shall be the stated
principal amount thereof outstanding from time to time.  The Initial Term B
Loans may from time to time be Eurocurrency Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.13.


2.2          Procedure for Initial Term B Loan Borrowing.  The Borrower shall
give the Administrative Agent irrevocable written notice (which notice must be
received by the Administrative Agent at least one Business Day prior to the
anticipated Closing Date or such later date as the Administrative Agent may
agree) requesting that the Initial Term B Lenders make the Initial Term B Loans
on the Closing Date and specifying the amount to be borrowed and the requested
Interest Period, if applicable.  Upon receipt of such notice the Administrative
Agent shall promptly notify each Initial Term B Lender thereof.  Not later than
11:00 a.m., New York City time, on the Closing Date, each Initial Term B Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Initial Term B Loan to be made by
such Lender.  The Administrative Agent shall credit the account designated in
writing by the Borrower to the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Initial Term B Lenders
in immediately available funds.


2.3          Repayment of Initial Term B Loans.  The Initial Term B Loan of each
Initial Term B Lender shall be payable in equal consecutive quarterly
installments on the last Business Day of each March, June, September and
December, commencing on December 31, 2016, in an amount equal to $4,500,000
(being one quarter of one percent (0.25%) of the stated principal amount of the
Initial Term B Loans funded on the Closing Date) (which installments shall, to
the extent applicable, be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Section 2.18(b), or be
increased as a result of any increase in the amount of Initial Term B Loans
pursuant to Supplemental Term Loan Commitments (such increased amortization
payments to be calculated in the same manner (and on the same basis) as set
forth above for the Initial Term B Loans made as of the Closing Date) or reduced
proportionately, to the extent applicable, if an Extension Request with respect
to the Initial Term B Loans is consummated as provided in the applicable
Extension Amendment), with the remaining balance thereof payable on the Term
Maturity Date.


65

--------------------------------------------------------------------------------




2.4 Revolving Commitments.



(a)          Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans in Dollars or in any Permitted
Foreign Currency (“Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and such Revolving Lender’s Swingline Exposure then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
During the Revolving Commitment Period, the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurocurrency Loans or, solely in the
case of Revolving Loans denominated in Dollars, ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.


(b)          The Borrower shall repay all outstanding Revolving Loans and
Swingline Loans on the Revolving Termination Date with respect to the applicable
Tranche of Revolving Loans or commitments.


2.5          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable written notice (which notice must be received by the Administrative
Agent (i) in the case of Eurocurrency Loans denominated in Dollars, prior to
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, (ii) in the case of Eurocurrency Loans denominated in a
Permitted Foreign Currency, prior to 12:00 Noon, New York City time, four
Business Days prior to the requested Borrowing Date or (iii) in the case of ABR
Loans, prior to 1:00 p.m., New York City time, on the proposed Borrowing Date),
specifying (w) the amount and Type of Revolving Loans to be borrowed (which, in
the case of any Revolving Loans denominated in a Permitted Foreign Currency,
shall be Eurocurrency Loans), (x) the requested Borrowing Date, (y) the currency
in which such Revolving Loans are to be borrowed and (z) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor; provided, further,
that if the Borrower wishes to request Eurocurrency Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
borrowing by the Borrower under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate applicable Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurocurrency Loans, the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 11:00 a.m. (or, in the case of ABR Loans
being made pursuant to a notice delivered on the proposed Borrowing Date, 3:00
p.m.), New York City time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the Borrower by the Administrative Agent crediting the
account designated in writing by the Borrower to the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by such
Revolving Lenders and in like funds as received by the Administrative Agent.  If
no election as to the Type of a Revolving Loan is specified, other than with
respect to Revolving Loans denominated in a Permitted Foreign Currency, then the
requested Loan shall be an ABR Loan.  If no Interest Period is specified with
respect to any requested Eurocurrency Loan, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  If no currency is
specified with respect to any requested Revolving Loan, the Borrower shall be
deemed to have selected Dollars.
 
66

--------------------------------------------------------------------------------

 

2.6 Swingline Loans.



(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender, in reliance upon the agreements of the other Revolving Lenders set forth
in this Section 2.6, shall make Swingline Loans to the Borrower from time to
time in Dollars or a Permitted Foreign Currency during the Revolving Commitment
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding the Swingline Commitment or (ii) the aggregate Revolving Extensions of
Credit exceeding the Revolving Commitment then in effect; provided, that the
Swingline Lender shall not be required to make a Swingline Loan (i) to refinance
an outstanding Swingline Loan or (ii) if it shall determine (which determination
shall be conclusive and binding absent manifest error) that it has, or by making
such Swingline Loan may have, Fronting Exposure.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, repay and reborrow Swingline Loans.  Each Swingline Loan shall be an ABR
Loan and denominated in Dollars.


(b)          To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(promptly confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and specify  (y) the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan, and (z) proper wire instructions for the same. 
Promptly after receipt by the Swingline Lender of any telephonic Swingline Loan
notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swingline Loan (A) directing the
Swingline Lender not to make such Swingline Loan as a result of the limitations
set forth in Section 2.6(a), or (B) that one or more of the applicable
conditions specified in Section 5.2 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender shall make each Swingline Loan
available to the Borrower at its office by crediting the account of the Borrower
on the books of the Swingline Lender in immediately available funds by 3:00
p.m., New York City time, on the requested date of such Swingline Loan. 
Swingline Loans shall be made in an amount equal to $100,000 or a whole multiple
of $100,000 in excess thereof.


(c)          The Borrower shall have the right at any time and from time to time
to repay, without premium or penalty, any Swingline Loan, in whole or in part,
upon giving written or telecopy notice (or telephone notice promptly confirmed
by written or telecopy notice) to the Swingline Lender and to the Administrative
Agent before 3:00 p.m., New York City time on the date of repayment at the
Swingline Lender’s address for notices specified in the Swingline Lender’s
administrative questionnaire.  All principal payments of Swingline Loans shall
be accompanied by accrued interest on the principal amount being repaid to the
date of payment.


67

--------------------------------------------------------------------------------



(d)          The Swingline Lender may and, at any time there shall be Swingline
Loan outstanding for more than seven days, the Swingline Lender shall by written
notice given to the Administrative Agent not later than 3:00 p.m., New York City
time, on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Revolving Percentage of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Revolving Percentage of such Swingline Loan or Loans.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided, that such payment
shall not cause such Revolving Lender’s Revolving Extensions of Credit to exceed
such Revolving Lender’s Revolving Commitment).  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 3.4 with respect to
Loans made by such Lender (and Section 3.4 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


(e)          If the Revolving Termination Date applicable to a Tranche shall
have occurred at a time when other Tranches will remain outstanding, then on
such Revolving Termination Date all then outstanding Swingline Loans with
respect to such maturing Tranche shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Revolving Termination Date); provided, that, if on the
occurrence of such Revolving Termination Date (after giving effect to any
repayments of Revolving Loans and any reallocation as contemplated in Section
3.4(d)), (i) there shall exist sufficient unutilized Revolving Commitments that
will remain outstanding after the date thereof and (ii) the conditions set forth
in Sections 5.2(a) and 5.2(b) shall be satisfied at such time so that the
respective outstanding Swingline Loans could be incurred pursuant to such
Revolving Commitments which will remain in effect after the occurrence of such
Revolving Termination Date, then there shall be an automatic adjustment on such
date of the participations in such Swingline Loans and the same shall be deemed
to have been incurred solely pursuant to such Revolving Commitments and such
Swingline Loans shall not be so required to be repaid in full on such Revolving
Termination Date.


68

--------------------------------------------------------------------------------



(f)          Notwithstanding anything to the contrary contained in this
Agreement, in the event a Revolving Lender becomes a Defaulting Lender, then
such Defaulting Lender’s Revolving Percentage in all outstanding Swingline Loans
will automatically be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders pro rata in accordance with each Non-Defaulting Lender’s
Revolving Percentage (calculated without regard to the Revolving Commitment of
the Defaulting Lender), but only to the extent that such reallocation does not
cause the Revolving Extensions of Credit of any Non-Defaulting Lender to exceed
the Revolving Commitment of such Non-Defaulting Lender.  If such reallocation
cannot, or can only partially, be effected, the Borrower shall, within five
Business Days after written notice from the Administrative Agent or such longer
period as the Administrative Agent shall agree, pay to the Administrative Agent
an amount of cash equal to such Defaulting Lender’s Revolving Percentage
(calculated as in effect immediately prior to it becoming a Defaulting Lender)
of the outstanding Swingline Loans (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 2.6(f)) to be
applied to the repayment of such Swingline Loans.  So long as there is a
Defaulting Lender, the Swingline Lender shall not be required to lend any
Swingline Loans if the sum of, without duplication, the Non-Defaulting Lenders’
Revolving Percentages of the outstanding Revolving Loans and L/C Obligations and
their participations in Swingline Loans after giving effect to any such
requested Swingline Loans would exceed the aggregate Revolving Commitments of
the Non-Defaulting Lenders (such excess, “Fronting Exposure”).


(g)          The Borrower may, at any time and from time to time, designate as
Swingline Lenders one or more Revolving Lenders that agree to serve in such
capacity as provided herein and is reasonably satisfactory to the Administrative
Agent.  The acceptance by a Revolving Lender of an appointment as a Swingline
Lender hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, the Borrower and
such designated Swingline Lender, executed by the Borrower, the Administrative
Agent and such designated Swingline Lender, and, from and after the effective
date of such agreement, (i) such Revolving Lender shall have all the rights and
obligations of a Swingline Lender under this Agreement and (ii) references
herein to the term “Swingline Lender” shall be deemed to include such Revolving
Lender in its capacity as a lender of Swingline Loans hereunder.



2.7 Defaulting Lenders.



(a)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
each Issuing Lender and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to Section
3.4(d)), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.


69

--------------------------------------------------------------------------------



(b)          Defaulting Lender Waterfall.  Any payment of principal, interest or
other amounts (other than the payment of (i) commitment fees under Section 2.9,
(ii) default interest under Section 2.15(c) and (iii) Letter of Credit fees
under Section 3.3, which in each case shall be applied pursuant to the
provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of the application of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) to any Issuing Lender or Swingline Lender hereunder;
third, to be held as security for any L/C Shortfall (without duplication of any
cash collateral provided by the Borrower pursuant to Section 3.4(d)) in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any final non-appealable judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 3.4(d). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to be held as
security in a cash collateral account pursuant to this Section 2.7(b) shall be
deemed paid to and redirected by such Defaulting Lender and shall satisfy the
Borrower’s payment obligation in respect thereof in full, and each Lender
irrevocably consents hereto.



2.8 Repayment of Loans.



(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Revolving Lender, Term
Lender or Swingline Lender, as the case may be, (i) the then unpaid principal
amount of each Revolving Loan of such Revolving Lender made to the Borrower
outstanding on the applicable Revolving Termination Date (or on such earlier
date on which the Loans become due and payable pursuant to Section 8.1), (ii)
the principal amount of each outstanding Term Loan of such Term Lender made to
the Borrower in installments according to the applicable amortization schedule
set forth in Section 2.3 or, in the case of any New Term Loans, the applicable
Joinder Agreement (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.1) and (iii) subject to Section 2.6(e), the then
unpaid principal amount of each Swingline Loan on the earlier of (A) the
applicable Revolving Termination Date (or on such earlier date on which the
Loans become due and payable pursuant to Section 8.1) and (B) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three Business Days after such Swingline Loan is made;
provided, that on each date that a Revolving Loan is borrowed, the Borrower
shall repay all Swingline Loans that were outstanding on the date such borrowing
was requested.  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans and Swingline Loans made to the Borrower from time
to time outstanding from the date made until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 2.15.


70

--------------------------------------------------------------------------------



(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.


(c)          The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(d)          The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.


(e)          Without diminishing the control of the Administrative Agent over
amounts from time to time paid to the Administrative Agent for the purpose of
Cash Collateralization, the Administrative Agent shall from time to time (upon
the request of the Company so long as no Default or Event of Default shall have
occurred and be continuing) cause the prompt return to the Company of any such
amounts which are in excess of the amount required to be deposited to effect
such Cash Collateralization.


2.9          Commitment Fees, etc.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee,
in Dollars, for the period from and including the date on which the Revolving
Commitments are established to the last day of the Revolving Commitment Period
(or, if earlier, the termination of all Revolving Commitments), computed at the
Applicable Commitment Fee Rate on the actual daily amount of the Available
Revolving Commitment (provided, that, for purposes of this calculation, the
Swingline Exposure shall not constitute a Revolving Extension of Credit) of such
Revolving Lender during the period for which payment is made, payable quarterly
in arrears on each Fee Payment Date; provided, that (A) any commitment fee
accrued with respect to any of the Revolving Commitments of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time and (B)
no commitment fee shall accrue on any of the Revolving Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.


(b)          The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.



2.10 Termination or Reduction of Commitments.



(a)          The Borrower shall have the right, upon not less than two Business
Days’ notice to the Administrative Agent, to terminate the Revolving Commitments
of any Tranche or, from time to time, to reduce the amount of the Revolving
Commitments of any Tranche; provided that no such termination or reduction of
Revolving Commitments of any Tranche shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans made on the effective date
thereof, the total Revolving Extensions of Credit of such Tranche would exceed
the total Revolving Commitments of such Tranche then in effect (it being
understood that any portion of the L/C Exposure that is Cash Collateralized
shall be deemed not to be included in any Revolving Extensions of Credit for
purposes of determining the amount of any such excess).  Any such partial
reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of the applicable Tranche then in effect.  Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of termination or reduction under this Section 2.10 if the notice of such
termination or reduction stated that such notice was conditioned upon the
occurrence or non-occurrence of a transaction or the receipt of a replacement of
all, or a portion, of the Revolving Commitments outstanding at such time, in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified date) if such condition is not
satisfied.


71

--------------------------------------------------------------------------------



(b)          Upon the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations in respect of Revolving
Commitments or Revolving Loans, the Revolving Commitments designated by the
Borrower to be terminated in connection therewith shall be automatically
permanently reduced by an amount equal to 100% of the aggregate principal amount
of commitments under such Permitted Refinancing Obligations and any outstanding
Revolving Loans in respect of such terminated Revolving Commitments shall be
repaid in full.



2.11 Optional Prepayments.



(a)          The Borrower may at any time and from time to time prepay any
Tranche of Revolving Loans, the Swingline Loans or any Tranche of Term Loans, in
whole or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable written notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, (i) three Business Days
prior thereto, in the case of Eurocurrency Loans that are Revolving Loans,
Swingline Loans or Term Loans, (ii) one Business Day prior thereto, in the case
of ABR Loans that are Term Loans and (iii) on the date of prepayment, in the
case of ABR Loans that are Revolving Loans or Swingline Loans, which notice
shall specify (x) the date and amount of prepayment, (y) whether the prepayment
is of a Tranche of Revolving Loans or Swingline Loans or a Tranche of Term Loans
and (z) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided,
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided, that any such notice may state
that such notice is conditioned upon the occurrence or non-occurrence of any
transaction or the receipt of proceeds to be used for such payment, in each case
specified therein (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied), together with (except in the case of Revolving
Loans that are ABR Loans) accrued interest to such date on the amount prepaid. 
Partial prepayments of Term Loans, Revolving Loans or Swingline Loans shall be
in an aggregate principal amount of (i) $1,000,000 or a whole multiple of
$100,000 in excess thereof (in the case of prepayments of ABR Loans) or (ii) the
Borrowing Minimum or a whole multiple of the Borrowing Multiple in excess
thereof (in the case of prepayments of Eurocurrency Loans), and in each case
shall be subject to the provisions of Section 2.18.


(b)          Any prepayment made pursuant to this Section 2.11 or Section
2.12(a) of the Initial Term B Loan as a result of a Repricing Transaction shall
be accompanied by a prepayment fee, which shall initially be 1% of the aggregate
principal amount prepaid and shall decline to 0% on and after the six-month
anniversary of the Closing Date.


72

--------------------------------------------------------------------------------



(c)          In connection with any optional prepayments by the Borrower of the
Term Loans pursuant to this Section 2.11, such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are ABR Loans or Eurocurrency Loans.



2.12 Mandatory Prepayments.



(a)          Unless the Required Prepayment Lenders shall otherwise agree, if
any Indebtedness (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.2) shall be incurred by the Borrower or any Restricted
Subsidiary, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied not later than one Business Day after the date of receipt of such Net
Cash Proceeds toward the prepayment of the Term Loans as set forth in Section
2.12(d).


(b)          Unless the Required Prepayment Lenders shall otherwise agree, if on
any date the Borrower or any Restricted Subsidiary shall for its own account
receive Net Cash Proceeds from any Asset Sale or Recovery Event (except to the
extent such Asset Sale or Recovery Event, as applicable, relates to any ABL
Facility First Priority Collateral so long as such ABL Facility First Priority
Collateral secures the ABL Facility), then, unless a Reinvestment Notice shall
be delivered to the Administrative Agent in respect thereof, such Net Cash
Proceeds shall be applied not later than 10 Business Days after such date toward
the prepayment of the Term Loans as set forth in Section 2.12(d); provided,
that, notwithstanding the foregoing, (i) if a Reinvestment Notice has been
delivered to the Administrative Agent, the Term Loans shall be prepaid as set
forth in Section 2.12(d) by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event on the applicable
Reinvestment Prepayment Date and (ii) on the date (the “Trigger Date”) that is
six months after any such Reinvestment Prepayment Date, the Term Loans shall be
prepaid as set forth in Section 2.12(d) by an amount equal to the portion of any
Committed Reinvestment Amount with respect to the relevant Reinvestment Event
not actually expended by such Trigger Date.


(c)          Unless the Required Prepayment Lenders shall otherwise agree, if,
for any Excess Cash Flow Period, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply an amount equal
to (A) the Excess Cash Flow Application Amount, minus (B) the aggregate amount
of all prepayments of Revolving Loans and ABL Loans during such Excess Cash Flow
Period to the extent accompanied by permanent optional reductions of the
applicable commitments, and all optional prepayments of Term Loans during such
Excess Cash Flow Period (excluding any such optional prepayments during such
Excess Cash Flow Period which the Borrower elected to apply to the calculation
pursuant to this paragraph (c) in a prior Excess Cash Flow Period) and, at the
option of the Borrower, optional prepayments of Term Loans after such Excess
Cash Flow Period but prior to the time of the Excess Cash Flow Application Date,
in each case other than to the extent any such prepayment is funded with the
proceeds of long-term Indebtedness, toward the prepayment of Term Loans as set
forth in Section 2.12(d), in each case of this clause (B), to the extent not
deducted in accordance with clause (b)(iii) of the definition of “Excess Cash
Flow”.  Each such prepayment shall be made on a date (an “Excess Cash Flow
Application Date”) no later than ten days after the date on which the financial
statements referred to in Section 6.1(a), for the fiscal year with respect to
which such prepayment is made, are required to be delivered to the Lenders.


(d)          Amounts to be applied in connection with prepayments of Term Loans
pursuant to this Section 2.12 shall be applied to the prepayment of the Term
Loans in accordance with Section 2.18(b) until paid in full.  In connection with
any mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.12, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans and (to the extent the Borrower
elects, or is required by the terms thereof) may be applied, along with such
prepayments of Term Loans, to purchase, redeem or repay any other Indebtedness
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations pursuant to one or more Other Intercreditor Agreements, pursuant to
the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans; provided, that with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Term Loans that are ABR Loans to the full extent
thereof before application to Term Loans that are Eurocurrency Loans in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.21.  Each prepayment of the Term Loans under this Section
2.12 shall be accompanied by accrued interest to the date of such prepayment on
the amount prepaid.


73

--------------------------------------------------------------------------------



(e)          Notwithstanding anything to the contrary in Section 2.12 or 2.18,
with respect to the amount of any mandatory prepayment pursuant to Section
2.12(b) or (c) (such amount, the “Term Prepayment Amount”), the Borrower may, in
its sole discretion, in lieu of applying such amount to the prepayment of Term
Loans as provided in paragraph (d) above, on the date specified in this Section
2.12 for such prepayment, give the Administrative Agent telephonic notice
(promptly confirmed in writing) requesting that the Administrative Agent prepare
and provide to each Term Lender (which, for avoidance of doubt, includes each
New Term Lender and Extended Lender holding Term Loans) a notice (each, a
“Prepayment Option Notice”) as described below.  As promptly as practicable
after receiving such notice from the Borrower, the Administrative Agent will
send to each Term Lender a Prepayment Option Notice, which shall be in the form
of Exhibit I (or such other form approved by the Administrative Agent and the
Borrower), and shall include an offer by the Borrower to prepay, on the date
(each a “Mandatory Prepayment Date”) that is ten Business Days after the date of
the Prepayment Option Notice, the Term Loans of such Lender by an amount equal
to the portion of the Term Prepayment Amount indicated in such Lender’s
Prepayment Option Notice as being applicable to such Lender’s Term Loans.  Each
Term Lender may reject all or a portion of its Term Prepayment Amount by
providing written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. (New York City time) five Business Days after such Term Lender’s
receipt of the Prepayment Option Notice (which notice shall specify the
principal amount of the Term Prepayment Amount to be rejected by such Lender)
(such rejected amounts collectively, the “Declined Amount”); provided, that any
Term Lender’s failure to so reject such Term Prepayment Amount shall be deemed
an acceptance by such Term Lender of such Prepayment Option Notice and the
amount to be prepaid in respect of Term Loans held by such Term Lender.  On the
Mandatory Prepayment Date, the Borrower shall pay to the relevant Term Lenders
the aggregate amount necessary to prepay that portion of the outstanding Term
Loans in respect of which such Lenders have (or are deemed to have) accepted
prepayment as described above.  Any such Declined Amounts may be used by the
Borrower for any purpose not prohibited by this Agreement.


(f)          If, on any date, the aggregate Revolving Extensions of Credit would
exceed the aggregate Revolving Commitments (other than as a result of any
revaluation of the Dollar Equivalent of any Revolving Loans or the L/C
Obligations on any Revaluation Date in accordance with Section 1.4, in which
case, if the aggregate Revolving Extensions of Credit would exceed 105% of the
aggregate Revolving Commitments), the Borrower shall promptly repay or prepay
Revolving Loans and, after the Revolving Loans shall have been repaid or prepaid
in full, replace, cause to be canceled or Cash Collateralize Letters of Credit
in an amount sufficient to eliminate such excess (it being understood that any
portion of the L/C Exposure that is Cash Collateralized shall be deemed not to
be included in any Revolving Extensions of Credit for purposes of determining
the amount of any such excess).  If the Borrower shall provide collateral under
this paragraph (f) as a result of the Revolving Commitments being exceeded, such
amount shall (so long as no other requirement for Cash Collateralization shall
then exist) be returned to the Borrower within three Business Days after the
Revolving Commitments are no longer so exceeded.


74

--------------------------------------------------------------------------------



(g)          Notwithstanding any other provisions of this Section 2.12, (A) to
the extent that any or all of the Net Cash Proceeds of any Asset Sale by a
Foreign Subsidiary (a “Foreign Asset Sale”) or the Net Cash Proceeds of any
Recovery Event with respect to  a Foreign Subsidiary (a “Foreign Recovery
Event”), in each case giving rise to a prepayment event pursuant to Section
2.12(b), or Excess Cash Flow derived from a Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.12(c), are or is prohibited, restricted
or delayed by applicable local law from being repatriated to the United States,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.12 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit or restricts
repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof including, without
duplication, any repatriation costs associated with repatriation of such
proceeds from the applicable recipient to the Borrower) to the repayment of the
Term Loans in accordance with this Section 2.12 and (B) to the extent that the
Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds of any Foreign Asset Sale or any Foreign Recovery Event or any
Excess Cash Flow derived from a Foreign Subsidiary could reasonably be expected
to result in a material adverse tax consequence (taking into account any foreign
tax credit or benefit, in the Borrower’s reasonable judgment, expected to be
realized in connection with such repatriation) with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Foreign Subsidiary, provided, that,
in the case of this clause (B), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to this Section 2.12 (or fifteen months
after the date such Excess Cash Flow would have been so required to be applied
if it were Net Cash Proceeds), (x) the Borrower shall apply an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Cash Proceeds
or Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or
Excess Cash Flow that would be calculated if received by such Foreign
Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow shall be applied
to the repayment of Indebtedness of a Foreign Subsidiary, in each case, other
than as mutually agreed by the Borrower and the Administrative Agent.



2.13 Conversion and Continuation Options.



(a)          The Borrower may elect from time to time to convert Eurocurrency
Loans (other than Eurocurrency Loans denominated in a Permitted Foreign
Currency) made to the Borrower to ABR Loans by giving the Administrative Agent
prior irrevocable written notice of such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date;
provided, that if any such Eurocurrency Loan is so converted on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21.  The Borrower may elect
from time to time to convert ABR Loans made to the Borrower to Eurocurrency
Loans by giving the Administrative Agent prior irrevocable written notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided, that no such ABR
Loan under a particular Facility may be converted into a Eurocurrency Loan when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Facility Lenders in respect of such Facility have determined in
its or their sole discretion not to permit such conversions.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  This Section 2.13 shall not apply to Swingline Loans, which may
not be converted or continued.


75

--------------------------------------------------------------------------------



(b)          Any Eurocurrency Loan may be continued as such by the Borrower
giving irrevocable written notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1 and no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed continuation date, of the length of the next
Interest Period to be applicable to such Loans; provided, that if any such
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21; provided, further, that no such Eurocurrency
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph such Eurocurrency Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month’s duration on the last
day of such then-expiring Interest Period and (ii) if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period; provided, further, that if the Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.


2.14          Minimum Amounts and Maximum Number of Eurocurrency Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof and (b) no more than twelve Eurocurrency Tranches
shall be outstanding at any one time.



2.15 Interest Rates and Payment Dates.



(a)          (i) Each Eurocurrency Loan, other than a Eurocurrency Loan that is
an Initial Term B Loan, shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Rate
determined for such day plus the Applicable Margin and (ii) each Eurocurrency
Loan that is an Initial Term B Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (A) the
greater of (x) the Eurocurrency Rate determined for such day and (y) 0.75% plus
(B) the Applicable Margin.


76

--------------------------------------------------------------------------------



(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.


(c)          (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.15 plus 2.00% or (y) in the case of Reimbursement Obligations, the
rate applicable to ABR Loans under the Revolving Facility plus 2.00%, and (ii)
if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the relevant Facility plus 2.00% (or, in the
case of any such other amounts that do not relate to a particular Facility, the
rate then applicable to ABR Loans under the Initial Term B Facility plus 2.00%),
in each case, with respect to clauses (i) and (ii) above, from the date of such
nonpayment until such amount is paid in full (after as well as before judgment);
provided, that no amount shall be payable pursuant to this Section 2.15(c) to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender; provided,
further, that no amounts shall accrue pursuant to this Section 2.15(c) on any
overdue Loan, Reimbursement Obligation, commitment fee or other amount payable
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender.


(d)          Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided, that interest accruing pursuant to paragraph
(c) of this Section 2.15 shall be payable from time to time on demand.



2.16 Computation of Interest and Fees.



(a)          Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that interest on
ABR Loans (except for ABR computations in respect of clauses (b) and (c) of the
definition thereof) shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.


(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct in
the absence of demonstrable error.  The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).


2.17          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period for any Eurocurrency Loan:


(a)          the Administrative Agent shall have determined (which determination
shall be presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period; or


77

--------------------------------------------------------------------------------



(b)          the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that by reason of
any changes arising after the Closing Date, the Eurocurrency Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,


the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.



2.18 Pro Rata Treatment and Payments.



(a)          Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.9, 2.10(b), 2.12, 2.15(c), 2.19, 2.20,
2.21, 2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each borrowing by the Borrower
from the Revolving Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Revolving Commitments shall be made
pro rata according to the Revolving Percentages of the relevant Revolving
Lenders other than reductions of Revolving Commitments pursuant to Section 2.24
and payments in respect of any differences in the Applicable Commitment Fee Rate
between Tranches.  Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.12, 2.15(c), 2.19, 2.20, 2.21, 2.22, 2.24,
2.26, 10.5, 10.6 and 10.7), each payment (other than prepayments) in respect of
principal or interest in respect of any Tranche of Term Loans and each payment
in respect of fees payable hereunder with respect to the Term Loans of such
Tranche shall be applied to the amounts of such obligations owing to the Term
Lenders of such Tranche, pro rata according to the respective amounts then due
and owing to such Term Lenders.


(b)          Each mandatory prepayment of the Term Loans shall be allocated
among the Tranches of Term Loans then outstanding pro rata, in each case except
as affected by the opt-out provision under Section 2.12(e); provided, that at
the request of the Borrower, in lieu of such application to the Term Loans on a
pro rata basis among all Tranches of Term Loans, such prepayment may be applied
to any Tranche of Term Loans so long as the maturity date of such Tranche of
Term Loans precedes the maturity date of each other Tranche of Term Loans then
outstanding or, in the event more than one Tranche of Term Loans shall have an
identical maturity date that precedes the maturity date of each other Tranche of
Term Loans then outstanding, to such Tranches on a pro rata basis; provided,
further, that in connection with a mandatory prepayment under Section 2.12(a) in
connection with the incurrence of Permitted Refinancing Obligations, such
prepayment shall be allocated to the Tranches as specified by the Borrower (but
to the Loans within such Tranches on a pro rata basis).  Each optional
prepayment of the Term Loans shall be applied to the remaining installments
thereof as specified by the Borrower (and absent such specification, in direct
order of maturity).  Each mandatory prepayment of the Term Loans shall be
applied to the remaining installments thereof in direct order of maturity. 
Amounts repaid or prepaid on account of the Term Loans may not be reborrowed.


(c)          Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.10(b), 2.12, 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each payment (including prepayments) to
be made by the Borrower on account of principal of and interest on the 
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders
other than payments in respect of any differences in the Applicable Margin
applicable to different Tranches.  Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.  Each payment of principal in respect
of Swingline Loans shall be made in accordance with Section 2.6.


78

--------------------------------------------------------------------------------



(d)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff, deduction or counterclaim and shall be made prior to
3:00 p.m., New York City time, on the due date thereof to the Administrative
Agent, for the account of the relevant Lenders, at the Funding Office, in
immediately available funds.  Any payment received by the Administrative Agent
after 3:00 p.m., New York City time may be considered received on the next
Business Day in the Administrative Agent’s sole discretion.  The Administrative
Agent shall distribute such payments to the relevant Lenders promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.


(e)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate reasonably determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, for the
period until such Lender makes such amount immediately available to the
Administrative Agent.  A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
presumptively correct in the absence of demonstrable error.  If such Lender’s
share of such borrowing is not made available to the Administrative Agent by
such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall give notice of such fact to the Borrower and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Defaulting
Lender.


(f)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.
 
79

--------------------------------------------------------------------------------

 

2.19 Requirements of Law.



(a)          Except with respect to Indemnified Taxes, Excluded Taxes and Other
Taxes, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority first made, in each case, subsequent to the
Closing Date:


(i)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by any office of such
Lender that is not otherwise included in the determination of the Eurocurrency
Rate hereunder;


(ii)          shall subject any Recipient to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations or its deposits,
reserves, other liability or capital attributable thereto; or


(iii)         shall impose on such Lender any other condition not otherwise
contemplated hereunder;


and the result of any of the foregoing is to increase the cost to such Lender or
other Recipient, by an amount which such Lender or other Recipient reasonably
deems to be material, of making, converting into, continuing or maintaining
Eurocurrency Loans or issuing or participating in Letters of Credit (in each
case hereunder), or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender, in
Dollars, within thirty Business Days after the Borrower’s receipt of a
reasonably detailed invoice therefor (showing with reasonable detail the
calculations thereof), any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.19,
it shall promptly notify the Borrower (with a copy to the Administrative Agent)
of the event by reason of which it has become so entitled.


(b)          If any Lender shall have reasonably determined that the adoption of
or any change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any entity controlling such Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority first made, in each case,
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.


80

--------------------------------------------------------------------------------



(c)          A certificate prepared in good faith as to any additional amounts
payable pursuant to this Section 2.19 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be presumptively correct in the
absence of demonstrable error.  Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided, that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Obligations.  Notwithstanding the foregoing, the Borrower
shall not be obligated to make payment to any Lender with respect to penalties,
interest and expenses if written demand therefor was not made by such Lender
within 180 days from the date on which such Lender makes payment for such
penalties, interest and expenses.


(d)          Notwithstanding anything in this Section 2.19 to the contrary,
solely for purposes of this Section 2.19, (i) the Dodd Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, regulations, guidelines
and directives promulgated thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to have been enacted, adopted or issued, as applicable, subsequent to
the Closing Date.


(e)          For purposes of this Section 2.19, the term “Lender” shall include
any Issuing Lender and Swingline Lender.



2.20 Taxes.



(a)          Except as otherwise provided in this Agreement or as required by
law, all payments made by or on account of the Borrower or any Loan Party under
this Agreement and the other Loan Documents to any Recipient under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes. If any Indemnified Taxes or Other Taxes are
required to be deducted or withheld from any such payments, the amounts so
payable to the applicable Recipient shall be increased to the extent necessary
so that after deduction or withholding of such Indemnified Taxes and Other Taxes
(including Indemnified Taxes attributable to amounts payable under this Section
2.20(a)) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


(b)          In addition, the Borrower or any Loan Party under this Agreement
and the other Loan Documents shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)          Whenever any Taxes are payable by the Borrower and any Loan Party
under this Agreement and the other Loan Documents, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for the account
of the Administrative Agent or Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower or Loan Party showing
payment thereof if such receipt is obtainable, or, if not, such other evidence
of payment as may reasonably be required by the Administrative Agent or such
Lender.  If the Borrower or any Loan Party under this Agreement and the other
Loan Documents fails to pay any Indemnified Taxes or Other Taxes that the
Borrower or any Loan Party under this Agreement and the other Loan Documents is
required to pay pursuant to this Section 2.20 (or in respect of which the
Borrower or any Loan Party under this Agreement and the other Loan Documents
would be required to pay increased amounts pursuant to Section 2.20(a) if such
Indemnified Taxes or Other Taxes were withheld) when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, the Borrower or any Loan Party
under this Agreement and the other Loan Documents shall indemnify the applicable
Recipient for any payments by them of such Indemnified Taxes or Other Taxes,
including any amounts payable pursuant to Section 2.20(a), and for any
Incremental Taxes that become payable by such Recipient as a result of any such
failure within thirty days after the Lender or the Administrative Agent delivers
to the Borrower or Loan Party (with a copy to the Administrative Agent) either
(a) a copy of the receipt issued by a Governmental Authority evidencing payment
of such Taxes or (b) certificates as to the amount of such payment or liability
prepared in good faith.


81

--------------------------------------------------------------------------------




(d) [reserved]



(e)          Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Lender from which the related participation shall have been purchased) (A)
(i) two accurate and complete copies of IRS Form W-8ECI, W-8BEN or W-8BEN-E, as
applicable, (ii) in the case of a Non-US Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit F and two accurate and complete copies of IRS Form W-8BEN or W-8BEN-E,
or any subsequent versions or successors to such forms, in each case properly
completed and duly executed by such Non-US Lender claiming complete exemption
from, or reduced rate of, U.S. federal withholding tax on all payments by the
Borrower or any Loan Party under this Agreement and the other Loan Documents, or
(iii) IRS Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (i) and (ii) above,
provided that if the Non-US Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the certificate in the form
of Exhibit F may be provided by such Non-US Lender on behalf of such partners)
and (B) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.  Such forms shall be delivered
by each Non-US Lender before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related Participation).  In addition, each Non-US Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-US Lender, and from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent.  Each Non-US Lender shall
(i) promptly notify the Borrower and the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower and the Administrative Agent (or any other
form of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower or any
Loan Party make any deduction or withholding for Taxes from amounts payable to
such Lender.  Notwithstanding any other provision of this paragraph, a Non-US
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-US Lender is not legally able to deliver provided that it shall
promptly notify the Borrower and the Administrative Agent in writing of such
inability.



(f) [reserved]



(g)          Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the
Borrower and the Administrative Agent two accurate and complete copies of IRS
Form W-9, or any subsequent versions or successors to such form and certify that
such Lender is not subject to backup withholding.  Such forms shall be delivered
by each US Lender on or before the date it becomes a party to this Agreement. 
In addition, each US Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such US Lender,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.  Each US Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certifications to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose).


82

--------------------------------------------------------------------------------



(h)          If any Recipient determines, in good faith, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such indemnifying party, upon the request of such
Recipient, agrees to repay the amount paid over to the indemnifying party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority other than any such penalties, interest or other charges resulting
from the gross negligence or willful misconduct of the relevant Recipient (as
determined by a final and non-appealable judgment of a court of competent
jurisdiction)) to such Recipient in the event such Recipient is required to
repay such refund to such Governmental Authority; provided, further, that such
Recipient shall, at the indemnifying party’s request, provide a copy of any
notice of assessment or other evidence of the requirement to pay such refund
received from the relevant Governmental Authority (provided that the Recipient
may delete any information therein that it deems confidential).  This paragraph
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.  In no event will any
Recipient be required to pay any amount to an indemnifying party the payment of
which would place such Recipient in a less favorable net after-tax position than
such Recipient would have been in if the additional amounts giving rise to such
refund of any Indemnified Taxes or Other Taxes had never been paid.  The
agreements in this Section 2.20 shall survive the termination of this Agreement
and the payment of the Obligations.



(i) [reserved]



(j)          If a payment made to a Lender under any Loan Document would be
subject to withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
2.20(j), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


83

--------------------------------------------------------------------------------



(k)          To the extent required by any applicable laws, the Administrative
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. Without limiting the provisions of Section 2.20,
each Lender shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c)(iii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h).


(l)           The agreements in this Section 2.20 shall survive the termination
of this Agreement and payment of the Loans and all other amounts payable under
any Loan Document, the resignation of the Administrative Agent and any
assignment of rights by, or replacement of, any Lender.


(m)          For purposes of this Section 2.20, the term “Lender” shall include
any Issuing Lender or Swingline Lender, and, for the avoidance of doubt,
applicable law includes FATCA.


2.21         Indemnity.  Other than with respect to Taxes, which shall be
governed solely by Section 2.20, the Borrower agrees to indemnify each Lender
for, and to hold each Lender harmless from, any loss or expense (other than lost
profits, including the loss of Applicable Margin) that such Lender actually
sustains or incurs as a consequence of (a) any failure by the Borrower in making
a borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given notice requesting the same in accordance with the provisions
of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto.  A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. 
This covenant shall survive the termination of this Agreement and the payment of
the Obligations.


2.22         Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the Closing Date, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
to the Administrative Agent and the Borrower, and (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall be suspended during the period
of such illegality and (b) such Lender’s Loans then outstanding as Eurocurrency
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law.  If any such conversion of a
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.21.


2.23         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
avoid or minimize any amounts payable pursuant to such Sections (including by
designating another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event); provided, that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage; provided, further, that nothing in this
Section 2.23 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.
 
84

--------------------------------------------------------------------------------

2.24         Replacement of Lenders.  The Borrower shall be permitted to (a)
replace with a financial entity or financial entities, or (b) prepay or
terminate, without premium or penalty (but subject to Section 2.21), the Loans
or Commitments, as applicable, of any Lender, Issuing Lender or Swingline Lender
(each such Lender, Issuing Lender or Swingline Lender, a “Replaced Lender”) that
(i) requests reimbursement for amounts owing or otherwise results in increased
costs imposed on the Borrower or on account of which the Borrower is required to
pay additional amounts to any Governmental Authority, in each case, pursuant to
Section 2.19, 2.20 or 2.21 (to the extent a request made by a Lender pursuant to
the operation of Section 2.21 is materially greater than requests made by other
Lenders) or gives a notice of illegality pursuant to Section 2.22, (ii) is a
Defaulting Lender, (iii) is, or the Borrower reasonably believes could
constitute, a Disqualified Institution, or (iv) has refused to consent to any
waiver or amendment with respect to any Loan Document that requires such
Lender’s consent and has been consented to by the Required Lenders; provided,
that, in the case of a replacement pursuant to clause (a) above:


(A)          such replacement does not conflict with any Requirement of Law;


(B)          the replacement financial entity or financial entities shall
purchase, at par, all Loans and other amounts owing to such Replaced Lender on
or prior to the date of replacement (or, in the case of a replacement of an
Issuing Lender or Swingline Lender, comply with the provisions of Section 9.9(c)
(to the extent applicable as if such Lender was resigning as Administrative
Agent));


(C)          the Borrower shall be liable to such Replaced Lender under Section
2.21 (as though Section 2.21 were applicable) if any Eurocurrency Loan owing to
such Replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto;


(D)          the replacement financial entity or financial entities, (x) if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
to the extent that an assignment to such replacement financial institution of
the rights and obligations being acquired by it would otherwise require the
consent of the Administrative Agent pursuant to Section 10.6(b)(i)(2) and (y)
shall pay (unless otherwise paid by the Borrower) any processing and recordation
fee required under Section 10.6(b)(ii)(2);


(E)          the Administrative Agent and any replacement financial entity or
entities shall execute and deliver, and such Replaced Lender shall thereupon be
deemed to have executed and delivered, an appropriately completed Assignment and
Assumption to effect such substitution (or, in the case of a replacement of an
Issuing Lender or Swingline Lender, customary assignment documentation);


(F)          the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.19 or 2.20, as the case may be, in respect of any period
prior to the date on which such replacement shall be consummated;


(G)          in respect of a replacement pursuant to clause (iv) above, the
replacement financial entity or financial entities shall consent to such
amendment or waiver;


(H)          any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the Replaced Lender; and


85

--------------------------------------------------------------------------------



(I)          if such replacement is in connection with a Repricing Transaction
prior to the six-month anniversary of the Closing Date, the Borrower or the
replacement Lender shall pay the Replaced Lender a fee equal to 1% of the
aggregate principal amount of its Initial Term B Loans required to be assigned
pursuant to this Section 2.24.


Prepayments pursuant to clause (b) above (i) shall be accompanied by accrued and
unpaid interest on the principal amount so prepaid up to the date of such
prepayment and (ii) shall not be subject to the provisions of Section 2.18.  The
termination of the Revolving Commitments of any Lender pursuant to clause (b)
above shall not be subject to the provisions of Section 2.18.  In connection
with any such replacement under this Section 2.24, if the Replaced Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption and/or any other documentation necessary to reflect such
replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Assumption and/or such other
documentation and (b) the date as of which all obligations of the Borrower owing
to the Replaced Lender relating to the Loans and participations so assigned
shall be paid in full to such Replaced Lender, then such Replaced Lender shall
be deemed to have executed and delivered such Assignment and Assumption and/or
such other documentation as of such date and the Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Replaced Lender, and the Administrative
Agent shall record such assignment in the Register.



2.25 Incremental Loans.



(a)          The Borrower may by written notice to the Administrative Agent
elect to request the establishment of one or more new term loans (each, a “New
Term Loan Commitment”) or increases of existing Tranches of Term Loans (each, a
“Supplemental Term Loan Commitment”) or the establishment of, or if any
Revolving Commitments are outstanding, increases of existing, Revolving
Commitments (which request shall also specify any corresponding increase in the
Swingline Commitment and/or L/C Commitment) (each, a “Supplemental Revolving
Commitment Increase”; together with any New Term Loan Commitments and any
Supplemental Term Loan Commitments, the “New Loan Commitments”) hereunder, in an
aggregate amount for all such New Loan Commitments (when taken together with any
New Incremental Debt issued prior to, or that will be issued concurrently with,
the effectiveness of the respective New Loan Commitments) not in excess of, at
the time the respective New Loan Commitments become effective, the Maximum
Incremental Facilities Amount.  Each such notice shall specify (i) the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Loan Commitments shall be effective, which shall be a date not less than 10
Business Days (or such shorter period as the Administrative Agent may agree)
after the date on which such notice is delivered to the Administrative Agent,
(ii) in the case of a Supplemental Term Loan Commitment, the Tranche (or
Tranches) of existing Term Loans to be so increased (and, if more than one
Tranche of Term Loans will be increased, the amount of the aggregate
Supplemental Term Loan Commitments to be allocated to each such Tranche), and
(iii) in the case of Supplemental Revolving Commitment Increase, the Tranche (or
Tranches) of existing Revolving Commitments, if any, to be increased (and, if
more than one Tranche of Revolving Commitments will be increased, the amount of
the aggregate Supplemental Revolving Commitment Increase to be allocated to each
such Tranche); provided, that (x) any Lender offered or approached to provide
all or a portion of any New Loan Commitments may elect or decline, in its sole
discretion, to provide such New Loan Commitments, (y) any Person that the
Borrower proposes to become a New Lender, if such Person is not then a Lender,
must be an Eligible Assignee and must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Supplemental Revolving
Commitment Increase, to each Issuing Lender and the Swingline Lender, in each
case, to the extent its consent would be required to assign Loans to any such
Eligible Assignee and (z) any Person that the Borrower proposes to be a New
Lender that is an Other Affiliate shall be subject to the provisions related
thereto in Section 10.5 and 10.6.


86

--------------------------------------------------------------------------------



(b)          Such New Loan Commitments shall become effective as of such
Increased Amount Date; provided, that:


(i)           no Event of Default  shall exist on such Increased Amount Date
immediately after giving effect to such New Loan Commitments and the making of
any New Loans pursuant thereto and any transaction consummated in connection
therewith subject to the Permitted Acquisition Provisions (as defined below) and
the Limited Condition Acquisition Provision, in connection with any acquisition
or investment being made with the proceeds thereof;


(ii)          the proceeds of any New Loans shall be used, at the discretion of
the Borrower, for any purpose not prohibited by this Agreement;


(iii)          if guaranteed, the New Loans shall benefit ratably from the
guarantees under the Guarantee and Collateral Agreement and be only guaranteed
by the Guarantors;


(iv)          to the extent any New Loan will be secured, such New Loan shall be
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations or, at the Borrower’s option, secured by the Collateral on a
“junior” basis with the Liens securing the Obligations;


(v)          to the extent any New Loan will be unsecured or secured by the
Collateral on a “junior” basis with the Liens securing the Obligations, such New
Loan shall be documented as a separate Facility and, if secured by the
Collateral on a “junior” basis be subject to an Other Intercreditor Agreement;


(vi)          in the case of New Loans that are term loans (“New Term Loans”),
the maturity date thereof shall not be earlier than the Latest Maturity Date in
effect at the time such commitment becomes effective and the Weighted Average
Life to Maturity thereof shall be equal to or greater than the Weighted Average
Life to Maturity of the Latest Maturing Term Loans at such time (other than an
earlier maturity date and/or shorter Weighted Average Life to Maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date than the Latest
Maturity Date or a shorter Weighted Average Life to Maturity than the Weighted
Average Life to Maturity of the Latest Maturing Term Loans);


(vii)         in the case of any Supplemental Revolving Commitment Increase,
(A) the scheduled termination date of such Supplemental Revolving Commitment
Increase shall not be earlier than the stated termination date of the ABL
Facility, (B) no Supplemental Revolving Commitment Increase shall require any
scheduled amortization or mandatory commitment reduction prior to the stated
termination date of the ABL Facility and (C) such Supplemental Revolving
Commitment Increase shall be on the same terms (other than as regards pricing
and yield) and pursuant to the same documentation as the Initial Term B Loans
(except for (x) any differences permitted hereby, (y) any differences due to the
different nature of the facility (including, without limitation, the requirement
of a financial maintenance covenant in favor of the revolving lenders only) or
(z) any differences reasonably deemed appropriate by the Administrative Agent);
provided, that any differences in the terms and documentation in respect of a
Supplemental Revolving Commitment Increase as a result of clause (y) or (z)
above shall in no event be more restrictive, when taken as a whole, to the
Borrower and its Restricted Subsidiaries than those set forth in this Agreement
(except for covenants or other provisions applicable only to periods after the
then Term Maturity Date or to the extent that the Initial Term B Lenders also
receive the benefit of such more restrictive provisions), as determined in good
faith by the Borrower;


87

--------------------------------------------------------------------------------



(viii)        all terms and documentation with respect to any New Term Loans
which differ from those with respect to the Initial Term B Loans (except to the
extent permitted hereunder) shall in no event be more restrictive, when taken as
a whole, to the Borrower and its Restricted Subsidiaries than the equivalent
terms set forth in this Agreement in respect of the Initial Term B Loans (except
for covenants or other provisions applicable only to periods after the then Term
Maturity Date or to the extent that the Initial Term B Lenders also receive the
benefit of such more restrictive provisions), as determined in good faith by the
Borrower;


(ix)          such New Loans or New Loan Commitments (other than Supplemental
Term Loan Commitments and Supplemental Revolving Commitment Increases related to
existing Tranche(s) of Revolving Commitments at such time, which shall be
effected in accordance with Section 2.25(e)) shall be effected pursuant to one
or more Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and one or more New Lenders;


(x)           to the extent reasonably requested by the Administrative Agent,
the Borrower shall deliver or cause to be delivered (A) customary legal opinions
with respect to the due authorization, execution and delivery by the Borrower
and each other Loan Party to be party thereto and the enforceability of the
applicable Joinder Agreement, Increase Supplement or Lender Joinder Agreement,
as applicable, the non-conflict of the execution, delivery of and performance of
payment obligations under such documentation with this Agreement and with the
organizational documents of the Loan Parties and, in the case of any New Loans
that will be secured, the effectiveness of the Guarantee and Collateral
Agreement to create a valid security interest, and the effectiveness of
specified other Security Documents to perfect such security interests, in
specified Collateral to secure the Obligations, including the New Loan
Commitments and the extensions of credit thereunder and (B) certified copies of
the resolutions or other applicable corporate action of each applicable Loan
Party approving its entry into such documents and the transactions contemplated
thereby;


(xi)          if the initial “spread” (for purposes of this Section 2.25, the
“spread” with respect to any Term Loan shall be calculated as the sum of the
Eurodollar Loan margin on the relevant Term Loan plus any original issue
discount or upfront fees in lieu of original issue discount (other than any
arranging fees, underwriting fees and commitment fees) (based on an assumed
four-year average life for the applicable Facilities (e.g., 100 basis points in
original issue discount or upfront fees equals 25 basis points of interest rate
margin)) plus any applicable interest rate floor) relating to any New Term Loan
that is secured by the Collateral on a pari passu basis with the Initial Term B
Loans exceeds the spread then in effect with respect to the Initial Term B Loans
by more than 0.50%, the Applicable Margin relating to the Initial Term B Loans
shall be adjusted so that the spread relating to such New Term Loans does not
exceed the spread applicable to the Initial Term B Loans by more than 0.50%;
provided, that if such New Term Loans include an interest rate floor greater
than the interest rate floor applicable to the Initial Term B Loans, for
purposes of addressing any such excess spread in respect of such New Term Loans
as set out above, to the extent an increase in such interest rate floor
applicable to the Initial Term B Loans would cause an increase in the interest
payable in respect of the Initial Term B Loans pursuant to Section 2.15, such
interest rate floor (but not the Applicable Margin relating to the Initial Term
B Loans) shall be increased to the required extent; provided, further, that this
clause (xi) shall not be applicable to any New Term Loan which is incurred more
than 12 months after the Closing Date.  For the avoidance of doubt, the rate of
interest and the amortization schedule (if applicable) of any New Term Loan
shall be determined by the Borrower and the applicable New Lenders and shall be
set forth in the applicable Joinder Agreement; and


88

--------------------------------------------------------------------------------



(xii)          in the case of New Term Loans secured by the Collateral on a pari
passu basis with the Liens securing the Obligations, such New Term Loans shall
share ratably in any voluntary or mandatory prepayments of the Initial Term B
Loans, unless the Borrower and the applicable New Lenders agree to a less than
pro rata share of such prepayments.


For the avoidance of doubt, the rate of interest, redemption price (if
applicable) and other pricing terms and the amortization schedule (if
applicable) of any New Term Loan Commitments shall be determined by the Borrower
and the applicable New Lenders and shall be set forth in the applicable Joinder
Agreement.


Notwithstanding anything to the contrary above, in connection with the
incurrence of any New Term Loans or Supplemental Revolving Commitment Increase,
if the proceeds of such New Term Loans or Supplemental Revolving Commitment
Increase are, substantially concurrently with the receipt thereof, to be used,
in whole or in part, by the Borrower or any Restricted Subsidiary to finance, in
whole or in part, a Permitted Acquisition, then to the extent so required by the
applicable New Lenders, (A) the only representations and warranties that will be
required to be true and correct in all material respects as of the applicable
Increase Amount Date (or funding date) shall be (x) the Specified
Representations (conformed as necessary for such Permitted Acquisition) and (y)
such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the Lenders, but only to the extent that
Holdings or the Borrower (or any Affiliate of Holdings or the Borrower) has the
right to terminate the obligations of Holdings, the Borrower or such Affiliate
under such acquisition agreement or not consummate such acquisition as a result
of a breach of such representations or warranties in such acquisition agreement
and (B) there need not be a condition to borrowing that there be no Default or
Event of Default other than there shall be no Event of Default under
Sections 8.1(a) or (f) after giving effect to such incurrence (“Permitted
Acquisition Provisions”).


(c)          On any Increased Amount Date on which any New Loan Commitment
become effective, subject to the foregoing terms and conditions, each lender
with a New Loan Commitment (each, a “New Lender”) shall become a Lender
hereunder with respect to such New Loan Commitment.


(d)          For purposes of this Agreement, any New Loans or New Loan
Commitments shall be deemed to be Term Loans, Revolving Loans or Revolving
Commitments, as applicable.  Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.25.  Upon
any Increase Amount Date on which Supplemental Revolving Commitment Increase is
effected through an increase in the Revolving Commitments pursuant to this
Section 2.25, (i) if the increase relates to any then-existing Revolving
Facility, each of the Revolving Lenders with respect to such Revolving Facility
shall assign to each New Lender providing such Supplemental Revolving Commitment
Increase, and each New Lenders shall purchase from each Revolving Lenders of
such Revolving Facility, at the principal amount thereof, such interests in the
applicable Revolving Loans outstanding on such Increase Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by existing Revolving Lenders and
New Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such Supplemental Revolving Commitment Increase to the
Revolving Commitments, (ii) each such Supplemental Revolving Commitment Increase
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (iii) each
such New Lender shall become a Lender with respect to the Supplemental Revolving
Commitment Increase and all matters relating thereto.  The Administrative Agent
and the Lenders hereby agree that the minimum borrowing and prepayment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.


89

--------------------------------------------------------------------------------



(e)          Supplemental Term Loan Commitments and Supplemental Revolving
Commitment Increases related to existing Tranche(s) of Revolving Commitments at
such time shall become commitments under this Agreement pursuant to a supplement
specifying the Term Loan Tranche or Revolving Tranche to be increased, executed
by the Borrower and each increasing Lender substantially in the form attached
hereto as Exhibit L-1 (the “Increase Supplement”) or by each New Lender (if not
already a Lender) substantially in the form attached hereto as Exhibit L-2 (the
“Lender Joinder Agreement”), as the case may be, or, in each case, such other
form as may be reasonably acceptable to the Administrative Agent and the
Borrower which shall be delivered to the Administrative Agent for recording in
the Register.  Upon effectiveness of the Lender Joinder Agreement or Increase
Supplement, as applicable, each New Lender shall be a Lender for all intents and
purposes of this Agreement and the term loan made pursuant to such Supplemental
Term Loan Commitment shall be a Term Loan or the commitments made pursuant to
such Supplemental Revolving Commitment Increase shall be Revolving Commitments
of such increased Tranche, as applicable.



2.26 Extension of Term Loans and Revolving Commitments.



(a)          The Borrower may at any time and from time to time request that all
or a portion of the (i) Term Loans of one or more Tranches existing at the time
of such request (each, an “Existing Term Tranche”, and the Term Loans of such
Tranche, the “Existing Term Loans”) or (ii) Revolving Commitments of one or more
Tranches existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Loans of such Existing Revolving Tranche, the
“Existing Revolving Loans”, and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal (or extend the termination date of any
commitments) with respect to all or a portion of any principal amount (or
commitments) of any Existing Tranche (any such Existing Tranche which has been
so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this Section
2.26; provided, that (i) any such request shall be made by the Borrower to all
Lenders with Term Loans or Revolving Commitments, as applicable, with a like
maturity date (whether under one or more Tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Term Loans or the
applicable Revolving Commitments) and (ii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower in its sole
discretion.  In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms shall be substantially similar to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity or termination dates of
such Extended Tranches may be delayed to later dates than the final maturity or
termination dates of the Specified Existing Tranche, (y) (A) the interest
margins with respect to the Extended Tranche may be higher or lower than the
interest margins for the Specified Existing Tranche and/or (B) additional fees
may be payable to the Lenders providing such Extended Tranche in addition to or
in lieu of any increased margins contemplated by the preceding clause (A) and/or
(C) prepayment premiums may be different and (z) in the case of an Extended Term
Tranche, so long as the weighted average life to maturity of such Extended
Tranche would be no shorter than the remaining weighted average life to maturity
of the Specified Existing Tranche, amortization rates with respect to the
Extended Term Tranche may be higher or lower than the amortization rates for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided, that, notwithstanding anything to the
contrary in this Section 2.26 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions applicable
to Term Loans or Revolving Commitments, as applicable, set forth in Section
10.6.  No Lender shall have any obligation to agree to have any of its Existing
Loans converted into an Extended Tranche pursuant to any Extension Request.  Any
Extended Tranche shall constitute a separate Tranche of Loans from the Specified
Existing Tranches and from any other Existing Tranches (and any other Extended
Tranches so established on such date).


90

--------------------------------------------------------------------------------



(b)          The Borrower shall provide the applicable Extension Request at
least 10 Business Days (or such shorter period as the Administrative Agent may
agree to) prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche.  In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election.  In connection with any
extension of Loans pursuant to this Section 2.26 (each, an “Extension”), the
Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.26.


(c)          Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, prepayment premiums or fees
referenced in clauses (x) and (y) of Section 2.26(a), or, in the case of
Extended Term Tranches, amortization rates referenced in clause (z) of Section
2.26(a), and which, in each case, except to the extent expressly contemplated by
the last sentence of this Section 2.26(c) and notwithstanding anything to the
contrary set forth in Section 10.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders.  Subject to the requirements of this Section 2.26 and
without limiting the generality or applicability of Section 10.1 to any Section
2.26 Additional Amendments, any Extension Amendment may provide for additional
terms and/or additional amendments other than those referred to or contemplated
above (any such additional amendment, a “Section 2.26 Additional Amendment”) to
this Agreement and the other Loan Documents; provided, that such Section 2.26
Additional Amendments do not become effective prior to the time that such
Section 2.26 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.26 Additional Amendments to
become effective in accordance with Section 10.1; provided, further, that no
Extension Amendment may provide for (i) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches or be guaranteed by any Person other than the Guarantors and
(ii) so long as any Existing Term Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Term
Tranches (other than Existing Term Tranches secured on a junior basis by the
Collateral or ranking junior in right of payment, which shall be subject to
junior prepayment provisions) on at least a pro rata basis (or otherwise provide
for more favorable prepayment treatment for Extending Term Tranches than such
Existing Term Tranches as contemplated by Section 2.12).  Notwithstanding
anything to the contrary in Section 10.1, any such Extension Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the reasonable judgment of the
Borrower and the Administrative Agent, to effect the provisions of this Section
2.26; provided, that the foregoing shall not constitute a consent on behalf of
any Lender to the terms of any Section 2.26 Additional Amendment.


91

--------------------------------------------------------------------------------



(d)          Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity or termination date(s) in accordance with Section
2.26(a) above (an “Extension Date”), in the case of the Specified Existing
Tranche of each Extending Lender, the aggregate principal amount of such
Specified Existing Tranche shall be deemed reduced by an amount equal to the
aggregate principal amount of the Extended Tranche so converted by such Lender
on such date, and such Extended Tranches shall be established as a separate
Tranche from the Specified Existing Tranche and from any other Existing Tranches
(and any other Extended Tranches so established on such date).


(e)          If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the applicable extension on the terms and by the deadline
set forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower or the assignee in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided, that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Extended Loans on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned (including pursuant to Section 2.21 (as though Section 2.21 were
applicable)) shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption or Affiliated Lender
Assignment and Assumption, as applicable.  In connection with any such
replacement under this Section 2.26, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption or Affiliated Lender Assignment and Assumption, as applicable, by the
later of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full to such Non-Extending Lender, then such Non-Extending Lender shall
be deemed to have executed and delivered such Assignment and Assumption or
Affiliated Lender Assignment and Assumption, as applicable, as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption or Affiliated Lender Assignment and Assumption, as
applicable, on behalf of such Non-Extending Lender.


(f)          Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity or
termination date of such Extended Tranche; provided, that such Lender shall have
provided written notice to the Borrower and the Administrative Agent at least 10
Business Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion); provided, further,
that no greater amount shall be paid by or on behalf of the Borrower or any of
its Affiliates to any such Non-Extending Lender as consideration for its
extension into such Extended Tranche than was paid to any Extended Lender as
consideration for its Extension into such Extended Tranche.  Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be Extended Loans of the applicable Extended Tranche,
and any Existing Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Loans” of the applicable Tranche.


92

--------------------------------------------------------------------------------



(g)          With respect to all Extensions consummated by the Borrower pursuant
to this Section 2.26, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided, that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request in the Borrower’s sole discretion and which may be waived by the
Borrower) of Existing Loans of any or all applicable Tranches be extended.  The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.26 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Loans on
such terms as may be set forth in the relevant Extension Request) and hereby
waive the requirements of any provision of this Agreement (including Sections
2.8, 2.11 and 2.12) or any other Loan Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.26.



SECTION III. LETTERS OF CREDIT




3.1 L/C Commitment.



(a)          Subject to the terms and conditions hereof, each Issuing Lender, in
reliance on the agreements of the other Revolving Lenders set forth in Section
3.4(a), agrees to issue Letters of Credit under the Revolving Commitments for
the account of the Borrower or any of its Restricted Subsidiaries on any
Business Day during the Revolving Commitment Period in such form as may be
approved from time to time by such Issuing Lender; provided, that no Issuing
Lender shall have any obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the L/C Obligations would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Commitments would be
less than zero.  Each Letter of Credit shall (i) be denominated in Dollars or
any Permitted Foreign Currency and (ii) expire no later than the earlier of (x)
the first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Revolving Termination Date with respect to the
Revolving Facility (unless Cash Collateralized or the applicable Issuing Lender
so agrees); provided, that any Letter of Credit with a one-year term may provide
for the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (y) above).


(b)          No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would (i) conflict with, or cause such Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law, or if
such Requirement of Law would impose upon such Issuing Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.


3.2          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the relevant Issuing Lender issue a Letter of Credit
(or amend, renew or extend an outstanding Letter of Credit) by delivering to
such Issuing Lender at its address for notices specified to the Borrower by such
Issuing Lender an Application therefor, with a copy to the Administrative Agent,
completed to the reasonable satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
may reasonably request.  Such Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the relevant Issuing Lender, by personal delivery or by any other
means acceptable to the relevant Issuing Lender.  Upon receipt of any
Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue (or amend, renew or extend, as the case may be) the Letter of
Credit requested thereby (but in no event without the consent of the applicable
Issuing Lender shall any Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by such Issuing Lender and the Borrower.  Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance (or such amendment, renewal or extension, as the case may be) thereof. 
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Revolving Lenders, notice of the
issuance (or such amendment, renewal or extension, as the case may be) of each
Letter of Credit issued by it (including the amount thereof).
 
93

--------------------------------------------------------------------------------

 

3.3 Fees and Other Charges.



(a)          The Borrower will pay a fee, in Dollars, on each outstanding Letter
of Credit requested by it, at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the related Revolving
Facility, on the Dollar Equivalent of the face amount of such Letter of Credit,
which fee shall be shared ratably among the applicable Revolving Lenders and
payable quarterly in arrears on each Fee Payment Date after the issuance date;
provided, that, with respect to any Defaulting Lender, such Lender’s ratable
share of any letter of credit fee accrued on the aggregate amount available to
be drawn on any outstanding Letters of Credit during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Lender’s ratable share of any letter of credit
fee shall otherwise have been due and payable by the Borrower prior to such
time; provided, further, that any Defaulting Lender’s ratable share of any
letter of credit fee accrued on the aggregate amount available to be drawn on
any outstanding Letters of Credit shall accrue (x) for the account of each
Non-Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit which has been reallocated to such Non-Defaulting Lender
pursuant to Section 3.4(d), (y) for the account of the Borrower with respect to
any L/C Shortfall if the Borrower has paid to the Administrative Agent an amount
of cash and/or Cash Equivalents equal to the amount of the L/C Shortfall to be
held as security for all obligations of the Borrower to the applicable Issuing
Lenders hereunder in a cash collateral account to be established by, and under
the sole dominion and control of, the Administrative Agent, or (z) for the
account of the applicable Issuing Lenders, in any other instance, in each case
so long as such Lender shall be a Defaulting Lender.  In addition, the Borrower
shall pay to each Issuing Lender for its own account a fronting fee, in Dollars,
on the Dollar Equivalent of the aggregate face amount of all outstanding Letters
of Credit issued by it to the Borrower, equal to the L/C Fronting Fee Rate,
payable quarterly in arrears on each Fee Payment Date after the issuance date.


(b)          In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for standard costs and expenses agreed by the
Borrower and such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit requested by the
Borrower.


94

--------------------------------------------------------------------------------




3.4 L/C Participations.



(a)          Each Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce such Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Revolving Percentage in such
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit issued by it and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit issued by it for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay, in Dollars, to the
Administrative Agent for the account of such Issuing Lender upon demand an
amount equal to such L/C Participant’s Revolving Percentage of the Dollar
Equivalent of the amount of such draft, or any part thereof, that is not so
reimbursed (“L/C Disbursements”); provided, that nothing in this paragraph shall
relieve the Issuing Lender of any liability resulting from the gross negligence
or willful misconduct of the Issuing Lender (as determined by a final
non-appealable judgment of a court of competent jurisdiction).  Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against any Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the financial condition of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.


(b)          If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Lender pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Lender under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Lender within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Administrative Agent for the account of the relevant
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, such Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to ABR Loans under the related
Revolving Facility.  A certificate of the relevant Issuing Lender submitted to
any relevant L/C Participant with respect to any amounts owing under this
Section 3.4 shall be presumptively correct in the absence of demonstrable error.


(c)          Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), if the
Administrative Agent receives for the account of the Issuing Lender any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.


95

--------------------------------------------------------------------------------



(d)          Notwithstanding anything to the contrary contained in this
Agreement, in the event an L/C Participant becomes a Defaulting Lender, then
such Defaulting Lender’s applicable Revolving Percentage in all outstanding
Letters of Credit will automatically be reallocated among the applicable L/C
Participants that are Non-Defaulting Lenders pro rata in accordance with each
Non-Defaulting Lender’s applicable Revolving Percentage (calculated without
regard to the Revolving Commitments of the Defaulting Lender), but only to the
extent that such reallocation does not cause the Revolving Extensions of Credit
of any Non-Defaulting Lender to exceed the Revolving Commitments of such
Non-Defaulting Lender.  If such reallocation cannot, or can only partially, be
effected the Borrower shall, within five Business Days after written notice from
the Administrative Agent, pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to such Defaulting Lender’s applicable Revolving
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations (after giving effect to any partial
reallocation pursuant to the first sentence of this Section 3.4(d)) to be held
as security for all obligations of the Borrower to the Issuing Lenders hereunder
in a cash collateral account to be established by, and under the sole dominion
and control of, the Administrative Agent.  So long as there is a Defaulting
Lender, an Issuing Lender shall not be required to issue any Letter of Credit
where the sum of the Non-Defaulting Lenders’ applicable Revolving Percentages of
the outstanding Revolving Loans and their participations in Letters of Credit
after giving effect to any such requested Letter of Credit would exceed (each
such excess, the “L/C Shortfall”) the aggregate applicable Revolving Commitments
of the Non-Defaulting Lenders, unless the Borrower shall pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.


3.5          Reimbursement Obligation of the Borrower.  The Borrower agrees to
reimburse each Issuing Lender on the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued or continued by such Issuing Lender
at the Borrower’s request (including any Letters of Credit issued for the
account of a Restricted Subsidiary) and paid by such Issuing Lender for the
amount of such draft so paid.  Each such payment shall be made to such Issuing
Lender at its address for notices specified to the Borrower in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at a rate
equal to (i) until the second Business Day next succeeding the date of the
relevant notice (which notice shall be provided on the date the relevant draft
is paid), the rate applicable to ABR Loans under the Revolving Facility and (ii)
thereafter, the rate set forth in Section 2.15(c).  In the case of any such
reimbursement in Dollars with respect to a Letter of Credit denominated in a
Permitted Foreign Currency, the applicable Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the draft so paid promptly
following the determination thereof.


3.6          Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute, unconditional and  irrevocable under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against any Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with each Issuing Lender that such Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things,



(i) the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact later prove to be invalid, fraudulent
or forged;




(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred;



96

--------------------------------------------------------------------------------




(iii) any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee;




(iv) any other events or circumstances that, pursuant to applicable law or the
applicable customs and practices promulgated by the ICC, are not within the
responsibility of such Issuing Lender;




(v) waiver by such Issuing Lender of any requirement that exists for such
Issuing Lender’s protection and not the protection of the Borrower or any waiver
by such Issuing Lender which does not in fact materially prejudice the Borrower;




(vi) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;




(vii) any payment made by such Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the Uniform Commercial Code, the
ISP or the UCP, as applicable;




(viii) any payment by such Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;




(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Permitted Foreign Currency to the Borrower or any Subsidiary or in
the relevant currency markets generally; or




(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary, except, in each case, for errors, omissions, interruptions or delays
resulting from the gross negligence or willful misconduct of such Issuing Lender
or its employees or agents.



No Issuing Lender shall be liable for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Lender or its employees or agents (such gross
negligence or willful misconduct, as determined by a final and non-appealable
judgment of a court of competent jurisdiction).  The Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct (such gross negligence or willful
misconduct, as determined by a final and non-appealable judgment of a court of
competent jurisdiction) and in accordance with the standards of care specified
in the Uniform Commercial Code of the State of New York, shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender to the
Borrower.


97

--------------------------------------------------------------------------------



3.7          Role of the Issuing Lender.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the Issuing Lenders shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by a Letter of Credit) or to
ascertain or inquire as to the validity, authenticity or accuracy of any such
document (provided, that the Issuing Lenders will determine whether such
documents appear on their face to be in order) or the authority of the Person
executing or delivering any such document.  None of the Issuing Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Lenders shall be liable to
any Lender for:



(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Majority Facility Lenders or the Borrower, as
applicable;




(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct (such gross negligence or willful misconduct, as determined by a
final and non-appealable judgment of a court of competent jurisdiction);




(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or related Application,
or any other document, agreement and instrument entered into by such Issuing
Lender and the Borrower (or any Restricted Subsidiary) or in favor of such
Issuing Lender and relating to such Letter of Credit; or




(iv) any special, indirect, punitive or consequential damages.



The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Issuing Lenders, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Lenders
shall be liable or responsible for any of the matters described in clauses
(i) through (x) of Section 3.6; provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against the
relevant Issuing Lender, and such Issuing Lender may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit (such gross negligence, willful misconduct or willful failure to pay, as
determined by a final and non-appealable judgment of a court of competent
jurisdiction) after the presentation to it by the beneficiary of a sight draft
and certificate(s) and documents expressly required by and strictly complying
with the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lenders may accept documents that
appear on their face to be in order, without responsibility for further
investigation, and provided that a Letter of Credit is issued permitting
transfer then the Issuing Lenders shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  The Issuing Lenders may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary, as agreed to with the Borrower.


3.8          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Lender shall promptly
notify the Borrower of the date and amount thereof.  The responsibility of such
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
98

--------------------------------------------------------------------------------

 
3.9          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Agreement or any other Loan Document, the provisions of this Agreement or such
other Loan Document shall apply.


3.10         Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable Issuing Lender and the Borrower when a Letter of Credit is
issued, (a) the rules of the ISP shall apply to each standby Letter of Credit,
and (b) the rules of the UCP shall apply to each commercial Letter of Credit. 
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


3.11         Designation of Issuing Lender.  The Borrower may, at any time and
from time to time, designate as Issuing Lender one or more Revolving Lenders
that agree to serve in such capacity as provided herein.  The acceptance by a
Revolving Lender of an appointment as an Issuing Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, executed by the
Borrower, the Administrative Agent and such designated Issuing Lender, and, from
and after the effective date of such agreement, (i) such Revolving Lender shall
have all the rights and obligations of an Issuing Lender under this Agreement
and (ii) references herein to the term “Issuing Lender” shall be deemed to
include such Revolving Lender in its capacity as an Issuing Lender of Letters of
Credit hereunder.



SECTION IV. REPRESENTATIONS AND WARRANTIES



To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants (as to itself and each of its Restricted Subsidiaries)
to the Agents and each Lender, which representations and warranties shall be
deemed made on the Closing Date (after giving effect to the Transactions) and
(subject to, in the case of any incurrence of any New Term Loans or Supplemental
Revolving Commitment Increase, if the proceeds of such New Term Loans or
Supplemental Revolving Commitment Increase are, substantially concurrently with
the receipt thereof, to be used, in whole or in part, by the Borrower or any
other Subsidiary to finance, in whole or in part, a Permitted Acquisition, the
Permitted Acquisition Provisions) on the date of each borrowing of Loans or
issuance, extension or renewal of a Letter of Credit hereunder that:


4.1          Financial Condition.  (a)  The audited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at December 31, 2013,
December 31, 2014 and December 31, 2015, and the related statements of income,
stockholders’ equity and of cash flows for the fiscal years ended on such date,
reported on by and accompanied by an unqualified report from KPMG LLP, present
fairly in all material respects the financial condition of the Borrower and its
consolidated Subsidiaries as at such dates and the results of their operations,
their cash flows and their changes in stockholders’ equity for the respective
fiscal years then ended.  All such financial statements, including the related
schedules and notes thereto and year-end adjustments, have been prepared in
accordance with GAAP (except as otherwise noted therein).


99

--------------------------------------------------------------------------------



(b)          The audited consolidated balance sheet of the Target and its
consolidated Subsidiaries as at June 30, 2013, June 30, 2014 and June 30, 2015,
and the related statements of income, stockholders’ equity and of cash flows for
the fiscal years ended on such date, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, present fairly in all
material respects the financial condition of the Target and its consolidated
Subsidiaries as at such dates and the results of their operations, their cash
flows and their changes in stockholders’ equity for the respective fiscal years
then ended.  All such financial statements, including the related schedules and
notes thereto and year-end adjustments, have been prepared in accordance with
GAAP (except as otherwise noted therein).


4.2          No Change.  Since the Closing Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.


4.3          Existence; Compliance with Law.  Except as set forth in Schedule
4.3, each of the Borrower and its Restricted Subsidiaries (other than any
Immaterial Subsidiaries) (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, only where applicable, the equivalent status
in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, except in each case (other than with respect to
the Borrower) to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.



4.4 Corporate Power; Authorization; Enforceable Obligations.



(a)          Each Loan Party has the corporate or other organizational power and
authority to execute and deliver, and perform its obligations under, the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow or
have Letters of Credit issued hereunder, except in each case (other than with
respect to the Borrower) to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Each Loan Party has
taken all necessary corporate or other action to authorize the execution and
delivery of, and the performance of its obligations under, the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement, except in
each case (other than with respect to the Borrower) to the extent such failure
to do so would not reasonably be expected to have a Material Adverse Effect.


(b)          No consent or authorization of, filing with, or notice to, any
Governmental Authority is required to be obtained or made by any Loan Party for
the extensions of credit hereunder or such Loan Party’s execution and delivery
of, or performance of its obligations under, or validity or enforceability of,
this Agreement or any of the other Loan Documents to which it is party, as
against or with respect to such Loan Party, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, (ii) consents, authorizations,
filings and notices which have been obtained or made and are in full force and
effect, (iii) consents, authorizations, filings and notices the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect and
(iv) the filings referred to in Section 4.17.


100

--------------------------------------------------------------------------------



(c)          Each Loan Document has been duly executed and delivered on behalf
of each Loan Party that is a party thereto.  Assuming the due authorization of,
and execution and delivery by, the parties thereto (other than the applicable
Loan Parties), this Agreement constitutes, and each other Loan Document upon
execution and delivery by each Loan Party that is a party thereto will
constitute, a legal, valid and binding obligation of each such Loan Party that
is a party thereto, enforceable against each such Loan Party in accordance with
its terms (provided, that, with respect to the creation and perfection of
security interests with respect to the Capital Stock of Foreign Subsidiaries,
only to the extent enforceability thereof is governed by the Uniform Commercial
Code), except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.


4.5          No Legal Bar.  Assuming the consents, authorizations, filings and
notices referred to in Section 4.4(b) are obtained or made and in full force and
effect, the execution, delivery and performance of this Agreement and the other
Loan Documents by the Loan Parties thereto, the issuance of Letters of Credit,
the borrowings hereunder and the use of the proceeds thereof will not (a)
violate the organizational or governing documents of (i) the Borrower or (ii)
except as would not reasonably be expected to have a Material Adverse Effect,
any other Loan Party, (b) except as would not reasonably be expected to have a
Material Adverse Effect, violate any Requirement of Law binding on Holdings, the
Borrower or any of its Restricted Subsidiaries, (c) except as would not
reasonably be expected to have a Material Adverse Effect, violate any
Contractual Obligation of Holdings, the Borrower or any of its Restricted
Subsidiaries or (d) except as would not have a Material Adverse Effect, result
in or require the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens permitted by Section 7.3).


4.6          No Material Litigation.  Except as set forth in Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Restricted Subsidiaries or against
any of their Properties which, taken as a whole, would reasonably be expected to
have a Material Adverse Effect.


4.7          No Default.  No Default or Event of Default has occurred and is
continuing.


4.8          Ownership of Property; Liens.  Except as set forth in Schedule
4.8A, each of the Borrower and its Restricted Subsidiaries has good title in fee
simple to, or a valid leasehold interest in, all of its Real Property, and good
title to, or a valid leasehold interest in, all of its other Property (other
than Intellectual Property), in each case, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and none of
such Property is subject to any Lien, except as permitted by the Loan
Documents.  Schedule 4.8B lists all Real Property owned in fee simple with a
Fair Market Value in excess of $10,000,000 by any Loan Party as of the Closing
Date.


4.9          Intellectual Property.  Each of the Borrower and its Restricted
Subsidiaries owns, or has a valid license or right to use, all Intellectual
Property necessary for the conduct of its business as currently conducted free
and clear of all Liens, except as permitted by the Loan Documents and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  To the Borrower’s knowledge, neither the Borrower nor any of
its Restricted Subsidiaries is infringing, misappropriating, diluting or
otherwise violating any Intellectual Property rights of any Person in a manner
that would reasonably be expected to have a Material Adverse Effect.  The
Borrower and its Restricted Subsidiaries take all reasonable actions that in the
exercise of their reasonable business judgment should be taken to protect their
Intellectual Property, including Intellectual Property that is confidential in
nature, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
101

--------------------------------------------------------------------------------

4.10        Taxes.  Each of the Borrower and its Restricted Subsidiaries (a) has
filed or caused to be filed all federal, state, provincial and other Tax returns
that are required to be filed and (b) has paid or caused to be paid all taxes
shown to be due and payable on said returns and all other taxes, fees or other
charges imposed on it or on any of its Property by any Governmental Authority
(other than (i) any returns or amounts that are not yet due or (ii) amounts the
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.


4.11        Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for any purpose that violates
the provisions of the regulations of the Board.



4.12 ERISA.



(a)          Except as would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect:  (i) neither a Reportable
Event nor a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) has occurred during
the five-year period prior to the date on which this representation is made with
respect to any Single Employer Plan, and each Single Employer Plan has complied
with the applicable provisions of ERISA and the Code; (ii) no termination of a
Single Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan
has arisen on the assets of the Borrower or any of its Restricted Subsidiaries,
during such five-year period; the present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Single Employer Plan allocable to such accrued benefits; (iii) none of the
Borrower or any of its Restricted Subsidiaries has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA; (iv) none of the Borrower or any
of its Restricted Subsidiaries would become subject to any liability under ERISA
if the Borrower or such Restricted Subsidiary were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made; and (v) no Multiemployer Plan is
Insolvent.


(b)          The Borrower and its Restricted Subsidiaries have not incurred, and
do not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(3) of ERISA which is subject
to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that is
maintained by a Commonly Controlled Entity (other than the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Borrower or any of its Restricted
Subsidiaries to pay money.


4.13         Investment Company Act.  No Loan Party is an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.


102

--------------------------------------------------------------------------------



4.14         Subsidiaries.  The Subsidiaries listed on Schedule 4.14 constitute
all the Subsidiaries of the Borrower at the Closing Date (after giving effect to
the Merger).  Schedule 4.14 sets forth as of the Closing Date the name and
jurisdiction of incorporation of each Subsidiary and, as to each Subsidiary, the
percentage of each class of Capital Stock owned by any Loan Party and the
designation of such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary.


4.15         Environmental Matters.  Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect, (A) none of the Borrower or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to any pending or
threatened Environmental Liability and (B) to Borrower’s knowledge, there are no
existing facts or circumstances (including any presence or Release of Materials
of Environmental Concern at any Real Property or any real property formerly
owned or operated by Borrower or its Subsidiaries) that are reasonably likely to
give rise to any Environmental Liability of Borrower or any of its Restricted
Subsidiaries.


4.16         Accuracy of Information, etc. As of the Closing Date, no statement
or information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them
(in their capacities as such), by or on behalf of any Loan Party for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, including the Transactions, when taken as a whole, contained as
of the date such statement, information or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not materially misleading (in
the case of any of the foregoing to the extent relating to the Target on or
prior to the Closing Date, to the Borrower’s knowledge).  As of the Closing
Date, the projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, in
light of the circumstances under which they were made, it being recognized by
the Agents and the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.



4.17 Security Documents.



(a)          The Guarantee and Collateral Agreement is effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein
(other than Excluded Collateral) of a type in which a security interest can be
created under Article 9 of the UCC (including any proceeds of any such item of
Collateral).  In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement (other than Excluded Collateral), when any
stock certificates or notes, as applicable, representing such Pledged Securities
are delivered to the Collateral Agent (or, in the case of Pledged Securities
that are ABL Facility First Priority Collateral, the collateral agent under the
ABL Facility Agreement) together with any proper indorsements executed in blank
and such other actions have been taken with respect to the Pledged Securities of
Foreign Subsidiaries as are required under the applicable Law of the
jurisdiction of organization of the applicable Foreign Subsidiary (it being
understood that no such actions under applicable Law of the jurisdiction of
organization of the applicable Foreign Subsidiary shall be required by any Loan
Document) and (ii) the other Collateral described in the Guarantee and
Collateral Agreement (other than Excluded Collateral), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (or, in
the case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 4.17 are made (or, in the
case of other Collateral not in existence on the Closing Date, such other
filings as may be appropriate), the Collateral Agent shall have a fully
perfected first priority Lien (or, with respect to the ABL Facility First
Priority Collateral, a fully perfected second priority Lien) on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of such
documents and financing statements in the offices specified on Schedule 4.17
(or, in the case of other Collateral not in existence on the Closing Date, such
other offices as may be appropriate) and the other filings specified on Schedule
4.17  (or, in the case of other Collateral not in existence on the Closing Date,
such other filings as may be appropriate), and through the delivery of the
Pledged Securities required to be delivered on the Closing Date), as security
for the Secured Obligations, in each case prior in right to the Lien of any
other Person (except (i) in the case of Collateral other than Pledged Securities
that comprise stock of wholly-owned Subsidiaries, Liens permitted by Section 7.3
and (ii) Liens having priority by operation of law) to the extent required by
the Guarantee and Collateral Agreement.


103

--------------------------------------------------------------------------------



(b)          Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Section 6.8(b), such Mortgage shall be effective to create
in favor of the Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable Lien on the Mortgaged Property described therein and
proceeds thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing; and when such Mortgage is
filed in the recording office designated by the Borrower and all relevant
mortgage taxes and recording charges are duly paid, such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the applicable Loan Party in such Mortgaged Property and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case subject only to Liens permitted by Section 7.3 or other
encumbrances or rights permitted by the relevant Mortgage.


4.18          Solvency.  As of the Closing Date, the Borrower and its
Subsidiaries are (on a consolidated basis), and immediately after giving effect
to the Transactions will be, Solvent.


4.19          Anti-Terrorism.  As of the Closing Date, Holdings, the Borrower
and its Restricted Subsidiaries are in compliance with the USA Patriot Act,
except as would not reasonably be expected to have a Material Adverse Effect.


4.20          Use of Proceeds.  The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit solely in compliance with
Section 6.9 of this Agreement.


4.21          Labor Matters.  Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against the Borrower or its Restricted Subsidiaries pending
or, to the knowledge of the Borrower, threatened; (b) hours worked by and
payment made to employees of the Borrower or its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary, as applicable.


4.22          Senior Indebtedness.  The Obligations constitute senior
Indebtedness in accordance with the terms of the 2021 Notes and the 2024 Notes.


104

--------------------------------------------------------------------------------



4.23         OFAC.  No Loan Party, nor, to the knowledge of any Loan Party, any
Related Party, (i) is currently the target of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five years) engaged in any transaction with any Person who
is now or was then the target of Sanctions or who is located, organized or
residing in any Designated Jurisdiction in violation of any applicable
Sanctions.  No Loan, nor the proceeds from any Loan, has been used by any Loan
Party, directly or indirectly, to lend, contribute, provide or has otherwise
been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the target of any
Sanctions, or in any other manner that will, in each case, result in any
violation by any party hereto (including any Lender, Joint Lead Arranger,
Administrative Agent, Issuing Lender or Swingline Lender) of Sanctions.


4.24         Anti-Corruption Compliance.  The Borrower and each of its
Subsidiaries (and all Persons acting on behalf of the Borrower and each of its
Subsidiaries) is in compliance with applicable Anti-Corruption Laws and has
implemented and maintains in effect policies and procedures reasonably designed
to facilitate continued compliance.  No part of the proceeds of the Loans has
been or will be used by the Borrower or its Subsidiaries, directly or
indirectly, for any payments to any Person, governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any applicable
Anti-Corruption Law.



SECTION V. CONDITIONS PRECEDENT



5.1          Conditions to Initial Extension of Credit on the Closing Date.  The
agreement of each Lender to make the initial extension of credit requested to be
made by it is subject to the satisfaction (or waiver), prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:


(a)          Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings and the Borrower, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor,
(iii) the Holdings Guarantee and Pledge Agreement, executed and delivered by
Holdings and (iv) the ABL Intercreditor Agreement, executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor;


(b)          Representations and Warranties.  All Specified Merger Agreement
Representations shall be true and correct in all material respects (or if
qualified by materiality, in all respects) on the Closing Date, and all
Specified Representations made by any Loan Party shall be true and correct in
all material respects (or if qualified by materiality, in all respects) on the
Closing Date;


(c)          Borrowing Notice.  The Administrative Agent shall have received a
notice of borrowing from the Borrower with respect to the Initial Term B Loans;


(d)          Fees.  The Administrative Agent shall have received all fees due
and payable on or prior to the Closing Date in respect of the Initial Term B
Facility pursuant to the Fee Letter and, to the extent invoiced at least two
Business Days prior to the Closing Date (or such later date as the Borrower may
reasonably agree), shall have been reimbursed for all reasonable and documented
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of Latham & Watkins LLP, counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document;


105

--------------------------------------------------------------------------------



(e)          Legal Opinion.  The Administrative Agent shall have received an
executed legal opinion of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP,
special New York counsel to the Loan Parties, (ii) Akerman LLP, special Florida
counsel to the Loan Parties, (iii) Lubin, Olson & Niewiadomski LLP, special
California counsel to the Loan Parties, (iv) in-house counsel for Holdings, and
(v) in-house counsel for Elizabeth Arden, Inc., in each case, in form and
substance reasonably satisfactory to the Administrative Agent;


(f)          Closing Certificate.  The Administrative Agent shall have received
a certificate of the Borrower, dated as of the Closing Date, substantially in
the form of Exhibit C;


(g)          USA Patriot Act.  The Lenders shall have received from the Borrower
and each of the Loan Parties, at least 3 Business Days prior to the Closing
Date, all documentation and other information reasonably requested by any Lender
no less than 10 calendar days prior to the Closing Date that such Lender
reasonably determines is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act;


(h)          Filings.  Subject to the last paragraph of this Section 5.1, and
except as set forth on Schedule 6.10, each Uniform Commercial Code financing
statement and each intellectual property security agreement required by the
Security Documents to be filed with the U.S. Patent and Trademark Office or the
U.S. Copyright Office  in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected Lien (or, with
respect to the ABL Facility First Priority Collateral, a fully perfected second
priority Lien) on the Collateral described therein shall have been delivered to
the Collateral Agent in proper form for filing;


(i)           Pledged Stock; Stock Powers.  Subject to the last paragraph of
this Section 5.1, and except as set forth on Schedule 6.10, the Collateral Agent
(or, in the case of any Pledged Securities that are ABL Facility First Priority
Collateral, the collateral agent under the ABL Facility Agreement) shall have
received the certificates, if any, representing the shares of Pledged Stock held
by a Loan Party pledged pursuant to the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof;


(j)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate signed by the chief financial officer on behalf
of the Borrower, substantially in the form of Exhibit G, after giving effect to
the Transactions or, at the Borrower’s option, a solvency opinion from an
independent investment bank or valuation firm of nationally recognized standing;


(k)          Refinancing.  The Refinancing shall have been, or shall
substantially concurrently with the initial borrowing under the Facilities be,
consummated (and the Joint Lead Arrangers shall have received reasonably
satisfactory evidence thereof) and arrangements for the concurrent termination
and release of all security interests in respect of, and Liens securing, the
Indebtedness and other obligations thereunder created pursuant to the security
documentation relating to the Existing Credit Agreements shall have been made
and shall be effective;


(l)           Material Adverse Effect.  Since June 16, 2016, there shall not
have occurred any changes, events, circumstances, effects, developments,
occurrences or state of facts that, individually or in the aggregate, have had
or would reasonably be expected to have a Target Material Adverse Effect;


(m)          Merger.  The Merger shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder that are material and adverse to the Lenders or
the Joint Bookrunners (in each case, in their capacity as such) without the
prior consent of the Joint Bookrunners (such consent not to be unreasonably
withheld, delayed or conditioned); provided, that any request or consent
provided by Borrower or its affiliates in accordance with clause (v) of the
definition of Company Material Adverse Effect (as defined in the Merger
Agreement) that has the effect of waiving or otherwise excusing an action or
omission to act that would, absent such request or consent, result in a Company
Material Adverse Effect (as defined in the Merger Agreement) shall be deemed to
be materially adverse to the interests of the Lenders and the Joint
Bookrunners.  For purposes of the foregoing condition, it is hereby understood
and agreed that any reduction in the purchase price in connection with the
Merger shall not be deemed to be material and adverse to the interests of the
Lenders and the Joint Bookrunners; provided, that any reduction of the purchase
price shall be allocated to a reduction in any amounts to be funded under the
Initial Term B Facility;


106

--------------------------------------------------------------------------------



(n)          Financial Statements.  The Joint Bookrunners shall have received
(i) audited consolidated balance sheets of each of the Borrower and the Target
and related statements of income, changes in equity and cash flows of each of
the Borrower and the Target for each of their respective three (3) most recently
completed fiscal years ended at least 90 days before the Closing Date and (ii)
unaudited consolidated balance sheets and related statements of income, changes
in equity and cash flows of each of the Borrower and the Target for each
subsequent fiscal quarter after the audited financial statements referred to
above and ended at least 45 days before the Closing Date (other than any fiscal
fourth quarter);


(o)          Pro Forma Financial Statements.  The Joint Bookrunners shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower and its Subsidiaries (based on
the financial statements of the Borrower and the Target referred to in clause
(n) above) as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period of the Borrower ended at
least 45 days prior to the Closing Date (or, if the most recently completed
fiscal period of the Borrower is the end of a fiscal year, ended at least 90
days before the Closing Date), prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of such consolidated
statement of income), which need not be prepared in compliance with Regulation
S-X of the Securities Act, as amended, or include adjustments for purchase
accounting; and


(p)          Lien Searches.  The Collateral Agent shall have received the
results of a recent lien search in each of the jurisdictions in which Uniform
Commercial Code financing statements will be made to evidence or perfect
security interests required to be evidenced or perfected, and such search shall
reveal no liens on any of the assets of the Loan Parties, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.


Each of the requirements set forth in clauses (h) and (i) above (except (a) to
the extent that a Lien on such Collateral may under applicable law be perfected
on the Closing Date by the filing of financing statements under the Uniform
Commercial Code, (b) the delivery of stock certificates of the Borrower and its
wholly-owned Domestic Subsidiaries (including Guarantors but other than (x)
Immaterial Subsidiaries and (y) Subsidiaries of the Target to the extent stock
certificates issued by such entities are not delivered to the Borrower on the
Closing Date) to the extent included in the Collateral, with respect to which a
Lien may be perfected on the Closing Date by the delivery of a stock certificate
and (c) short-form intellectual property filings in respect of U.S. Intellectual
Property of the Borrower and its Subsidiaries and, subject always to the extent
expressly provided in the Merger Agreement and to the Borrower using
commercially reasonable efforts to cause the filing of the same in respect
thereof, the Target and its Subsidiaries, filed with the U.S. Patent and
Trademark Office and the U.S. Copyright Office) shall not constitute conditions
precedent under this Section 5.1 after the Borrower’s use of commercially
reasonable efforts to satisfy such requirements without undue burden or expense;
provided, that the Borrower hereby agrees to deliver, or cause to be delivered,
such documents and instruments, or take or cause to be taken such other actions,
in each case, as may be required to perfect such security interests within
ninety (90) days after the Closing Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion).
 
107

--------------------------------------------------------------------------------

5.2          Conditions to Each Extension of Credit After Closing Date.  The
agreement of each Lender to make any Loan or to issue or participate in any
Letter of Credit hereunder on any date after the Closing Date is subject to the
satisfaction (or waiver) of the following conditions precedent (subject to, in
the case of any incurrence of any New Term Loans or Supplemental Revolving
Commitment Increase, if the proceeds of such New Term Loans or Supplemental
Revolving Commitment Increase are, substantially concurrently with the receipt
thereof, to be used, in whole or in part, by the Borrower or any other
Subsidiary to finance, in whole or in part, a Permitted Acquisition, the
Permitted Acquisition Provisions):


(a)          Representations and Warranties.  Subject, in the case of any
Borrowings in connection with a Limited Condition Acquisition, to the
limitations in Section 1.2, each of the representations and warranties made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality or Material Adverse Effect), in
each case on and as of such date as if made on and as of such date except to the
extent that such representations and warranties relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or Material Adverse Effect) as of such earlier
date;


(b)          No Default.  Subject, in the case of any Borrowings in connection
with a Limited Condition Acquisition, to the limitations in Section 1.2, no
Default or Event of Default shall have occurred and be continuing on such date
or after giving effect to the extensions of credit requested to be made on such
date; and


(c)          Borrowing Notice.  In the case of a borrowing of any Loans, the
Administrative Agent shall have received a notice of borrowing from the Borrower
in accordance with Section 2.5 (or, in the case of a Swingline Loan, Section
2.6).


Each borrowing of a Loan by and issuance, extension or renewal of a Letter of
Credit on behalf of the Borrower hereunder after the Closing Date shall
constitute a representation and warranty by the Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied subject to the Permitted Acquisition Provisions.



SECTION VI. AFFIRMATIVE COVENANTS



The Borrower (on behalf of itself and each of its Restricted Subsidiaries)
hereby agrees that, from and after the Closing Date, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding (that has not been
Cash Collateralized) or any Loan or other amount is owing to any Lender or any
Agent hereunder (other than (i) contingent or indemnification obligations not
then due and (ii) obligations in respect of Specified Hedge Agreements,
Specified Cash Management Obligations or Specified Additional Obligations), the
Borrower shall, and shall cause (except in the case of the covenants set forth
in Section 6.1, Section 6.2, Section 6.7 and Section 6.11) each of its
Restricted Subsidiaries to:


6.1          Financial Statements.  Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting on the Platform):


108

--------------------------------------------------------------------------------



(a)          within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2016, (i) a copy of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth, commencing
with the financial statements with respect to the fiscal year ending December
31, 2016, in comparative form the figures as of the end of and for the previous
year, reported on without qualification, exception or explanatory paragraph as
to “going concern” or arising out of the scope of the audit (other than any such
exception or explanatory paragraph (but not qualification) that is expressly
solely with respect to, or expressly resulting solely from, an upcoming maturity
date of the Facilities or the ABL Facility occurring within one year from the
time such report is delivered), by KPMG LLP or other independent certified
public accountants of nationally recognized standing and (ii) a management’s
discussion and analysis of the important operational and financial developments
during such fiscal year; and


(b)          within 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, commencing with the fiscal quarter
ending September 30, 2016, (i) the unaudited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of the
Borrower and its consolidated Subsidiaries in conformity with GAAP (subject to
normal year-end audit adjustments and the lack of complete footnotes) and (ii) a
management’s discussion and analysis of the important operational and financial
developments during such fiscal quarter.


All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of complete footnotes).  Any financial
statements or other deliverables required to be delivered pursuant to this
Section 6.1 and any financial statements or reports required to be delivered
pursuant to clause (d) of Section 6.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
deliverable (as applicable) are posted on the SEC’s website at www.sec.gov or
the website for Holdings and (ii) the Administrative Agent has been provided
written notice of such posting.


Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such
posting to the Administrative Agent and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on the Platform.


6.2          Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to each Lender, or, in the case of clause (e), to the
relevant Lender (in each case, which may be delivered via posting on the
Platform):



(a) [reserved];



(b)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, commencing with delivery of financial statements for the first
period ending after the Closing Date, (i) a Compliance Certificate of a
Responsible Officer on behalf of the Borrower stating that such Responsible
Officer has obtained no knowledge of any Default or Event of Default that has
occurred and is continuing except as specified in such certificate and (ii) to
the extent not previously disclosed to the Administrative Agent, (x) a
description of any Default or Event of Default that occurred, (y) a description
of any new Subsidiary and of any change in the name or jurisdiction of
organization of any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date) to the extent not previously disclosed pursuant to
Section 6.8 and (z) solely in the case of financial statements delivered
pursuant to Section 6.1(a), a listing of any registrations of or applications
for United States Intellectual Property by any Loan Party filed since the last
such report, together with a listing of any intent-to-use applications for
trademarks or service marks for which a statement of use or an amendment to
allege use has been filed since the last such report;


109

--------------------------------------------------------------------------------



(c)          not later than 90 days after the end of each fiscal year of
Holdings, commencing with the fiscal year ending December 31, 2016, a
consolidated forecast for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year and the related consolidated statements of projected
cash flow and projected income);


(d)          promptly after the same become publicly available, copies of all
financial statements and material reports that Holdings sends to the holders of
any class of its publicly traded debt securities or  public equity securities
(except for those provided solely to the Permitted Investors), in each case to
the extent not already provided pursuant to Section 6.1 or any other clause of
this Section 6.2;


(e)          promptly, such additional financial and other information regarding
the operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary as the Administrative Agent (for its own account or upon
the request from any Lender) may from time to time reasonably request to the
extent such additional financial or other information is reasonably available
to, or can be reasonably obtained by, the Borrower; and


(f)          within a reasonable period following the delivery of any financial
statements pursuant to Section 6.1, dial-in details in respect of a conference
call with Lenders (which may be satisfied by a call with holders of Holdings’s
publicly listed debt or equity securities attended by any Lender) and during
which representatives from the Borrower will be available to discuss the details
of the relevant financial statements and otherwise address additional matters in
a manner consistent with Holdings’s past practice.


Notwithstanding anything to the contrary in this Section 6.2, (a) none of the
Borrower or any of its Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information and (b) unless such material is identified in writing by
the Borrower as “Public” information, the Administrative Agent shall deliver
such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).


Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website or (ii) on which such documents are posted on
the Borrower’s behalf on the Platform.


6.3          Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Taxes,
governmental assessments and governmental charges (other than Indebtedness),
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves required in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, or (b) to the extent that failure
to pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.


110

--------------------------------------------------------------------------------



6.4          Conduct of Business and Maintenance of Existence, etc.;
Compliance.  (a) Preserve and keep in full force and effect its corporate or
other existence and take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 or except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Requirements of Law (including ERISA,
Environmental Laws, and the USA Patriot Act) except to the extent that failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect; provided, that with respect to Environmental Laws, none of the Borrower
or any Restricted Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.



6.5 Maintenance of Property; Insurance.



(a)          Keep all Property useful and necessary in its business in
reasonably good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


(b)          Take all commercially reasonable steps, including in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the United States
Intellectual Property owned by the Borrower or its Restricted Subsidiaries,
including filing of applications for renewal, affidavits of use and affidavits
of incontestability, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.


(c)          Maintain insurance with financially sound and reputable insurance
companies on all its Property that is necessary in, and material to, the conduct
of business by the Borrower and its Restricted Subsidiaries, taken as a whole,
in at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and use its commercially reasonable efforts to ensure that all such
material insurance policies shall, to the extent customary (but in any event,
not including business interruption insurance and personal injury insurance)
name the Collateral Agent or, in the case of the ABL Facility First Priority
Collateral, the collateral agent under the ABL Facility Agreement, as
applicable, as additional insured party or loss payee.


(d)          With respect to any Mortgaged Properties, if at any time the area
in which the Premises (as defined in the Mortgages, if any) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Collateral Agent may from time
to time reasonably require, and otherwise to ensure compliance with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.



6.6 Inspection of Property; Books and Records; Discussions.



(a)          Keep proper books of records and accounts in a manner to allow
financial statements to be prepared in conformity with GAAP (or, with respect to
Subsidiaries organized outside of the United States, the local accounting
standards applicable to the relevant jurisdiction; provided, that, to the extent
that any such Subsidiary is permitted to prepare financial statements in
accordance with different local accounting standards, such Subsidiary shall
continue to apply the local accounting standard applied as of the Closing Date
(as such standard may be updated or revised from time to time and, for the
avoidance of doubt, with any discretions, judgments and elections afforded by
such local accounting standard, including any changes in the application of such
discretions, judgments and elections as such Subsidiary shall determine) except
to the extent of changes between local accounting standards required by
applicable law or regulation).


111

--------------------------------------------------------------------------------



(b)          Permit representatives designated by the Administrative Agent to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records upon reasonable notice and at such reasonable times
during normal business hours (provided, that (i) such visits shall be limited to
no more than one such visit per calendar year at each facility, and (ii) such
visits by the Administrative Agent shall be at the Administrative Agent’s
expense, except in the case of the foregoing clauses (i) and (ii) during the
continuance of an Event of Default).


(c)          Permit representatives designated by the Administrative Agent to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers of the Borrower and its Restricted Subsidiaries upon reasonable
notice and at such reasonable times during normal business hours (provided, that
(i) a Responsible Officer of the Borrower shall be afforded the opportunity to
be present during such discussions, (ii) such discussions shall be coordinated
by the Administrative Agent, and (iii) such discussions shall be limited to no
more than once per calendar year except during the continuance of an Event of
Default).


(d)          Permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon
reasonable notice and at such reasonable times during normal business hours
(provided, that (i) a Responsible Officer of the Borrower shall be afforded the
opportunity to be present during such discussions and (ii) such discussions
shall be limited to no more than once per calendar year except during the
continuance of an Event of Default).


Notwithstanding anything to the contrary in this Section 6.6, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or discuss,
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information.


6.7          Notices.  Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, give notice to the Administrative Agent of:



(a) the occurrence of any Default or Event of Default;



(b)          any litigation, investigation or proceeding which may exist at any
time between the Borrower or any of its Restricted Subsidiaries and any other
Person, that in either case, would reasonably be expected to have a Material
Adverse Effect;


112

--------------------------------------------------------------------------------



(c)          the occurrence of any Reportable Event, where there is any
reasonable likelihood of the imposition of liability on any Loan Party as a
result thereof that would reasonably be expected to have a Material Adverse
Effect; and


(d)          any other development or event that has had or would reasonably be
expected to have a Material Adverse Effect.


Each notice pursuant to Section 6.7 shall be accompanied by a statement of a
Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.



6.8 Additional Collateral, etc.



(a)          With respect to any Property (other than Excluded Collateral)
located in the United States having a value, individually or in the aggregate,
of at least $10,000,000 acquired after the Closing Date by the Borrower or any
Subsidiary Guarantor  (other than (i) any interests in Real Property and any
Property described in paragraph (c) or paragraph (d) of this Section 6.8, (ii)
any Property subject to a Lien expressly permitted by Section 7.3(g) or 7.3(y),
and (iii) Instruments, Certificated Securities, Securities and Chattel Paper,
which are referred to in the last sentence of this paragraph (a)) as to which
the Collateral Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly (A) give notice of such Property to the Collateral
Agent and execute and deliver to the Collateral Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably requests to grant to the Collateral Agent for the benefit of
the Secured Parties a security interest in such Property and (B) take all
actions reasonably requested by the Collateral Agent to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected security interest (to
the extent required by the Loan Documents and with the priority required by
Section 4.17) in such Property (with respect to Property of a type owned by the
Borrower or any Subsidiary Guarantor as of the Closing Date to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.  If any amount in excess of
$10,000,000 payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument, Certificated Security, Security or
Chattel Paper (or, if more than $10,000,000 in the aggregate payable under or in
connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement (or, in the
case of any such Collateral that is ABL Facility First Priority Collateral,
delivered to the collateral agent under the ABL Facility Agreement).


(b)          With respect to any fee interest in any Material Real Property
acquired after the Closing Date by the Borrower or any Subsidiary Guarantor
(other than Excluded Real Property):


(i)          give notice of such acquisition to the Collateral Agent and, if
requested by the Collateral Agent or the Borrower, execute and deliver a
Mortgage (subject to liens permitted by Section 7.3 or other encumbrances or
rights permitted by the relevant Mortgage) in favor of the Collateral Agent, for
the benefit of the Secured Parties, covering such Real Property (provided, that
no Mortgage shall be obtained if the Administrative Agent reasonably determines
in consultation with the Borrower that the costs of obtaining such Mortgage are
excessive in relation to the value of the security to be afforded thereby);
113

--------------------------------------------------------------------------------



(ii)          (A) if reasonably requested by the Collateral Agent, provide the
Lenders with a lenders’ title insurance policy with extended coverage covering
such Real Property in an amount equal to the purchase price (if applicable) or
the Fair Market Value of the applicable Material Real Property, as determined in
good faith by the Borrower and reasonably acceptable to the Administrative
Agent, as well as an ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy or if the Administrative Agent reasonably determines in consultation with
the Borrower that the costs of obtaining such survey are excessive in relation
to the value of the security to be afforded thereby), each in form and substance
reasonably satisfactory to the Collateral Agent, and (B) provide to the
Administrative Agent evidence of flood hazard insurance if any portion of the
improvements on the owned Material Real Property is currently or at any time in
the future identified by the Federal Emergency Management Agency as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968 (and any amendment or
successor act thereto) or otherwise being designated as a “special flood hazard
area or part of a 100 year flood zone”, in an amount equal to 100% of the full
replacement cost of the improvements; provided, however, that a portion of such
flood hazard insurance may be obtained under the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973 or the National Flood Insurance
Reform Act of 1994, as each may be amended; and


(iii)          if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent customary legal opinions regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
reasonably requested by the Collateral Agent, which opinions shall be in form
and substance reasonably satisfactory to the Collateral Agent.


(c)          Except as otherwise contemplated by Section 7.7(p), with respect to
any new Domestic Subsidiary that is a Non-Excluded Subsidiary created or
acquired after the Closing Date (which, for the purposes of this paragraph,
shall include any Subsidiary that was previously an Excluded Subsidiary that
becomes a Non-Excluded Subsidiary) by the Borrower or any Subsidiary Guarantor,
promptly:


(i)          give notice of such acquisition or creation to the Collateral Agent
and, if requested by the Collateral Agent or the Borrower, execute and deliver
to the Collateral Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Collateral Agent reasonably deems
necessary to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Capital Stock
of such new Subsidiary that is owned by the Borrower or such Subsidiary
Guarantor (as applicable);


(ii)          deliver to the Collateral Agent (or, in the case of Pledged
Securities that are ABL Facility First Priority Collateral, the collateral agent
under the ABL Facility Agreement), the certificates, if any, representing such
Capital Stock (other than Excluded Collateral), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary Guarantor (as applicable); and


(iii)           cause such new Subsidiary (A) to become a party to the Guarantee
and Collateral Agreement and (B) (x) to take such actions reasonably necessary
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in the Collateral described in
the Guarantee and Collateral Agreement with respect to such new Subsidiary (to
the extent the Collateral Agent, for the benefit of the Secured Parties, has a
perfected security interest in the same type of Collateral as of the Closing
Date), including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be reasonably requested by the Collateral Agent and (y)
comply with the provisions of Section 6.8(b) with respect to any Material Real
Property (other than Excluded Real Property) owned by such new Subsidiary.


114

--------------------------------------------------------------------------------



Without limiting the foregoing, if (1) the aggregate Consolidated Total Assets
or annual consolidated revenues of all Restricted Subsidiaries designated as
“Immaterial Subsidiaries” hereunder shall at any time exceed 7.5% of
Consolidated Total Assets or 5.0% of annual consolidated revenues, respectively,
of the Borrower and its Restricted Subsidiaries (based on the most recent
financial statements delivered pursuant to Section 6.1 prior to such time) or
(2) if any Restricted Subsidiary shall at any time cease to constitute an
Immaterial Subsidiary under the definition of “Immaterial Subsidiary” (based on
the most recent financial statements delivered pursuant to Section 6.1 prior to
such time), the Borrower shall promptly, (x) in the case of clause (1) above,
rescind the designation as “Immaterial Subsidiaries” of one or more of such
Restricted Subsidiaries so that, after giving effect thereto, the aggregate
Consolidated Total Assets or annual consolidated revenues, as applicable, of all
Restricted Subsidiaries so designated (and which designations have not been
rescinded) shall not exceed 7.5% of Consolidated Total Assets or 5.0% of annual
consolidated revenues, respectively, of the Borrower and its Restricted
Subsidiaries (based on the most recent financial statements delivered pursuant
to Section 6.1 prior to such time), as applicable, and (y) in the case of
clauses (1) and (2) above, to the extent not already effected, (A) cause each
affected Restricted Subsidiary to take such actions to become a “Subsidiary
Guarantor” hereunder and under the Guarantee and Collateral Agreement and
execute and deliver the documents and other instruments referred to in this
paragraph (c) to the extent such affected Subsidiary is not otherwise an
Excluded Subsidiary and (B) cause the owner of the Capital Stock of such
affected Restricted Subsidiary to take such actions to pledge such Capital Stock
to the extent required by, and otherwise in accordance with, the Guarantee and
Collateral Agreement and execute and deliver the documents and other instruments
required hereby and thereby unless such Capital Stock otherwise constitutes
Excluded Collateral.


(d)          Except as otherwise contemplated by Section 7.7(p), with respect to
any new first-tier Foreign Subsidiary created or acquired after the Closing Date
by the Borrower or any Subsidiary Guarantor, promptly (i) give notice of such
acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent reasonably deems
necessary or reasonably advisable in order to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by Section
4.17) in the Capital Stock of such new Subsidiary (other than any Excluded
Collateral) that is owned by the Borrower or such Subsidiary Guarantor (as
applicable) and (ii) deliver to the Collateral Agent (or, in the case of Pledged
Securities that are ABL Facility First Priority Collateral, the collateral agent
under the ABL Facility Agreement) the certificates, if any, representing such
Capital Stock (other than any Excluded Collateral), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or such Subsidiary Guarantor (as applicable).


(e)          Notwithstanding anything in this Section 6.8 or any Security
Document to the contrary, (i) neither Holdings nor the Borrower nor any of its
Restricted Subsidiaries shall be required to take any actions in order to create
or perfect the security interest in the Collateral granted to the Collateral
Agent for the benefit of the Secured Parties under the laws of any jurisdiction
outside the United States, (ii) no control agreement shall be required with
respect to (x) any Excluded Account or (y) any other Deposit Accounts (as
defined in the Guarantee and Collateral Agreement) for which control agreements
are not required under Section 5.3 of the Guarantee and Collateral Agreement and
(iii) no Liens shall be required to be pledged or created with respect to any of
the following (collectively, the “Excluded Collateral”):
115

--------------------------------------------------------------------------------



(A)          (x) unless also constituting ABL Facility First Priority
Collateral, assets located outside the United States, (y) motor vehicles or
other assets subject to certificates of title or (z) any “intent-to-use”
application for registration of a trademark or service mark filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law;


(B)          any property or asset to the extent that such grant of a security
interest is prohibited or effectively restricted by any applicable law (only so
long as such prohibition exists) or requires a consent not obtained of any
Governmental Authority pursuant to such applicable laws;


(C)          any Excluded Accounts and any Excluded Equity Securities;


(D)          (w) any assets owned on or acquired after the Closing Date, to the
extent that, and for so long as, taking such actions would violate applicable
law or regulation (after giving effect to Section 9-406(d), 9-407(a), 9-408 or
9-409 of the Uniform Commercial Code and other applicable law), (x) any assets
acquired before or after the Closing Date, to the extent that and for so long as
such grant would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets, (y) any assets (1) owned on the Closing Date or (2)
acquired after the Closing Date, in each case in this clause (y), securing
Indebtedness of the type permitted pursuant to Section 7.2(c) (or other
Indebtedness permitted under Section 7.2(d), 7.2(j), 7.2(t) or 7.2(v) if such
Indebtedness is of the type that is contemplated by Section 7.2(c)) that is
secured by a Lien permitted by Section 7.3 so long as the documents governing
such Lien do not permit the pledge of such assets to the Collateral Agent, or
(z) any lease, license or other agreement, any asset embodying rights,
priorities or privileges granted under such leases, licenses or agreements, or
any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate, breach or invalidate such lease, license or agreement or purchase money
arrangement or create a right of acceleration, modification, termination or
cancellation in favor of any other party thereto (other than any Loan Party)
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or applicable law, other than proceeds and receivables thereof,
and only for so long such prohibition exists and to the extent such prohibition
was not creation in contemplation of such grant;


(E)          (x) any assets to the extent a security interest in such assets
could reasonably be expected to result in material adverse tax consequences
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction) as reasonably
determined in good faith by the Borrower, or (y) any assets as to which the
Administrative Agent and the Borrower shall reasonably determine that the costs
and burdens of obtaining a security interest therein outweigh the value of the
security afforded thereby;


116

--------------------------------------------------------------------------------



(F)          any leasehold interest in Real Property (and any Fixtures relating
thereto) and any Fixtures relating to any owned Real Property to the extent that
the Collateral Agent is not otherwise entitled to a security interest with
respect to such owned Real Property under the terms of this Agreement; and


(G)          any owned Real Property other than Material Real Property, but in
any event excluding any Excluded Real Property.


(f)          Notwithstanding the foregoing, to the extent any new Restricted
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it substantially contemporaneously with the closing
of such merger transaction, such new Subsidiary shall not be required to take
the actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days (or such longer period as the Administrative Agent shall agree in its sole
discretion)).


(g)          From time to time the Loan Parties shall execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including filing any financing or continuation statements or financing statement
amendments under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created thereby;
provided, that the Loan Parties shall use commercially reasonable efforts to
deliver landlord lien waivers, estoppels or collateral access letters if such
landlord lien waivers, estoppels or collateral access letters are required or
provided under the ABL Documents.  Notwithstanding the foregoing, the provisions
of this Section 6.8 shall not apply to assets as to which the Administrative
Agent and the Borrower shall reasonably determine that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby.  The Administrative Agent may grant extensions
of time or waivers of requirement for the creation or perfection of security
interests in or the obtaining of insurance (including title insurance) or
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection or obtaining of such items cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required by this Agreement or the other Loan Documents.


(h)          Notwithstanding the foregoing, if (a) the Borrower or any
Restricted Subsidiary acquires any Material Real Property (other than Excluded
Real Property) or (b) the Required Lenders or Administrative Agent shall have
notified the Borrower in writing that they have or it has a reasonable belief
that either the Borrower or any of its Restricted Subsidiaries is in breach of
its obligations under Section 6.4 (to the extent applicable to Environmental Law
or Releases of Materials of Environmental Concern), then the Borrower shall
deliver within 60 days after the Required Lenders or the Administrative Agent,
as applicable, requests therefor or such longer period as the Administrative
Agent shall agree, at the Borrower’s cost and expense, an environmental
assessment report, in the case of clause (b) above of a scope reasonably
appropriate to address the subject of the Required Lenders’ or the
Administrative Agent’s, as applicable, reasonable belief that such a breach
exists, prepared by an environmental consulting firm reasonably acceptable to
the Administrative Agent, indicating the presence or absence of Materials of
Environmental Concern or noncompliance with Environmental Law and the estimated
cost of any compliance, response or other corrective action to address any
identified Materials of Environmental Concern, to the extent required by
Environmental Law, or noncompliance on such properties.  Without limiting the
generality of the foregoing, if the Administrative Agent reasonably determines
at any time that a material risk exists that any such report will not be
provided within the time referred to above, the Administrative Agent may retain
an environmental consulting firm to prepare such report at the expense of the
Borrower (which report would be addressed to the Borrower), and the Borrower
hereby grants and agrees to cause any Subsidiary that owns or leases any
property described in such request to grant the Administrative Agent, such firm
and any agents or representatives thereof an irrevocable non-exclusive license,
subject to the rights of tenants or necessary consent of landlords, to enter
onto their respective properties to undertake such an assessment on behalf of
the Borrower. By virtue of the foregoing, the Borrower does not intend to waive
the attorney-client privilege with respect to any information or advice provided
by the environmental consulting firm.
 
117

--------------------------------------------------------------------------------

 
6.9          Use of Proceeds.  Use proceeds of (i) the Initial Term B Loans to
effect the Transactions (including, for the avoidance of doubt, to consummate
the Refinancing), to pay the Transaction Costs and any excess for other general
corporate purposes of the Borrower and its Subsidiaries not prohibited by this
Agreement and (ii) any other Loans or Letters of Credit hereunder to finance
Permitted Acquisitions and Investments permitted hereunder or for other purposes
of the Borrower and its Subsidiaries not prohibited by this Agreement.


6.10          Post Closing.  Satisfy the requirements set forth on Schedule
6.10, on or before the date set forth opposite such requirements or such later
date as consented to by the Administrative Agent in its reasonable discretion.


6.11          Credit Ratings.  Use commercially reasonable efforts to maintain a
corporate credit rating from S&P and a corporate family rating from Moody’s, in
each case, with respect to the Borrower, and a credit rating from S&P and
Moody’s with respect to the Initial Term B Facility, but not, in any such case,
a specific rating.


6.12          Line of Business.  Continue to operate solely as a Permitted
Business.


6.13          Changes in Jurisdictions of Organization; Name.  Provide prompt
written notice to the Collateral Agent of any change of name or change of
jurisdiction of organization of any Loan Party, and deliver to the Collateral
Agent all additional executed financing statements, financing statement
amendments and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests to the
extent provided for in the Security Documents.



SECTION VII. NEGATIVE COVENANTS



The Borrower hereby agrees that, from and after the Closing Date, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding (that has
not been Cash Collateralized) or any Loan or other amount is owing to any Lender
or any Agent hereunder (other than (i) contingent or indemnification obligations
not then due and (ii) obligations in respect of Specified Hedge Agreements,
Specified Cash Management Obligations or Specified Additional Obligations), the
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to:



7.1 [reserved].



7.2          Indebtedness.  Create, issue, incur, assume, or permit to exist any
Indebtedness, except:


118

--------------------------------------------------------------------------------



(a)          Indebtedness of the Borrower and any of its Restricted Subsidiaries
pursuant to this Agreement and any other Loan Document and any Permitted
Refinancing thereof;


(b)          unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries owing to the Borrower or any of its Restricted Subsidiaries,
provided, that any such Indebtedness owing by a non-Loan Party to a Loan Party
is permitted by Section 7.7 (other than by reference to Section 7.2 or any
clause thereof); provided, further, that such Indebtedness of the Borrower or
any of its Restricted Subsidiaries owing to a Loan Party may be secured by Liens
permitted pursuant to Section 7.3(ff);


(c)          (i) Capital Lease Obligations, and Indebtedness of the Borrower or
any of its Restricted Subsidiaries incurred to finance or reimburse the cost of
the acquisition, development, construction, purchase, lease, repair, addition or
improvement of any property (real or personal), equipment or other assets used
or useful in a Permitted Business, whether such property, equipment or assets
were originally acquired directly or as a result of the purchase of any Capital
Stock of any Person owning such property, equipment or assets, in an aggregate
outstanding principal amount for this clause (i) not to exceed the sum of (A)
the greater of (x) 10.0% of Consolidated Total Assets, at the time of incurrence
and (y) 10.0% of Consolidated Total Assets as of the Closing Date plus (B)
$7,500,000, plus (C) for each period of twelve consecutive months after December
31, 2009, an additional $7,500,000 and (ii) subject to the last sentence of this
Section 7.2, Permitted Refinancings in respect of the Indebtedness incurred
pursuant to clause (c)(i) above;


(d)          (i) Indebtedness outstanding or incurred pursuant to facilities
outstanding on the Closing Date (after giving effect to the Transactions) or
committed to be incurred as of such date and, in each case, up to the aggregate
principal amounts listed on Schedule 7.2(d) and any Permitted Refinancing
thereof, (ii) Indebtedness incurred in connection with transactions permitted
under Section 7.10 and any Permitted Refinancing thereof and (iii) Indebtedness
contemplated by or incurred in connection with a Specified Transaction;


(e)          Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor not
prohibited by this Agreement to be incurred, (ii) by the Borrower or any
Subsidiary Guarantor of obligations of Holdings, any Non-Guarantor Subsidiary or
joint venture or other Person that is not a Subsidiary to the extent permitted
by Section 7.7 (other than by reference to Section 7.2 or any clause thereof),
(iii) by any Non-Guarantor Subsidiary of obligations of any other Non-Guarantor
Subsidiary; and (iv) by any Non-Guarantor Subsidiary of the obligations of any
other Person that is not a Subsidiary to the extent permitted by Section 7.7
(other than by reference to Section 7.2 or any clause thereof);


(f)          Indebtedness of the Borrower or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by the Borrower or such
Restricted Subsidiary in the ordinary course of business against insufficient
funds, so long as such Indebtedness is promptly repaid;


(g)          Indebtedness in the form of New Incremental Debt and Permitted
Refinancings thereof;


(h)          Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting, ordinary course deferred purchase price, purchase price
adjustment or other similar arrangements and other contingent obligations in
respect of the Transactions and other acquisitions or Investments permitted by
Section 7.7 (other than by reference to Section 7.2 or any clause thereof) (both
before or after any liability associated therewith becomes fixed), including any
such obligations which may exist on the Closing Date as a result of acquisitions
consummated prior to the Closing Date;


119

--------------------------------------------------------------------------------



(i)           Indebtedness of the Borrower and any of its Restricted
Subsidiaries constituting (i) Permitted Refinancing Obligations and (ii)
Permitted Refinancings in respect of Indebtedness incurred pursuant to the
preceding clause (i);


(j)          (i) Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed the greater of (x) $300,000,000 and (y)
9.0% of Consolidated Total Assets at the time of such incurrence, at any time
outstanding and (ii) subject to the last sentence of this Section 7.2, Permitted
Refinancings in respect of the Indebtedness incurred pursuant to clause (j)(i)
above;


(k)          (i) Indebtedness of Non-Guarantor Subsidiaries, in an aggregate
principal amount not to exceed the greater of (x) $250,000,000 and (y) 8.0% of
Consolidated Total Assets at the time of such incurrence, at any time
outstanding (provided, however, that for purposes of this clause (k)(i), such
aggregate principal amount shall not include an amount equal to the aggregate
principal amount of Indebtedness of the Non-Guarantor Subsidiaries to any bank
which is offset by compensating balances at such bank (which Indebtedness shall
be permitted hereunder)) and (ii) subject to the last sentence of this Section
7.2, Permitted Refinancings in respect of the Indebtedness incurred pursuant to
clause (k)(i) above;


(l)           Indebtedness of the Borrower or any of its Restricted Subsidiaries
in respect of workers’ compensation claims, bank guarantees, warehouse receipts
or similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, VAT, duty, tariff, appeal and surety bonds, completion
guarantees, and other obligations of a similar nature, in each case in the
ordinary course of business;


(m)          Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales, leases or other Dispositions of goods or adjustment of purchase price or
similar obligations in any case incurred in connection with the acquisition or
Disposition of any business, assets or Subsidiary;


(n)          Indebtedness supported by a Letter of Credit or a letter of credit
issued under the ABL Facility Agreement (or any other revolving credit or letter
of credit facility permitted by this Section 7.2), including in respect of
unpaid reimbursement obligations relating thereto, in a principal amount not in
excess of the stated amount of such Letter of Credit or letter of credit;


(o)          Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6 (other than by reference to Section 7.2 or any clause
thereof);


(p)          Indebtedness of the Borrower or any Restricted Subsidiary under the
Existing Notes Financing and any Permitted Refinancing thereof;


(q)          Indebtedness of the Borrower or any Restricted Subsidiary as an
account party in respect of trade letters of credit issued in the ordinary
course of business or otherwise consistent with industry practice;


(r)           Indebtedness (i) owing to any insurance company in connection with
the financing of any insurance premiums permitted by such insurance company in
the ordinary course of business and (ii) in the form of pension and retirement
liabilities not constituting an Event of Default, to the extent constituting
Indebtedness;


120

--------------------------------------------------------------------------------



(s)          (i) Guarantee Obligations made in the ordinary course of business;
provided, that such Guarantee Obligations are not of Indebtedness for Borrowed
Money, (ii) Guarantee Obligations in respect of lease obligations of the
Borrower and its Restricted Subsidiaries, (iii) Guarantee Obligations in respect
of Indebtedness of joint ventures or Unrestricted Subsidiaries; provided, that
the aggregate principal amount of any such Guarantee Obligations under this
sub-clause (iii) shall not exceed the greater of (A) $150,000,000 and (B) 5.0%
of Consolidated Total Assets at the time of such incurrence, at any time
outstanding, (iv) Guarantee Obligations in respect of Indebtedness permitted by
clause (r)(ii) above and (v) Guarantee Obligations by the Borrower or any of its
Restricted Subsidiaries of any Restricted Subsidiary’s purchase obligations
under supplier agreements and in respect of obligations of or to customers,
distributors, franchisees, lessors, licensees and sublicensees; provided, that
such Guarantee Obligations are not of Indebtedness for Borrowed Money;


(t)          (x) Indebtedness (including pursuant to any factoring arrangements)
of any Person that becomes a Restricted Subsidiary or is merged with or into the
Borrower or any of its Restricted Subsidiaries after the Closing Date (a “New
Subsidiary”) or that is associated with assets being purchased or otherwise
acquired, in each case, as part of an acquisition, merger or consolidation or
amalgamation or other Investment not prohibited hereunder; provided, that (A)
such Indebtedness exists at the time such Person becomes a Restricted Subsidiary
or is acquired, merged, consolidated or amalgamated by, with or into the
Borrower or such Restricted Subsidiary or when such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary or with such merger (except to the extent such
Indebtedness refinanced other Indebtedness to facilitate such Person becoming a
Restricted Subsidiary or to facilitate such merger) or such asset acquisition
and (B) neither the Borrower nor any of its Restricted Subsidiaries (other than
the applicable New Subsidiary and its Subsidiaries) shall provide security or
any guarantee therefor and (y) Permitted Refinancings of the Indebtedness
referred to in clause (x) of this paragraph (t);


(u)          (i) Indebtedness incurred to finance any acquisition or Investment
permitted under Section 7.7 to the extent (A) unsecured at all times during the
term of this Agreement and (B) in an aggregate outstanding principal amount for
all such Indebtedness under this clause (u)(i) not to exceed the greater of
(x) $50,000,000 and (y) 1.5% of Consolidated Total Assets at the time of such
incurrence, at any time outstanding and (ii) subject to the last sentence of
this Section 7.2, Permitted Refinancings in respect of the Indebtedness incurred
pursuant to clause (u)(i) above;



(v) (A) other Indebtedness so long as at the time of incurrence thereof:



(a)          if unsecured, after giving pro forma effect to the incurrence of
such Indebtedness and the intended use of proceeds thereof determined as of the
last day of the fiscal quarter most recently then ended for which financial
statements have been delivered pursuant to Section 6.1, the Fixed Charge
Coverage Ratio of the Borrower and its Restricted Subsidiaries shall be no less
than 2.00 to 1.00;


(b)          if secured on a junior basis to the Obligations, after giving
pro forma effect to the incurrence of such Indebtedness and the intended use of
proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Consolidated Net Secured Leverage Ratio of the Borrower and
its Restricted Subsidiaries shall be no greater than 4.25 to 1.00;


(c)          if secured on a pari passu basis with the Obligations, after giving
pro forma effect to the incurrence of such Indebtedness and the intended use of
proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Consolidated Net First Lien Leverage Ratio of the Borrower
and its Restricted Subsidiaries shall be no greater than 3.50 to 1.00; provided¸
that any Indebtedness incurred as term loans under this paragraph (3) of clause
(v) shall be subject to “most-favored nation” adjustments equivalent to those in
respect of New Term Loans pursuant to Section 2.25(b)(xi) to the extent incurred
within the period contemplated therein;


121

--------------------------------------------------------------------------------



(d)          no Event of Default shall be continuing immediately after giving
effect to the incurrence of such Indebtedness;


(e)          the terms of which Indebtedness do not provide for a maturity date
or weighted average life to maturity earlier than the Latest Maturity Date in
effect at such time of incurrence or shorter than the Weighted Average Life to
Maturity of the Latest Maturing Term Loans in effect at such time of incurrence
(other than an earlier maturity date and/or shorter weighted average life to
maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Latest Maturity
Date or the weighted average life to maturity of the Latest Maturing Term Loans,
as applicable); and


(f)           any such Indebtedness that is secured shall be subject to an Other
Intercreditor Agreement;


provided, that the amount of Indebtedness which may be incurred pursuant to this
paragraph (v) by Non-Guarantor Subsidiaries and any Permitted Refinancings
thereof pursuant to clause (B) below shall not exceed, at any time outstanding,
the greater of $325,000,000 and 10.0% of Consolidated Total Assets, at the time
of such incurrence; and


(B) Permitted Refinancings of any of the Indebtedness referred to in clause (A)
of this paragraph (v) subject to the proviso thereof;


(w)          (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings, any Parent Company, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business and (ii)
Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred in
connection with the Transactions and any Investment permitted hereunder;


(x)           Indebtedness issued by the Borrower or any of its Restricted
Subsidiaries to the officers, directors and employees of Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary of the Borrower or their
respective estates, trusts, family members or former spouses, in lieu of or
combined with cash payments to finance the purchase of Capital Stock of
Holdings, any Parent Company or the Borrower, in each case, to the extent such
purchase is permitted by Section 7.6;


(y)          Indebtedness (and Guarantee Obligations in respect thereof) in
respect of overdraft facilities, employee credit card programs, netting
services, automatic clearinghouse arrangements and other cash management and
similar arrangements in the ordinary course of business;


(z)          (i) Indebtedness of the Borrower or any of its Restricted
Subsidiaries undertaken in connection with cash management and related
activities with respect to any Subsidiary or joint venture in the ordinary
course of business and (ii) Indebtedness of the Borrower or any of its
Restricted Subsidiaries to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements);


122

--------------------------------------------------------------------------------



(aa)          (i) Indebtedness of the Borrower and any of its Restricted
Subsidiaries under the ABL Facility Agreement in an aggregate outstanding
principal amount not to exceed the greater of (x) $450,000,000 and (y) the
Borrowing Base (as defined in the ABL Facility Agreement on the date hereof) and
(ii) subject to the last sentence of this Section 7.2, Permitted Refinancings in
respect of the Indebtedness incurred pursuant to clause (aa)(i) above;


(bb)         Indebtedness to any Person (other than an Affiliate of the
Borrower) in respect of the undrawn portion of the face amount of or unpaid
reimbursement obligations in respect of letters of credit not issued under the
ABL Facility Agreement for the account of the Borrower or any of its
Subsidiaries in an aggregate amount at any one time outstanding not to exceed
(x) $20,000,000, plus (y) an additional $30,000,000 to the extent that the
amounts incurred under this clause (y) are offset or secured by a counterpart
deposit, compensating balance or a pledge of cash deposits;


(cc)          (i) unsecured Indebtedness of the Borrower that is subordinated in
right of payment to the Obligations and is issued by the Borrower or a
Restricted Subsidiary to Holdings, any Parent Company or any Affiliate of the
Borrower, Holdings or any Parent Company in an aggregate principal amount at any
time outstanding not to exceed $75,000,000 and (ii) subject to the last sentence
of this Section 7.2, Permitted Refinancings in respect of the Indebtedness
incurred pursuant to clause (cc)(i) above;


(dd)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (cc) above.


To the extent that any Indebtedness incurred under Section 7.2(c), (j), (k),
(u), (aa) or (cc) is refinanced in a Permitted Refinancing under clause (ii) of
the relevant foregoing Section, then the aggregate outstanding principal amount
of such Permitted Refinancing shall be deemed to utilize the related basket
under the relevant foregoing Section on a dollar for dollar basis (it being
understood that a Default shall be deemed not to have occurred solely to the
extent that the incurrence of a Permitted Refinancing would cause the permitted
amount under such Section to be exceeded and such excess shall be permitted
hereunder).


7.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:


(a)          Liens for Taxes not yet due or which are being contested in good
faith by appropriate proceedings; provided, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Restricted
Subsidiaries, as the case may be, to the extent required by GAAP;


(b)          landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or  that are being contested
in good faith by appropriate proceedings;


(c)          (i) pledges, deposits or statutory trusts in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) Liens incurred in the ordinary course of business securing
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to the Borrower or any of
its Restricted Subsidiaries in respect of such obligations;


(d)          deposits and other Liens to secure the performance of bids,
government, trade and other similar contracts (other than for borrowed money),
leases, subleases, statutory or regulatory obligations, surety, judgment and
appeal bonds, performance bonds and other obligations of a like nature and
liabilities to insurance carriers incurred in the ordinary course of business;


123

--------------------------------------------------------------------------------



(e)          (i) Liens and encumbrances shown as exceptions in the title
insurance policies insuring the Mortgages, and (ii) easements, zoning
restrictions, rights-of-way, leases, licenses, covenants, conditions,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, do not materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;


(f)           Liens (i) in existence on the Closing Date (after giving effect to
the Transactions) listed on Schedule 7.3(f) (or to the extent not listed on such
Schedule 7.3(f), where the Fair Market Value of the Property to which such Lien
is attached is less than $10,000,000), (ii) securing Indebtedness permitted by
Section 7.2(d) and (iii) created after the Closing Date in connection with any
refinancing, refundings, or renewals or extensions thereof permitted by Section
7.2(d); provided, that no such Lien is spread to cover any additional Property
of the Borrower or any of its Restricted Subsidiaries after the Closing Date
unless such Lien utilizes a separate basket under this Section 7.3;


(g)          (i) Liens securing Indebtedness of the Borrower or any of its
Restricted Subsidiaries incurred pursuant to Sections 7.2(c), 7.2(e), 7.2(g),
and 7.2(i) (provided that no such Lien securing debt pursuant to Section 7.2(g)
or 7.2(i) shall apply to any other Property of the Borrower or any of its
Restricted Subsidiaries that is not Collateral (or does not concurrently become
Collateral) unless such Lien utilizes a separate basket under this Section 7.3)
and Sections 7.2(j), 7.2(k), 7.2(r), 7.2(s), 7.2(t) and 7.2(v); provided, that
(A) in the case of any such Liens securing Indebtedness pursuant to Section
7.2(k), such Liens do not at any time encumber any Property of the Borrower or
any Subsidiary Guarantor, (B) in the case of any such Liens securing
Indebtedness incurred pursuant to Section 7.2(r), such Liens do not encumber any
Property other than cash paid to any such insurance company in respect of such
insurance, (C) in the case of any such Liens securing Indebtedness pursuant to
Section 7.2(t)(x), such Liens exist at the time that the relevant Person becomes
a Restricted Subsidiary or such assets are acquired and are not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary or the acquisition of such assets (except to the extent such Liens
secure Indebtedness which refinanced other secured Indebtedness to facilitate
such Person becoming a Restricted Subsidiary or to facilitate the merger,
consolidation or amalgamation or other acquisition of assets referred to in such
Section 7.2(t)(x)) and (D) in the case of Liens securing Guarantee Obligations
pursuant to Section 7.2(e), the underlying obligations are secured by a Lien
permitted to be incurred pursuant to this Agreement and (ii) any extension,
refinancing, renewal or replacement of the Liens described in clause (i) of this
Section 7.3(g) in whole or in part; provided, that such extension, renewal or
replacement shall be limited to all or a part of the property which secured (or
was permitted to secure) the Lien so extended, renewed or replaced (plus
improvements on such property, if any);


(h)          Liens created pursuant to the Loan Documents or any other Lien
securing all or a portion of the Obligations or any obligations in respect of a
Permitted Refinancing thereof in accordance with Section 7.2;


(i)           Liens arising from judgments in circumstances not constituting an
Event of Default under Section 8.1(h);


(j)           Liens on Property or assets acquired pursuant to an acquisition
permitted under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Closing Date in connection
with any refinancing, refundings, replacements or renewals or extensions of the
obligations secured thereby permitted hereunder, provided, that no such Lien is
spread to cover any additional Property (other than other Property of such
Restricted Subsidiary or the proceeds or products of the acquired assets or any
accessions or improvements thereto and after-acquired property, subjected to a
Lien pursuant to terms existing at the time of such acquisition) after the
Closing Date (unless such Lien utilizes a separate basket under this Section
7.3);


124

--------------------------------------------------------------------------------



(k)          (i) Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries in
favor of any Loan Party;


(l)           receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;


(m)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;


(n)          Liens arising out of consignment or similar arrangements for the
sale by the Borrower and its Restricted Subsidiaries of goods through third
parties in the ordinary course of business or otherwise consistent with past
practice;


(o)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with an Investment
permitted by Section 7.7;


(p)          Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;


(q)          Liens upon specific items of inventory, equipment or other goods
and proceeds of the Borrower or any of its Restricted Subsidiaries arising in
the ordinary course of business securing such Person’s obligations in respect of
bankers’ acceptances and letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory,
equipment or other goods;


(r)           Liens (i) on cash deposits securing any Hedge Agreements permitted
hereunder, and not for speculative purposes, in an aggregate amount not to
exceed $10,000,000 at any time outstanding or (ii) securing Hedging Agreements
of the Borrower and its Restricted Subsidiaries entered into in the ordinary
course of business for the purpose of providing foreign exchange for their
respective operating requirements or of hedging interest rate or currency
exposure, and not for speculative purposes;


(s)          any interest or title of a lessor under any leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and any financing statement filed in connection with
any such lease;


(t)           Liens on cash and Cash Equivalents (including the net proceeds of
the incurrence of Indebtedness) used to defease or to satisfy and discharge or
redeem or repurchase Indebtedness, provided, that such defeasance or
satisfaction and discharge or redemption or repurchase is not prohibited
hereunder;


(u)          (i) Liens that are contractual rights of set-off (A) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (B) relating to pooled deposit or sweep
accounts of the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Restricted Subsidiaries or (C) relating to
purchase orders and other agreements entered into with distributors, clients,
customers, vendors or suppliers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, (ii) other Liens securing cash
management obligations in the ordinary course of business and (iii) Liens
encumbering reasonable and customary initial deposits and margin deposits in
respect of, and similar Liens attaching to, commodity trading accounts and other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;


125

--------------------------------------------------------------------------------



(v)          Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;


(w)          Liens on Capital Stock in joint ventures and other non-wholly owned
entities securing obligations of such joint venture or entity and options, put
and call arrangements, rights of first refusal and similar rights relating to
Capital Stock in joint ventures and other non-wholly owned entities;


(x)           Liens securing obligations in respect of trade-related letters of
credit permitted under Section 7.2 and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;


(y)          other Liens with respect to obligations the principal amount of
which do not exceed the greater of (i) $75,000,000 and (ii) 2.0% of Consolidated
Total Assets at the time of such incurrence, at any time outstanding;


(z)           licenses, sublicenses, cross-licensing or pooling of, or similar
arrangements with respect to, Intellectual Property granted by the Borrower or
any of its Restricted Subsidiaries which do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or such
Restricted Subsidiary;


(aa)         Liens arising from precautionary UCC financing statement filings
(or other similar filings in non-U.S. jurisdictions) regarding leases,
subleases, licenses or consignments, in each case, entered into by the Borrower
or any of its Restricted Subsidiaries;


(bb)         Liens on cash and Cash Equivalents (and the related escrow
accounts) in connection with the issuance into (and pending the release from)
escrow of, any Permitted Refinancing Obligations, any New Incremental Debt, any
Indebtedness permitted under Section 7.2 and, in each case, any Permitted
Refinancing thereof;


(cc)         Liens on the Collateral securing (i) Indebtedness incurred pursuant
to Section 7.2(aa), (ii) ABL Designated Banking Services Obligations, (iii) ABL
Designated Swap Obligations and (iv) ABL Designated Specified Additional
Obligations; provided that such Liens shall be subject to the ABL Intercreditor
Agreement;


(dd)         (i) zoning or similar laws or rights reserved to or vested in any
Governmental Authority to control or regulate the use of any real property and
(ii) Liens in favor of the United States of America for amounts paid by the
Borrower or any of its Restricted Subsidiaries as progress payments under
government contracts entered into by them (provided, that no such Lien described
in this clause (ii) shall encumber any Collateral);


(ee)         any extension, renewal or replacement of any Liens permitted by
this Section 7.3; provided, that the Liens permitted by this clause (ee) shall
not extend to or cover any additional Indebtedness (other than applicable
Permitted Refinancings) or property (other than the proceeds or products thereof
or any accessions or improvements thereto and after-acquired property subjected
to a Lien pursuant to terms no broader than the equivalent terms existing at the
time of such extension, renewal or replacement, and other than a substitution of
like property) unless such Lien uses a separate basket under this Section 7.3;


126

--------------------------------------------------------------------------------



(ff)          Liens in favor of the Borrower or any Subsidiary Guarantor
securing Indebtedness permitted under Section 7.2(b); provided, that to the
extent such Liens are on the Collateral such Liens shall be junior to the Liens
on the Collateral securing the Obligations and subject to an Other Intercreditor
Agreement;


(gg)         Liens on inventory or equipment of the Borrower or any Restricted
Subsidiary granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s (as applicable) distributor, vendor, supplier, client or
customer at which such inventory or equipment is located;


(hh)         other Liens incidental to the conduct of business of the Borrower
and its Restricted Subsidiaries or the ownership of any of their assets not
incurred in connection with Indebtedness, which Liens do not in any case
materially detract from the value of the Property subject thereto or interfere
with the ordinary course of business of the Borrower or any of its Restricted
Subsidiaries;



(ii) [reserved];



(jj)          Liens on Receivables and Related Assets (other than the Capital
Stock of any Receivables Subsidiary) incurred in connection with a Receivables
Facility or in connection with factoring arrangements permitted under Section
7.2(t);


(kk)         Liens on cash deposits in respect of Indebtedness permitted under
Section 7.2(n) or 7.2(bb); provided, that, with respect to Indebtedness
permitted under Section 7.2(bb)(y), the amount of any such deposit does not
exceed the amount of the Indebtedness such cash deposits secures;


(ll)           Liens on the Collateral securing Indebtedness permitted under
Section 7.2(p) and Permitted Refinancings in respect thereof; provided, that
such Liens shall be junior to the Liens on the Collateral securing the
Obligations and subject to an Other Intercreditor Agreement; and


(mm)       Liens on all premiums (if any), interest (including post-petition
interest), fees, expenses, charges, accretion or amortization of original issue
discount, accretion of interest paid in kind and additional or contingent
interest on obligations permitted to be incurred pursuant to Sections 7.2(a)
through (cc) and the subject of any Lien permitted pursuant to clauses (a)
through (ll) above.


7.4          Fundamental Changes.  Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:


(a)          (i) any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into, or be liquidated into, the Borrower (provided, that
the Borrower shall be the continuing or surviving corporation) or (ii) any
Restricted Subsidiary may be merged, amalgamated or consolidated with or into,
or be liquidated into, any Subsidiary Guarantor (provided, that (x) a Subsidiary
Guarantor shall be the continuing or surviving corporation or (y) substantially
simultaneously with such transaction, the continuing or surviving corporation
shall become a Subsidiary Guarantor and the Borrower shall comply with Section
6.8 in connection therewith);


127

--------------------------------------------------------------------------------



(b)          any Non-Guarantor Subsidiary may be merged or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;


(c)          any Restricted Subsidiary may Dispose of all or substantially all
of its assets upon voluntary liquidation or otherwise to any Loan Party;


(d)          any Non-Guarantor Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding-up or
otherwise) to any other Non-Guarantor Subsidiary that is a Restricted Subsidiary
or to Holdings;


(e)           Dispositions permitted by Section 7.5 (other than Section 7.5(c))
and any merger, dissolution, liquidation, consolidation, amalgamation,
investment or Disposition, the purpose of which is to effect a Disposition
permitted by Section 7.5 (other than Section 7.5(c)), may be consummated;


(f)           any Investment expressly permitted by Section 7.7 (other than
Section 7.7(o)) may be structured as a merger, consolidation or amalgamation;


(g)          The Borrower and its Restricted Subsidiaries may consummate the
Transactions and a Specified Transaction;


(h)          any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Loan Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 7.4 or 7.5 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Loan Party after giving effect to such liquidation or dissolution;


(i)            any Escrow Entity may be merged with and into the Borrower or any
Restricted Subsidiary (provided that the Borrower or such Restricted Subsidiary
shall be the continuing or surviving entity); and


(j)            if at the time thereof and immediately after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
would result therefrom, any Person may be merged, amalgamated or consolidated
with or into the Borrower, provided, that (A) the Borrower shall be the
surviving entity or (B) if the surviving entity is not the Borrower (such other
person, the “Successor Borrower”), (1) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (2) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (3) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guarantee and Collateral Agreement confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Guarantor, unless it is the other party to such merger
or consolidation, shall have by a supplement to any applicable Security Document
affirmed that its obligations thereunder shall apply to its guarantee as
reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have
affirmed that its obligations under the applicable Mortgage shall apply to its
guarantee as reaffirmed pursuant to clause (3) and (6) the Successor Borrower
shall deliver to the Administrative Agent (x) an officer’s certificate stating
that such merger or consolidation does not violate this Agreement or any other
Loan Document and (y) if requested by the Administrative Agent, an opinion of
counsel to the effect that such merger or consolidation does not violate this
Agreement or any other Loan Document and covering such other matters as are
contemplated by the opinions of counsel delivered on the Closing Date pursuant
to Section 5.1(e) (it being understood that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement).
 
128

--------------------------------------------------------------------------------

 
7.5          Dispositions of Property.  Dispose of any of its owned Property
(including receivables) whether now owned or hereafter acquired, or, in the case
of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock (other than directors’ qualifying shares) to any
Person, except:


(a)          (i) the Disposition of surplus, obsolete, damaged or worn out
Property (including scrap and byproducts) in the ordinary course of business,
Dispositions of Property no longer used or useful or economically practicable to
maintain in the conduct of the business of the Borrower and other Restricted
Subsidiaries in the ordinary course and Dispositions of Property necessary in
order to comply with applicable Requirements of Law or licensure requirements
(as determined by the Borrower in good faith), (ii) the sale of defaulted
receivables in the ordinary course of business, (iii) abandonment, cancellation
or disposition of any Intellectual Property in the ordinary course of business
and (iv) sales, leases or other dispositions of inventory determined by the
management of the Borrower to be no longer useful or necessary in the operation
of the Business;


(b)          (i) the sale of inventory or other Property in the ordinary course
of business, (ii) the cross-licensing, pooling, sublicensing or licensing of, or
similar arrangements (including disposition of marketing rights) with respect
to, Intellectual Property in the ordinary course of business or otherwise
consistent with past practice or not materially disadvantageous to the Lenders,
and (iii) the contemporaneous exchange, in the ordinary course of business, of
Property for Property of a like kind, to the extent that the Property received
in such exchange is of a Fair Market Value equivalent to the Fair Market Value
of the Property exchanged (provided, that after giving effect to such exchange,
the Fair Market Value of the Property of any Loan Party subject to Liens in
favor of the Collateral Agent under the Security Documents is not materially
reduced);


(c)          Dispositions permitted by Section 7.4 (other than Section 7.4(e));


(d)          the sale or issuance of (i) any Subsidiary’s Capital Stock to any
Loan Party; provided, that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to the Borrower or any of its Restricted Subsidiaries is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary or to Holdings and (iii) the Capital Stock of
any Subsidiary that is an Unrestricted Subsidiary to any other Subsidiary that
is an Unrestricted Subsidiary, in each case, including in connection with any
tax restructuring activities not otherwise prohibited hereunder;


(e)           any Disposition of assets; provided, that if (i) the total
consideration of such Disposition is in excess of $20,000,000, it shall be for
Fair Market Value, (ii) at least 75% of the total consideration for any
Disposition in excess of $50,000,000 received by the Borrower and its Restricted
Subsidiaries is in the form of cash or Cash Equivalents, (iii) no Event of
Default then exists or would result from such Disposition (except if such
Disposition is made pursuant to an agreement entered into at a time when no
Event of Default exists), and (iv) the requirements of Section 2.12(b), to the
extent applicable, are complied with in connection therewith; provided, however,
that for purposes of clause (ii) above, the following shall be deemed to be
cash:  (A) any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which the Borrower
and its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (B) any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition, and (C) any Designated
Non-cash Consideration received by the Borrower or any of its Restricted
Subsidiaries in such Disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (e) that is at that time outstanding, not to exceed the greater of
(I) $75,000,000 and (II) 2.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);


129

--------------------------------------------------------------------------------



(f)          (i) any Recovery Event; provided, that the requirements of Section
2.12(b) are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;


(g)          the leasing, licensing, occupying pursuant to occupancy agreements
or sub-leasing of Property that would not materially interfere with the required
use of such Property by the Borrower or its Restricted Subsidiaries;


(h)          the transfer for Fair Market Value of Property (including Capital
Stock of Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to the transferred Property; provided, that such
transfer is permitted under Section 7.7(h), (k), (v) or (y);


(i)           the sale or discount, in each case without recourse and in the
ordinary course of business, of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);


(j)           transfers of condemned Property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;


(k)           the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary;


(l)            the transfer of Property (including Capital Stock of
Subsidiaries) of the Borrower or any Subsidiary Guarantor to any Restricted
Subsidiary for Fair Market Value;


(m)          the transfer of Property (i) by the Borrower or any Subsidiary
Guarantor to any other Loan Party or (ii) from a Non-Guarantor Subsidiary to (A)
any Loan Party; provided, that the portion (if any) of such Disposition made for
more than Fair Market Value shall constitute an Investment and comply with
Section 7.7 or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;


(n)          the Disposition of cash and Cash Equivalents (or the foreign
equivalent of Cash Equivalents) in the ordinary course of business;


(o)          (i) Liens permitted by Section 7.3 (other than by reference to
Section 7.5 or any clause thereof), (ii) Restricted Payments permitted by
Section 7.6 (other than by reference to Section 7.5 or any clause thereof),
(iii) Investments permitted by Section 7.7 (other than by reference to Section
7.5 or any clause thereof) and (iv) sale and leaseback transactions permitted by
Section 7.10 (other than by reference to Section 7.5 or any clause thereof);


130

--------------------------------------------------------------------------------



(p)          Dispositions of Investments in joint ventures and other non-wholly
owned entities to the extent required by, or made pursuant to, customary
buy/sell arrangements between the joint venture parties set forth in joint
venture arrangements, shareholder agreements and similar binding arrangements;
provided that the requirements of Section 2.12(b), to the extent applicable, are
complied with in connection therewith;



(q) [reserved];



(r)           the unwinding of Hedge Agreements permitted hereunder pursuant to
their terms;


(s)          the Disposition of assets acquired pursuant to or in order to
effectuate a Permitted Acquisition which assets are (i) obsolete or (ii) not
used or useful to the core or principal business of the Borrower and the
Restricted Subsidiaries;


(t)           Dispositions made on the Closing Date to consummate the
Transactions or made from and after the Closing Date in connection with or as
part of a Specified Transaction;


(u)          Dispositions involving the spin-off of a line of business so long
as (i) after giving pro forma effect thereto, determined as of the last day of
the fiscal quarter most recently then ended for which financial statements have
been delivered pursuant to Section 6.1, the Consolidated Net Total Leverage
Ratio of the Borrower and its Restricted Subsidiaries shall be no greater than
3.00 to 1.00, and (ii) no more than 7.0% of Consolidated EBITDA in the aggregate
for all such Dispositions, determined as of the last day of the fiscal quarter
most recently then ended for which financial statements have been delivered
pursuant to Section 6.1, is disposed pursuant to this clause (u);


(v)          the Specified Dispositions; provided, that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;


(w)          the sale of services, or the termination of any other contracts, in
each case in the ordinary course of business;



(x) [reserved];



(y)          Dispositions of Receivables and Related Assets in connection with
any Receivables Facility or in connection with factoring arrangements permitted
under Section 7.2(t);


(z)           Dispositions of Property to the extent that (i)(A) such Property
is exchanged for credit against the purchase price of similar replacement
Property or (B) the proceeds of such Disposition are applied to the purchase
price of such replacement Property and (ii) to the extent such Property
constituted Collateral, such replacement Property constitutes Collateral as
well;


(aa)         any Disposition of Property that represents a surrender or waiver
of a contract right or settlement, surrender or release of a contract or tort
claim; and


(bb)         Dispositions of Property between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (aa) above.
 
131

--------------------------------------------------------------------------------

 
7.6          Restricted Payments.  Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Borrower or any of its Restricted Subsidiaries, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or Property or in obligations of
the Borrower or such Restricted Subsidiary (collectively, “Restricted
Payments”), except that:


(a)          (i) any Restricted Subsidiary may make Restricted Payments to any
Loan Party and (ii) Non-Guarantor Subsidiaries may make Restricted Payments to
other Non-Guarantor Subsidiaries;


(b)          the Borrower or any Restricted Subsidiary may make Restricted
Payments in an aggregate amount not to exceed the Available Amount; provided,
that (A) no Event of Default is continuing or would result therefrom and (B) the
Consolidated Net Total Leverage Ratio shall not exceed 5.00 to 1.00 on a
pro forma basis as of the end of the most recently ended Test Period at the time
of such Restricted Payment;


(c)          the Borrower or any Restricted Subsidiary may make, without
duplication, (i) Tax Payments and (ii) Restricted Payments to Holdings or any
Parent Company to permit Holdings or such Parent Company to pay (A) franchise
and similar taxes and other fees and expenses in connection with the maintenance
of its (or any Parent Company’s) existence and its (or any Parent Company’s
indirect) ownership of the Borrower, (B) so long as the Borrower and Holdings
are members of a consolidated, combined, unitary or similar group with any
Parent Company for U.S. federal, state or local income tax purposes, such Parent
Company’s federal, state or local income taxes, as applicable, but only to the
extent such income taxes are (x) attributable to the income of the Borrower and
its Subsidiaries that are members of such group, determined by taking into
account any available net operating loss carryovers or other tax attributes of
the Borrower and such Subsidiaries and (y) not covered by Tax Payments;
provided, that in each case the amount of such payments with respect to any
fiscal year does not exceed the amount that the Borrower and such Subsidiaries
would have been required to pay in respect of such income taxes for such fiscal
year were the Borrower and such Subsidiaries a consolidated or combined group of
which the Borrower was the common parent, less any amounts paid directly by
Borrower and such Subsidiaries with respect to such Taxes; (C) customary fees,
salary, bonus, severance and other benefits payable to, and indemnities provided
on behalf of, their current and former officers and employees and members of
their Board of Directors, (D) ordinary course corporate operating expenses and
other fees and expenses required to maintain its corporate existence, (E) fees
and expenses to the extent permitted under clause (i) of the second sentence of
Section 7.9, (F) reasonable fees and expenses incurred in connection with any
debt or equity offering by Holdings or any Parent Company, to the extent the
proceeds thereof are (or, in the case of an unsuccessful offering, were intended
to be) used for the benefit of the Borrower and its Restricted Subsidiaries,
whether or not completed and (G) reasonable fees and expenses in connection with
compliance with reporting and public and limited company obligations under, or
in connection with compliance with, federal or state laws (including securities
laws, rules and regulations, securities exchange rules and similar laws, rules
and regulations) or under this Agreement or any other Loan Document;


(d)          the Borrower may make Restricted Payments in the form of Capital
Stock of the Borrower;


(e)          the Borrower and any of its Restricted Subsidiaries may make
Restricted Payments to, directly or indirectly, purchase the Capital Stock of
Holdings, the Borrower, any Parent Company or any Subsidiary from present or
former officers, directors, consultants, agents or employees (or their estates,
trusts, family members or former spouses) of Holdings, the Borrower, any Parent
Company or any Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee or pursuant
to any equity subscription agreement, stock option or equity incentive award
agreement, shareholders’ or members’ agreement or similar agreement, plan or
arrangement; provided, that the aggregate amount of payments under this clause
(e) in any fiscal year of the Borrower shall not exceed the sum of (i)
$25,000,000 in any fiscal year, plus (ii) any proceeds received from key man
life insurance policies, plus (iii) any proceeds received by Holdings, the
Borrower, or any Parent Company during such fiscal year from sales of the
Capital Stock of Holdings, the Borrower or any Parent Company to directors,
officers, consultants or employees of Holdings, the Borrower, any Parent Company
or any Subsidiary in connection with permitted employee compensation and
incentive arrangements; provided, that any Restricted Payments permitted (but
not made) pursuant to sub-clause (i), (ii) or (iii) of this clause (e) in any
prior fiscal year may be carried forward to any subsequent fiscal year (subject
to an annual cap of no greater than $50,000,000), and provided, further, that
cancellation of Indebtedness owing to the Borrower or any Restricted Subsidiary
by any member of management of Holdings, any Parent Company, the Borrower or any
Subsidiary in connection with a repurchase of the Capital Stock of the Borrower,
Holdings or any Parent Company will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.6;


132

--------------------------------------------------------------------------------



(f)          the Borrower and its Restricted Subsidiaries may make Restricted
Payments to make, or to allow Holdings or any Parent Company to make, (i)
non-cash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards, if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards, (ii) tax payments on behalf of present or former officers, directors,
consultants, agents or employees (or their estates, trusts, family members or
former spouses) of Holdings, the Borrower, any Parent Company or any Subsidiary
in connection with noncash repurchases of Capital Stock pursuant to any equity
subscription agreement, stock option or equity incentive award agreement,
shareholders’ or members’ agreement or similar agreement, plan or arrangement of
Holdings, the Borrower, any Parent Company or any Subsidiary, (iii) make-whole
or dividend-equivalent payments to holders of vested stock options or other
Capital Stock or to holders of stock options or other Capital Stock at or around
the time of vesting or exercise of such options or other Capital Stock to
reflect dividends previously paid in respect of Capital Stock of the Borrower,
Holdings or any Parent Company and (iv) payments under a Dutch Auction conducted
in accordance with the procedures set forth in this Agreement;


(g)          the Borrower may make Restricted Payments with the cash proceeds
contributed to its common equity from the Net Cash Proceeds of any Equity
Issuance Not Otherwise Applied, so long as, with respect to any such Restricted
Payments, no Event of Default shall have occurred and be continuing or would
result therefrom;


(h)          the Borrower may make Restricted Payments to make, or to allow
Holdings or any Parent Company to make, payments in cash, in lieu of the
issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of any such Person;


(i)          so long as no Event of Default under Section 8.1(a) or 8.1(f) has
occurred and is continuing, the Borrower may make Restricted Payments to
Holdings or any Parent Company to enable it to make payments to the Sponsor or
its Affiliates in respect of expenses or indemnification payments on terms
reasonably acceptable to the Administrative Agent;


(j)          to the extent constituting Restricted Payments, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted (other than by reference to Section 7.6 or any clause thereof) by any
provision of Sections 7.4, 7.5, 7.7 and 7.9;


(k)          (i) any non-wholly owned Restricted Subsidiary of the Borrower may
declare and pay cash dividends to its equity holders generally so long as the
Borrower or its respective Subsidiary which owns the equity interests in the
Restricted Subsidiary paying such dividend receives at least its proportional
share thereof (based upon its relative holding of the equity interests in the
Restricted Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary), and (ii) any non-wholly owned Restricted Subsidiary of
the Borrower may make Restricted Payments to one or more of its equity holders
(which payments need not be proportional) in lieu of or to effect an earnout so
long as (x) such payment is in the form of such Restricted Subsidiary’s Capital
Stock and (y) such Restricted Subsidiary continues to be a Restricted Subsidiary
after giving effect thereto;


133

--------------------------------------------------------------------------------



(l)          the Borrower and its Restricted Subsidiaries may make Restricted
Payments on or after the Closing Date to consummate the Transactions (or to
comply with their obligations under the Merger Agreement) or in connection with
a Specified Transaction, including to make payments in respect of any deferred
transaction fees or any indemnity and other similar obligations under the Merger
Agreement;



(m) The Borrower and its Restricted Subsidiaries may make Restricted Payments:



(1) if at the time such Restricted Payment is made (x) no Default or Event of
Default is continuing or would result therefrom and (y) the Consolidated Net
Total Leverage Ratio shall not exceed 3.00 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period; and/or


(2) in an aggregate amount under this clause (2) not to exceed (x) the greater
of (i) $40,000,000 and (ii) 1.2% of Consolidated Total Assets at the time such
Restricted Payment is made, in any fiscal year of the Borrower (provided, that
the Borrower may carry forward any unused amounts under this clause (x) to
subsequent fiscal years in an aggregate amount not to exceed the greater of (i)
$120,000,000 and (ii) 3.6% of Consolidated Total Assets at the time such
Restricted Payment is made), less (y) the sum of (i) the aggregate amount of any
Investment made pursuant to Section 7.7(v)(iii) using amounts under this clause
(m) and (ii) the aggregate amount of any prepayment, redemption, purchase,
defeasement or other satisfaction prior to the scheduled maturity of any Junior
Financing pursuant to Section 7.8(a)(iv)(y) using amounts under this clause (m),
in each case, during such fiscal year of the Borrower;


(n)          the payment of dividends and distributions within 60 days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have been permitted pursuant to another clause of this Section
7.6;


(o)          provided that no Event of Default is continuing or would result
therefrom, the Borrower and its Restricted Subsidiaries may make any Restricted
Payments, in an amount not to exceed $75,000,000 less (i) the aggregate amount
of any prepayment, redemption, purchase, defeasement or other satisfaction prior
to the scheduled maturity of any Junior Financing pursuant to Section
7.8(a)(iv)(y) using amounts under this clause (o) and (ii) the aggregate amount
of any Investment made pursuant to Section 7.7(v)(iii) using amounts under this
clause (o);


(p)          the Borrower and its Restricted Subsidiaries may make Restricted
Payments (to the extent such payments would constitute Restricted Payments)
pursuant to and in accordance with any Hedge Agreement in connection with a
convertible debt instrument; provided, that, the aggregate amount of all such
Restricted Payments minus cash received from counterparties to such Hedge
Agreements upon entering into such Hedge Agreements shall not exceed
$50,000,000; and


134

--------------------------------------------------------------------------------



(q)          provided that no Event of Default is continuing or would result
therefrom, the Borrower may make Restricted Payments in respect of reasonable
fees and expenses incurred in connection with any successful or unsuccessful
debt or equity offering or any successful or unsuccessful acquisition or
strategic transaction of Holdings or any Parent Company.


7.7          Investments.  Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other similar investment in, any other Person (all of the foregoing,
“Investments”), except:


(a)          (i) extensions of trade credit in the ordinary course of business,
(ii) loans, advances and promotions made to distributors, customers, vendors and
suppliers in the ordinary course of business or in accordance with market
practices, (iii) purchases and acquisitions of inventory, supplies, materials
and equipment, purchases of contract rights, accounts and chattel paper,
purchases of put and call foreign exchange options to the extent necessary to
hedge foreign exchange exposures or foreign exchange spot and forward contracts,
purchases of notes receivable or licenses or leases of Intellectual Property, in
each case in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments, (iv) Investments among the Borrower and its
Restricted Subsidiaries in connection with the sale of inventory and parts in
the ordinary course of business and (v) purchases and acquisitions of
Intellectual Property or purchases of contract rights or licenses or leases of
Intellectual Property, in each case, in the ordinary course of business, to the
extent such purchases and acquisitions constitute Investments;


(b)          Investments in Cash Equivalents (or the foreign equivalent of Cash
Equivalents) and Investments that were Cash Equivalents (or the foreign
equivalent of Cash Equivalents) when made;


(c)          Investments arising in connection with (i) the incurrence of
Indebtedness permitted by Section 7.2 (other than by reference to Section 7.7 or
any clause thereof) to the extent arising as a result of Indebtedness among the
Borrower or any of its Restricted Subsidiaries and Guarantee Obligations
permitted by Section 7.2 (other than by reference to Section 7.7 or any clause
thereof) and payments made in respect of such Guarantee Obligations, (ii) the
forgiveness or conversion to equity of any Indebtedness permitted by Section 7.2
(other than by reference to Section 7.7 or any clause thereof) and (iii)
guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;


(d)          loans and advances to employees, consultants or directors of any
Parent Company, Holdings or any of its Restricted Subsidiaries in the ordinary
course of business in an aggregate amount (for the Borrower and all of its
Restricted Subsidiaries) not to exceed $10,000,000 (excluding (for purposes of
such cap) tuition advances, travel and entertainment expenses, but including
relocation advances) at any one time outstanding;


(e)          Investments (i) (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by the Borrower or any of its
Restricted Subsidiaries in the Borrower or any Person that, prior to such
Investment, is a Loan Party (or is a Subsidiary that becomes a Loan Party in
connection with such Investment), (ii) by the Borrower or any Subsidiary
Guarantor in any Non-Guarantor Subsidiaries so long as such Investment is part
of a series of Investments by Restricted Subsidiaries in other Restricted
Subsidiaries that result in the proceeds of the initial Investment being
invested in one or more Loan Parties, (iii) comprised solely of equity purchases
or contributions by the Borrower or any of its Restricted Subsidiaries in any
other Restricted Subsidiary made for tax purposes, so long as the Borrower
provides to the Administrative Agent evidence reasonably acceptable to the
Administrative Agent that, after giving pro forma effect to such Investments,
the granting, perfection, validity and priority of the security interest of the
Secured Parties in the Collateral, taken as a whole, is not impaired in any
material respect by such Investment and (iv) existing on the Closing Date in any
Non-Guarantor Subsidiary;


135

--------------------------------------------------------------------------------



(f)          Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Restricted Subsidiary or a part of a
Restricted Subsidiary; provided, that immediately before and after giving effect
to any such Permitted Acquisition, no Event of Default shall have occurred and
be continuing;


(g)          loans by the Borrower or any of its Restricted Subsidiaries to the
employees, officers or directors of any Parent Company, Holdings or any of its
Restricted Subsidiaries in connection with management incentive plans (provided,
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly (or indirectly) invest the proceeds of
such loans in the Capital Stock of Holdings or a Parent Company);


(h)          Investments by the Borrower and its Restricted Subsidiaries in
Unrestricted Subsidiaries, joint ventures or similar arrangements in an
aggregate amount outstanding (for the Borrower and all of its Restricted
Subsidiaries), not to exceed the sum of (A) the greater of $100,000,000 and 3.0%
of Consolidated Total Assets at the time of such Investment, plus (B) so long as
no Event of Default shall have occurred and be continuing, an amount equal to
the Available Amount;


(i)           Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any of its Restricted Subsidiaries in
connection with (w) the bankruptcy or reorganization of suppliers, vendors,
distributors, clients, customers and other Persons, (x) settlement of delinquent
obligations of, and other disputes with, suppliers, vendors, distributors,
clients, customers and other Persons arising in the ordinary course of business,
(y) endorsements for collection or deposit and (z) customary trade arrangements
with suppliers, vendors, distributors, clients and customers, including
consisting of Capital Stock of clients and customers issued to the Borrower or
any Subsidiary in consideration for goods provided and/or services rendered;


(j)            Investments by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary;


(k)           Investments in existence on, or pursuant to legally binding
written commitments in existence on, the Closing Date (after giving effect to
the Transactions) and listed on Schedule 7.7 and, in each case, any extensions,
renewals or replacements thereof, so long as the amount of any Investment made
pursuant to this clause (k) is not increased (other than pursuant to such
legally binding commitments);


(l)            Investments of the Borrower or any of its Restricted Subsidiaries
under Hedge Agreements permitted hereunder;


(m)          Investments of any Person existing, or made pursuant to binding
commitments in effect, at the time such Person becomes a Restricted Subsidiary
or consolidates, amalgamates or merges with the Borrower or any of its
Restricted Subsidiaries (including in connection with a Permitted Acquisition);
provided, that such Investment was not made in anticipation of such Person
becoming a Restricted Subsidiary or of such consolidation, amalgamation or
merger;


(n)          Investments made (i) on or prior to or substantially concurrently
with the Closing Date to consummate the Transactions or (ii) in connection with
a Specified Transaction;


136

--------------------------------------------------------------------------------



(o)          to the extent constituting Investments, transactions expressly
permitted (other than by reference to this Section 7.7 or any clause thereof)
under Sections 7.4, 7.5, 7.6 and 7.8;


(p)          Subsidiaries of the Borrower may be established or created, if (i)
to the extent such new Subsidiary is a Domestic Subsidiary, the Borrower and
such Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the
extent such new Subsidiary is a Foreign Subsidiary, the Borrower complies with
the provisions of Section 6.8(d); provided, that, in each case, to the extent
such new Subsidiary is created solely for the purpose of consummating a merger,
consolidation, amalgamation or similar transaction pursuant to an acquisition
permitted by this Section 7.7, and such new Subsidiary at no time holds any
assets or liabilities other than any consideration contributed to it
substantially contemporaneously with the closing of such transactions, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective transaction shall be required
to so comply within ten Business Days or such longer period as the
Administrative Agent shall agree);


(q)          Investments arising directly out of the receipt by the Borrower or
any of its Restricted Subsidiaries of non-cash consideration for any sale of
assets permitted under Section 7.5 (other than by reference to Section 7.7 or
any clause thereof);


(r)          (i) Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d) and (ii) cash earnest money deposits made in connection
with Permitted Acquisitions or other Investments permitted under this Section
7.7;


(s)          Investments consisting of (i) the licensing, sublicensing,
cross-licensing, pooling or contribution of, or similar arrangements with
respect to, Intellectual Property, and (ii) the transfer or licensing of
non-U.S. Intellectual Property to a Foreign Subsidiary;


(t)           any Investment in a Non-Guarantor Subsidiary or in a joint venture
to the extent such Investment is substantially contemporaneously repaid in full
with a dividend or other distribution from such Non-Guarantor Subsidiary or
joint venture;


(u)          Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers;


(v)          Investments in an aggregate amount not to exceed the sum of (i) the
greater of $300,000,000 and 9.0% of Consolidated Total Assets at the time of
such Investment, plus (ii) so long as no Event of Default shall have occurred
and be continuing, an amount equal to the Available Amount, plus (iii) the
amount, if any, that is then available for Restricted Payments pursuant to
Sections 7.6(m) and/or 7.6(o);


(w)          advances of payroll payments to employees, or fee payments to
directors or consultants, in the ordinary course of business;


(x)           Investments constituting loans or advances in lieu of Restricted
Payments permitted pursuant to Section 7.6;



(y) [reserved];



137

--------------------------------------------------------------------------------



(z)           (i)            Investments by the Borrower or any Subsidiary
Guarantor in any Non-Guarantor Subsidiary that is a Restricted Subsidiary of
Capital Stock, Property and cash with an aggregate value not to exceed the
aggregate value of any Capital Stock, Property and cash previously transferred
to the Borrower or any Subsidiary Guarantor that is a Restricted Subsidiary
pursuant to any Investment made in, or any dividend or similar distribution paid
to, the Borrower or any Subsidiary Guarantor by any Non-Guarantor Subsidiary
that is a Restricted Subsidiary on and after the Closing Date; provided, that
the aggregate amount of any such Investments made in cash by the Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary pursuant to this clause (i)
shall not exceed the aggregate amount of Investments in cash previously made by
any such Non-Guarantor Subsidiary in the Borrower or any Subsidiary Guarantor
and cash dividends and similar cash distributions received by the Borrower or
any Subsidiary Guarantor from any such Non-Guarantor Subsidiary, in each case,
on and after the Closing Date; provided, further, that (x) to the extent that
any such Investment by any such Non-Guarantor Subsidiary in the Borrower or any
Subsidiary Guarantor is made in the form of Indebtedness owing by the Borrower
or any Subsidiary Guarantor to a Non-Guarantor Subsidiary, the amount of any
payment of principal and interest and other amounts paid in respect of such
Indebtedness shall be treated as an Investment in the applicable Non-Guarantor
Subsidiary and shall be included for purposes of determining compliance with the
limitations on Investments by the Borrower or Subsidiary Guarantors in
Non-Guarantor Subsidiaries, and (y) any such Investment consisting of loans or
advances made by any such Non-Guarantor Subsidiary to the Borrower or any
Subsidiary Guarantor shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; provided, however, that the
terms of such subordination shall not provide for any restrictions on repayment
of such intercompany Investments unless an Event of Default has occurred and is
continuing hereunder; and


(ii)          other Investments by the Borrower or any Subsidiary Guarantor in
any Non-Guarantor Subsidiary that is a Restricted Subsidiary; provided, that (x)
if such Investment is made in cash as an advance, loan or other extension of
credit, such Investment shall be evidenced by an intercompany note which, in the
case of any such note held by the Borrower or any Subsidiary Guarantor, shall be
promptly pledged to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Security Documents and (y) if such Investment is made
in cash as a capital contribution, such Investment shall only be made in a
Foreign Subsidiary:


(a)          in an aggregate amount such that after giving effect thereto, such
Foreign Subsidiary:


(1)          is in compliance with all material Requirements of Law applicable
to it with respect to capitalization;


(2)          has sufficient capital with which to conduct its business in
accordance with past practice; and


(3)          is not undercapitalized to such an extent that, solely as a result
of such undercapitalization, any creditor of such Foreign Subsidiary would be
deemed under the laws of any relevant jurisdiction to owe a fiduciary duty to
any other creditor of such Foreign Subsidiary;


(b)          to the extent that on the date of such contribution, the cash
contributed to the capital of the applicable Foreign Subsidiary, if loaned or
advanced through an intercompany loan evidenced by a note, would either:


(1)          not cause the Company or the Domestic Subsidiary of the Company
acquiring such note to be deemed to be doing business in any jurisdiction
outside of the United States or otherwise subject to taxation or regulation in
such jurisdiction; or


138

--------------------------------------------------------------------------------



(2)          not require the Foreign Subsidiary issuing such note to withhold
from any payment made in respect thereof any amount now or hereafter imposed,
levied, collected or assessed by any relevant jurisdiction, or any political
subdivision or taxing authority thereof or therein;


(c)          in connection with any sale, transfer or other disposition of
capital stock or other equity interests or assets of such Foreign Subsidiary
permitted hereunder, to the extent that the aggregate amount of such capital
contribution does not exceed the aggregate amount outstanding of any
Indebtedness and other obligations of such Foreign Subsidiary owing to the
Borrower or any of its Domestic Subsidiaries that was in each case created or
otherwise incurred on or prior to the date of such sale, transfer or other
disposition and which Indebtedness and other obligations are outstanding
immediately prior to such sale, transfer or other disposition; or


(d)          in connection with the formation or organization of such Foreign
Subsidiary, to the extent that the aggregate amount of such capital
contributions pursuant to this Section 7.7(z)(ii)(d) does not exceed
$100,000,000;


(aa)          Investments to the extent that payment for such Investments is
made solely by the issuance of Capital Stock (other than Disqualified Capital
Stock) of Holdings (or any Parent Company) to the seller of such Investments;



(bb) [reserved];



(cc)         Investments in any Escrow Entity in amounts necessary to fund any
interest, fees and related obligations in respect of any bonds, notes, term
loans, debentures or other debt issued by such Escrow Entity;


(dd)         the Borrower or any of its Restricted Subsidiaries may make
Investments in the amount of any cash or other property received by the Borrower
after the Closing Date as capital contributions and Not Otherwise Applied, so
long as, with respect to any such Investments, no Event of Default shall have
occurred and be continuing or would result therefrom;


(ee)         the Borrower or any of its Restricted Subsidiaries may make
Investments in the form of Capital Stock or notes received from a Receivables
Subsidiary as consideration for the sale of Receivables and Related Assets to
such Receivables Subsidiary;


(ff)          the Borrower or any of  its Restricted Subsidiaries may make
Investments in prepaid expenses, negotiable instruments held for collection and
lease and utility and worker’s compensation deposits provided to third parties
in the ordinary course of business;



(gg) [reserved]; and



(hh)          Investments in (i) open-market purchases of common stock of Revlon
and (ii) any other Investment available to highly compensated employees under
any “excess 401-(k) plan” of the Borrower (or any of its Domestic Subsidiaries,
as applicable), in each case to the extent necessary to permit the Borrower (or
such Domestic Subsidiary, as applicable) to satisfy its obligations under such
“excess 401-(k) plan” for highly compensated employees; provided, however, that
the aggregate amount of such purchases and other Investments under this Section
7.7(hh) together with any Restricted Payments made as permitted under Section
7.6(e) does not exceed the amounts set forth in such section.
139

--------------------------------------------------------------------------------



It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).



7.8 Prepayments, Etc. of Indebtedness; Amendments.



(a)          Optionally prepay, redeem, purchase, defease or otherwise satisfy
prior to the day that is 90 days before the scheduled maturity thereof in any
manner the principal amount of (x) any Indebtedness  that is expressly
subordinated by contract in right of payment to the Obligations or (y) (I) any
Indebtedness incurred pursuant to Section 7.2 (a), (g), (i), (t) and (v) that is
secured by all or any part of the Collateral or (II) any other Indebtedness
incurred pursuant to Section 7.2 that is secured by all or a material part of
the Collateral, in each case of clauses (I) and (II), on a junior basis relative
to the Obligations, but is not also secured by any substantial part of the
Collateral on a pari passu or senior basis relative to the Obligations
(collectively, “Junior Financing”) (it being understood, for the avoidance of
doubt, that (1) payments of regularly scheduled interest and principal on all of
the foregoing shall be permitted and (2) the term “Junior Financing” does not
include any Indebtedness under any Existing Notes Financing, the ABL Facility
Agreement or any other Indebtedness subject to the ABL Intercreditor Agreement),
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except:


(i)           a prepayment, redemption, purchase, defeasement or other
satisfaction of Junior Financing made in an amount not to exceed the Available
Amount; provided, that immediately before and immediately after giving pro forma
effect to such prepayment, redemption, purchase, defeasement or other
satisfaction, no Event of Default shall have occurred and be continuing;
provided, further, that use of the Available Amount pursuant to this clause (i)
shall be subject to the requirement that immediately after giving effect to any
such prepayment, redemption, purchase, defeasement or other satisfaction, the
Consolidated Net Total Leverage Ratio shall not exceed 5.00 to 1.00 on a
pro forma basis as of the end of the most recently ended Test Period;


(ii)           the conversion of any Junior Financing to Capital Stock (other
than Disqualified Capital Stock) or the prepayment, redemption, purchase,
defeasement or other satisfaction of Junior Financing with the proceeds of an
Equity Issuance Not Otherwise Applied (other than Disqualified Capital Stock);


(iii)          the prepayment, redemption, purchase, defeasement or other
satisfaction of any Junior Financing with any Permitted Refinancing thereof;


(iv)          the prepayment, redemption, purchase, defeasement or other
satisfaction prior to the day that is 90 days before the scheduled maturity of
any Junior Financing, in an aggregate amount not to exceed the sum of (x) the
greater of $75,000,000 and 2.0% of Consolidated Total Assets at the time such
prepayment, redemption, purchase, defeasement or other satisfaction is made plus
(y) the amount, if any, that is then available for Restricted Payments pursuant
to Section 7.6(m) and/or (o) (which amounts shall be reduced, without
duplication, by any such amount previously utilized pursuant to this clause
(y));


(v)          the prepayment, redemption, purchase, defeasance or other
satisfaction of any Indebtedness incurred or assumed pursuant to Section 7.2(t);


(vi)          the prepayment, redemption, purchase, defeasance or other
satisfaction of any Indebtedness to consummate the Transactions; and


140

--------------------------------------------------------------------------------



(vii)         the prepayment, redemption, purchase, defeasance or other
satisfaction of any intercompany indebtedness (A) owing by a Loan Party to
another Loan Party, (B) owing by a Restricted Subsidiary that is Non-Guarantor
Subsidiary to a Restricted Subsidiary that is Non-Guarantor Subsidiary and (C)
owing by a Restricted Subsidiary that is Non-Guarantor Subsidiary to a Loan
Party; or


(b)          amend or modify the documentation in respect of any Junior
Financing in a manner, taken as a whole (as shall be determined by the Borrower
in good faith), that would be materially adverse to the Lenders; provided, that
nothing in this Section 7.8(b) shall prohibit the refinancing, replacement,
extension or other similar modification of any Indebtedness to the extent
otherwise permitted by Section 7.2.


7.9          Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate thereof (other than the Borrower or any of its Restricted
Subsidiaries) involving aggregate payments or consideration in excess of
$25,000,000 unless such transaction is (a) otherwise not prohibited under this
Agreement and (b) upon terms materially no less favorable when taken as a whole
to the Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate.  Notwithstanding the foregoing, the Borrower and its Restricted
Subsidiaries may:


(i)            pay to Holdings or any Parent Company and any of their Affiliates
fees, indemnities and expenses permitted by Section 7.6(i) and/or fees and
expenses in connection with the Transactions and disclosed to the Administrative
Agent prior to the Closing Date;


(ii)           enter into any transaction with an Affiliate that is not
prohibited by the terms of this Agreement to be entered into by Holdings, the
Borrower or its Restricted Subsidiaries;


(iii)          make any Restricted Payment permitted pursuant to Section 7.6
(other than by reference to Section 7.9 or any clause thereof) or any Investment
permitted pursuant to Section 7.7;


(iv)          perform their obligations pursuant to the Transactions, including
payments required to be made pursuant to the Merger Agreement and any Specified
Transaction;


(v)          enter into transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business;


(vi)          without being subject to the terms of this Section 7.9, enter into
any transaction with any Person which is an Affiliate of Holdings or the
Borrower only by reason of such Person and Holdings or the Borrower, as
applicable, having common directors;


(vii)         issue Capital Stock to the Sponsor, any other direct or indirect
owner of Holdings (including any Parent Company), or any director, officer,
employee or consultant thereof;


(viii)       enter into the transactions allowed pursuant to Section 10.6;


(ix)          enter into transactions set forth on Schedule 7.9 and any
amendment thereto or replacement thereof so long as such amendment or
replacement is not materially more disadvantageous to the Lenders when taken as
a whole as compared to the applicable agreement as in effect on the Closing Date
as reasonably determined in good faith by the Borrower;


141

--------------------------------------------------------------------------------



(x)           enter into joint purchasing arrangements with the Sponsor in the
ordinary course of business or otherwise consistent with past practice;


(xi)          enter into and perform their respective obligations under the
terms of the Company Tax Sharing Agreement in effect on the Closing Date, or any
amendments thereto that do not materially increase the Borrower’s or any
Subsidiary Guarantor’s obligations thereunder;


(xii)         enter into any transaction with an officer, director, manager,
employee or consultant of Holdings, any Parent Company, the Borrower or any of
its Subsidiaries (including compensation or employee benefit arrangements with
any such officer, director, manager, employee or consultant) in the ordinary
course of business;


(xiii)        make payments to Holdings, any Parent Company, the Borrower, any
Restricted Subsidiary or any Affiliate of any of the foregoing for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments, to the extent the amount thereof either
individually or collectively with any related payments exceeds $20,000,000, are
approved by a majority of the members of the Board of Directors of the Borrower
or, other than with respect to payments to Holdings, Holdings in good faith;


(xiv)        enter into any transaction in which the Borrower or any Restricted
Subsidiary, as the case may be, delivers to the Administrative Agent a letter
from a nationally recognized investment banking firm stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 7.9(b);


(xv)         enter into any transaction with an Affiliate in which the
consideration paid by the Borrower or any Restricted Subsidiary consists only of
Capital Stock of Holdings;


(xvi)        enter into transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services that are Affiliates, in each case, in
the ordinary course of business and otherwise in compliance with the terms of
this Agreement that are fair to the Borrower and its Restricted Subsidiaries, as
determined in good faith by the Board of Directors or the senior management of
the Borrower or Holdings, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;


(xvii)       engage in any transaction pursuant to which Mafco, or any wholly
owned subsidiary of Mafco, Holdings, any Parent Company or any Affiliate of any
of the foregoing will provide the Borrower and the Subsidiaries, at their
request, and at the cost to Mafco or such wholly owned subsidiary or Holdings,
such Parent Company or such Affiliate (as applicable), with certain allocated
services to be purchased from third party providers in the ordinary course of
business, such as legal and accounting services, tax, consulting, financial
advisory, corporate governance, insurance coverage and other services; and


(xviii)      engage in any transaction in the ordinary course of business
between the Borrower or a Subsidiary and its own employee stock option plan that
is approved by the Borrower or such Subsidiary in good faith.


For the avoidance of doubt, this Section 7.9 shall not restrict or otherwise
apply to employment, benefits, compensation, bonus, retention and severance
arrangements with, and payments of compensation or benefits (including customary
fees, expenses and indemnities) to or for the benefit of, current or former
employees, consultants, officers or directors of Holdings or the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business.


142

--------------------------------------------------------------------------------



For purposes of this Section 7.9, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in clause (b) of the first
sentence hereof if such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of the Borrower or such
Restricted Subsidiary, as applicable.  “Disinterested Director”: with respect to
any Person and transaction, a member of the Board of Directors of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.  A member of any such Board of Directors shall not
be deemed to have such a financial interest by reason of such member’s holding
Capital Stock of the Borrower, Holdings or any Parent Company or any options,
warrants or other rights in respect of such Capital Stock.


7.10          Sales and Leasebacks.  Enter into any arrangement with any Person
providing for the leasing by the Borrower or any of its Restricted Subsidiaries
of real or personal Property which is to be sold or transferred by the Borrower
or any of its Restricted Subsidiaries (a) to such Person or (b) to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of the Borrower or any of its
Restricted Subsidiaries, except for (i) any such arrangement entered into in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, (ii) sales or transfers by the Borrower or any of its Restricted
Subsidiaries to any Loan Party, (iii) sales or transfers by any Non-Guarantor
Subsidiary to any other Non-Guarantor Subsidiary that is a Restricted Subsidiary
and (iv) any such arrangement to the extent that the Fair Market Value of such
Property does not exceed the greater of (i) $100,000,000 and (ii) 3.0% of
Consolidated Total Assets at the time of such event, in the aggregate for all
such arrangements.


7.11         Changes in Fiscal Periods.  Permit the fiscal year of the Borrower
to end on a day other than December 31; provided, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.


7.12         Negative Pledge Clauses.  Enter into any agreement that prohibits
or limits the ability of any Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, to secure the Obligations or, in the case of any Subsidiary Guarantor,
its obligations under the Guarantee and Collateral Agreement, other than:


(a)          this Agreement, the other Loan Documents and any Intercreditor
Agreement;


(b)          any agreements governing Indebtedness and/or other obligations
secured by a Lien permitted by this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets subject to such Liens
permitted by this Agreement);


(c)          software and other Intellectual Property licenses pursuant to which
such Loan Party is the licensee of the relevant software or Intellectual
Property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets subject to the applicable license);


(d)          Contractual Obligations incurred in the ordinary course of business
which (i) limit Liens on the assets that are the subject of the applicable
Contractual Obligation or (ii) contain customary provisions restricting the
assignment, transfer or pledge of such agreements;


143

--------------------------------------------------------------------------------



(e)          any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);


(f)           prohibitions and limitations in effect on the Closing Date and
listed on Schedule 7.12;


(g)          customary provisions contained in joint venture agreements,
shareholder agreements and other similar agreements applicable to joint ventures
and other non-wholly owned entities not prohibited by this Agreement;


(h)          customary provisions restricting the subletting, assignment, pledge
or other transfer of any lease governing a leasehold interest;


(i)           customary restrictions and conditions contained in any agreement
relating to any Disposition of Property, leases, subleases, licenses,
sublicenses, cross license, pooling and similar agreements not prohibited
hereunder;


(j)           any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower or is merged with or into the Borrower or a
Subsidiary of the Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower or a party to
such merger;


(k)          restrictions imposed by applicable law or regulation or license
requirements;


(l)           restrictions in any agreements or instruments relating to any
Indebtedness permitted to be incurred by this Agreement (including indentures,
instruments or agreements governing any New Incremental Debt, indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
each of the foregoing) (i) if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially more
restrictive on the Restricted Subsidiaries than the encumbrances contained in
this Agreement (as determined in good faith by the Borrower) or (ii) if such
encumbrances and restrictions are customary for similar financings in light of
prevailing market conditions at the time of incurrence thereof (as determined in
good faith by the Borrower) and the Borrower determines in good faith that such
encumbrances and restrictions would not reasonably be expected to materially
impair the Borrower’s ability to create and maintain the Liens on the Collateral
pursuant to the Security Documents;


(m)          restrictions in respect of Indebtedness secured by Liens permitted
by Sections 7.3(g) and 7.3(y) relating solely to the assets or proceeds thereof
secured by such Indebtedness;


(n)          customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;


(o)          restrictions arising in connection with cash or other deposits not
prohibited hereunder and limited to such cash or other deposit;


(p)          the ABL Facility and the ABL Documents;


(q)          restrictions and conditions that arise in connection with any
Dispositions permitted by Section 7.5; provided, however, that such restrictions
and conditions shall apply only to the property subject to such Disposition;


144

--------------------------------------------------------------------------------



(r)           any agreement or restriction relating to the Target or its
business in effect on the Closing Date so long as such restriction is not
created in contemplation of such acquisition; and


(s)          the foregoing shall not apply to any restrictions or conditions
imposed by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or other obligations referred to in clauses (a) through (r) above,
provided, that the restrictions and conditions contained in such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in good faith judgment of the Borrower no more
restrictive than those restrictions and conditions in effect immediately prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing under the applicable contract, instrument
or other obligation.


7.13         Clauses Restricting Subsidiary Distributions.  Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any of its Restricted Subsidiaries or (b) make Investments in the
Borrower or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of or consisting of:


(i)           this Agreement or any other Loan Documents and under any
Intercreditor Agreement, or any other agreement entered into pursuant to any of
the foregoing;


(ii)           provisions limiting the Disposition of assets or property in
asset sale agreements, stock sale agreements and other similar agreements, which
limitation is in each case applicable only to the assets or interests the
subject of such agreements but which may include customary restrictions in
respect of a Restricted Subsidiary in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary;


(iii)          customary net worth provisions contained in Real Property leases
entered into by the Borrower and its Restricted Subsidiaries, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of the Borrower to meet its ongoing
payment obligations hereunder or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement;


(iv)          agreements related to Indebtedness permitted by this Agreement
(including indentures, instruments or agreements governing any New Incremental
Debt, indentures, instruments or agreements governing any Permitted Refinancing
Obligations and indentures, instruments or agreements governing any Permitted
Refinancings of each of the foregoing) to the extent that (x) the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially more restrictive on the Restricted Subsidiaries than the
encumbrances and restrictions contained in this Agreement (as determined in good
faith by the Borrower) or (y) such encumbrances and restrictions are customary
for similar financings in light of prevailing market conditions at the time of
incurrence thereof (as determined in good faith by the Borrower) and the
Borrower determines in good faith that such encumbrances and restrictions would
not reasonably be expected to materially impair the Borrower’s ability to pay
the Obligations when due;


(v)          licenses, sublicenses, cross-licensing or pooling by the Borrower
and its Restricted Subsidiaries of, or similar arrangements with respect to,
Intellectual Property in the ordinary course of business (in which case such
restriction shall relate only to such Intellectual Property);


145

--------------------------------------------------------------------------------



(vi)          Contractual Obligations incurred in the ordinary course of
business which include customary provisions restricting the assignment,
transfer  or pledge thereof;


(vii)         customary provisions contained in joint venture agreements,
shareholder agreements and other similar agreements applicable to joint ventures
and other non-wholly owned entities not prohibited by this Agreement;


(viii)        customary provisions restricting the subletting or assignment of
any lease governing a leasehold interest;


(ix)          customary restrictions and conditions contained in any agreement
relating to any Disposition of Property, leases, subleases, licenses and similar
agreements not prohibited hereunder;


(x)           any agreement in effect at the time any Person becomes a
Restricted Subsidiary or is merged with or into the Borrower or any Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary or a party to such merger;


(xi)          encumbrances or restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;


(xii)          encumbrances or restrictions imposed by applicable law,
regulation or customary license requirements;


(xiii)        restrictions and conditions contained in the documentation
governing the Existing Notes Financing;


(xiv)        any agreement in effect on the Closing Date and described on
Schedule 7.13;


(xv)         restrictions or conditions imposed by any obligations secured by
Liens permitted pursuant to Section 7.3 (other than obligations in respect of
Indebtedness), if such restrictions or conditions apply only to the property or
assets securing such obligations and such encumbrances and restrictions are
customary for similar obligations in light of prevailing market conditions at
the time of incurrence thereof (as determined in good faith by the Borrower) and
the Borrower determines in good faith that such encumbrances and restrictions
would not reasonably be expected to materially impair the Borrower’s ability to
pay the Obligations when due;



(xvi) the ABL Documents;



(xvii)      restrictions created in connection with any Receivables Facility
solely applicable to the Receivables and Related Assets and the Receivables
Subsidiary subject thereto;


(xviii)     restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase or other agreement to which
the Borrower or any of its Restricted Subsidiaries is a party entered into in
the ordinary course of business; provided, that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of the Borrower or such Restricted Subsidiary or the assets or property
of any other Restricted Subsidiary; and


146

--------------------------------------------------------------------------------



(xix)        the foregoing shall not apply to any restrictions or conditions
imposed by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or other obligations referred to in clauses (i) through
(xviii) above, provided, that the restrictions and conditions contained in such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in good faith judgment of the
Borrower no more restrictive than those restrictions and conditions in effect
immediately prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing under the applicable
contract, instrument or other obligation.


7.14         Limitation on Hedge Agreements.  Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.


7.15        Amendment of Company Tax Sharing Agreement.  Amend, modify, change,
waive, cancel or terminate any term or condition of the Company Tax Sharing
Agreement or Prior Tax Sharing Agreement in a manner materially adverse to the
interests of the Company or the Lenders without the prior written consent of the
Required Lenders.


SECTION 7A.  HOLDINGS NEGATIVE COVENANTS


Holdings hereby covenants and agrees with each Lender that, so long as the
Commitments remain in effect, any Letter of Credit remains outstanding (that has
not been Cash Collateralized) or any Loan or other amount is owing to any Lender
or any Agent hereunder (other than (i) contingent or indemnification obligations
not then due and (ii) obligations in respect of Specified Hedge Agreements,
Specified Cash Management Obligations or Specified Additional Obligations),
unless the Required Lenders shall otherwise consent in writing, (a) Holdings
will not create, incur, assume or permit to exist any Lien on any Capital Stock
of the Borrower held by Holdings other than Liens created under the Loan
Documents or Liens not prohibited by Section 7.3 and (b) Holdings shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence; provided, that Holdings may merge with any other
person so long as no Default has occurred and is continuing or would result
therefrom and (i) Holdings shall be the surviving entity or (ii) if the
surviving entity is not Holdings (such other person, “Successor Holdings”), (A)
Successor Holdings shall be an entity organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof, (B) Successor Holdings shall expressly assume all the obligations of
Holdings under this Agreement and the other Loan Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, and (C) Successor Holdings shall have delivered to the
Administrative Agent (x) an officer’s certificate stating that such merger or
consolidation does not violate this Agreement or any other Loan Document and (y)
if requested by the Administrative Agent, an opinion of counsel to the effect
that such merger or consolidation does not violate this Agreement or any other
Loan Document and covering such other matters as are contemplated by the
opinions of counsel delivered on the Closing Date pursuant to Section 5.1(e) (it
being understood that if the foregoing are satisfied, Successor Holdings will
succeed to, and be substituted for, Holdings under this Agreement).


SECTION VIII.     EVENTS OF DEFAULT



8.1 Events of Default.  If any of the following events shall occur and be
continuing:



(a)          The Borrower shall fail to pay (i) any principal of any Loan when
due in accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;


147

--------------------------------------------------------------------------------



(b)          Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate or other document furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall in either case prove
to have been inaccurate in any material respect (or if qualified by materiality,
in any respect) and such inaccuracy is adverse to the Lenders on or as of the
date made or deemed made or furnished;


(c)          The Borrower or any Subsidiary Guarantor shall default in the
observance or performance of any agreement contained in Section 6.4(a) (solely
with respect to maintaining the existence of the Borrower) or Section 7 or
Holdings shall default in the observance or performance of any agreement
contained in Section 7A;


(d)          Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 8.1), and
such default shall continue unremedied (i) for a period of six Business Days if
such breach relates to the terms or provisions of Section 6.7(a) or (ii) for a
period of 30 days after such Loan Party receives from the Administrative Agent
or the Required Lenders notice of the existence of such default;



(e) The Borrower or any of its Restricted Subsidiaries shall:



(i)           default in making any payment of any principal of any Indebtedness
for Borrowed Money (excluding the Loans and Reimbursement Obligations) on the
scheduled or original due date with respect thereto beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
for Borrowed Money was created;


(ii)          default in making any payment of any interest on any such
Indebtedness for Borrowed Money beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or


(iii)         default in the observance or performance of any other agreement or
condition relating to any such Indebtedness for Borrowed Money or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event of default shall occur, the effect of which payment or other default
or other event of default is to cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
for Borrowed Money to become due prior to its Stated Maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder;


provided, that:


(A)          a default, event or condition described in this paragraph shall not
at any time constitute an Event of Default unless, at such time, one or more
defaults or events of default of the type described in this paragraph shall have
occurred and be continuing with respect to Indebtedness for Borrowed Money the
outstanding principal amount of which individually exceeds $50,000,000, and in
the case of Indebtedness for Borrowed Money of the types described in clauses
(i) and (ii) of the definition thereof, with respect to such Indebtedness which
exceeds such amount either individually or in the aggregate; and


148

--------------------------------------------------------------------------------



(B)          this paragraph (e) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer, destruction or other disposition
of the Property or assets securing such Indebtedness for Borrowed Money if such
sale, transfer, destruction or other disposition is not prohibited hereunder and
under the documents providing for such Indebtedness, or (ii) any Guarantee
Obligations except to the extent such Guarantee Obligations shall become due and
payable by any Loan Party and remain unpaid after any applicable grace period or
period permitted following demand for the payment thereof;


provided, further, that no Event of Default under this clause (e) shall arise or
result from:


(1) any default under any financial maintenance covenant contained in the ABL
Facility Agreement to the extent that such default does not also result in the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) causing with the giving of notice if required, such
Indebtedness to become due prior to its Stated Maturity;


(2) any change of control (or similar event) under any other Indebtedness for
Borrowed Money that is triggered due to the Permitted Investors (as defined
herein) obtaining the requisite percentage contemplated by such change of
control provision, unless both (x) such Indebtedness for Borrowed Money shall
become due and payable or shall otherwise be required to be repaid, repurchased,
redeemed or defeased, whether at the option of any holder thereof or otherwise
and (y) at such time, the Borrower and/or its Restricted Subsidiaries would not
be permitted to repay such Indebtedness for Borrowed Money in accordance with
the terms of this Agreement; or


(3) any event or circumstance related to any Immaterial Subsidiary;


(f)           (i)            Holdings or the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings or the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or not
then designated as such)) shall make a general assignment for the benefit of its
creditors;


(ii)          there shall be commenced against Holdings or the Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or
not then designated as such)) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days;


(iii)          there shall be commenced against Holdings or the Borrower or any
of its Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or
not then designated as such)) any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against substantially all of its assets that results in the entry of an order
for any such relief that shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof;


149

--------------------------------------------------------------------------------



(iv)         Holdings or the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary (whether or not then designated as such))
shall consent to or approve of, or acquiesce in, any of the acts set forth in
clause (i), (ii), or (iii) above; or


(v)          Holdings or the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary (whether or not then designated as such))
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;


(g)          (i)            the Borrower or any of its Restricted Subsidiaries
shall incur any liability in connection with any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan;


(ii)           a failure to meet the minimum funding standards (as defined in
Section 302(a) of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan or any Lien in favor of the PBGC or a Lien shall arise on
the assets of the Borrower or any of its Restricted Subsidiaries;


(iii)          a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is reasonably likely to
result in the termination of such Single Employer Plan for purposes of Title IV
of ERISA;


(iv)          any Single Employer Plan shall terminate in a distress termination
under Section 4041(c) of ERISA or in an involuntary termination by the PBGC
under Section 4042 of ERISA;


(v)          the Borrower or any of its Restricted Subsidiaries shall, or is
reasonably likely to, incur any liability as a result of a withdrawal from, or
the Insolvency of, a Multiemployer Plan; or


(vi)          any other event or condition shall occur or exist with respect to
a Plan or a Commonly Controlled Plan;


and in each case in clauses (i) through (vi) above, which event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to result in a direct obligation of the Borrower or any of its
Restricted Subsidiaries to pay money that would reasonably be expected to have a
Material Adverse Effect;


(h)          One or more final judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary (whether or not then designated as such)) pursuant to which the
Borrower and any such Restricted Subsidiaries taken as a whole has a liability
(not paid or fully covered by third-party insurance or effective indemnity) of
$50,000,000 or more (net of any amounts which are covered by insurance or an
effective indemnity), and all such judgments or decrees shall not have been
vacated, discharged, dismissed, stayed or bonded within 60 days from the entry
thereof;


150

--------------------------------------------------------------------------------



(i)           Subject to Schedule 6.10, any limitations expressly set forth
herein and the exceptions set forth in the applicable Security Documents:


(i)           any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof in accordance with the terms
thereof or hereof) to be in full force and effect or shall be asserted in
writing by the Borrower or any Guarantor not to be a legal, valid and binding
obligation of any party thereto;


(ii)          any security interest purported to be created by any Security
Document with respect to any material portion of the Collateral of the Loan
Parties on a consolidated basis shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (x) any such loss of perfection or priority results from limitations
of foreign laws, rules and regulations as they apply to pledges of Capital Stock
in Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent (or, in the case of the ABL Facility First Priority Collateral,
the collateral agent under the ABL Facility Agreement) to maintain possession of
certificates actually delivered to it representing securities pledged under the
Guarantee and Collateral Agreement or otherwise or to file UCC continuation
statements, (y) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent (or, in the case of the ABL Facility
First Priority Collateral, the collateral agent under the ABL Facility
Agreement) to take any action necessary to secure the validity, perfection or
priority of the security interests; or


(iii)          the Guarantee Obligations pursuant to the Security Documents by
any Loan Party of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms hereof or thereof), or such
Guarantee Obligations shall be asserted in writing by any Loan Party not to be
in effect or not to be legal, valid and binding obligations; or


(j)           (i)           Holdings shall cease to own, directly or indirectly,
100% of the Capital Stock of the Borrower; or


(ii)          for any reason whatsoever, any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date, but
excluding any employee benefit plan of such person and its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and excluding the Permitted Investors) shall
become the “beneficial owner” (within the meaning of Rule 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, of more
than the greater of (x) 35% of the then outstanding voting securities having
ordinary voting power of Holdings and (y) the percentage of the then outstanding
voting securities having ordinary voting power of Holdings owned, directly or
indirectly, beneficially (within the meaning of Rule 13d-3 and 13d-5 of the
Exchange Act as in effect on the Closing Date) by the Permitted Investors (it
being understood that if any such person or group includes one or more Permitted
Investors, the outstanding voting securities having ordinary voting power of
Holdings directly or indirectly owned by the Permitted Investors that are part
of such person or group shall not be treated as being owned by such person or
group for purposes of determining whether this clause (y) is triggered) (any of
the foregoing, a “Change of Control”);


151

--------------------------------------------------------------------------------



then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section 8.1 or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by the
Borrower.



SECTION IX. THE AGENTS



9.1          Appointment.  Each Lender, Issuing Lender and Swingline Lender
hereby irrevocably designates and appoints each Agent as the agent of such
Lender under the Loan Documents and each such Lender irrevocably authorizes each
Agent, in such capacity, to take such action on its behalf under the provisions
of the applicable Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to such Agent by the terms of the applicable
Loan Documents, together with such other powers as are reasonably incidental
thereto, including the authority to enter into any Intercreditor Agreement, any
Joinder Agreement, Increase Supplement, Lender Joinder Agreement and any
Extension Amendment.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agents.  Without limiting the generality of the
foregoing, the Lenders hereby irrevocably authorize and instruct each Agent to,
without any further consent of any Secured Party, enter into (or acknowledge and
consent to) or amend, renew, extend, supplement, restate, replace, waive or
otherwise modify the ABL Intercreditor Agreement and any Other Intercreditor
Agreement with the collateral agent or other representatives of the holders of
Indebtedness that is permitted to be secured by a Lien on the Collateral that is
not prohibited (including with respect to priority) under this Agreement and, to
the extent applicable, the ABL Intercreditor Agreement, and to subject the Liens
on the Collateral securing the Secured Obligations to the provisions thereof. 
The Lenders irrevocably agree that (x) the Agents may rely exclusively on a
certificate of a Responsible Officer of the Borrower as to whether any such
other Liens are permitted and (y) the ABL Intercreditor Agreement and any Other
Intercreditor Agreement entered into by either Agent shall be binding on the
Lenders, and each Lender hereby agrees that it will take no actions contrary to
the provisions of any Intercreditor Agreement.


9.2          Delegation of Duties.  Each Agent may execute any of its duties
under the applicable Loan Documents by or through any of its branches, agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.  Each Agent and any such agent or attorney-in-fact may perform
any and all of its duties by or through their respective Related Persons.  The
exculpatory provisions of this Section shall apply to any such agent or
attorney-in-fact and to the Related Persons of each Agent and any such agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.


152

--------------------------------------------------------------------------------



9.3          Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral.  The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability that is not subject to
indemnification under Section 10.5 or that is contrary to any Loan Document or
applicable law.


9.4          Reliance by the Agents.  The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Agents.  Each Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  Each
Agent shall be fully justified in failing or refusing to take any action under
the applicable Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders in respect of any Facility) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under the applicable
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.  In determining compliance with any conditions hereunder
to the making of a Loan, or the issuance of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, an Issuing Lender or
Swingline Lender, the Agents may presume that such condition is satisfactory to
such Lender, Issuing Lender or Swingline Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, Issuing Lender, or
Swingline Lender prior to the making of such Loan or the issuance of such Letter
of Credit.
 
153

--------------------------------------------------------------------------------

9.5          Notice of Default.  Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.”  In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders.  The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided, that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.


9.6          Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or Affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any Affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.


9.7          Indemnification.  The Lenders severally agree to indemnify each
Agent, any Issuing Lender and Swingline Lender in its capacity as such (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent, any
Issuing Lender or Swingline Lender in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent, any
Issuing Lender or Swingline Lender under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Lender’s or Swingline Lender’s gross negligence or
willful misconduct.  The agreements in this Section 9.7 shall survive the
payment of the Loans and all other amounts payable hereunder.
 
154

--------------------------------------------------------------------------------

 
9.8          Agent in Its Individual Capacity.  Each Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans or Swingline Loan made or renewed by it and with respect to
any Letter of Credit issued or participated in by it, each Agent shall have the
same rights and powers under the applicable Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.



9.9 Successor Agents.



(a)          Subject to the appointment of a successor as set forth herein, any
Agent may resign upon 30 days’ notice to the Lenders, the Borrower and the other
Agent effective upon appointment of a successor Agent.  Upon receipt of any such
notice of resignation, the Required Lenders shall appoint from among the Lenders
a successor agent for the Lenders, which successor agent shall be a bank that
has an office in New York, New York with a combined capital and surplus of at
least $500,000,000 and shall (unless an Event of Default under Section 8.1(a) or
Section 8.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of such retiring Agent, and the retiring
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such retiring Agent or any of the
parties to this Agreement or any holders of the Loans.  If no successor Agent
shall have been so appointed by the Required Lenders with such consent of the
Borrower and shall have accepted such appointment within 30 days after the
retiring Agent’s giving of notice of resignation, then the retiring Agent may,
on behalf of the Lenders and with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) appoint a successor Administrative Agent
and/or Collateral Agent, as the case may be, with the qualifications set forth
above.  After any retiring Agent’s resignation as Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement and the other Loan
Documents.


(b)          If at any time either the Borrower or the Required Lenders
determine that any Person serving as an Agent is a Defaulting Lender, the
Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may, subject to the appointment of a
successor as set forth herein, remove such Person as an Agent.  If such Person
is removed as an Agent, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall (unless
an Event of Default under Section 8.1(a) or Section 8.1(f) with respect to the
Borrower shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
such retiring Agent, and the retiring Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such retiring Agent or any of the parties to this Agreement or any holders of
the Loans.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the date a replacement Agent is appointed.


(c)          Any resignation by the Administrative Agent pursuant to this
Section 9 shall also constitute its resignation as Collateral Agent and, if
applicable, Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Collateral Agent and, if applicable, Issuing Lender
and Swingline Lender, provided that, to the extent such successor Administrative
Agent is not capable of becoming an Issuing Lender, such successor shall not so
succeed and become vested and another Issuing Lender may be appointed in
accordance with clause (c) of the definition of “Issuing Lender”, (ii) the
retiring Collateral Agent, Issuing Lender and Swingline Lender shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents, and (iii) the successor Issuing Lender shall issue
letters of credit in substitution for or to backstop the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
 
155

--------------------------------------------------------------------------------

9.10         Authorization to Release Liens and Guarantees.  The Agents are
hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.


9.11         Agents May File Proofs of Claim.  In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, to the maximum extent permitted by applicable law, each Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether either Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,


(a)          to file a proof of claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders, the Swingline Lender and the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lenders, the Swingline Lender and the Agents and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders,
the Swingline Lender and the Agents under Sections 2.9, 3.3 and 10.5) allowed in
such judicial proceeding; and


(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Lender and the Swingline Lender to make such payments
to the Agents and, if either Agent shall consent to the making of such payments
directly to the Lenders, Issuing Lenders and Swingline Lender, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
to such Agent under Sections 2.9 and 10.5.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Lender or Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, Issuing
Lender or Swingline Lender to authorize such Agent to vote in respect of the
claim of any Lender, Issuing Lender or Swingline Lender or in any such
proceeding.


9.12         Specified Hedge Agreements, Specified Cash Management Obligations
and Specified Additional Obligations.  Except as otherwise expressly set forth
herein or in any Security Documents, to the maximum extent permitted by
applicable law, no Person that obtains the benefits of any guarantee by any
Guarantor of the Obligations or any Collateral with respect to any Specified
Hedge Agreement entered into by it and the Borrower or any Subsidiary Guarantor
or with respect to any Specified Cash Management Obligations or Specified
Additional Obligations owed by the Borrower or any Subsidiary Guarantor to such
Person shall have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than, if applicable, in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Section 9 to the contrary, neither
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, obligations arising under any
Specified Hedge Agreement or with respect to Specified Cash Management
Obligations or with respect to Specified Additional Obligations unless such
Agent has received written notice of such obligations, together with such
supporting documentation as it may request, from the applicable Person to whom
such obligations are owed.
 
156

--------------------------------------------------------------------------------

 
9.13         Joint Lead Arrangers, Joint Bookrunners, Syndication Agent and
Co-Documentation Agents.  None of the Joint Lead Arrangers, Joint Bookrunners,
the Syndication Agent or the Co-Documentation Agents shall have any duties or
responsibilities hereunder in their respective capacities.



SECTION X. MISCELLANEOUS




10.1 Amendments and Waivers.



(a)          Except to the extent otherwise expressly set forth in this
Agreement (including Sections 2.25, 2.26, 7.11 and 10.16) or the applicable Loan
Documents, neither this Agreement, any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1.


The Required Lenders and each Loan Party party to the relevant Loan Document
may, subject to the acknowledgment of the Administrative Agent, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding, deleting or otherwise modifying any
provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Agents, the Issuing Lenders, the
Swingline Lender or the Lenders or of the Loan Parties or their Subsidiaries
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent may specify in such instrument, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:


(A)          forgive or reduce the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date or reduce the
amount of any amortization payment in respect of any Term Loan, reduce the
stated rate of any interest, fee or premium payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial ratios in this Agreement shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (A)) or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the written consent of
each Lender directly and adversely affected thereby, which such consent of each
Lender directly and adversely affected thereby shall be sufficient to effect
such waiver without regard for a Required Lender consent;


(B)          amend, modify or waive any provision of paragraph (a) of this
Section 10.1 without the written consent of all Lenders;


(C)          reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents (except
as provided in Section 7.4(j)), release all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders (except as expressly permitted hereby
(including pursuant to Section 7.4 or 7.5) or by any Security Document);


157

--------------------------------------------------------------------------------



(D)          amend, modify or waive any provision of paragraph (a) or (c) of
Section 2.18 or Section 6.6 of the Guarantee and Collateral Agreement without
the written consent of all Lenders directly and adversely affected thereby;


(E)          amend, modify or waive any provision of paragraph (b) of Section
2.18 without the written consent of the Majority Facility Lenders in respect of
each Facility directly and adversely affected thereby, which such Majority
Facility Lenders consent under each applicable Facility shall be sufficient to
effect such waiver as to the applicable Facility without regard for a Required
Lender consent;


(F)          reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility, which consent shall be sufficient to effect such
waiver under the applicable Facility without regard for a Required Lender
consent;


(G)          amend, modify or waive any provision of Section 9 with respect to
any Agent without the written consent of such Agent;


(H)          amend, modify or waive any provision of Section 3 with respect to
any Issuing Lender without the written consent of such Issuing Lender;


(I)          with respect to the making of any Revolving Loan or Swingline Loan
or the issuance, extension or renewal of a Letter of Credit after the Closing
Date under a Revolving Facility, waive any of the conditions precedent set forth
in Section 5.2 without the consent of the Majority Facility Lenders with respect
to such Revolving Facility, which consent shall be sufficient to effect such
waiver under the applicable Revolving Facility without regard for a Required
Lender consent (it being understood and agreed, however, that the waiver of any
Default or Event of Default effected with the requisite percentage of Lenders
under the other provisions of this Section 10.1 shall be effective to waive such
Default or Event of Default, despite the provisions of this clause (I) and
following such waiver such Default or Event of Default shall be treated as cured
for all purposes hereunder, including under Section 5.2 and this clause (I));


(J)          reduce any percentage specified in the definition of Required
Revolving Lenders without the written consent of all Revolving Lenders, which
consent of all Revolving Lenders shall be sufficient to effect such waiver
without regard for a Required Lender consent; or


(K)          amend, modify or waive any provision of Section 2.6 without the
written consent of the Swingline Lender;


provided, further, that the consent of the applicable Majority Facility Lenders
shall be required with respect to any amendment that by its terms adversely
affects the rights of Lenders under such Facility in respect of payments
hereunder in a manner different from such amendment that affects other
Facilities.


158

--------------------------------------------------------------------------------



Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Issuing Lender, the Agents and all future holders of the Loans.  In
the case of any waiver, the Loan Parties, the Lenders, the Issuing Lender and
the Agents shall be restored to their former position and rights hereunder and
under the other Loan Documents, and any Default or Event of Default waived shall
be deemed to be cured and not continuing unless limited by the terms of such
waiver; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.


Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders or Other Affiliates (other than Debt Fund
Affiliates), except that (x) the Commitment of any such Defaulting Lender or any
such Other Affiliate may not be increased or extended, the maturity of the Loans
of any such Defaulting Lender or any such Other Affiliate may not be extended,
the rate of interest on any of such Loans may not be reduced and the principal
amount of any of such Loans may not be forgiven, in each case without the
consent of such Defaulting Lender or such Other Affiliate and (y) any amendment,
modification, waiver or other action that by its terms adversely affects any
such Defaulting Lender or such Other Affiliate in its capacity as a Lender in a
manner that differs in any material respect from, and is more adverse to such
Defaulting Lender or such Other Affiliate than it is to, other affected Lenders
shall require the consent of such Defaulting Lender or such Other Affiliate.


(b)          Notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Required Lenders, the Administrative Agent and the
Borrower (i) to add one or more additional credit facilities to this Agreement
(it being understood that no Lender shall have any obligation to provide or to
commit to provide all or any portion of any such additional credit facility) and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (ii) to include appropriately, after the effectiveness of any such
amendment (or amendment and restatement), the Lenders holding such credit
facilities in any determination of the Required Lenders, the Required Revolving
Lenders, the Required Prepayment Lenders and Majority Facility Lenders, as
applicable.


(c)          In addition, notwithstanding the foregoing, this Agreement may be
amended, with the written consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned), the Borrower and the Lenders
providing the relevant Refinancing Term Loans (as defined below), as may be
necessary or appropriate, in the opinion of the Borrower and the Administrative
Agent, to provide for the incurrence of Permitted Refinancing Obligations under
this Agreement in the form of a new tranche of Term Loans hereunder
(“Refinancing Term Loans”), which Refinancing Term Loans will be used to
refinance all or any portion of the outstanding Term Loans of any Tranche
(“Refinanced Term Loans”); provided, that:


(i)          the aggregate principal amount of such Refinancing Term Loans shall
not exceed the aggregate principal amount of such Refinanced Term Loans (plus
accrued interest, fees, discounts, premiums and expenses);


(ii)          except as otherwise permitted by this clause (c) and the
definition of the term “Permitted Refinancing Obligations” (including with
respect to maturity and amortization), all terms applicable to such Refinancing
Term Loans shall be substantially identical to, or (when taken as a whole, as
shall be determined in good faith by the Borrower) less favorable to the Lenders
providing such Refinancing Term Loans than, those applicable to such Refinanced
Term Loans, other than for any covenants and other terms applicable solely to
any period after the Latest Maturity Date; and


159

--------------------------------------------------------------------------------



(iii)          The Borrower shall notify the Administrative Agent of the date on
which the Borrower proposes that such Refinancing Term Loans shall be made,
which shall be a date not less than 10 Business Days (or such shorter period as
the Administrative Agent may agree to) after the date on which such notice is
delivered to the Administrative Agent; provided, that no such Refinancing Term
Loans shall be made, and no amendments relating thereto shall become effective,
unless the Borrower shall deliver or cause to be delivered documents of a type
comparable to those described under clause (x) of Section 2.25(b).


(d)          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent (not to be
unreasonably withheld, delayed or conditioned), the Borrower and the Lenders
providing the relevant Refinancing Revolving Commitments (as defined below), as
may be necessary or appropriate, in the opinion of the Borrower and the
Administrative Agent, to provide for the incurrence of Permitted Refinancing
Obligations under this Agreement in the form of a new tranche of Revolving
Commitments hereunder (“Refinancing Revolving Commitments”), which Refinancing
Revolving Commitments will be used to refinance or replace all or any portion of
the Revolving Commitments hereunder (“Refinanced Revolving Commitments”);
provided, that:


(i)          the aggregate amount of such Refinancing Revolving Commitments
shall not exceed the aggregate amount of such Refinanced Revolving Commitments
(plus accrued interest, fees, discounts, premiums and expenses); and


(ii)          except as otherwise permitted by this clause (d) and the
definition of the term “Permitted Refinancing Obligations” (including with
respect to maturity), all terms applicable to such Refinancing Revolving
Commitments shall be substantially identical to, or (when taken as a whole, as
shall be determined in good faith by the Borrower) less favorable to the Lenders
providing such Refinancing Revolving Commitments than, those applicable to such
Refinanced Revolving Commitments, other than for any covenants and other terms
applicable solely to any period after the Latest Maturity Date.  Any Refinancing
Revolving Commitments that have the same terms shall constitute a single Tranche
hereunder.


The Borrower shall notify the Administrative Agent of the date on which the
Borrower proposes that such Refinancing Revolving Commitments shall become
effective, which shall be a date not less than 10 Business Days (or such shorter
period as the Administrative Agent may agree to) after the date on which such
notice is delivered to the Administrative Agent; provided, that no such
Refinancing Revolving Commitments, and no amendments relating thereto, shall
become effective, unless the Borrower shall deliver or cause to be delivered
documents of a type comparable to those described under clause (x) of Section
2.25(b).


(e)          Furthermore, notwithstanding the foregoing, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect, or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on the Platform to the Required Lenders shall be deemed
adequate receipt of notice of such amendment.


160

--------------------------------------------------------------------------------



(f)          Furthermore, notwithstanding the foregoing, this Agreement may be
amended, supplemented or otherwise modified in accordance with Sections 2.25,
2.26, 7.11 and 10.16.


(g)          Notwithstanding anything to the contrary herein, in connection with
any amendment, modification, waiver or other action requiring the consent or
approval of the Required Lenders, Lenders that are Debt Fund Affiliates shall
not be permitted, in the aggregate, to account for more than 49% of the amounts
actually included in determining whether the threshold in the definition of
Required Lenders has been satisfied.  The voting power of each Lender that is a
Debt Fund Affiliate shall be reduced, pro rata, to the extent necessary in order
to comply with the immediately preceding sentence.


(h)          The Lenders hereby agree that the Borrower may elect at any time
after the Closing Date to replace the ABL Facility Agreement entered into on the
Closing Date with a revolving credit facility or other debt agreement (a “Pari
Passu Replacement Agreement”) that would be treated as an “ABL Facility
Agreement” (as defined in and for the purposes of the applicable provisions of
this Agreement) but that would not be asset-based and would be secured by all
the Collateral on a pari passu basis with the Secured Obligations that are
secured on a first-lien basis pursuant to an Other Intercreditor Agreement,
provided that the aggregate principal amount thereunder is permitted by
Section 7.2(aa).  The Lenders hereby further agree that in connection with the
establishment of a Pari Passu Replacement Agreement, this Agreement, the
Guarantee and Collateral Agreement and the other Loan Documents may be amended,
amended and restated, modified or supplemented to reflect such Pari Passu
Replacement Agreement, in each case by the Administrative Agent (or Collateral
Agent, as applicable) and the Borrower, but without the consent of any Lender.



10.2 Notices; Electronic Communications.



(a)          All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered or posted to the Platform, or three Business Days after
being deposited in the mail, postage prepaid, hand delivered or, in the case of
telecopy notice, when sent (except in the case of a telecopy notice not given
during normal business hours (New York time) for the recipient, which shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), addressed as follows in the case of the Borrower or the
Agents, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such Person or at such
other address as may be hereafter notified by the respective parties hereto:


The Borrower:
 
Revlon Consumer Products Corporation
One New York Plaza
New York, New York 10004
Attention: Michael T. Sheehan,
                  Senior Vice President,
                  Deputy General Counsel and Secretary
Telephone: (212) 527-5539
Email: Michael.Sheehan@revlon.com



161

--------------------------------------------------------------------------------

 

   
Attention:  Siobhan Anderson
Email:  Siobhan.Anderson@revlon.com
 
Attention:  Donald Eng
Email:  Donald.Eng@revlon.com
     
With a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York  10019-6064
Attention:  Catherine Goodall
Telecopy:  (212) 492-0919
Telephone:  (212) 373-3919
Email: CGoodall@paulweiss.com
     
Agents:
 
For loan borrowing notices, continuations, conversions, and payments:
 
Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention:  Kimberly Shelton
Email: Kimberly.Shelton@citi.com
         
For financial statements, certificates, other information:
 
Citibank, N.A.
CRMS Documentation Unit
580 Crosspoint Pkwy
Getzville, NY 14068
Email:   crms.us.icg.documentation@citi.com
              oploanswebadmin@citi.com
              Dinesh.Elangovan@citi.com
              Ravindran.Janakiraman@citi.com
              Tabssum.Ara@citi.com
              Sivaranjani.Jothilingam@citi.com
     
With a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: Eugene Mazzaro / Alfred Xue
Telecopy:  (212) 751-4864
Telephone:  (212) 906-1200
Email:   Eugene.Mazzaro@lw.com
             Alfred.Xue@lw.com



162

--------------------------------------------------------------------------------



provided, that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received; provided, further, notice
addresses for Issuing Lenders and Swingline Lenders shall be set forth in the
documents appointing such Issuing Lender or Swingline Lender.


(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by posting to the Platform or by any electronic
communications pursuant to procedures approved by the Administrative Agent;
provided, that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
Any Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.


(c)          The Borrower, each Agent and each Lender hereby acknowledges that
(i) Holdings, the Borrower, the Administrative Agent and/or the Joint Lead
Arrangers will make available to the Lenders, the Issuing Lenders and the
Swingline Lender materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive information other than information that is publicly
available, or not material with respect to Holdings, the Borrower or its
Subsidiaries, or their respective securities, for purposes of the United States
Federal and state securities laws (collectively, “Public Information”).  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that is Public Information and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders to treat such
Borrower Materials as containing only Public Information (although it may be
sensitive and proprietary) (provided, however, that to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in Section 10.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”; provided, that there is no requirement that the Borrower identify
any such information as “PUBLIC.”


(d)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender, the Swingline Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party or any of
its Related Persons; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any Issuing Lender, the
Swingline Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


163

--------------------------------------------------------------------------------



(e)          Each of the Borrower, the Administrative Agent, each Issuing Lender
and the Swingline Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to such other Persons. 
Each other Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Lender and the Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal securities laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain information other
than Public Information.


(f)          The Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices of borrowing) believed in good faith by the Administrative
Agent to be given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.



10.3 No Waiver; Cumulative Remedies.



(a)          No failure to exercise and no delay in exercising, on the part of
any Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Loan Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders, the Issuing Lenders and the Swingline Lender; provided, however, that
the foregoing shall not prohibit (i) each Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) each Issuing Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender, as the case may be) hereunder and under the other
Loan Documents and the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with Section 10.7(b) (subject to the
terms of Section 10.7(a)), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law.
 
164

--------------------------------------------------------------------------------

 
10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5         Payment of Expenses; Indemnification.  Except with respect to Taxes
which are addressed in Section 2.20, the Borrower agrees:


(a)          to pay or reimburse each Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (other than fees payable to syndicate members) and
the development, preparation, execution and delivery of this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification hereto or thereto, and,
as to the Agents only, the administration of the transactions contemplated
hereby and thereby, including the reasonable fees and disbursements and other
charges of a single firm of counsel to the Agents (plus one firm of special
regulatory counsel and one firm of local counsel per material jurisdiction as
may reasonably be necessary in connection with collateral matters) in connection
with all of the foregoing;


(b)          to pay or reimburse each Lender and each Agent for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement, the other
Loan Documents and any such other documents referred to in Section 10.5(a) above
(including all such costs and expenses incurred in connection with any legal
proceeding, including any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring), including the documented fees and
disbursements of a single firm of counsel and, if necessary, a single firm of
special regulatory counsel and a single firm of local counsel per material
jurisdiction as may reasonably be necessary, for the Agents and the Lenders,
taken as a whole and, in the event of an actual or perceived conflict of
interest, where the Agent or Lender affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional counsel for each
Lender or Agent or group of Lenders or Agents subject to such conflict; and


(c)          to pay, indemnify or reimburse each Lender, each Agent, each
Issuing Lender, the Swingline Lender, each Joint Lead Arranger, each Joint
Bookrunner and their respective Affiliates, and their respective partners that
are natural persons, members that are natural persons, officers, directors,
employees, trustees, advisors, agents and controlling Persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding (any of the foregoing, a “Proceeding”) relating to or otherwise with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and any such other documents
referred to in Section 10.5(a) above and the transactions contemplated hereby
and thereby, including any of the foregoing relating to the use of proceeds of
the Loans, Letters of Credit (including any refusal by the Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties and the reasonable fees and disbursements
and other charges of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against the Borrower hereunder (all the foregoing
in this clause (c), collectively, the “Indemnified Liabilities”);


165

--------------------------------------------------------------------------------



provided, that, the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from (i) the gross negligence, bad faith
or willful misconduct of such Indemnitee or its Related Persons as determined by
a court of competent jurisdiction in a final non-appealable decision (or
settlement tantamount thereto), (ii) a material breach of the Loan Documents by
such Indemnitee or its Related Persons as determined by a court of competent
jurisdiction in a final non-appealable decision (or settlement tantamount
thereto), (iii) disputes solely among Indemnitees or their Related Persons and
not arising from any act or omission by any Parent Company, Holdings, Borrower
or any of its Subsidiaries (it being understood that this clause (iii) shall not
apply to the indemnification of an Agent or an Arranger in a suit involving an
Agent or an Arranger, in each case, in its capacity as such, unless such suit
has resulted from the gross negligence, bad faith or willful misconduct of such
Agent or Arranger as determined by a court of competent jurisdiction in a final
non-appealable decision (or settlement tantamount thereto)) or (iv) any
settlement of any Proceeding effected without the Borrower’s consent (which
consent shall not be unreasonably withheld, conditioned or delayed), but if
settled with the Borrower’s written consent or if there is a judgment by a court
of competent jurisdiction in any such Proceeding, the Borrower shall indemnify
and hold harmless each Indemnitee from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with the other provisions of this Section 10.5.


No Indemnitee referred to above shall be liable for any damages arising from the
use by unintended recipients of any information or other material distributed by
it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.


For purposes hereof, a “Related Person” of an Indemnitee means (i) if the
Indemnitee is any Agent or any of its Affiliates or their respective partners
that are natural persons, members that are natural persons, officers, directors,
employees, agents and controlling Persons, any of such Agent and its Affiliates
and their respective officers, directors, employees, agents and controlling
Persons; provided, that solely for purposes of Section 9, references to each
Agent’s Related Persons shall also include such Agent’s trustees and advisors,
and (ii) if the Indemnitee is any Lender or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Lender and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons.  All amounts due under this Section 10.5 shall
be payable promptly after receipt of a reasonably detailed invoice therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to the Borrower at the address thereof set forth in Section 10.2, or
to such other Person or address as may be hereafter designated by the Borrower
in a written notice to the Administrative Agent.


The agreements in this Section 10.5 shall survive repayment of the Obligations.



10.6 Successors and Assigns; Participations and Assignments.



(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder (other than in accordance
with Section 7.4(j)) without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) subject to Sections 2.24 and 2.26(e), no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6.


166

--------------------------------------------------------------------------------



(b)         (i)          Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may, in compliance with applicable law, assign (other
than to any Disqualified Institution or a natural person) to one or more
assignees including an Other Affiliate, Holdings or any Subsidiary to the extent
contemplated by Sections 10.6(g) and (h) (each, an “Assignee”), all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed, it being
understood that it shall be deemed reasonable for the Borrower to withhold such
consent in respect of a prospective Lender if the Borrower reasonably believes
such prospective Lender would constitute a Disqualified Institution) of:


(1)          the Borrower; provided, that no consent of the Borrower shall be
required for an assignment of (x) Term Loans to a Lender, an Affiliate of a
Lender, or an Approved Fund (other than a Defaulting Lender), (y) Revolving
Loans to a Revolving Lender, an Affiliate of a Revolving Lender, or an Approved
Fund of a Revolving Lender (other than a Defaulting Lender) or (z) any Loan or
Commitment if an Event of Default under Section 8.1(a) or 8.1(f) has occurred
and is continuing, any other Person; provided, further, that a consent under
this clause (A) shall be deemed given if the Borrower shall not have objected in
writing to a proposed assignment within ten Business Days after receipt by it of
a written notice thereof from the Administrative Agent;


(2)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund (other than a Defaulting Lender); and


(3)          in the case of an assignment under the Revolving Facility, each
Issuing Lender and Swingline Lender.


(ii)          Subject to Sections 2.24 and 2.26(e), assignments shall be subject
to the following additional conditions:


(1)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or (y)
$1,000,000, in the case of the Initial Term B Facility, unless the Borrower and
the Administrative Agent otherwise consent; provided, that (1) no such consent
of the Borrower shall be required if an Event of Default under Section 8.1(a) or
8.1(f) has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;


(2)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or Affiliate Lender Assignment
and Assumption, as applicable, via an electronic settlement system acceptable to
the Administrative Agent and the Borrower (or, at the Borrower’s request,
manually) together with a processing and recordation fee of $3,500 to be paid by
either the applicable assignor or assignee (which fee may be waived or reduced
in the sole discretion of the Administrative Agent); provided, that only one
such fee shall be payable in the case of contemporaneous assignments to or by
two or more related Approved Funds; and


167

--------------------------------------------------------------------------------



(3)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender.  Notwithstanding the foregoing, no Lender shall be
permitted to make assignments under this Agreement to any Disqualified
Institutions without the written consent of the Borrower.


(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) below, from and after the effective date specified in each Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable, the
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption or Affiliate Lender Assignment and
Assumption, as applicable, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption or Affiliate Lender
Assignment and Assumption, as applicable, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption or Affiliate
Lender Assignment and Assumption, as applicable, covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith), other than any sale to a Disqualified
Institution, which shall be null and void.


(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The Borrower,
the Administrative Agent, the Issuing Lenders, the Swingline Lender and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement
(and the entries in the Register shall be conclusive absent demonstrable error
for such purposes), notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower, the Issuing Lenders, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)          Upon its receipt of a duly completed Assignment and Assumption or
Affiliate Lender Assignment and Assumption, as applicable, executed by an
assigning Lender and an Assignee (except as contemplated by Sections 2.24 and
2.26(e)), the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder) and all applicable tax forms, the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
(unless waived by the Administrative Agent) and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.


168

--------------------------------------------------------------------------------



(c)          (i)          Any Lender may, without the consent of any Person, in
compliance with applicable law, sell participations (other than to any
Disqualified Institution) to one or more banks or other entities (including
Other Affiliates) (a “Participant”), in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided, that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly and adversely affected thereby pursuant to the proviso to the
second sentence of Section 10.1 and (2) directly affects such Participant. 
Subject to paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
(if such Participant agrees to have related obligations thereunder (it being
understood that the documentation required under Section 2.20 shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.6.  Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Institutions without the
written consent of the Borrower.


(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.19, 2.20 or 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent to such greater amounts.  No Participant shall
be entitled to the benefits of Section 2.20 unless such Participant complies
with Section 2.20(e), (g) or (j), as (and to the extent) applicable, as if such
Participant were a Lender (it being understood that the documentation required
under Section 2.20 shall be delivered to the participating Lender).


(iii)          Each Lender that sells a participation, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a register on which it enters the name and
addresses of each Participant, and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  Unless otherwise required by the IRS, any disclosure
required by the foregoing sentence shall be made by the relevant Lender directly
and solely to the IRS.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (it its capacity as such)
shall have no responsibility for maintaining a Participant Register.


169

--------------------------------------------------------------------------------



(d)          Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring the same (in the case of
an assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).


(f)          The Borrower may prohibit any assignment if it would require the
Borrower to make any filing with any Governmental Authority or qualify any Loan
or Note under the laws of any jurisdiction and the Borrower shall be entitled to
request and receive such information and assurances as it may reasonably request
from any Lender or any Assignee to determine whether any such filing or
qualification is required or whether any assignment is otherwise in accordance
with applicable law.


(g)          Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Other Affiliate
(including any Debt Fund Affiliate), but only if:



(i) no Default has occurred and is continuing or would result therefrom;



(ii)          the assigning Lender and Other Affiliate purchasing such Lender’s
Term Loans, shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E hereto or such other form
reasonably acceptable to the Administrative Agent and the Borrower (an
“Affiliate Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;


(iii)          after giving effect to such assignment, Other Affiliates (other
than Debt Fund Affiliates) shall not, in the aggregate, own or hold Term Loans
with an aggregate principal amount in excess of 20% of the principal amount of
all Term Loans then outstanding (calculated as of the date of such purchase);
and


(iv)          such Other Affiliate (other than Debt Fund Affiliates) shall (A)
at the time of such assignment affirm the No Undisclosed Information
Representation, (B) at all times thereafter be subject to the voting
restrictions specified in Section 10.1 and (C) at the time of any sale by it of
any portion of such Term Loans, Specified Refinancing Term Loans or New Term
Loans (other than a sale to another Other Affiliate), affirm the No Undisclosed
Information Representation.


(h)          Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans of any Tranche hereunder to Holdings
or any of its Subsidiaries, but only if:


170

--------------------------------------------------------------------------------



(i)           (A) such assignment is made pursuant to a Dutch Auction open to
all Term Lenders of the same Tranche on a pro rata basis or (B) such assignment
is made as an Open Market Purchase;


(ii)           no Default or Event of Default shall have occurred and be
continuing before or immediately after giving effect to such assignment;


(iii)          the relevant Auction Offeror shall represent and warrant, as of
the date of the launch of the Dutch Auction and on the date of any such
assignment, that it does not have any material non-public information that has
not been disclosed to the Term Lenders generally (other than to the extent any
such Term Lender does not wish to receive material non-public information with
respect to Holdings or its Subsidiaries or any of their respective securities)
prior to such date;


(iv)          immediately and automatically, without any further action on the
part of Holdings or any of its Subsidiaries, any Lender, the Administrative
Agent or any other Person, upon the effectiveness of such assignment of Term
Loans from a Term Lender to the relevant Auction Offeror, such Term Loans and
all rights and obligations as a Term Lender related thereto shall, for all
purposes under this Agreement, the other Loan Documents and otherwise, be deemed
to be irrevocably prepaid, terminated, extinguished, cancelled and of no further
force and effect and such Auction Offeror shall neither obtain nor have any
rights as a Term Lender hereunder or under the other Loan Documents by virtue of
such assignment; and


(v)          the relevant Auction Offeror shall not use the proceeds of any
Revolving Facility for any such assignment.


(i)           Except as provided in Sections 10.6(g) and (h), none of the
Sponsor, any Other Affiliate, Holdings or any of its Subsidiaries may acquire by
assignment, participation or otherwise any right to or interest in any of the
Commitments or Loans hereunder (and any such attempted acquisition shall be null
and void).


(j)           Notwithstanding anything to the contrary herein, (i) Other
Affiliates (other than Debt Fund Affiliates) shall not have any right to attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any other Lender to which representatives of the
Borrower are not then present, (ii) Other Affiliates (other than Debt Fund
Affiliates) shall not have any right to receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more other Lenders, except to the
extent such information or materials have been made available to the Borrower or
their representatives, (iii) no assignments in respect of the Revolving Facility
may be made to the Sponsor or any Affiliate of the Sponsor and (iv) neither the
Sponsor nor any Affiliate of the Sponsor (other than Debt Fund Affiliates) may
be entitled to receive advice of counsel to the Agents or other Lenders and none
of them shall challenge any assertion of attorney-client privilege by any Agent
or other Lender.


(k)          Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an
assignment pursuant to Section 10.6(b) and shall be valid and in full force and
effect for all purposes under this Agreement.


(l)           Any assignor of a Loan or Commitment or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or purchaser of such participation in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Institution.  None of the Joint Lead Arrangers,
the Joint Bookrunners or the Agents shall have any responsibility or liability
for monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.  Without limiting the generality of the foregoing,
the Administrative Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution.
 
171

--------------------------------------------------------------------------------

 
10.7         Adjustments; Set off.


(a)          Except to the extent that this Agreement provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or otherwise)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Obligations, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that
(i) if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest and (ii) the provisions of this Section 10.7 shall not be
construed to apply to any payment made by any Loan Party pursuant to and in
accordance with the express terms of this Agreement (including prepayments
received pursuant to Sections 10.6(g) or (h)) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant.


(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such setoff and application.


10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall be effective
as delivery of a manually executed counterpart hereof.  A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.


10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


172

--------------------------------------------------------------------------------



10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof.


10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.


10.12       Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:


(a)           submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents and any
Letter of Credit to which it is a party to the exclusive general jurisdiction of
the Supreme Court of the State of New York for the County of New York (the “New
York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court” and, together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them; provided, that nothing in this Agreement shall be deemed or operate to
preclude (i) any Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 10.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;


(b)          consents that any such action or proceeding may be brought in the
New York Courts and appellate courts from either of them, and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;


(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and


(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 10.12 any special, exemplary, punitive or consequential damages
(provided, that such waiver shall not limit the indemnification obligations of
the Loan Parties to the extent such special, exemplary, punitive or
consequential damages are included in any third party claim with respect to
which the applicable Indemnitee is entitled to indemnification under Section
10.5).
 
173

--------------------------------------------------------------------------------

 

10.13 Acknowledgments.  The Borrower hereby acknowledges that:



(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;


(b)          neither the Agents nor any Lender has any fiduciary relationship
with or duty to the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;


(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders;


(d)          no advisory or agency relationship between it and any Agent or
Lender (in their capacities as such) is intended to be or has been created in
respect of any of the transactions contemplated hereby,


(e)          the Agents and the Lenders, on the one hand, and the Borrower, on
the other hand, have an arms-length business relationship,


(f)          the Borrower is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents,


(g)          each of the Agents and the Lenders is engaged in a broad range of
transactions that may involve interests that differ from the interests of the
Borrower and none of the Agents or the Lenders has any obligation to disclose
such interests and transactions to the Borrower by virtue of any advisory or
agency relationship, and


(h)          none of the Agents or the Lenders (in their capacities as such) has
advised the Borrower as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction (including the validity, enforceability, perfection
or avoidability of any aspect of any of the transactions contemplated hereby
under applicable law, including the U.S. Bankruptcy Code or any consents needed
in connection therewith), and none of the Agents or the Lenders (in their
capacities as such) shall have any responsibility or liability to the Borrower
with respect thereto and the Borrower has consulted with its own advisors
regarding the foregoing to the extent it has deemed appropriate.


To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


10.14       Confidentiality.  Each of the Agents and the Lenders agree to treat
any and all information, regardless of the medium or form of communication, that
is disclosed, provided or furnished, directly or indirectly, by or on behalf of
the Borrower or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby (including any potential amendments,
modifications or waivers, or any request therefor), whether furnished before or
after the Closing Date (“Confidential Information”), as strictly confidential
and not to use Confidential Information for any purpose other than evaluating
the Transactions and negotiating, making available, syndicating and
administering this Agreement (the “Agreed Purposes”).  Without limiting the
foregoing, each Agent and each Lender agrees to treat any and all Confidential
Information with adequate means to preserve its confidentiality, and each Agent
and each Lender agrees not to disclose Confidential Information, at any time, in
any manner whatsoever, directly or indirectly, to any other Person whomsoever,
except:


174

--------------------------------------------------------------------------------



(1)          to its partners that are natural persons, members that are natural
persons, directors, officers, employees, counsel, advisors, trustees and
Affiliates (collectively, the “Representatives”), to the extent necessary to
permit such Representatives to assist in connection with the Agreed Purposes (it
being understood that the Representatives to whom such disclosure is made will
be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential, with the
applicable Agent or Lender responsible for the breach of this Section 10.14 by
such Representatives as if they were party hereto);


(2)          to any pledgee referred to in Section 10.6(d) and prospective
Lenders and participants in connection with the syndication (including secondary
trading) of the Facilities and Commitments and Loans hereunder (excluding any
Disqualified Institution), in each case who are informed of the confidential
nature of the information and agree to observe and be bound by standard
confidentiality terms at least as favorable to the Borrower and its Affiliates
as those contained in this Section 10.14;


(3)          to any party or prospective party (or their advisors) to any swap,
derivative or similar transaction under which payments are made by reference to
the Borrower and the Obligations, this Agreement or payments hereunder, in each
case who are informed of the confidential nature of the information and agree to
observe and be bound by standard confidentiality terms at least as favorable to
the Borrower and its Affiliates as those contained in this Section 10.14;


(4)          upon the request or demand of any Governmental Authority having or
purporting to have jurisdiction over it;


(5)          in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, provided, that in the
case of clauses (4) and (5), the disclosing Agent or Lender, as applicable,
agrees, to the extent practicable and not prohibited by applicable Law, to
notify the Borrower prior to such disclosure and cooperate with the Borrower in
obtaining an appropriate protective order (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority);


(6)          to the extent reasonably required or necessary, in connection with
any litigation or similar proceeding relating to the Facilities;


(7)          information that has been publicly disclosed other than in breach
of this Section 10.14;


(8)          to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or in connection with examinations or
audits of such Lender;


175

--------------------------------------------------------------------------------



(9)          to the extent reasonably required or necessary, in connection with
the exercise of any remedy under the Loan Documents; provided, that each Agent
and Lender uses commercially reasonable efforts to ensure that such information
is kept confidential in connection with such exercise of remedies and the
recipient is informed of the confidential nature of the information;


(10)         to the extent the Borrower has consented to such disclosure in
writing;


(11)         to any other party to this Agreement;


(12)         to the extent that such information is received from a third party
that is not, to such Agent or Lender’s knowledge, subject to contractual or
fiduciary confidentiality obligations owing to the Borrower and its Affiliates
and their related parties;


(13)         to the extent that such information is independently developed by
such Agent or Lender; or


(14)         by the Administrative Agent to the extent reasonably required or
necessary to obtain a CUSIP for any Loans or Commitment hereunder, to the CUSIP
Service Bureau.


Each Agent and each Lender acknowledges that (i) Confidential Information
includes information that is not otherwise publicly available and that such
non-public information may constitute confidential business information which is
proprietary to the Borrower and/or its Affiliates and (ii) the Borrower has
advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement.  All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities. 
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Assumption, the
provisions of this Section 10.14 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.



10.15 Release of Collateral and Guarantee Obligations; Subordination of Liens.



(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents (including by way of
merger and including any assets transferred to a Subsidiary that is not a Loan
Party in a transaction permitted by this Agreement) or any Loan Party becoming
an Excluded Subsidiary or ceasing to be a Subsidiary, all Liens and Guarantees
on such assets or all assets of such Excluded Subsidiary or former Subsidiary
shall automatically terminate and the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Specified
Cash Management Obligations or Specified Additional Obligations) execute and
deliver all releases reasonably necessary or desirable (i) to evidence the
release of Liens created in any Collateral being Disposed of in such Disposition
(including any assets of any Loan Party that becomes an Excluded Subsidiary) or
of such Excluded Subsidiary or former Subsidiary, as applicable, (ii) to provide
notices of the termination of the assignment of any Property for which an
assignment had been made pursuant to any of the Loan Documents which is being
Disposed of in such Disposition or of such Excluded Subsidiary or former
Subsidiary, as applicable, and (iii) to release the  Guarantee and any other
obligations under any Loan Document of any Person being Disposed of in such
Disposition or which becomes an Excluded Subsidiary or former Subsidiary, as
applicable.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Property so Disposed of (other than Property
Disposed of to the Borrower or any of its Restricted Subsidiaries) or of a Loan
Party which becomes an Excluded Subsidiary or former Subsidiary, as applicable,
shall no longer be deemed to be repeated once such Property is so Disposed of.  
In addition, upon the reasonable request of the Borrower in connection with (A)
any Lien of the type permitted by Section 7.3(g) on Excluded Collateral to
secure Indebtedness to be incurred pursuant to Section 7.2(c) (or pursuant to
Section 7.2(d), 7.2(j), or 7.2(v) if such Indebtedness is of the type that is
contemplated by Section 7.2(c)) if the holder of such Lien so requires, (B) any
Lien securing Indebtedness pursuant to Section 7.2(t)(x) if the holder of such
Lien so requires and pursuant to Section 7.2(t)(y) if the holder of such Lien so
requires and if the holder of the applicable Indebtedness being refinanced also
so requires, and in each case to the extent constituting Excluded Collateral,
(C) any Lien of the type permitted by Sections 7.3(o), 7.3(r)(i), 7.3(t) or
7.3(bb), in each case, to the extent the obligations giving rise to such
permitted Lien prohibit (or require the release of) the security interest of the
Collateral Agent thereon and so long as such cash subject to such Lien is not
included in the definition of Qualified Cash after giving effect thereto, or
7.3(kk) to the extent constituting Excluded Collateral, or (D) the ownership of
joint ventures or other entities qualifying under clause (iv) of the definition
of Excluded Equity Securities, the Collateral Agent shall execute and deliver
all releases necessary or desirable to evidence that no Liens exist on such
Excluded Collateral under the Loan Documents.


176

--------------------------------------------------------------------------------



(b)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Specified Hedge Agreement, Specified Cash Management Obligations or
Specified Additional Obligations and (y) any contingent or indemnification
obligations not then due) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding that is not
Cash Collateralized, upon the request of the Borrower, all Liens and Guarantee
Obligations under any Loan Documents shall automatically terminate and the
Collateral Agent shall (without notice to, or vote or consent of, any Lender, or
any Affiliate of any Lender that is a party to any Specified Hedge Agreement or
documentation in respect of Specified Cash Management Obligations or Specified
Additional Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements, Specified Cash
Management Obligations or Specified Additional Obligations or contingent or
indemnification obligations not then due.  Any such release of Guarantee
Obligations shall be deemed subject to the provision that such Guarantee
Obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its Property, or otherwise, all as though such payment had not been
made.


(c)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
subordinate the Lien on any Collateral to any Lien permitted under Section 7.3.


10.16       Accounting Changes.  In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial ratios, covenants, standards or terms in this
Agreement, then following notice either from the Borrower to the Administrative
Agent or from the Administrative Agent to the Borrower (which the Administrative
Agent shall give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition and covenant capacities shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  If any such
notices are given then, regardless of whether such notice is given prior to or
following such Accounting Change, until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders and have become effective, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  Any amendment
contemplated by the prior sentence shall become effective upon the consent of
the Required Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in
writing within five Business Days following receipt of notice of execution of
the applicable amendment by the Borrower and the Administrative Agent, it being
understood that the posting of an amendment referred to in the preceding
sentence electronically on the Platform to the Lenders shall be deemed adequate
receipt of notice of such amendment.  “Accounting Changes” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
in each case, occurring after the Closing Date, including any change to IFRS
contemplated by the definition of “GAAP.”  Without limiting the foregoing, for
purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal.
 
177

--------------------------------------------------------------------------------

 
10.17       WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.


10.18       USA PATRIOT ACT.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107 56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.


10.19       Effect of Certain Inaccuracies.  In the event that any financial
statement delivered pursuant to Section 6.1(a) or (b) or any Compliance
Certificate delivered pursuant to Section 6.2(b) is inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period.  This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.  Each of the
parties hereto acknowledges that, as of the Closing Date, neither the Applicable
Margin nor the Applicable Commitment Fee Rate is determined by reference to any
financial ratio or metric reported on any financial statement delivered pursuant
to Section 6.1(a) or (b) or any Compliance Certificate delivered pursuant to
Section 6.2(b).
178

--------------------------------------------------------------------------------



10.20        Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.20 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


10.21       Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any Lender, or the Administrative Agent, any Issuing Lender,
the Swingline Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Issuing Lender, Swingline Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
each Issuing Lender and the Swingline Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  The obligations of the Lenders, the Issuing Lenders and the
Swingline Lender under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.


10.22       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other notices of borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.


179

--------------------------------------------------------------------------------



10.23       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and



(b) the effects of any Bail-in Action on any such liability, including, if
applicable:




(A) a reduction in full or in part or cancellation of any such liability;



(B)          a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(C)          the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


180

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.



 
REVLON CONSUMER PRODUCTS CORPORATION,
 
as Borrower
       
By:
/s/ Michael T. Sheehan
   
Name: Michael T. Sheehan
   
Title: Senior Vice President, Deputy General Counsel and Secretary
             
REVLON, INC. (solely for purposes of Section 7A),
 
as Holdings
       
By:
/s/ Michael T. Sheehan
   
Name: Michael T. Sheehan
   
Title: Senior Vice President, Deputy General Counsel and Secretary





[Signature Page to Term Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A..
 
as Administrative Agent and Collateral Agent
       
By:
/s/ Matthew S. Burke
   
Name: Matthew S. Burke
   
Title: Vice President
             
CITIBANK, N.A.,
 
as a Lender
       
By:
/s/ Matthew S. Burke
   
Name: Matthew S. Burke
   
Title: Vice President





[Signature Page to Term Credit Agreement]


 

--------------------------------------------------------------------------------

 
Schedule 1.1B


Specified Hedge Agreements, Specified Cash Management Agreements and Specified
Additional Obligations


Specified Hedge Agreements:

1. 3 year $400 million floating for fixed interest swap that matures 5/29/2018
with Citibank, N.A.



Specified Additional Obligations:

1. $9mm Guidance credit line with Citi



1

--------------------------------------------------------------------------------



Schedule 2.1


Commitments


Lender
Initial Term B Commitment
Citibank, N.A.
$1,800,000,000



2

--------------------------------------------------------------------------------



Schedule 4.3


Existence; Compliance with Law


None


3

--------------------------------------------------------------------------------



Schedule 4.4


Consents, Authorization, Filings and Notices


None


4

--------------------------------------------------------------------------------



Schedule 4.6


Litigation


None


5

--------------------------------------------------------------------------------



Schedule 4.8A


Excepted Property


None


6

--------------------------------------------------------------------------------



Schedule 4.8B


Owned Real Property1


Address
1501 Williamsboro Street, Oxford, NC 27565
5344 Overmyer Drive, Jacksonville, Florida
2210 Melson Avenue, Jacksonville Florida
Rail sidetrack adjacent to 5344 Overmyer Drive, Jacksonville Florida






--------------------------------------------------------------------------------



1 Florida Properties may not individually have FMV of $10,000,000, but may
collectively meet threshold. Florida Properties are expected to be mortgaged for
the benefit of the lenders.
7

--------------------------------------------------------------------------------

 
Schedule 4.14


Subsidiaries


Domestic Entities


Name of Debtor/Grantor
Jurisdiction of
Organization/
Formation
Percentage Owned
Restricted/
Unrestricted
Subsidiary
Almay, Inc.
Delaware
100% by Revlon Consumer Products Corporation
Restricted
Art & Science, Ltd.
Illinois
100% by Roux Laboratories, Inc.
Restricted
Bari Cosmetics, Ltd.
Delaware
100% by OPP Products, Inc.
Restricted
Beautyge Brands USA, Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
Delaware
100% by Roux Laboratories, Inc.
Restricted
Beautyge U.S.A., Inc. (f/k/a Colomer U.S.A., Inc.)
Delaware
100% by Revlon Consumer Products Corporation
Restricted
Charles Revson Inc.
New York
100% by Revlon Consumer Products Corporation
Restricted
Creative Nail Design, Inc.
California
100% by Roux Laboratories, Inc.
Restricted
North America Revsale Inc.
New York
100% by Revlon Consumer Products Corporation
Restricted
OPP Products, Inc.
Delaware
100% by Revlon Consumer Products Corporation
Restricted
PPI Two Corporation
Delaware
100% by Revlon Consumer Products Corporation
Restricted
Realistic Roux Professional Products Inc.
Delaware
100% by Roux Laboratories, Inc.
Restricted
Revlon Development Corp.
Delaware
100% by Revlon Consumer Products Corporation
Restricted
Revlon Government Sales, Inc.
Delaware
100% by Revlon Consumer Products Corporation
Restricted
Revlon International Corporation
Delaware
100%  by Revlon Consumer Products Corporation
Restricted
Revlon Professional Holding Company LLC
Delaware
100% collectively by  Revlon Consumer Products Corporation; Revlon Manufacturing
Ltd.; Revlon (Suisse) S.A. and Beautyge Beauty Group, S.L.
Restricted
RIROS Corporation
New York
100% by Revlon Consumer Products Corporation
Restricted
RIROS Group Inc.
Delaware
100% by RIROS Corporation
Restricted
RML, LLC
Delaware
100%  by Revlon International Corporation
Restricted
Roux Laboratories, Inc.
New York
100% by Beautyge U.S.A., Inc.
Restricted
Roux Properties Jacksonville, LLC
Florida
100% by Roux Laboratories, Inc.
Restricted
SinfulColors Inc.
Delaware
100% by Opp Products, Inc.
Restricted
DF Enterprises, Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden (Financing), Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden, Inc.
Florida
100% by Revlon Consumer Products Corporation
Restricted
Elizabeth Arden International Holding, Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden Travel Retail, Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden Investments, LLC
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden NM, LLC
Delaware
100% by Elizabeth Arden, Inc.
Restricted
Elizabeth Arden USC, LLC
Delaware
100% by Elizabeth Arden, Inc.
Restricted
FD Management, Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted
RDEN Management, Inc.
Delaware
100% by Elizabeth Arden, Inc.
Restricted




--------------------------------------------------------------------------------



Foreign Entities


Name of Debtor/Grantor
Jurisdiction of
Organization/
Formation
Percentage Owned
Restricted/
Unrestricted
Subsidiary
New Revlon Argentina, S.A.
Argentina
100% collectively by Revlon International Corporation and Revlon Manufacturing
Ltd.
Restricted
Beautyge Australia Pty Ltd
Australia
100% by Revlon Australia Pty Limited
Restricted
Revlon Australia Pty Limited
Australia
100% by Revlon Manufacturing Ltd.
Restricted
Revlon Trading Bangladesh Private Limited
Bangladesh
99.9% by Modi-Revlon (Private) Limited
Restricted
Promethean Insurance Limited
Bermuda
100% by Revlon Offshore Limited
Restricted
Revlon Manufacturing Ltd
Bermuda
100% by RML Holdings L.P.
Restricted
Revlon Offshore Limited
Bermuda
100% by Revlon Consumer Products Corporation
Restricted
RML Holdings L.P.
Bermuda
100% collectively by Revlon International Corporation and RML, LLC
Restricted
Revlon Ltda
Brazil
100% collectively by Revlon International Corporation and Revlon Manufacturing
Ltd.
Restricted
Revlon Canada Inc.
Canada
100% collectively by Revlon International Corporation and Beautyge
Participations, S.L.
Restricted
Revlon China Holdings Limited
Cayman Islands
100% by Revlon International Corporation
Restricted
Revlon (Shanghai) Limited
China
97.22% by Revlon China Holdings Limited
Restricted
Revlon Trading (Shanghai) Co., Ltd
China
100% by Revlon (Hong Kong) Limited
Restricted
Shanghai Revstar Cosmetics Marketing Services Limited
China
98.21% by Revlon China Holdings Limited
Restricted
Armour Farmaceutica de Colombia, S.A.
Colombia
80% by Revlon Guarantor Corp.
Restricted
Beautyge Denmark A/S
Denmark
100% by Beautyge, S.L.
Restricted
American Crew Dominicana, S.r.l.
Dominican Republic
99.9% by Beautyge Brands USA, Inc.
Restricted
Comercializadora Brendola, S.r.l.
Dominican Republic
99.9% by Beautyge, S.L.
Restricted
Beautyge Brands France Holding SAS
France
100% collectively by Beautyge, S.L. and Beautyge Participations, S.L.
Restricted
Beutyge France SAS
France
100% by Beautyge Brands France Holding SAS
Restricted
Européenee de Produits de Beauté, S.A.S.
France
100% collectively by Revlon International Corporation and Revlon B.V.
Restricted
Beautyge Germany GmbH
Germany
100% by Beautyge Participations, S.L.
Restricted
Productos Cosmeticos de Revlon, S.A.
Guatemala
100% collectively by Revlon Overseas Corporation, C.A. and Revlon International
Corporation
Restricted
Revlon (Hong Kong) Limited
Hong Kong
100% collectively by Revlon International Corporation and Revlon Manufacturing
Ltd.
Restricted
Modi-Revlon Limited
India
26% by Revlon Mauritius Limited
Restricted
Baninvest Beauty Limited
Ireland
100% by Beautyge Fragrances Holdings Ltd
Restricted
Beautyge Professional Limited
Ireland
100% by Roux Laboratories, Inc.
Restricted




--------------------------------------------------------------------------------





Name of Debtor/Grantor
Jurisdiction of
Organization/
Formation
Percentage Owned
Restricted/
Unrestricted
Subsidiary
Revlon (Israel) Limited
Israel
100% collectively by Revlon B.V. and Revlon International Corp
Restricted
YAE Artistic Packings Industry Ltd.
Israel
100% of shares with voting rights by Revlon B.V.
Restricted
YAE Press 2000 (1987) Ltd.
Israel
100% by Revlon B.V.
Restricted
Beautyge Italy S.p.A.
Italy
100% by Beautyge Participations, S.L.
Restricted
Revlon K.K.
Japan
100% by Revlon International Corporation
Restricted
Professional Beauty Services S.A.
Luxembourg
100% by Beautyge Participations, S.L.
Restricted
Revlon Mauritius Ltd.
Mauritius
100% by Revlon International Corporation
Restricted
Beautyge Mexico, S.A. de C.V.
Mexico
100% collectively by Roux Laboratories, Inc. and Beautyge Participations, S.L.
Restricted
Revlon, S.A. de C.V.
Mexico
100% collectively by Revlon International Corporation and Revlon Consumer
Products Corporation
Restricted
Beautyge Netherlands B.V.
Netherlands
100% by Beautyge Participations, S.L.
Restricted
Revlon B.V.
Netherlands
100% by Revlon International Corporation
Restricted
Revlon New Zealand Limited
New Zealand
100% collectively by Revlon International Corporation and Revlon Consumer
Products Corporation
Restricted
Beautyge Andina S.A.
Peru
100% collectively by Beautyge, S.L. and Beautyge Beauty Group, S.L.
Restricted
Beautyge Portugal – Produtos Cosmeticos e Profissionais Lda.
Portugal
100% collectively by Beautyge, S.L. and Revlon Consumer Products Corporation
Restricted
Revlon (Puerto Rico) Inc.
Puerto Rico
100% by Revlon International Corporation
Restricted
Beautyge Rus Joint Stock Company
Russia
100% collectively by Beautyge, S.L. and Beautyge Beauty Group, S.L.
Restricted
Revlon South Africa (Proprietary) Limited
South Africa
100% by Revlon Offshore Limited
Restricted
Beautyge, S.L.
Spain
100% by Beautyge Beauty Group, S.L
Restricted
Beautyge Beauty Group, S.L.
Spain
100% by Beautyge Participations, S.L.
Restricted
Beautyge Logistics Services, S.L.
Spain
100% by Beautyge, S.L.
Restricted
Beautyge Participations, S.L.
Spain
100% by Revlon Consumer Products Corporation
Restricted
Revlon Beauty Products, S.L.
Spain
100% collectively by Revlon B.V.; Revlon International Corporation; Revlon
(Suisse) S.A. and Européenee de Produits de Beauté, S.A.S.
Restricted
Revlon Lanka (Private) Limited
Sri Lanka
99.9% by Modi-Revlon (Private) Limited
Restricted
Beautyge Sweden AB
Sweden
100% by Beautyge Participations, S.L.
Restricted
Revlon (Suisse) S.A.
Switzerland
100% by Revlon International Corporation
Restricted
Beautyge Fragrances Holdings Ltd.
United Kingdom
100% Revlon Manufacturing Limited
Restricted




--------------------------------------------------------------------------------





Name of Debtor/Grantor
Jurisdiction of
Organization/
Formation
Percentage Owned
Restricted/
Unrestricted
Subsidiary
Beautyge U.K., Limited
United Kingdom
100% by Beautyge Participations, S.L.
Restricted
CBBeauty Ltd
United Kingdom
100% by Beautyge Fragrances Holdings Ltd
Restricted
MCI Beauty Limited
United Kingdom
24.95% by CBBeauty Ltd
Restricted
Revlon Pension Trustee Company (U.K.) Limited
United Kingdom
100% by Revlon Consumer Products Corporation
Restricted
SAS and Company Limited
United Kingdom
100% collectively by Baninvest Beauty Limited and Beautyge Fragrances Holdings
Ltd
Restricted
SAS Licences Limited
United Kingdom
100% by SAS and Company Limited
Restricted
Revlon Overseas Corporation, C.A.
Venezuela
100% by Revlon International Corporation
Restricted
Elizabeth Arden (Australia) PTY Ltd.
Australia
 
 
100% by Elizabeth Arden International Holding, Inc.
Restricted
Elizabeth Arden (New Zealand) Limited
New Zealand
100% by Elizabeth Arden International Holding, Inc.
Restricted
Elizabeth Arden (Switzerland) Holding S.a.r.l.
Switzerland
100% by Elizabeth Arden International Holding, Inc.
Restricted
Elizabeth Arden (South Africa) (PTY) Ltd.
South Africa
100% by Elizabeth Arden International Holding, Inc.
Restricted
Elizabeth Arden (Canada) Limited
Canada
100% by Elizabeth Arden International Holding, Inc.
Restricted
Elizabeth Arden (Netherlands) Holding B.V.
Netherlands
100% by Elizabeth Arden (Switzerland) Holding S.a.r.l.
Restricted
Elizabeth Arden (Shanghai) Cosmetics & Fragrances Trading Ltd.
China
100% by Elizabeth Arden (Switzerland) Holding S.a.r.l.
Restricted
Elizabeth Arden (Export), Inc.
Puerto Rico
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden UK Ltd
UK
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden (Singapore) Pte. Ltd.
Singapore
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden España S.L.U.
Spain
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden International S.a.r.l. Int’l Headquarters
Switzerland
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden (Denmark) ApS
Denmark
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden (Norway) AS
Norway
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden (Sweden) AB
Sweden
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden Trading B.V.
Netherlands
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden Sea Pte. Ltd.
Singapore
60% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden Middle East FZCO
Dubai
60% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden Cosmeticos do Brazil Ltda
Brazil
100%  collectively by Elizabeth Arden (Netherlands) Holding B.V. and Elizabeth
Arden Trading B.V.
Restricted
Elizabeth Arden (France)
France
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted




--------------------------------------------------------------------------------

 
Name of Debtor/Grantor
Jurisdiction of
Organization/
Formation
Percentage Owned
Restricted/
Unrestricted
Subsidiary
Elizabeth Arden GmbH
Germany
100% by Elizabeth Arden (Netherlands) Holding B.V.
Restricted
Elizabeth Arden Korea Yuhan Hoesa
Korea
100% collectively by Elizabeth Arden (Netherlands) Holding B.V. and Elizabeth
Arden International Holding, Inc.
Restricted
Elizabeth Arden Sea (HK) Ltd.
Hong Kong
100% by Elizabeth Arden Sea Pte. Ltd.
Restricted






--------------------------------------------------------------------------------



Schedule 4.17


UCC Filing Jurisdictions


Name of Debtor/Grantor
Jurisdiction of Organization/ Formation
Revlon, Inc.
Delaware
Revlon Consumer Products Corporation
Delaware
Almay, Inc.
Delaware
Art & Science, Ltd.
Illinois
Bari Cosmetics, Ltd.
Delaware
Beautyge Brands USA, Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
Delaware
Beautyge U.S.A., Inc. (f/k/a Colomer U.S.A., Inc.)
Delaware
Charles Revson Inc.
New York
Creative Nail Design, Inc.
California
North America Revsale Inc.
New York
OPP Products, Inc.
Delaware
Realistic Roux Professional Products Inc.
Delaware
Revlon Development Corp.
Delaware
Revlon Government Sales, Inc.
Delaware
Revlon International Corporation
Delaware
Revlon Professional Holding Company LLC
Delaware
RIROS Corporation
New York
RIROS Group Inc.
Delaware
Roux Laboratories, Inc.
New York
Roux Properties Jacksonville, LLC
Florida
SinfulColors Inc.
Delaware
DF Enterprises, Inc.
Delaware
Elizabeth Arden (Financing), Inc.
Delaware
Elizabeth Arden, Inc.
Florida
Elizabeth Arden International Holding, Inc.
Delaware
Elizabeth Arden Travel Retail, Inc.
Delaware
FD Management, Inc.
Delaware
RDEN Management, Inc.
Delaware
Elizabeth Arden Investments, LLC
Delaware
Elizabeth Arden NM, LLC
Delaware
Elizabeth Arden USC, LLC
Delaware
Trademarks and Patents
U.S. Patent and Trademark Office
Copyrights
U.S. Copyright Office
North Carolina Mortgage
Granville County, NC
Florida Mortgage
Duval County, FL




--------------------------------------------------------------------------------



Schedule 6.10


Post-Closing Matters



1. Deposit Accounts.  On or prior to the date that is sixty (60) days after the
Closing Date, each Loan Party shall enter into, and cause each depository to
enter into, Deposit Account Control Agreements (as defined in the Guarantee and
Collateral Agreement) with respect to each deposit account maintained by such
Person as of such date (other than Deposit Account Control Agreements not
required to be delivered pursuant to Section 7.3 of the Guarantee and Collateral
Agreement), in each case in form and substance reasonably acceptable to the
Administrative Agent.




2. Securities Accounts. On or prior to the date that is sixty (60) days after
the Closing Date, each Loan Party shall enter into, and cause each securities
intermediary to enter into, Securities Account Control Agreements (as defined in
the Guarantee and Collateral Agreement) with respect to each securities account
maintained by such Person as of such date (other than Securities  Account
Control Agreements not required to be delivered pursuant to Section 7.3 of the
Guarantee and Collateral Agreement), in each case in form and substance
reasonably acceptable to the Administrative Agent.




3. Promissory Notes.  Borrower shall deliver to the Collateral Agent, within
thirty (30) days after the Closing Date, the promissory notes set forth in the
chart immediately below (to the extent not already in the possession of the
Collateral Agent) together with related allonges (only to the extent reasonably
requested by the Collateral Agent).



Debtor/Grantor
Issuer of Instrument
Principal Amount of Instrument
Maturity Date
Revlon Consumer Products Corporation
Colomer Beauty & Professional Products S.L.
$118,235,863.00
January 31, 2020
RDEN Management, Inc.
Elizabeth Arden, Inc.
$1,405,713
[  ]
Revlon Consumer Products Corporation
Revlon Canada Inc.
CAD 10,401,362
January 31, 2016
Revlon International Corporation
Revlon K.K.
$6,876466
January 31, 2016




4. Perfection Certificate; Promissory Notes.  On or prior to the date that is
sixty (60) days after the Closing Date, Borrower shall supplement the Perfection
Certificate (as defined in the Guarantee and Collateral Agreement) and Schedule
2 to the Guarantee and Collateral Agreement to include all promissory notes
issued to or held by any Grantor in excess of $10,000,000 in the aggregate for
all such notes (other than promissory notes issued in connection with extensions
of trade credit by any Grantor in the ordinary course of business) other than
Excluded Collateral and deliver to the Collateral Agent all such promissory
notes (to the extent not already in the possession of the Collateral Agent)
together with related allonges (only to the extent reasonably requested by the
Collateral Agent).

--------------------------------------------------------------------------------




5. Stock Certificates and Stock Powers.  Borrower shall deliver to the
Collateral Agent, within thirty (30) days after the Closing Date, the stock
certificates representing the certificated equity interests set forth in the
chart immediately below together with stock powers duly endorsed in blank.



Debtor/
Grantor
Issuer
Jurisdiction
# of
Shares
Pledged
Total
Shares
Outstanding
%
Pledged
Certificate
No.
comments
Revlon Consumer Products Corporation
Beautyge U.S.A.., Inc.  (f/k/a Colomer U.S.A., Inc.)
Delaware
246,100
246,100
100%
3
Update the issuer of the certificate to reflect current name
Revlon Consumer Products Corporation
OPP Products, Inc.
Delaware
1,000
1,000
100%
1
Delivered to Citicorp USA, Inc., as agent under Existing Borrower Credit
Agreements2
OPP Products, Inc.
Bari Cosmetics, Ltd. (f/k/a BC Products Inc.)
Delaware
1,000
1,000
100%
1
Update the issuer of the certificate to reflect current name
OPP Products, Inc.
SinfulColors Inc.
Delaware
1,000
1,000
100%
1
Delivered to Citicorp USA, Inc., as agent under Existing Borrower Credit
Agreements3






--------------------------------------------------------------------------------

2 To be reissued upon the reasonable request of the Collateral Agent to the
extent Citicorp USA, Inc. cannot locate them.
3 To be reissued upon the reasonable request of the Collateral Agent to the
extent Citicorp USA, Inc. cannot locate them.

--------------------------------------------------------------------------------





Debtor/
Grantor
Issuer
Jurisdiction
# of
Shares
Pledged
Total
Shares
Outstanding
%
Pledged
Certificate
No.
comments
Revlon International Corporation
Revlon New Zealand Limited
New Zealand
33,000
50,000
66%
[  ]
Reissue certificate and take appropriate steps to cancel existing certificates
(if any)
Revlon International Corporation
Revlon, S.A. de C.V.
Mexico
271,571,538 – this is the total of all 5 certs
411,472,031
66%
9 C.V
Delivered to Citicorp USA, Inc., as agent under Existing Borrower Credit
Agreements4
Roux Laboratories, Inc.
Beautyge Brands USA., Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
Delaware
100
100
100%
5
Update the issuer of the certificate to reflect current name
Elizabeth Arden, Inc.
Elizabeth Arden Travel Retail, Inc. (f/k/a Elizabeth Arden (N.A.T.R.) North
America Travel Retail, Inc.)
Delaware
100
100
100%
1
Update the issuer of the certificate to reflect current name
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (Australia) Pty Ltd.
Australia
1,740,534
2,637,173
66%
[  ]
To be delivered post-closing
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (Canada) Limited
Canada
651,579
Common Shares
987,241 Common Shares
66%
[  ]
To be delivered post-closing






--------------------------------------------------------------------------------

4 To be reissued upon the reasonable request of the Collateral Agent to the
extent Citicorp USA, Inc. cannot locate them.

--------------------------------------------------------------------------------





Debtor/
Grantor
Issuer
Jurisdiction
# of
Shares
Pledged
Total
Shares
Outstanding
%
Pledged
Certificate
No.
comments
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (New Zealand) Limited
New Zealand
119,419
180,938
66%
[  ]
To be delivered post-closing
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (South Africa)(Pty) Ltd.
South Africa
66%
1
66%
[  ]
To be delivered post-closing
Elizabeth Arden International Holding, Inc.
Elizabeth Arden (Switzerland) Holding S.a.r.l.
Switzerland
66%
1
66%
[  ]
To be delivered post-closing




6. Stock Power for Beautyge Mexico, S.A. de C.V. Borrower shall deliver to the
Collateral Agent, within thirty (30) days after the Closing Date, the Stock
Power evidencing 364,824,372 variable shares of Beautyge Mexico, S.A. de C.V.
(f/k/a Colomer Mexico S.A. de C.V.), duly endorsed in blank.




7. Real Estate. To the extent not delivered and/or completed on the Closing
Date, Borrower shall deliver and/or complete on or prior to the date that is
ninety (90) days after the Closing Date, the items set forth immediately below
(provided, however, that the Borrower may elect, in its sole discretion, not to
mortgage the real property located at 5344 Overmyer Drive, Jacksonville, Florida
and 2210 Melson Avenue, Jacksonville, Florida (on the basis they do not
constitute Material Real Property), in which event the applicable deliverables
below shall not be required).




a. 1501 Williamsboro Street, Oxford, North Carolina




i. Mortgage/Deed of Trust

ii. Title Policy/Marked-up Commitment

iii. Flood Certificate

iv. Survey




b. 5344 Overmyer Drive, Jacksonville, Florida




i. Mortgage/Deed of Trust

ii. Title Policy/Marked-up Commitment

iii. Flood Certificate

iv. Survey

--------------------------------------------------------------------------------




c. 2210 Melson Avenue, Jacksonville, Florida




i. Mortgage/Deed of Trust

ii. Title Policy/Marked-up Commitment

iii. Flood Certificate

iv. Survey




d. Landlord Collateral Access Agreements5




e. Title Company Payment – Proof of payment or invoice marked “paid”




f. Appraisals




i. 1501 Williamsboro Street, Oxford, North Carolina

ii. 5344 Overmyer Drive, Jacksonville, Florida

iii. 2210 Melson Avenue, Jacksonville, Florida




g. Local Counsel Opinions relating to the enforceability of the mortgage for
each of the following sites:




i. 1501 Williamsboro Street, Oxford, North Carolina

ii. 5344 Overmyer Drive, Jacksonville, Florida

iii. 2210 Melson Avenue, Jacksonville, Florida




8. Intellectual Property




a. On or prior to the date that is sixty (60) days after the Closing Date,
Borrower will use commercially reasonably efforts to file with the United States
Patent and Trademark Office (the “USPTO”) appropriate documentation reasonably
satisfactory to the Administrative Agent in order for the ownership records at
the USPTO for the mark GIORGIO (& Crest Device) (U.S. Reg. No. 1458508) to
reflect a clean and unbroken chain of title.




b. The Borrower will use commercially reasonably efforts to file with the USPTO,
on or prior to the date that is sixty (60) days after the Closing Date, inventor
assignments in order for the ownership records at the USPTO for each of the
patents owned by Revlon Consumer Products Corporation and listed below to
reflect a clean and unbroken chain of title:




 
Title of Patent
Patent Number
1.
Method and Compositions for Bleaching Hair
6703004
2.
Method and Compositions for Bleaching Hair
7,001,593






--------------------------------------------------------------------------------



5          NTD: Commercially reasonable efforts.

--------------------------------------------------------------------------------

 

 
Title of Patent
Patent Number
3.
Methods and Compositions for Coloring Hair (technology for 2 minute haircolor)
7494514
4.
Nail file
D717998
5.
Cosmetic Applicator
D742589
6.
Cosmetics Container Cap With Applicator and Comb
5970990
7.
Hermetic Compact Case
6,047,710
8.
Method for Treating Chapped Lips
6,086,859
9.
Methods for Treating Skin with 3-Hydroxy Benzoic Acid
6,235,297




c. The Borrower will use commercially reasonable efforts to file with the USPTO,
on or prior to the date that is sixty (60) days after the Closing Date,
intellectual property releases or other documentation reasonably satisfactory to
the Administrative Agent evidencing the release of the Liens granted by Cutex
Nails, Inc. on August 31, 2010 on the Intellectual Property owned by Revlon
Consumer Products Corporation and recorded at the Reel Frame numbers set forth
below on the dates corresponding thereto:



Reel Frame Number
Recordation Date
4284/0834
9/27/2010
4296/0324
10/14/2010
025039/0729
9/27/2010
025137/0358
10/14/2010






--------------------------------------------------------------------------------



Schedule 7.2(d)


Existing Indebtedness


Intercompany Indebtedness


Debtor
Lender
Description
Currency
Amount
Revlon K.K.
Revlon Consumer Products Corp.
Loan
JPY
¥7,297,672,026
Revlon K.K.
Revlon International Corp.
Loan
JPY
¥7,297,672,026
Shanghai Revstar Cosmetics Services Limited
Revlon Consumer Products Corp.
Loan
USD
22,301,000
Shanghai Revstar Cosmetics Services Limited
Revlon Consumer Products Corp.
Loan
USD
6,000,000
Revlon (Shanghai) Limited
Revlon Consumer Products Corp.
Loan
USD
4,500,000
Revlon International Corp – UK Branch
Revlon Consumer Products Corp.
Loan
GBP
£23,692,021
Revlon Canada Inc.
Revlon Consumer Products Corp.
Loan
CAD
C$0
Revlon B.V.
Revlon Consumer Products Corp.
Loan
USD
0
Revlon Offshore Limited
Revlon Consumer Products Corp.
Loan
EUR
€14,508,400
Beautyge S.L.
Revlon Consumer Products Corp.
Loan
USD
107,917,491
FD Management, Inc.
Elizabeth Arden (Financing), Inc.
Loan
USD
60,743,560
DF Enterprises, Inc.
Elizabeth Arden (Financing), Inc.
Loan
USD
44,070,755
Elizabeth Arden, Inc.
Elizabeth Arden International Holding, Inc.
Loan
USD
42,000,000
Elizabeth Arden, Inc.
RDEN Management Inc.
Loan
USD
1,405,713
FD Management, Inc.
Elizabeth Arden (Financing), Inc.
Loan
USD
60,743,560
DF Enterprises, Inc.
Elizabeth Arden (Financing), Inc.
Loan
USD
44,070,755
Elizabeth Arden, Inc.
Elizabeth Arden International Holding, Inc.
Loan
USD
42,000,000




--------------------------------------------------------------------------------

 
Debtor
Lender
Description
Currency
Amount
Elizabeth Arden, International Holding, Inc.
Elizabeth Arden (Switzerland) Holding Sarl
Loan
USD
42,000,000
Elizabeth Arden (Switzerland) Holding Sarl
Elizabeth Arden International S.a.r.l.
Loan
USD
42,000,000
Elizabeth Arden, Inc.
RDEN Management, Inc.
Loan
USD
1,405,713
Elizabeth Arden (Netherlands) Holding B.V.
Elizabeth Arden International Sarl
Loan
USD
623,291
Elizabeth Arden Trading B.V.
Elizabeth Arden International Sarl
Loan
USD
4,605,696
Elizabeth Arden (Canada) Limited
Elizabeth Arden International Sarl
Loan
USD
6,750,000
Elizabeth Arden Middle East FZCO
Elizabeth Arden (Netherlands) Holding B.V.
Loan
USD
600,000
Elizabeth Arden SEA PTE Ltd.
Elizabeth Arden (Netherlands) Holding B.V.
Loan
SG
2,665,000
Elizabeth Arden International S.a.r.l.
Elizabeth Arden (Netherlands) Holding B.V.
Loan
USD
151,786,000





Capital Leases


Debtor
Lender
Description
Currency
Amount
Revlon Consumer Products Corporation
Meridian Leasing Corporation
Various Capital Leases
USD
1,071,742
Revlon Consumer Products Corporation
Carolina Handling, LLC
Various Capital Leases
USD
1,289,882

--------------------------------------------------------------------------------



Schedule 7.3(f)


Existing Liens


Equipment, Tax and Inventory Liens:


Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Elizabeth Arden, Inc.
VAR Resources, Inc.
 
Additional Secured Parties: BMO Harris Bank N.A.; OpumHealth Bank, Inc.
Leased equipment
FL
Secured Transaction Registry
5/24/2010
 
#201002562080
Assignments filed 6/7/10, 1/11/11
 
Amendment filed 12/5/14
 
Continuation filed 12/8/14
Elizabeth Arden, Inc.
Cisco Systems Capital Corporation
Leased equipment
FL
Secured Transaction Registry
8/25/2010
 
#201003099449
Continuation filed 8/3/15
Elizabeth Arden, Inc.
Cisco Systems Capital Corporation
Leased equipment
FL
Secured Transaction Registry
7/29/2011
 
#201105046212
Continuation filed 6/17/16
Elizabeth Arden, Inc.
VAR Resources, Inc.
Leased equipment
FL
Secured Transaction Registry
10/13/2011
 
#201105485496
 
Elizabeth Arden, Inc.
IBM Credit LLC
Leased equipment
FL
Secured Transaction Registry
12/20/2011
 
#201105858578
 
Elizabeth Arden Inc.
Raymond Leasing Corporation
Leased equipment
FL
Secured Transaction Registry
6/12/2012
 
#201206921321
 
Elizabeth Arden, Inc.
Wells Fargo Capital Finance, LLC, as Agent
All inventory and/or other goods sold by CEI-Roanoke, LLC to Elizabeth Arden,
Inc. (Assigned to WF)
FL
Secured Transaction Registry
5/30/2013
 
#201309136597
Assignment filed 6/12/13




--------------------------------------------------------------------------------

 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Elizabeth Arden, Inc.
Wells Fargo Capital Finance, LLC, as Agent
All inventory and/or other goods sold by Cosmetics Essence, LLC to Elizabeth
Arden, Inc. (Assigned to WF)
FL
Secured Transaction Registry
5/30/2013
 
#201309136600
Assignment filed 6/12/13
Elizabeth Arden, Inc.
General Electric Capital Corporation
Leased equipment
FL
Secured Transaction Registry
9/25/2013
 
#20130990957X
 
Elizabeth Arden, Inc.
Canon Financial Services, Inc.
Leased equipment
FL
Secured Transaction Registry
1/27/2015
 
#201502986556
 
Elizabeth Arden Inc
NYC Department of Finance
$7025.16 city tax warrant
NY
New York County
1/24/1994
 
#000618379-01
 
Elizabeth Arden Associates
New York City Deparment of Finance
$80584.61 city tax warrant
NY
New York County
7/13/2006
 
#002153230-01
 
Revlon Consumer Products Corporation
Ricoh Americas Corporation
Leased equipment
DE
Secretary of State
10/8/2010
 
#2010 3525098
Continuation filed 7/8/15
Revlon Consumer Products Corporation
Macquarie Equipment Finance, LLC
Leased equipment
DE
Secretary of State
6/21/2011
 
#2011 2380585
Continuation filed 5/6/16
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
9/22/2011
 
#2011 3649343
Amendments filed 10/5/11, 6/12/12
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
9/28/2011
 
#2011 3725622
Amendments filed 10/5/11, 6/12/12
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
10/3/2011
 
#2011 3787135
Amendments filed 10/5/11, 6/12/12




--------------------------------------------------------------------------------

 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
10/3/2011
 
#2011 3787168
Amendments filed 10/5/11, 6/12/12
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
10/18/2011
 
#2011 4011691
Amendment filed 6/12/12
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
11/7/2011
 
#2011 4284355
Amendment filed 6/12/12
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
11/7/2011
 
#2011 4284405
Amendment filed 6/12/12
Revlon Consumer Products Corporation
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
6/19/2012
 
#2012 2367342
Amendment filed 9/20/12
 
Assignment filed 9/21/12
Revlon Consumer Products Corporation
Corporation Service Company, as Representative
Leased equipment
DE
Secretary of State
8/14/2012
 
#2012 3132653
 
Revlon Consumer Products Corporation
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
9/25/2012
 
#2012 3695436
Amendment filed 2/4/13
 
Assignment filed 2/19/13
Revlon Consumer Products Corporation
Raymond Leasing Corporation
Leased equipment
DE
Secretary of State
10/3/2012
 
#2012 3819598
 
Revlon Consumer Products Corporation
Princeton Credit Corporation
Leased equipment
DE
Secretary of State
4/30/2013
 
#2013 1635565
 
Revlon Consumer Products Corporation
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
6/19/2013
 
#2013 2346584
Amendment filed 10/8/13
 
Assignment filed 11/6/13




--------------------------------------------------------------------------------

 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
Revlon Consumer Products Corporation
Princeton Credit Corporation
Leased equipment
DE
Secretary of State
9/11/2013
 
#2013 3546794
Amendment filed 2/13/14
Revlon Consumer Products Corporation
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
5/19/2014
 
#2014 1952274
Amendment filed 6/4/14
 
Assignments filed 6/9/14, 6/12/14
Revlon Consumer Products Corporation
Toyota Motor Credit Corporation
Specific equipment
DE
Secretary of State
6/18/2014
 
#2014 2478378
 
Revlon Consumer Products Corporation
Ricoh USA Inc.
Leased equipment
DE
Secretary of State
7/22/2014
 
#2014 2912111
Amendment filed 7/31/14
Revlon Consumer Products Corporation
Banc of America Leasing & Capital, LLC
Leased equipment
DE
Secretary of State
8/5/2014
 
#2014 3115474
Amendment filed 9/19/14
 
Assignment filed 9/19/14
Revlon Consumer Products Corporation
Princeton Credit Corporation
Leased equipment
DE
Secretary of State
12/29/2014
 
#2014 5258900
Amendment filed 2/20/15
Revlon International Corporation
Lloyds Bank, plc
All Accounts owing by Wm Morrison Supermarkets PLC pursuant to Facility
Agreement dated May 5, 2015
DE
Secretary of State
5/20/2015
 
#2015 2172103
 
RML Corp.
New York State Department of State
$1,816.08 state tax lien
NY
Department of State
 
(Bronx County)
4/29/2004
 
#E-015807485-W001-2
 




--------------------------------------------------------------------------------

 
Debtor
Secured Party
Collateral
State
Jurisdiction
Original File Date and Number
Related Filings
RML Corp.
New York State Department of State
$185.65 state tax lien
NY
Department of State
 
(Bronx County)
4/29/2004
 
#E-015807485-W002-6
 
RML Corp.
New York State Department of State
$511.56 state tax lien
NY
Department of State
6/21/2004
 
#E-015807485-W003-1
 
Roux Laboratories, Inc.
Toyota Motor Credit Corporation
Leased equipment
NY
Secretary of State
5/29/2013
 
#201305295584860
 
Roux Laboratories, Inc.
Toyota Motor Credit Corporation
Leased equipment
NY
Secretary of State
6/17/2013
 
#201306175654854
Amendment filed 6/19/13
Roux Laboratories, Inc.
Toyota Motor Credit Corporation
Leased equipment
NY
Secretary of State
7/15/2013
 
#201307155758078
Amendment filed 7/15/13
Roux Laboratories, Inc.
Toyota Motor Credit Corporation
Leased equipment
NY
Secretary of State
7/15/2013
 
#201307155758256
Amendment filed 7/15/13





IP Liens:


Those certain legacy liens identified on Schedule 6.10 that were recorded in the
U.S. Patent and Trademark Office or the U.S. Copyright Office.



--------------------------------------------------------------------------------



Schedule 7.7


Existing Investments


Joint Ventures:


Investments in Luxasia (Southeast Asia)


Elizabeth Arden SEA Private Limited is a private limited company of Singapore
(the “EA Luxasia JV”), which was formed on or about July 23, 2015 and the EA
Luxasia Shareholders Agreement became effective on or about September 1, 2015. 
EA Luxasia JV has one wholly-owned subsidiary, Elizabeth Arden SEA (HK) Ltd., a
Hong Kong limited company.


EA Luxasia JV has paid capital of SGD 120,000.00 and was formed to carry on
general trading activities including the sale, promotion and distribution of
certain Elizabeth Arden branded beauty products (including fragrances or
perfumes, makeup, skin and body care and ancillary products) in a specified
territory.  Most significantly, it serves as the Company’s distributor in its
territory.


EA Luxasia JV’s territory (the “Luxasia Territory”) is defined to include the
local markets (exclusive of duty free and travel retail shops, airlines and
sealines) of Singapore, Malaysia, Indonesia, Vietnam, the Philippines, Thailand,
Cambodia, Laos Myanmar (subject to prior diligence and clearance by EA
Netherlands), and Hong Kong (effective January 1, 2016); China (but only as to
Juicy Couture and John Varvatos fragrance brands); Taiwan (but only as to Juicy
Couture, John Varvatos, Britney Spears, Mariah Carey and Justin Bieber fragrance
brands); and certain duty free accounts, but only as to Britney Spears, Mariah
Carey and Taylor Swift fragrance brands.


Investments in Chalhoub (UAE)


Elizabeth Arden Middle East FZCO is a Free Zone Company in the Jebel Ali Free
Zone, Dubai, United Arab Emirates (the “EA Chalhoub JV”), which was formed on or
about October 1, 2014 and the EA Chalhoub Shareholders Agreement became
effective on or about January 1, 2015.


EA Chalhoub JV has paid in capital of $81,677.00 and was formed to carry on
general trading activities including the sale, promotion and distribution of
certain Elizabeth Arden branded beauty products (including fragrances or
perfumes, makeup, skin and body care and ancillary products) in a specified
territory.  Most significantly, it serves as the Company’s distributor in its
territory.


EA Chalhoub JV’s territory (the “Chalhoub Territory”) is defined to include the
local markets and Duty Free Shops, airlines, sealines of the United Arab
Emirates, Qatar, Bahrain, Oman, Saudi Arabia, Egypt, Kuwait, Lebanon, Iraq,
Yemen, Jordan, India, Sri Lanka, Bangladesh and Nepal. Further, to the extent
such countries are not prohibited by U.S. export control laws any longer and any
person or entity used as a distributor in such country is not designated as a
target of U.S. economic sanctions by OFAC in such country, Iran and Syria may be
included as part of the territory.  As a Jebel Ali Free Zone (the “JAFZ”)
company, the EA Chalhoub JV requires trade licenses for its operations outside
of the JAFZ.



--------------------------------------------------------------------------------



Investment in U.S. Cosmeceutechs, LLC


Since July 2013, the Target, through a subsidiary (the “EA USC Subsidiary”), has
invested $9.0 million in US Cosmeceutechs, LLC (“USC”), a skin care company that
develops and sells skin care products for the professional dermatology and spa
channels, and separately purchased a 30% equity interest in USC from the sole
equity member for $3.6 million. The investment, which is in the form of a
collateralized convertible note (the “Convertible Note”), bears interest at
1.5%. Upon conversion of the Convertible Note, the Target will own 85.45% of the
fully diluted equity interests in USC (inclusive of EA USC Subsidiary’s current
equity interest). The Target expects that the Convertible Note will convert into
85.45% of the fully diluted equity interests of USC by September 1, 2016.


Investment in Newton Medical, LLC


In July 2013, the Target invested $3 million for a 20% membership interest in
Newton Medical, LLC, a beauty device manufacturer (the “Device Company”). In
February 2015, the equity interest purchase agreement was amended to, among
other things, remove both (i) the obligation the Target had to purchase an
additional 20% equity interest upon the achievement of certain milestones, and
(ii) the Target’s option to purchase the remaining 60% equity interest in the
Device Company. The amendment also terminated Target’s exclusive license to
become the worldwide manufacturer, marketer and distributor of the beauty
device. The Target remains a passive investor in the Device Company.


Investment in Elizabeth Arden Salon Holdings, Inc.


Since September 2012, the Target has invested $13.7 million for a minority
investment in Elizabeth Arden Salon Holdings, LLC, an unrelated party whose
subsidiaries operate the Elizabeth Arden Red Door Spas and the Mario Tricoci
Hair Salons (“Salon Holdings”). The investment in Elizabeth Arden Salon
Holdings, LLC is in the form of a collateralized convertible note bearing
interest at 2%.


Intercompany Indebtedness:


The Intercompany loans set forth on Schedule 7.2(d).



--------------------------------------------------------------------------------



Schedule 7.9


Transactions with Affiliates



1. Registration Rights Agreement between REV Holdings LLC and Revlon, Inc.,
dated as of March 5, 1996, as amended on July 31, 2001, as amended, restated,
supplemented, modified or replaced from time to time.




2. Joinder to Registration Rights Agreement by MacAndrews & Forbes Inc., dated
February 2003, as amended, restated, supplemented, modified or replaced from
time to time.




3. Joinder to Registration Rights Agreement by MacAndrews & Forbes Holdings
Inc., dated as of June 20, 2003, as amended, restated, supplemented, modified or
replaced from time to time.




4. Joinder to Registration Rights Agreement by MacAndrews & Forbes Inc., dated
March 25, 2004, as amended, restated, supplemented, modified or replaced from
time to time.




5. Asset Transfer Agreement by and among Revlon Holdings LLC, Charles of the
Ritz Group Ltd., National Health Care Group Inc., Revlon, Inc. and Revlon
Consumer Products Corporation, dated as of June 24, 1992 (and the ancillary
agreements thereto), as amended, restated, supplemented, modified or replaced
from time to time.




6. Real Property Asset Transfer Agreement by and among Revlon Holdings LLC,
Revlon, Inc. and Revlon Consumer Products Corporation, dated as of June 24,
1992, as amended, restated, supplemented, modified or replaced from time to
time.




7. Benefit Plans Assumption Agreement by and among Revlon Holdings LLC, Revlon,
Inc. and Revlon Consumer Products Corporation, dated as of July 1, 1992, as
amended, restated, supplemented, modified or replaced from time to time.




8. Reimbursement and Expense Allocation Agreement by and among MacAndrews &
Forbes Inc., Revlon, Inc. and Revlon Consumer Products Corporation, dated May 3,
1996, as amended, restated, supplemented, modified or replaced from time to
time.




9. Reimbursement Agreement by and among MacAndrews & Forbes Inc., Revlon, Inc.
and Revlon Consumer Products Corporation, dated June 24, 1992, as amended,
restated, supplemented, modified or replaced from time to time.




10. Purchase and Sale Agreement, dated July 31, 2001, by and between Revlon
Holdings LLC and Revlon, Inc. related to Revlon, Inc.’s acquisition and
subsequent contribution of the Charles of the Ritz business to Revlon Consumer
Products Corporation (and ancillary agreements thereto), as amended, restated,
supplemented, modified or replaced from time to time.

--------------------------------------------------------------------------------




11. Tax Sharing Agreement, dated as of June 24, 1992, among MacAndrews & Forbes
Holdings Inc., Revlon, Inc., Revlon Consumer Products Corporation and certain
subsidiaries of Revlon Consumer Products Corporation, as amended and restated as
of January 1, 2001, as amended, restated, supplemented, modified or replaced
from time to time.




12. Tax Sharing Agreement, dated as of March 26, 2004, by and among Revlon,
Inc., Revlon Consumer Products Corporation and certain subsidiaries of Revlon
Consumer Products Corporation, as amended, restated, supplemented, modified or
replaced from time to time.




13. Settlement agreements in connection with litigation actions related to the
2009 Exchange Offer.




--------------------------------------------------------------------------------



Schedule 7.12


Existing Negative Pledge Clauses


None



--------------------------------------------------------------------------------



Schedule 7.13


Clauses Restricting Subsidiary Distributions


None



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF GUARANTEE AND COLLATERAL AGREEMENT


See attached.


A-1

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


Reference is made to that certain Term Credit Agreement, dated as of September
7, 2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Revlon Consumer Products Corporation, a
Delaware corporation (the “Company” or the “Borrower”), Revlon, Inc., a Delaware
corporation (“Holdings”), each of the financial institutions from time to time
party thereto (the “Lenders”) and Citibank, N.A., as the administrative agent
and collateral agent for the Lenders. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.


The undersigned hereby certifies as follows:



1. I am the [TITLE]1 of the Company.




2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.




3. Attached hereto as Annex I is (i) a description of all new Subsidiaries (if
any) and of any change in the name or jurisdiction of organization of any Loan
Party (if any), (ii) [a listing of any registrations of or applications for
United States Intellectual Property by any Loan Party (if any), together with a
listing of any intent-to-use applications for trademarks or service marks for
which a statement of use or an amendment to allege use has been filed and
(iii)]2 any supplements to Schedule [5] of the Guarantee and Collateral
Agreement, in each case, during the period covered by this Compliance
Certificate and to the extent not previously disclosed to the Administrative
Agent.




4. I have no knowledge of the occurrence and continuation of an Event of Default
or Default not previously disclosed in writing to the Administrative Agent as of
the date of this Compliance Certificate[, except as set forth in a separate
attachment to this Compliance Certificate, describing in detail the nature of
the Event of Default or Default, the period during which it has existed and the
action which the Company has taken, is taking, or proposes to take with respect
to each such Event of Default or Default]3.



The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered on
behalf of the Company and not individually, on [MM/DD/YY] pursuant to Section
6.2(b) of the Credit Agreement.









--------------------------------------------------------------------------------

1 Must be a Responsible Officer of the Borrower.

2 Only required if the relevant Compliance Certificate is being delivered in
connection with financial statements delivered pursuant to Section 6.1(a) of the
Credit Agreement.

3 Only required to be included if an Event of Default or Default has occurred
during the relevant period and has not previously been disclosed to the
Administrative Agent.

B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its [TITLE] as of the date first written above.



 
REVLON CONSUMER PRODUCTS CORPORATION
       
By:
     
Name:
   
Title:



B-2

--------------------------------------------------------------------------------



Annex I to
Exhibit B


SUPPLEMENTAL INFORMATION FOR THE FISCAL [QUARTER]/[YEAR]1 ENDED [MM/DD/YY]

 
[New Subsidiaries of Loan Parties]



       



[Changes in the Name of Jurisdiction of Organization of Loan Parties]



       



[Registrations of or Applications for United States Intellectual Property by
Loan Parties]



       



[Supplements to Schedule [5] of the Guarantee and Collateral Agreement – New
Commercial Tort Claims]



       



--------------------------------------------------------------------------------

1 Delete as applicable.

B-AI-1

--------------------------------------------------------------------------------



EXHIBIT C


FORM OF CLOSING CERTIFICATE


September [7], 2016


Pursuant to (i) Section 5.1(f) of the Term Credit Agreement, dated as of the
date hereof (the “Term Credit Agreement”), by and among Revlon Consumer Products
Corporation, a Delaware corporation, as borrower (the “Borrower”), Revlon, Inc.,
a Delaware corporation (“Holdings”), each of the financial institutions from
time to time a party thereto (the “Term Lenders”) and Citibank, N.A., as the
administrative agent and collateral agent for the Term Lenders and (ii) Section
5.1(f) of the Asset-Based Revolving Credit Agreement, dated as of the date
hereof (the “Revolving Credit Agreement” and together with the Term Credit
Agreement, the “Credit Agreements”), by and among the Borrower and certain local
borrowing subsidiaries as may be from time to time party thereto, as borrowers,
Holdings, each of the financial institutions from time to time party thereto
(the “ABL Lenders”) and Citibank, N.A., as the administrative agent and
collateral agent for the ABL Lenders and as an issuing lender and the swingline
lender.


Capitalized terms used and not otherwise defined herein have the respective
meanings given to those terms in the Term Credit Agreement and the Revolving
Credit Agreement, as applicable.


The undersigned, [●], a Responsible Officer of the Borrower, acting in his
official capacity only and not in any individual capacity, hereby certifies as
follows:


(a)          Each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or Material Adverse Effect), in each case on and as of
the date hereof as if made on and as of the date hereof except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or Material Adverse Effect) as of such earlier date.


(b)          All Specified Merger Agreement Representations are true and correct
in all material respects (or if qualified by materiality, in all respects) as of
the date hereof, and all Specified Representations made by any Loan Party are
true and correct in all material respects (or if qualified by materiality, in
all respects) as of the date hereof.


(c)          No Default or Event of Default has occurred or is continuing as of
the date hereof after giving effect to the extensions of credit requested as of
the date hereof.


(d)          The Refinancing has been, or shall substantially concurrently with
the initial borrowing under the Facilities be, consummated.


(e)          Since June 16, 2016, there have not occurred any changes, events,
circumstances, effects, developments, occurrences or state of facts that,
individually or in the aggregate, have had or would reasonably be expected to
have a Target Material Adverse Effect.
C-1

--------------------------------------------------------------------------------



(f)          The Merger has been consummated, or substantially simultaneously
with the initial borrowing under the Facilities shall be consummated, in all
material respects in accordance with the terms of the Merger Agreement, without
giving effect to any modifications, amendments, consents or waivers thereto or
thereunder that are material and adverse to the Lenders or the Joint Bookrunners
(in each case, in their capacity as such) without the prior consent of the Joint
Bookrunners.


[Remainder of this page intentionally left blank]


C-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has signed this certificate on the date
first written above.



 
REVLON CONSUMER PRODUCTS CORPORATION
             
By:
     
Name:
   
Title:




--------------------------------------------------------------------------------



EXHIBIT D


FORM OF
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignors][Assignees]1 hereunder are several and not joint].2 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, waived, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit, guarantees
and swingline loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:
           
2.
Assignee:
     
 
  [and is an Affiliate/Approved Fund of [identify Lender]3]        
3.
Borrower:
 
Revlon Consumer Products Corporation, a Delaware corporation (the “Borrower”)
       
4.
Administrative Agent:
 
Citibank, N.A., as the administrative agent under the Credit Agreement






--------------------------------------------------------------------------------

1 Select as applicable.

2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

3
Select as applicable.

D-1

--------------------------------------------------------------------------------

 
5.
Credit Agreement:
 
The Term Credit Agreement, dated as of September 7, 2016, among the Borrower,
Revlon, Inc., a Delaware corporation, each of the financial institutions from
time to time party thereto (the “Lenders”) and Citibank, N.A., as the
administrative agent and collateral agent for the Lenders.
       
6.
Assigned Interest:
   



Assignor
Assignee
Facility Assigned4
Aggregate Amount of Commitment / Loans for all Lenders
Amount of Commitment  / Loans Assigned3
Percentage Assigned of Commitment/Loans5
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 





Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
       
[NAME OF ASSIGNOR]
             
By:
     
Name:
   
Title:






--------------------------------------------------------------------------------

4
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Revolving Commitment”, “Initial Term B Commitment” etc.)

5
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

D-2

--------------------------------------------------------------------------------




 
ASSIGNEE
       
[NAME OF ASSIGNEE]
             
By:
     
Name:
   
Title:





[Consented to and]6 Accepted:
       
CITIBANK, N.A.,
 
as Administrative Agent
             
By:
     
Name:
   
Title:
       
[Consented to:
       
REVLON CONSUMER PRODUCTS CORPORATION,
 
as Borrower
             
By:
     
Name:
   
Title:]7
       
[Consented to:
       
[●],
   
as Issuing Lender
             
By:
     
Name:
   
Title:]8
 






--------------------------------------------------------------------------------

6
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

8
To be added only if the consent of the Issuing Lender is required by the terms
of the Credit Agreement. Additional signature blocks to be added for any
additional Issuing Lenders.

D-3

--------------------------------------------------------------------------------





[Consented to:
       
[●],
   
as Swingline Lender
       
By:
     
Name:
   
Title:]9
 






--------------------------------------------------------------------------------

9
To be added only if the consent of the Swingline Lender is required by the terms
of the Credit Agreement. Additional signature blocks to be added for any
additional Swingline Lenders.

D-4

--------------------------------------------------------------------------------

ANNEX 1


The Term Credit Agreement, dated as of September 7, 2016 (as amended, restated,
waived, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Revlon Consumer Products Corporation, a Delaware corporation
(the “Borrower”), Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”) and
Citibank, N.A., as the administrative agent and collateral agent for the
Lenders.  Capitalized terms used but not defined herein have the meanings given
to them in the Credit Agreement.




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Subsidiary or Affiliate thereof or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Holdings, any Subsidiary or Affiliate thereof or any other Person of any
of their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) repeats each Lender representation set forth
in Section 9.6 of the Credit Agreement; (b) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender and that it is not a Disqualified Institution, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and the other Loan Documents as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has independently and without reliance upon the Administrative agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and , and (vii)
if it is a Non-US Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (c) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (d) appoints
and authorizes (i) the Administrative Agent, and (ii) the Collateral Agent to
take such action as agent in their respective capacities on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents and any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent and the Collateral Agent,
as applicable, by the terms thereof, together with such powers as are incidental
thereto.
D-5

--------------------------------------------------------------------------------





2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption and the rights
and obligations of the parties under this Assignment and Assumption shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York without regard to principles of conflicts of laws to the
extent that the same are not mandatorily applicable by statute and the
application of the laws of another jurisdiction would be required thereby.


D-6

--------------------------------------------------------------------------------



EXHIBIT E


FORM OF
AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignors][Assignees]1 hereunder are several and not joint].2  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.
Assignor:
       
2.
Assignee:
       
3.
Borrower:
Revlon Consumer Products Corporation, a Delaware corporation (the “Borrower”)
     
4.
Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement






--------------------------------------------------------------------------------

1 Select as applicable.

2 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

E-1

--------------------------------------------------------------------------------

 
5.
Credit Agreement:
The Term Credit Agreement, dated as of September 7, 2016, among the Borrower,
Revlon, Inc., a Delaware corporation, each of the financial institutions from
time to time party thereto (the “Lenders”) and Citibank, N.A., as the
administrative agent and collateral agent for the Lenders.
     
6.
Assigned Interest:
 



Assignor
Assignee
Facility Assigned
Aggregate Amount of Loans for all Lenders
Amount of
Loans Assigned3
Percentage Assigned of Loans3
CUSIP Number
   
Initial Term B Loans
$
$
%
     
[such other Tranche of Term Loans as has been established pursuant to the Credit
Agreement]
$
$
%
 



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT IN ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE EFFECTIVE
DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.





--------------------------------------------------------------------------------

3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

E-2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:





 
ASSIGNOR
       
[NAME OF ASSIGNOR]
             
By:
     
Name:
   
Title:
             
ASSIGNEE
       
[NAME OF ASSIGNEE]
             
By:
     
Name:
   
Title:



E-3

--------------------------------------------------------------------------------

[Consented to and]4 Accepted:


CITIBANK, N.A.,
 
as Administrative Agent
             
By:
     
Name:
   
Title:
             
[Consented to:
       
REVLON CONSUMER PRODUCTS CORPORATION,
 
as Borrower
             
By:
     
Name:
   
Title:]5
 






--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

E-4

--------------------------------------------------------------------------------



Annex I


The Term Credit Agreement, dated as of September 7, 2016 (as amended, restated,
waived, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Revlon Consumer Products Corporation, a Delaware corporation
(the “Borrower”), Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”) and
Citibank, N.A., as the administrative agent and collateral agent for the
Lenders.  Capitalized terms used but not defined herein have the meanings given
to them in the Credit Agreement.




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Subsidiary or Affiliate thereof or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Holdings, any Subsidiary or Affiliate thereof or any other Person of any
of their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) repeats each Lender representation set forth
in Section 9.6 of the Credit Agreement; (b) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) it is an Other Affiliate pursuant to the Credit
Agreement, (iv) no Default has occurred or is continuing or would result from
the execution and delivery of this Assignment and Assumption or the consummation
of the transactions contemplated hereby, (v) after giving effect to this
Assignment and Assumption and the consummation of the transactions contemplated
hereby, Other Affiliates (other than Debt Fund Affiliates) shall not, in the
aggregate, own or hold Term Loans with an aggregate principal amount in excess
of 20% of the principal amount of all Term Loans then outstanding (calculated as
of the date of such purchase), (vi) if the Assignee is an Other Affiliate (other
than a Debt Fund Affiliate), such Assignee is not in possession of any material
non-public information with respect to Holdings or any of its Subsidiaries that
has not been disclosed to the Lenders generally (other than those Lenders who
have elected to not receive any non-public information with respect to Holdings
or any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan, (vii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (viii) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (ix) it has received a copy of the Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (x) it has independently and
without reliance upon the Administrative agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and , and (x) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; (c) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and (iii) if the Assignee is an Other Affiliate
(other than a Debt Fund Affiliate), it will at all times hereafter be subject to
the voting restrictions specified in Section 10.1 of the Credit Agreement; and
(d) appoints and authorizes (i) the Administrative Agent, and (ii) the
Collateral Agent to take such action as agent in their respective capacities on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents and any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent and the Collateral Agent, as applicable, by the terms thereof, together
with such powers as are incidental thereto.


E-5

--------------------------------------------------------------------------------



2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption and the rights
and obligations of the parties under this Assignment and Assumption shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York without regard to principles of conflicts of laws to the
extent that the same are not mandatorily applicable by statute and the
application of the laws of another jurisdiction would be required thereby.
E-6

--------------------------------------------------------------------------------



EXHIBIT F


FORM OF EXEMPTION CERTIFICATE19


Reference is made to the Term Credit Agreement, dated as of September 7, 2016
(as amended, restated, waived, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Revlon Consumer Products Corporation, a
Delaware corporation (the “Borrower”), Revlon, Inc., a Delaware corporation
(“Holdings”), each of the financial institutions from time to time party thereto
(the “Lenders”) and Citibank, N.A., as the administrative agent and collateral
agent for the Lenders.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


______________________ (the “Non-US Lender”) is providing this certificate
pursuant to Section 2.20(e) of the Credit Agreement.  The Non-US Lender hereby
represents and warrants that:


1.          The Non-US Lender is the sole record and beneficial owner of the
Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.


2.          The income from the Loans held by the Non-US Lender is not
effectively connected with the conduct of a trade or business within the United
States.


3.          The Non-US Lender is not a “bank” as such term is used in Section
881(c)(3)(A) of the Code.


4.          The Non-US Lender is not a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code.









--------------------------------------------------------------------------------

19 If the undersigned is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made:
 
A.        The following representation shall be provided as applied to the
undersigned:  Record ownership under Paragraph 1.
 
B.        The following representations shall be provided as applied to the
partners, members or beneficial owners claiming the portfolio interest
exemption:
 

· Beneficial ownership under Paragraph 1;

 
 
· Paragraph 4; and

 

· Paragraph 5.

 
C.        The following representation shall be provided as applied to the
undersigned as well as the partners, members or beneficial owners claiming the
portfolio interest exemption:  Paragraph 3.
 
D.        The undersigned shall provide an IRS Form W-8IMY (with underlying
W-8BENs, W-8BEN-Es, W-9s or other applicable forms from each of its partners,
members or beneficial owners claiming the portfolio interest exemption).
 
E.         Appropriate adjustments shall be made in the case of tiered
intermediaries or tiered partnerships or flow-through entities.
 
In addition, the adjustments referred to below in note 18 shall also be made if
the intermediary foreign partnership or other flow-through entity is a
Participant.
F-1

--------------------------------------------------------------------------------



5.          The Non-US Lender is not a controlled foreign corporation related to
the Borrower within the meaning of Section 881(c)(3)(C) of the Code.


We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN or W-8BEN-E.  By executing this
certificate, the Non-US Lender agrees that (1) if the information provided on
this certificate changes, the Non-US Lender shall inform the Borrower and the
Administrative Agent in writing within 30 days of such change and (2) the Non-US
Lender shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower to the Non-US Lender, or in either
of the two calendar years preceding such payment.20


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.





 
[NAME OF NON-US LENDER]
             
By:
     
Name:
   
Title:







Date:  ____________ ____, 20___









--------------------------------------------------------------------------------

20 If the undersigned is a Participant, the following adjustments shall be made:


A. All references to Non-US Lender in this certificate shall instead refer to
Participant.


B.  All references to Loans in this certificate shall instead refer to
participations.


C.  The Participant shall furnish this certificate to its participating Lender.
 
In addition, the adjustments referred to above in note 17 shall also be made if
the Participant is an intermediary, a foreign partnership or other flow-through
entity.
F-2

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF SOLVENCY CERTIFICATE


[Insert Date]


To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:


I, the undersigned chief financial officer of Revlon Consumer Products
Corporation, a Delaware corporation (the “Borrower”), in that capacity only and
not in my individual capacity (and without personal liability), do hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof (and disclaiming any responsibility for changes in
such facts and circumstances after the date hereof), that:


1.          This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section 5.1(j) of the Credit Agreement, dated as of
September 7, 2016, among the Borrower, Revlon, Inc., a Delaware corporation
(“Holdings”), each of the financial institutions from time to time party thereto
(the “Lenders”) and Citibank, N.A., as the administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent” and the
“Collateral Agent” respectively) (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement.


2.          For purposes of this certificate, the terms below shall have the
following definitions:



(a) “Fair Value”



The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its Subsidiaries taken as a whole and after giving
effect to the consummation of the Transactions would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.



(b) “Present Fair Salable Value”



The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its Subsidiaries
taken as a whole and after giving effect to the consummation of the Transactions
are sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.



(c) “Liabilities”



The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its Subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.


G-1

--------------------------------------------------------------------------------




(d) “Will be able to pay their Liabilities as they mature”



For the period from the date hereof through the Term Maturity Date, the Borrower
and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions will have sufficient assets and cash flow to
pay their Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Borrower and its Subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.



(e) “Do not have Unreasonably Small Capital”



The Borrower and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Term Maturity Date.  I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by the Borrower and its Subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.


3.            For purposes of this certificate, I, or officers of the Borrower
under my direction and supervision, have performed the following procedures as
of and for the periods set forth below.


(a)          I have reviewed the financial statements (including the pro forma
financial statements) referred to in Sections 5.1(n) and (o) of the Credit
Agreement.


(b)          I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.


(c)          As chief financial officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.


4.           Based on and subject to the foregoing, I hereby certify on behalf
of the Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that (i) the Fair Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceeds their Liabilities, (ii)
the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities; (iii) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iv) the Borrower and its  Subsidiaries taken as a whole will be able to pay
their Liabilities as they mature.


* * *


G-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by its chief financial officer as of the date first written above.



 
REVLON CONSUMER PRODUCTS CORPORATION
             
By:
     
Name:
   
Title:



G-3

--------------------------------------------------------------------------------



EXHIBIT H


FORM OF JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of [________________, 20___] (the “Joinder
Agreement” or this “Agreement”), by and among [NEW LENDERS] (each, a “New
Lender” and, collectively, the “New Lenders”), REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (the “Borrower”), and CITIBANK, N.A., as the
administrative agent under the Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”).


RECITALS:


WHEREAS, reference is hereby made to the Term Credit Agreement, dated as of
September 7, 2016 (as amended, restated, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, Revlon,
Inc., a Delaware corporation (“Holdings”), each of the financial institutions
from time to time party thereto (the “Lenders”), the Administrative Agent and
Citibank, N.A., as the collateral agent for the Lenders (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement); and


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Loan Commitments by, among other things, entering
into one or more Joinder Agreements with New Lenders;


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


I.          Each New Lender party hereto hereby agrees to commit to provide its
New Loan Commitment, as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth below.


II.          Each New Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, or any other New Lender or
any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and/or the Collateral Agent, to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a New Lender
and as a Lender.


III.          Each New Lender hereby agrees to make its respective New Loan
Commitment on the following terms and conditions:


1.          Applicable Margin. The Applicable Margin for each New Loan shall
mean, as of any date of determination, a percentage per annum as set forth
below:
H-1

--------------------------------------------------------------------------------





[INSERT PRICING]



2. [For Supplemental Revolving Commitment Increases only]:



(a)          Applicable Commitment Fee Rate. The Applicable Commitment Fee Rate
for each New Loan Commitment shall mean, as of any date of determination, a
percentage per annum as set forth below:


[INSERT PRICING]


[(b)          Borrowing Minimum. The Borrowing Minimum for New Loans established
hereunder shall be (x) in the case of a Revolving Loan denominated in Dollars,
$[●] and (y) in the case of a Revolving Loan denominated in any Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.]21


[(c)          Borrowing Multiple. The Borrowing Multiple for New Loans
established hereunder shall be (x) in the case of a Revolving Loan denominated
in Dollars, $[●] and (y) in the case of a Revolving Loan denominated in any
Permitted Foreign Currency, such roughly equivalent amount in such Permitted
Foreign Currency as may be reasonably specified by the Administrative Agent.]22


[(d)          Fee Payment Dates. The Fee Payment Dates in respect of the New
Loan Commitments established hereunder shall be [●].]23


(e)          Maturity date. The maturity date of the New Loan Commitment shall
be [●].


[(f)          Issuing Lenders. With effect on and from the execution of this
Agreement, the following New Lenders are designated as Issuing Lenders by the
Borrower:


[INSERT ISSUING LENDERS]]24


[(g)          L/C Commitment.  With effect on and from the execution of this
Agreement, the L/C Commitment of each Issuing Lender shall be as follows:


[INSERT L/C COMMITMENTS]]25


[(h)          L/C Fronting Fee Rate. The L/C Fronting Fee Rate for each New Loan
Commitment shall mean, as of any date of determination, a percentage per annum
as set forth below:




[INSERT PRICING]]26









--------------------------------------------------------------------------------

21 To be added only if the Borrowing Minimum is to be different to that
specified in the Credit Agreement.

22 To be added only if the Borrowing Multiple is to be different to that
specified in the Credit Agreement.

23 To be added only if the Fee Payment Dates are to be different to those
specified in the Credit Agreement.

24 To be added only if the New Loan Commitments shall include a L/C feature.

25 To be added only if the New Loan Commitments shall include a L/C feature.

26 To be added only if the New Loan Commitments shall include a L/C feature.

H-2

--------------------------------------------------------------------------------



[(i)          Swingline Lenders. With effect on and from the execution of this
Agreement, the following New Lenders are designated as Swingline Lenders by the
Borrower:


[INSERT SWINGLINE LENDERS]]27


[(j)          Swingline Commitments.  With effect on and from the execution of
this Agreement, the Swingline Commitment of each Swingline Lender shall be as
follows:


[INSERT SWINGLINE COMMITMENTS]]28


[(k)          Maturity date. The Borrower shall repay the then unpaid principal
amount of the New Loans outstanding on [●].]


[(l)          [Insert details of any other terms to apply to the New Loan
Commitments].]



3. [For New Term Loan Commitments only]



(a) [Principal Payments.  The Borrower shall make principal payments on the New
Term Loans in installments on the dates and in the amounts set forth below:



(A)

Payment
Date

(B)

Scheduled
Repayment of New Term Loans
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________
 
$____________



]/[Maturity Date.  The Borrower shall repay the then unpaid principal amount of
the New Loans outstanding on [●].]





--------------------------------------------------------------------------------

27 To be added only if the New Loan Commitments shall include a Swingline Loan
feature.

28 To be added only if the New Loan Commitments shall include a Swingline Loan
feature.

H-3

--------------------------------------------------------------------------------



(b)          Voluntary and Mandatory Prepayments.  Scheduled installments of
principal of the New Term Loans set forth above shall be reduced in connection
with any optional or mandatory prepayments of the New Loans in accordance with
Sections 2.11 and 2.12 of the Credit Agreement respectively.


[(c)          [Insert details of any other terms to apply to the New Term
Loans].]


4.            Proposed Borrowing.  This Agreement represents the Borrower’s
request to borrow New Loans from the New Lenders as follows (the “Proposed
Borrowing”):


    (a)
Type of Term Loans:
 
[Eurocurrency Loans with an initial Interest Period of [●]]/[ABR Loans]
       
    (b)
Type of Revolving Loans:
 
[Eurocurrency Loans denominated in Dollars]/[Eurocurrency Loans denominated in a
Permitted Foreign Currency]/[ABR Loans]
       
    (a)
Date of Borrowing:
 
[●]
       
    (b)
Account Number and Location:
 
[●]
       
    (c)
Principal Amount of Borrowing:
 
$[●]



5.            New Lenders.  Each New Lender (that is not a Lender prior to the
execution of this Agreement) acknowledges and agrees that upon its execution of
this Agreement and the making of [New Term Loans]/[New Loan Commitments and New
Loans] hereunder, such New Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder. Each New Lender represents
and warrants that it is an Eligible Assignee.


6.             Credit Agreement Governs.  Except as set forth in this Agreement,
the [New Term Loans]/[New Loan Commitments and New Loans] shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.


7.             Certification.  By its execution of this Agreement, the
undersigned officer on behalf of the Borrower certifies that the representations
and warranties of the Borrower contained in the Loan Documents are true and
correct in all material respects in each case as of the date hereof, except to
the extent such representation or warranty relates to an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.29


8.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each New Lender shall be as set forth below its signature below.


9.             Lenders.  Delivered herewith to the Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such New Lender may be required to deliver to
Administrative Agent pursuant to Section 2.20(e) and 2.20(g) of the Credit
Agreement.





--------------------------------------------------------------------------------

29 If any acquisition or investment will be made with the proceeds of the New
Loans, this certification should be expressed to be subject to the Permitted
Acquisition Provisions and the Limited Condition Acquisition Provision.

H-4

--------------------------------------------------------------------------------



10.          Recordation of the New Loans.  Upon execution and delivery hereof,
the Administrative Agent will record the New Loan Commitments and New Loans made
by each New Lender in the Register.


11.          Amendment, Modification and Waiver.  This Agreement may not be
amended, waived, supplemented or otherwise modified except as provided by
Section 10.1 of the Credit Agreement.


12.          Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.


13.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.


14.          Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.


15.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.


H-5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [_______________,
_____].





 
[NAME OF NEW LENDER],
           
By:
       
Name:
     
Title:
     
Notice Address:
     
Attention:
     
Telephone:
     
Facsimile:








 
REVLON CONSUMER PRODUCTS CORPORATION
           
By:
       
Name:
     
Title:





H-6

--------------------------------------------------------------------------------

Consented to by:
CITIBANK, N.A.,
as Administrative Agent
 
 
By:
         
Name:
   
Title:
       





[Consented to by:
[●],
as Issuing Lender
 
 
By:
         
Name:
   
Title:]30
 

 


[Consented to by:
[●],
as Swingline Lender
 
 
By:
         
Name:
   
Title:]31
 



--------------------------------------------------------------------------------

30
To be added only in the case of any proposed Supplemental Revolving Commitment
Increase and only to the extent such consent is required by the terms of the
Credit Agreement. Additional signature blocks to be added for any additional
Issuing Lenders.

31
To be added only in the case of any proposed Supplemental Revolving Commitment
Increase and only to the extent such consent is required by the terms of the
Credit Agreement. Additional signature blocks to be added for any additional
Swingline Lenders.

H-7

--------------------------------------------------------------------------------







SCHEDULE A
TO JOINDER AGREEMENT


New Lender
New Loan Commitment
Principal
Amount
Committed
Aggregate Amount
of All New Loan Commitments
[Name of Lender]
[New Term Loan Commitment]/[Supplemental Revolving Commitment Increase]
$_________
$_________
[Name of Lender]
[New Term Loan Commitment]/[Supplemental Revolving Commitment Increase]
$_________
$_________





H-8

--------------------------------------------------------------------------------



EXHIBIT I


FORM OF
PREPAYMENT OPTION NOTICE


Attention of __________________
Telecopy No. _________________




[Date]


Ladies and Gentlemen:


The undersigned, Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders referred to below, refers to the Term
Credit Agreement, dated as of September 7, 2016 (as amended, restated, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Revlon Consumer Products Corporation, a Delaware corporation (the
“Borrower”), Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”), the
Administrative Agent and Citibank, N.A., as the collateral agent for the
Lenders.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  The
Administrative Agent hereby gives notice of an offer of prepayment made by the
Borrower pursuant to Section 2.12(e) of the Credit Agreement of the Term
Prepayment Amount (the “Prepayment Amount”).  The portion of the Prepayment
Amount to be allocated to the Term Loan held by you and the date on which such
prepayment will be made to you (should you elect to receive such prepayment) are
set forth below:


(A)          Total Prepayment Amount
 
$__________
     
(B)          Portion of Prepayment Amount to be received by you
 
$__________
     
(C)          Prepayment Date (ten Business Days after the date of this
Prepayment Option Notice)
 
_____________ ___, 20__





I-1

--------------------------------------------------------------------------------



IF YOU DO NOT WISH TO RECEIVE ALL OR ANY PORTION OF THE PREPAYMENT AMOUNT TO BE
ALLOCATED TO YOU ON THE PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage and the
dollar amount of the Prepayment Amount otherwise payable to you which you do not
wish to receive.  Please return this Prepayment Option Notice as so completed
via telecopy to the attention of [_______] at Citibank, N.A., no later than 5:00
P.M., New York City time, five Business Days after the date of this Prepayment
Option Notice, at telecopy number [(__)___ - ____].  IF YOU DO NOT RETURN THIS
NOTICE, YOU WILL RECEIVE 100% OF THE PREPAYMENT AMOUNT ALLOCATED TO YOU ON THE
PREPAYMENT DATE.





 
CITIBANK, N.A.,
 
as Administrative Agent
             
By:
     
Name:
   
Title:
             
[NAME OF LENDER]
           
By:
     
Name:
   
Title:







Percentage and Dollar Amount
of Prepayment Amount
Declined:  ____%; $ _____


I-2

--------------------------------------------------------------------------------



EXHIBIT J-1


FORM OF
TERM LOAN NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.




$____________






________________, 20___


FOR VALUE RECEIVED, the undersigned, Revlon Consumer Products Corporation, a
Delaware corporation (“RCPC”, and, together with any assignee of, or successor
by merger to, RCPC’s rights and obligations under the Credit Agreement (as
hereinafter defined) as provided therein, the “Borrower”), hereby
unconditionally promises to pay to _________________ (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement in
Dollars and in immediately available funds, the principal amount of
(a) ____________ DOLLARS ($___________), or, if less, (b) the aggregate unpaid
principal amount of all [Insert Tranche of Term Loans] owing to the Lender under
the Credit Agreement.  The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement.  The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.


This Note (a) is one of the Notes issued pursuant to the Term Credit Agreement,
dated as of September 7, 2016 (as amended, restated, waived, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”) and
Citibank, N.A., as the administrative agent and collateral agent for the
Lenders, (b) is subject to the provisions of the Credit Agreement, which are
hereby incorporated by reference, (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement and (d) is
secured and guaranteed as provided in the Loan Documents.  Reference is hereby
made to the Credit Agreement for a statement of all the terms and conditions
under which the [Insert Tranche of Term Loans] evidenced hereby are made and are
to be repaid.  In the event of any conflict or inconsistency between the terms
of this Note and the terms of the Credit Agreement, to the fullest extent
permitted by applicable law, the terms of the Credit Agreement shall govern and
be controlling.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as and to the extent provided
in the Credit Agreement.  No failure in exercising any rights hereunder or under
the other Loan Documents on the part of the Lender shall operate as a waiver of
such rights.
J-1-1

--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby expressly waive, to
the fullest extent permitted by applicable law, presentment, demand, protest and
all other similar notices or similar requirements.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.




[Remainder of page intentionally left blank]


J-1-2

--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





 
REVLON CONSUMER PRODUCTS CORPORATION
       
By:
     
Name:
   
Title:



J-1-3

--------------------------------------------------------------------------------



EXHIBIT J-2


FORM OF
REVOLVING NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.


$____________




_____________ ___, 20___


FOR VALUE RECEIVED, the undersigned, Revlon Consumer Products Corporation, a
Delaware corporation (“RCPC”, and, together with any assignee of, or successor
by merger to, RCPC’s rights and obligations under the Credit Agreement (as
hereinafter defined) as provided therein, the “Borrower”), hereby
unconditionally promises to pay to _________________ (the “Lender”) or its
registered assigns at the Funding Office specified in the Credit Agreement in
Dollars and in immediately available funds, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender to the undersigned pursuant to
Section 2.4 of the Credit Agreement, which sum shall be payable on the Revolving
Termination Date.  The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Credit Agreement.


This Note (a) is one of the Notes issued pursuant to the Term Credit Agreement,
dated as of September 7, 2016 (as amended, restated, waived, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”) and
Citibank, N.A., as the administrative agent and collateral agent for the
Lenders, (b) is subject to the provisions of the Credit Agreement, which are
hereby incorporated by reference, (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement and (d) is
secured and guaranteed as provided in the Loan Documents.  Reference is hereby
made to the Credit Agreement for a statement of all the terms and conditions
under which the Revolving Loans evidenced hereby are made and are to be repaid. 
In the event of any conflict or inconsistency between the terms of this Note and
the terms of the Credit Agreement, to the fullest extent permitted by applicable
law, the terms of the Credit Agreement shall govern and be controlling.


Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as and to the extent provided
in the Credit Agreement.  No failure in exercising any rights hereunder or under
the other Loan Documents on the part of the Lender shall operate as a waiver of
such rights.


J-2-1

--------------------------------------------------------------------------------





All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby expressly waive, to
the fullest extent permitted by applicable law, presentment, demand, protest and
all other similar notices or similar requirements.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.


[Remainder of page intentionally left blank]


J-2-2

--------------------------------------------------------------------------------

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



 
REVLON CONSUMER PRODUCTS CORPORATION
       
By:
     
Name:
   
Title:



J-2-3

--------------------------------------------------------------------------------



EXHIBIT K


FORM OF ABL INTERCREDITOR AGREEMENT


See attached.


K-1

--------------------------------------------------------------------------------



EXHIBIT L-1


FORM OF INCREASE SUPPLEMENT


INCREASE SUPPLEMENT, dated as of _____________ ___, 20___, to the Term Credit
Agreement, dated as of September 7, 2016 (as amended, restated, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Revlon Consumer Products Corporation, a Delaware corporation (the
“Borrower”), Revlon, Inc., a Delaware corporation (“Holdings”), each of the
financial institutions from time to time party thereto (the “Lenders”) and
Citibank, N.A., as the administrative agent and collateral agent for the
Lenders.


1.          Pursuant to Section 2.25 of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate existing [Insert
Tranche of Term Loans]/[Revolving Commitments] from [$_______] to [$_______].


2.          Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its existing [Insert Tranche of Term Loans]/[Revolving Commitments] as
follows:


Name of Lender
[Insert Tranche of Term Loans] [Revolving Commitments]
[Supplemental Term Loan Commitment] [Supplemental Revolving Commitment Increase]
(after giving effect hereto)
 
 
$
$
 
$
$
 
$
$

 
3.          Pursuant to Section 2.25 of the Credit Agreement, by execution and
delivery of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have aggregate [Insert Tranche of Term Loans]/[
Revolving Commitments] and [Supplemental Term Loan Commitments]/[Supplemental
Revolving Commitment Increases] in the amounts set forth above next to its name.






[Remainder of Page Intentionally Left Blank]


L-1-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.


The Increasing Lender:
[INCREASING LENDER]


By:
    Name:    
Title:
 
 
 
   
REVLON CONSUMER PRODUCTS CORPORATION,
as Borrower
     
By:
     
Name:
   
Title:
 



L-1-2

--------------------------------------------------------------------------------



EXHIBIT L-2


FORM OF LENDER JOINDER AGREEMENT


THIS LENDER JOINDER AGREEMENT, dated as of _____________ ___, 20___ (this
“Lender Joinder Agreement”), by and among the bank or financial institution
party hereto (the “Additional Commitment Lender”), REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (together with its successors and assigns,
the “Borrower”), and CITIBANK, N.A., as the administrative agent for the Lenders
referred to below (in such capacity, the “Administrative Agent”).


RECITALS:


WHEREAS, reference is made to the Term Credit Agreement, dated as of September
7, 2016 (as amended, restated, waived, supplemented or otherwise modified from
time to time, the “Credit Agreement”; unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement), among the Borrower, Revlon, Inc., a Delaware
corporation (“Holdings”), each of the financial institutions from time to time
party thereto (the “Lenders”), the Administrative Agent and Citibank, N.A., as
the collateral agent for the Lenders; and


WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add [Supplemental Term Loan Commitments]/[Supplemental Revolving
Commitment Increases] of one or more Additional Commitment Lenders by entering
into one or more Lender Joinder Agreements provided that after giving effect
thereto the aggregate amount of all [Supplemental Term Loan
Commitments]/[Supplemental Revolving Commitment Increases] shall not exceed the
Maximum Incremental Facilities Amount.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:



1. The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:



Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.1 or 6.1, as applicable, of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Lender Joinder
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes each applicable Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to each such
Agent, as applicable, by the terms thereof, together with such powers as are
incidental thereto; (e) hereby affirms the acknowledgements and representations
of such Additional Commitment Lender as a Lender contained in Section 9.6 of the
Credit Agreement; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Section 10.6 of the Credit Agreement.


L-2-1

--------------------------------------------------------------------------------




2. The Additional Commitment Lender hereby agrees to make its [Supplemental Term
Loan Commitments]/[Supplemental Revolving Commitment Increases] on the following
terms and conditions on the Effective Date set forth on Schedule A pertaining to
such Additional Commitment Lender attached hereto:




1. Additional Commitment Lender to Be a Lender.  Such Additional Commitment
Lender acknowledges and agrees that upon its execution of this Lender Joinder
Agreement that such Additional Commitment Lender shall on and as of the
Effective Date set forth on Schedule A become a “Lender” with respect to the
Tranche indicated on Schedule A, under, and for all purposes of, the Credit
Agreement and the other Loan Documents, shall be subject to and bound by the
terms thereof, shall perform all the obligations of and shall have all rights of
a Lender thereunder, and shall make available such amount to fund its ratable
share of outstanding Loans on the Effective Date as the Administrative Agent may
instruct. Each Additional Commitment Lender represents and warrants that it is
an Eligible Assignee.




2. Certain Delivery Requirements.  Each Additional Commitment Lender has
delivered herewith to the Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Commitment Lender may be required to
deliver to the Borrower and the Administrative Agent pursuant to Section 2.20(e)
and 2.20(g) of the Credit Agreement.




3. Credit Agreement Governs.  Except as set forth in this Lender Joinder
Agreement, [Supplemental Term Loan Commitments] [Supplemental Revolving
Commitment Increases] shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.




4. Notice.  For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.




5. Recordation of the New Loans.  Upon execution and delivery hereof, the
Administrative Agent will record the [Supplemental Term Loan Commitments]
[Supplemental Revolving Commitment Increases] made by such Additional Commitment
Lender in the Register.




6. Amendment, Modification and Waiver.  This Lender Joinder Agreement may not be
amended, waived, supplemented or otherwise modified except as provided by
Section 10.1 of the Credit Agreement.




7. Entire Agreement.  This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.




8. GOVERNING LAW.  THIS LENDER JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS LENDER JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.



L-2-2

--------------------------------------------------------------------------------




9. Severability.  Any term or provision of this Lender Joinder Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Lender Joinder Agreement or affecting the validity or enforceability of any of
the terms or provisions of this Lender Joinder Agreement in any other
jurisdiction. If any provision of this Lender Joinder Agreement is so broad as
to be unenforceable, the provision shall be interpreted to be only so broad as
would be enforceable.




10. Counterparts.  This Lender Joinder Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.



[Remainder of Page Intentionally Left Blank]


L-2-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.





 
[NAME OF ADDITIONAL COMMITMENT LENDER]
             
By:
     
Name:
   
Title:
             
Notice Address:
 
Attention:
 
Telephone:
 
Facsimile:
             
REVLON CONSUMER PRODUCTS CORPORATION,
 
as Borrower
       
By:
     
Name:
   
Title:





L-2-4

--------------------------------------------------------------------------------

Consented to by:
CITIBANK, N.A.,
as Administrative Agent
By:
         
Name:
   
Title:
 





[Consented to by:
[●],
as Issuing Lender
 
By:
         
Name:
   
Title:]32
 


 
[Consented to by:
[●],
as Swingline Lender
 
By:
         
Name:
   
Title:]33
 







--------------------------------------------------------------------------------

32
To be added only in the case of any Supplemental Revolving Commitment Increase
and only to the extent such consent is required by the terms of the Credit
Agreement. Additional signature blocks to be added for any additional Issuing
Lenders.

33
To be added only in the case of any Supplemental Revolving Commitment Increase
and only to the extent such consent is required by the terms of the Credit
Agreement. Additional signature blocks to be added for any additional Swingline
Lenders.

L-2-5

--------------------------------------------------------------------------------



SCHEDULE A
to
EXHIBIT L-2


[SUPPLEMENTAL TERM LOAN COMMITMENTS] [SUPPLEMENTAL REVOLVING COMMITMENT
INCREASE]


Additional Commitment Lender
New Loan Commitment
Principal Amount Committed
Aggregate Amount of All [Supplemental Term Loan Commitments] [Supplemental
Revolving Commitment Increase]
[Name of Lender]
[Supplemental Term Loan Commitments] [Supplemental Revolving Commitment
Increase]
$__________
$____________
[Name of Lender]
[Supplemental Term Loan Commitments] [Supplemental Revolving Commitment
Increase]
$__________
$____________





Effective Date of Lender Joinder Agreement:  ___________________________






L-2-6

--------------------------------------------------------------------------------



EXHIBIT M


FORM OF MORTGAGE


See attached.
M-1

--------------------------------------------------------------------------------



MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING


THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (this “Mortgage”) is dated as of [__________], 2016 by and from REVLON
CONSUMER PRODUCTS CORPORATION, a Delaware corporation (“Mortgagor”), whose
address is One New York Plaza, New  York, New York 10004, to CITIBANK, N.A., a
[_______________], as administrative agent and collateral agent (in such
capacity, “Agent”) for the Secured Parties as defined in the Term Loan Credit
Agreement (defined below), having an address at [_______________] (Agent,
together with its successors and assigns, “Mortgagee”).


ARTICLE 1
DEFINITIONS


Section 1.1          Definitions.  All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Term Loan
Credit Agreement, as the context may require.  If any term is not defined in the
Term Loan Credit Agreement, then such term will have the meaning ascribed to it
in the Intercreditor Agreement.  As used herein, the following terms shall have
the following meanings:


(a)  “ABL Credit Agreement”:  The Asset-Based Revolving Credit Agreement, dated
September 7, 2016, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time among Revlon Consumer
Products Corporation, as the Company and Borrower (“Borrower”), Revlon, Inc.
(“Holdings”) solely for purposes of Section 7A of the ABL Credit Agreement, the
Local Borrowing Subsidiaries from time to time party thereto, Mortgagee and the
other ABL Secured Parties (defined below).


(b)  “ABL Mortgage”: the First Lien Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing dated as of [____________], 2016, by and
from Mortgagor to Mortgagee.


(c)  “ABL Secured Parties”: The Secured Parties identified in the ABL Credit
Agreement.


(d)  “Event of Default”:  An Event of Default under and as defined in the Term
Loan Credit Agreement.


(e)  “Guaranty”:  That certain Guarantee and Collateral Agreement by and from
Mortgagor and the other grantors referred to therein for the benefit of the
Secured Parties dated as of even date herewith, as the same may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time.


(f)  “Indebtedness”:  The Indebtedness as defined in the Term Loan Credit
Agreement.


(g)  “Intercreditor Agreement”:  That certain ABL Intercreditor Agreement, dated
as of [__________], 2016, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, among Borrower, Holdings,
the other Loan Parties, the Collateral Agent (as such term is defined in the
Term Loan Credit Agreement) and the collateral agent under the ABL Documents.



--------------------------------------------------------------------------------



(h)  “Loan Documents”:  The Loan Documents as defined in the Term Loan Credit
Agreement.


(i)  “Mortgaged Property”:  The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Mortgagor (the
“Land”), and all of Mortgagor’s right, title and interest now or hereafter
acquired in and to (1) all improvements now owned or hereafter acquired by
Mortgagor, now or at any time situated, placed or constructed upon the Land (the
“Improvements”; the Land and Improvements are collectively referred to as the
“Premises”), (2) all materials, supplies, equipment, apparatus and other items
of personal property now owned or hereafter acquired by Mortgagor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities whether or not situated in
easements, and all equipment, inventory and other goods in which Mortgagor now
has or hereafter acquires any rights or any power to transfer rights and that
are or are to become fixtures (as defined in the UCC, defined below) related to
the Land (the “Fixtures”), (3) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC, now owned or hereafter acquired
by Mortgagor and now or hereafter affixed to, placed upon, used in connection
with, arising from or otherwise related to the Premises (the “Personalty”),
(4) all reserves, escrows or impounds required under the Term Loan Credit
Agreement or any of the other Loan Documents and all deposit accounts maintained
by Mortgagor with respect to the Mortgaged Property (the “Deposit Accounts”),
(5) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(6) all of the rents, revenues, royalties, income, proceeds, profits, accounts
receivable, security and other types of deposits, and other benefits paid or
payable by parties to the Leases for using, leasing, licensing possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights‑of‑way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable with respect to the Mortgaged
Property (the “Tax Refunds”),  (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”),  (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”).  Notwithstanding the foregoing, to the extent that the Mortgaged
Property would include any “Excluded Collateral” (as such term is defined in the
Term Loan Credit Agreement), such Excluded Collateral shall be deemed not to be
a part of the Mortgaged Property.  As used in this Mortgage, the term “Mortgaged
Property” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein.


(j)  “Obligations”:  The Secured Obligations as defined in the Term Loan Credit
Agreement and all of the agreements, covenants, conditions, warranties,
representations and other obligations of Mortgagor under this Mortgage.


2

--------------------------------------------------------------------------------



(k)  “Permitted Lien”:  Liens permitted pursuant to Section 7.3(a), (b), (e),
(h), (dd)(i), (ee) (with respect to Section 7.3(a), (b), (e), (h), or (dd)(i))
or (hh) of the Term Loan Credit Agreement and Customary Permitted Liens (as
defined in the ABL Credit Agreement).


(l)  “Term Loan Credit Agreement”:  That certain Term Credit Agreement dated as
of September 7, 2016, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, among Borrower, Holdings,
solely for purposes of Sectin 7A of the Term Loan Credit Agreement, Citibank
N.A., in its capacity as administrative agent and collateral agent (the “Term
Loan Agent”), and the several banks and other financial institutions or entities
from time to time parties thereto as Lenders.


(m)  “Secured Parties”:  The Secured Parties identified in the ABL Credit
Agreement.


(n)  “UCC”:  The Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.


ARTICLE 2
GRANT


Section 2.1          Second Lien Facility Grant.  To secure the full and timely
payment of the Indebtedness and the full and timely performance of the
Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and
CONFIRMS, to Mortgagee for the benefit of the Secured Parties the Mortgaged
Property, subject, however, only to first lien granted under the ABL Credit
Agreement and the Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property,
and Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.


ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS


Mortgagor warrants, represents and covenants to Mortgagee as follows:


Section 3.1          Title to Mortgaged Property and Lien of this Instrument. 
Mortgagor owns the Mortgaged Property free and clear of any liens, claims or
interests, except the first lien granted under the ABL Credit Agreement and the
Permitted Liens.  Upon recordation in the official real estate records in the
county (or other applicable jurisdiction) in which the Mortgaged Property is
located, and the payment of all taxes associated therewith, this Mortgage will
constitute a valid, enforceable second priority lien and security interest
against the Mortgaged Property, subject only to the first lien  granted under
the ABL Credit Agreement and the Permitted Liens.


Section 3.2          Lien Status.  Mortgagor shall preserve and protect the
second lien and security interest priority of this Mortgage.  If any lien or
security interest other than the first lien granted under the ABL Credit
Agreement or a Permitted Lien is asserted against the Mortgaged Property,
Mortgagor shall promptly, and at its expense, (a) give Mortgagee a detailed
written notice of such Lien (including origin, amount and other terms) to the
extent required under the Term Loan Credit Agreement, and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same to the extent permitted by and in compliance with the
requirements of Section 6.3 of the Term Loan Credit Agreement.
 
3

--------------------------------------------------------------------------------

Section 3.3          Payment and Performance.  Mortgagor shall pay the
Indebtedness when due under the Term Loan Credit Agreement and the other Loan
Documents and shall perform the Obligations in full when they are required to be
performed.


Section 3.4          Replacement of Fixtures and Personalty.  Mortgagor shall
not, without the prior written consent of Mortgagee, permit any of the Fixtures
or Personalty owned or leased by Mortgagor to be removed at any time from the
Land or Improvements, unless the removed item is (a) removed temporarily for its
protection, maintenance and/or repair, (b) replaced by an item of similar
functionality and quality, (c) obsolete or unnecessary for the then-current
operation of the Premises, or is not prohibited from being removed by the Term
Loan Credit Agreement.


Section 3.5          Inspection.  Mortgagor shall permit Mortgagee and the other
Secured Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Mortgagor, to inspect the Mortgaged Property and all
books and records of Mortgagor located thereon, and to conduct such
environmental and engineering studies as Mortgagee or the other Secured Parties
may require, provided that such inspections and studies shall not materially
interfere with the use and operation of the Mortgaged Property and shall be made
in accordance with, and to the extent permitted by, the Term Loan Credit
Agreement.  Costs of any such inspections shall be paid as provided in the Term
Loan Credit Agreement.


Section 3.6          Other Covenants.  All of the covenants in the Term Loan
Credit Agreement are incorporated herein by reference.


Section 3.7          Insurance; Condemnation Awards and Insurance Proceeds.


(a)  Insurance.  Mortgagor shall (1) maintain or cause to be maintained in full
force and effect all policies of insurance of any kind with respect to the
Mortgaged Property (including, without limitation, policies of fire, theft,
public liability, property damage, other casualty, and business interruption)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Mortgagor) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Mortgagor and (2) cause all
insurance relating to any property or business of the Mortgagor to name the
Mortgagee as additional insured or loss payee, as appropriate, and, if
available, to provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ notice
thereof to the Mortgagee.  In addition to the foregoing, if any portion of the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(or any amendment or successor act thereto), then Mortgagor shall maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to such Act.


(b)  Condemnation Awards. Subject to the terms of the Term Loan Credit Agreement
and the Intercreditor Agreement, Mortgagor assigns all Condemnation Awards to
Mortgagee and authorizes Mortgagee to collect and receive such Condemnation
Awards and to give proper receipts and acquittances therefor.


(c)  Insurance Proceeds.  Subject to the terms of the Term Loan Credit Agreement
and the Intercreditor Agreement, Mortgagor (i) assigns to Mortgagee all proceeds
of any insurance policies insuring against loss or damage to the Mortgaged
Property and (ii) authorizes Mortgagee to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly.


4

--------------------------------------------------------------------------------



(d)  Restoration.  Notwithstanding anything to the contrary in this Section 3.7,
provided that no Event of Default has occurred and is continuing, subject to any
obligation to make any prepayments under the Term Loan Credit Agreement with
such proceeds, Mortgagee hereby agrees that Mortgagor shall be entitled to
collect and retain any proceeds by reason of a casualty or condemnation and to
apply such proceeds to the restoration, repair or replacement of the Mortgaged
Property or to otherwise use such proceeds in accordance with the Term Loan
Credit Agreement.


Section 3.8          Mortgage Tax.  Mortgagor shall (i) pay when due any tax
imposed upon it or upon Mortgagee or any Lender pursuant to the tax law of the
state in which the Mortgaged Property is located in connection with the
execution, delivery and recordation of this Mortgage and any of the other Loan
Documents and (ii) prepare, execute and file any form required to be prepared,
executed and filed in connection therewith.


Section 3.9          Prohibited Transfers. Except as expressly permitted by the
Term Loan Credit Agreement, Mortgagor shall not, without the prior written
consent of Mortgagee, sell, lease or convey all or any part of the Mortgaged
Property.


ARTICLE 4
[Intentionally Omitted]


ARTICLE 5
DEFAULT AND FORECLOSURE


Section 5.1          Remedies.  Subject to the terms of the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:


(a)  Acceleration.  Subject to any provisions of the Loan Documents providing
for the automatic acceleration of the Indebtedness upon the occurrence of
certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable,  but only to the extent provided in
the Term Loan Credit Agreement.


(b)  Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon.  If Mortgagor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor.


(c)  Operation of Mortgaged Property.  Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.


(d)  Foreclosure and Sale.  Institute proceedings for the complete foreclosure
of this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels as
Mortgagee may determine.  With respect to any notices required or permitted
under the UCC, Mortgagor agrees that ten (10) days’ prior written notice shall
be deemed commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale, or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity, equity of redemption, and demand whatsoever, either at law or in
equity, in and to the property sold and such sale shall be a perpetual bar both
at law and in equity against Mortgagor, and against all other Persons claiming
or to claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the other Secured Parties may be a purchaser at
such sale.  If Mortgagee or such other Secured Party is the highest bidder,
Mortgagee or such other Secured Party may credit the portion of the purchase
price that would be distributed to Mortgagee or such other Secured Party against
the Indebtedness in lieu of paying cash.  In the event this Mortgage is
foreclosed by judicial action, appraisement of the Mortgaged Property is waived.


5

--------------------------------------------------------------------------------



(e)  Receiver.  If an Event of Default shall have occurred, Mortgagee, to the
extent permitted by law and without regard to the value, adequacy or occupancy
of the security for the indebtedness and other sums secured hereby, shall be
entitled as a matter of right if it so elects to the appointment of a receiver
to enter upon and take possession of the Mortgaged Property and to collect all
rents, income and other benefits thereof and apply the same as the court may
direct and any such receiver shall be entitled to hold, store, use, operate,
manage and control the Mortgaged Property and conduct the business thereof as
would Mortgagee pursuant to Sections 5.1(b) and 5.1(c) above.  The expenses,
including receiver’s fees, attorneys’ fees, costs and agent’s compensation,
incurred pursuant to the powers herein contained shall be secured by this
Mortgage.  The right to enter and take possession of and to manage and operate
the Mortgaged Property and to collect all rents, income and other benefits
thereof, whether by a receiver or otherwise, shall be cumulative to any other
right or remedy hereunder or afforded by law and may be exercised concurrently
therewith or independently thereof.  Mortgagee shall be liable to account only
for such rents, income and other benefits actually received by Mortgagee,
whether received pursuant to this Section or Sections 5.1(b) or 5.1(c). 
Notwithstanding the appointment of any receiver or other custodian, Mortgagee
shall be entitled as pledgee to the possession and control of any cash,
deposits, or instruments at the time held by, or payable or deliverable under
the terms of this Mortgage to, Mortgagee.


(f)  Other.  Exercise all other rights, remedies and recourses granted under the
Term Loan Credit Agreement or other Loan Documents or otherwise available at law
or in equity.


Section 5.2          Separate Sales.  The Mortgaged Property may be sold in one
or more parcels and in such manner and order as Mortgagee in its sole discretion
may elect.  The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.


Section 5.3          Remedies Cumulative, Concurrent and Nonexclusive.  Subject
to the Intercreditor Agreement and the Guaranty, Mortgagee and the other Secured
Parties shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be cumulative and concurrent, (b) may be pursued separately, successively
or concurrently against Mortgagor or others obligated under the Loan Documents,
or against the Mortgaged Property, or against any one or more of them, at the
sole discretion of Mortgagee or such other Secured Party, as the case may be,
(c) may be exercised as often as occasion therefor shall arise, and the exercise
or failure to exercise any of them shall not be construed as a waiver or release
thereof or of any other right, remedy or recourse, and (d) are intended to be,
and shall be, nonexclusive.  No action by Mortgagee or any other Secured Party
in the enforcement of any rights, remedies or recourses under the Loan Documents
or otherwise at law or equity shall be deemed to cure any Event of Default.


Section 5.4          Release of and Resort to Collateral.  Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their priority with respect to
the Mortgaged Property.  For payment of the Indebtedness, Mortgagee may resort
to any other security in such order and manner as Mortgagee may elect.


6

--------------------------------------------------------------------------------



Section 5.5          Waiver of Redemption, Notice and Marshalling of Assets.  To
the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any stay of execution, exemption from civil
process, redemption or extension of time for payment, (b) all notices of any
Event of Default or of any election by Mortgagee to exercise or the actual
exercise of any right, remedy or recourse provided for under the Loan Documents,
and (c) any right to a marshalling of assets or a sale in inverse order of
alienation.


Section 5.6          Discontinuance of Proceedings.  If Mortgagee or any other
Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Mortgagee or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Mortgagor, Mortgagee and the other Secured Parties shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Mortgagee or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Loan Documents for such Event
of Default.


Section 5.7          Application of Proceeds.  The proceeds of any sale of, and
the Rents and other amounts generated by the holding, leasing, management,
operation or other use of, the Mortgaged Property in connection with Mortgagee’s
exercise of remedies pursuant to Section 5.1 above shall be applied by Mortgagee
(or the receiver, if one is appointed) in accordance with Section 6.6 of the
Guaranty unless otherwise required by applicable law.


Section 5.8          Occupancy After Foreclosure.  Any sale of the Mortgaged
Property or any part thereof in accordance with Section 5.1(d) will divest all
right, title and interest of Mortgagor in and to the property sold.  Subject to
applicable law, any purchaser at a foreclosure sale will receive immediate
possession of the property purchased.  If Mortgagor retains possession of such
property or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser, and will, if Mortgagor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.


Section 5.9          Additional Advances and Disbursements; Costs of
Enforcement.


(a)  Following the occurrence and during the continuance of any Event of
Default, Mortgagee and each of the other Secured Parties shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Mortgagor.  All sums advanced and expenses incurred at any time by Mortgagee
or any other Secured Party under this Section 5.9, or otherwise under this
Mortgage or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Mortgage.


7

--------------------------------------------------------------------------------



(b)  Mortgagor shall pay all reasonable, out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Mortgage and the other Loan Documents, or the enforcement,
compromise or settlement of the Indebtedness or any claim under this Mortgage
and the other Loan Documents, and for the curing thereof, or for defending or
asserting the rights and claims of Mortgagee in respect thereof, by litigation
or otherwise, in each case to the extent required by Section 10.5 of the Term
Loan Credit Agreement.


Section 5.10          No Mortgagee in Possession.  Neither the enforcement of
any of the remedies under this Article 5, the assignment of the Rents and Leases
under Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.


ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES


Section 6.1          Assignment.  In furtherance of and in addition to the
assignment made by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby
absolutely and unconditionally assigns, sells, transfers and conveys to
Mortgagee on behalf of the Secured Parties all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents.  These assignments are
absolute assignments and not assignments for additional security only.  So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same.  The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing.  Upon the occurrence and during the continuance of
an Event of Default, whether or not legal proceedings have commenced, and
without regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate,
without notice to Mortgagor by Mortgagee (any such notice being hereby expressly
waived by Mortgagor to the extent permitted by applicable law).


Section 6.2          Perfection Upon Recordation.  Mortgagor acknowledges that
Mortgagee has taken all actions necessary to obtain, and that upon recordation
of this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases.  Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and to the extent permitted under applicable law, all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.


Section 6.3          Bankruptcy Provisions.  Without limitation of the absolute
nature of the assignment of the Rents hereunder, Mortgagor and Mortgagee agree
that (a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.
8

--------------------------------------------------------------------------------

 
Section 6.4          No Merger of Estates.  So long as part of the Indebtedness
and the Obligations secured hereby remain unpaid and undischarged, the fee and
leasehold estates to the Mortgaged Property shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Mortgagee, any tenant or any third party by purchase or otherwise.


ARTICLE 7
SECURITY AGREEMENT


Section 7.1          Security Interest.  This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards.  To this end, Mortgagor grants to Agent for the benefit of
the Secured Parties a first and prior security interest in the Personalty,
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance, Condemnation Awards and all other Mortgaged Property which
is personal property to secure the payment of the Indebtedness and performance
of the Obligations subject, in each case, to the liens granted under the ABL
Credit Agreement and the Permitted Liens, and agrees that Agent shall have all
the rights and remedies of a secured party under the UCC with respect to such
property.  Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards
sent to Mortgagor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Mortgagor.  In the event of any conflict or
inconsistency between the terms of this Mortgage and the terms of the Guaranty
with respect to the collateral covered both therein and herein, the Guaranty
shall control and govern to the extent of any such conflict or inconsistency.


Section 7.2          Financing Statements.  Mortgagor shall prepare and deliver
to Mortgagee such financing statements, and shall execute and deliver to
Mortgagee such other documents, instruments and further assurances, in each case
in form and substance satisfactory to Mortgagee, as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder.  Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest.  Mortgagor represents and warrants
to Mortgagee that Mortgagor’s jurisdiction of organization is the State of
Delaware.


Section 7.3          Fixture Filing.  This Mortgage shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures.  The information provided in this
Section 7.3 is provided so that this Mortgage shall comply with the requirements
of the UCC for a mortgage instrument to be filed as a financing statement. 
Mortgagor is the “Debtor” and its name and mailing address are set forth in the
preamble of this Mortgage immediately preceding Article 1.  Mortgagee is the
“Secured Party” and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the preamble of this Mortgage immediately preceding Article 1.  A
statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in the definition of “Mortgaged Property”
in Section 1.1 of this Mortgage.  Mortgagor represents and warrants to Mortgagee
that Mortgagor is the record owner of the Mortgaged Property, the employer
identification number of Mortgagor is [_____________] and the organizational
identification number of Mortgagor is [____________].


9

--------------------------------------------------------------------------------



ARTICLE 8
[Intentionally Omitted]


ARTICLE 9
MISCELLANEOUS


Section 9.1          Notices.  Any notice required or permitted to be given
under this Mortgage shall be given in accordance with the provisions in the Term
Loan Credit Agreement.


Section 9.2          Covenants Running with the Land.  All Obligations contained
in this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Land.  As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property.  All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Term Loan Credit
Agreement and the other Loan Documents; provided, however, that no such party
shall be entitled to any rights thereunder without the prior written consent of
Mortgagee.


Section 9.3          Attorney‑in‑Fact.  Mortgagor hereby irrevocably appoints
Mortgagee as its attorney‑in‑fact, which agency is coupled with an interest and
with full power of substitution, with full authority in the place and stead of
Mortgagor and in the name of Mortgagor or otherwise (a) to execute and/or record
any notices of completion, cessation of labor or any other notices that
Mortgagee deems appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so within ten (10) days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare and file or record
financing statements and continuation statements, and to prepare, execute and
file or record applications for registration and like papers necessary to
create, perfect or preserve Mortgagee’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Mortgagor
hereunder; provided, however, that (1) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (2) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness; (3) Mortgagee as such attorney‑in‑fact shall
only be accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this Section
9.3.


Section 9.4          Successors and Assigns.  This Mortgage shall be binding
upon and inure to the benefit of Mortgagee, the other Secured Parties and
Mortgagor and their respective successors and assigns.  Mortgagor shall not,
without the prior written consent of Mortgagee, assign any rights, duties or
obligations hereunder.


Section 9.5          No Waiver.  Any failure by Mortgagee or the other Secured
Parties to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Mortgagee and the other Secured Parties shall have the right at any time to
insist upon strict performance of all of such terms, provisions and conditions.


10

--------------------------------------------------------------------------------



Section 9.6          Term Loan Credit Agreement.  If any conflict or
inconsistency exists between this Mortgage and the Term Loan Credit Agreement,
the Term Loan Credit Agreement shall control and govern to the extent of any
such conflict or inconsistency.


Section 9.7          Release or Reconveyance.  (1) Upon payment in full of the
Indebtedness and performance in full of the Obligations, and subject to the
terms of the Term Loan Credit Agreement, (2) upon the Mortgaged Property
becoming subject to the release provisions set forth in the Term Loan Credit
Agreement (including upon a sale or other disposition of the Mortgaged Property
permitted by the Term Loan Credit Agreement), and/or (3) to the extent the
Mortgaged Property is Excluded Collateral, then Mortgagee, at Mortgagor’s
request and expense, shall release the liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor.


Section 9.8          Waiver of Stay, Moratorium and Similar Rights.  Mortgagor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any stay, marshalling
of assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Indebtedness or Obligations secured hereby, or any agreement
between Mortgagor and Mortgagee or any rights or remedies of Mortgagee or any
other Secured Party.


Section 9.9          Applicable Law.  The provisions of this Mortgage regarding
the creation, perfection and enforcement of the liens and security interests
herein granted shall be governed by and construed under the laws of the state in
which the Mortgaged Property is located.  All other provisions of this Mortgage
shall be governed by the laws of the State of New York (including, without
limitation, Section 5‑1401 of the General Obligations Law of the State of New
York) without regard for its conflicts of laws provisions.


Section 9.10        Headings.  The Article, Section and Subsection titles hereof
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of such Articles, Sections or
Subsections.


Section 9.11        Severability.  If any provision of this Mortgage shall be
held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Mortgage.


Section 9.12        Entire Agreement.  This Mortgage and the other Loan
Documents embody the entire agreement and understanding between Mortgagor and
Mortgagee relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof.  Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.  There are no unwritten oral agreements between the parties.


Section 9.13        Mortgagee as Agent; Successor Agents.


(a)  Agent has been appointed to act as Agent hereunder by the other Secured
Parties.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Term Loan Credit
Agreement, any related agency agreement among Agent and the other Secured
Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Mortgage.  Mortgagor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.


11

--------------------------------------------------------------------------------



(b)  Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents.  Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage.  Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage.  Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage.  Upon the acceptance of
any appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage.  After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.


Section 9.14          Subrogation.  If any or all of the proceeds of the
Indebtedness are used to extinguish, extend or renew any indebtedness heretofore
existing against the Mortgaged Property, then, to the extent of the funds so
used, Mortgagee and the other Secured Parties shall be subrogated to all of the
rights, claims, liens, titles, and interests existing against the Mortgaged
Property heretofore held by, or in favor of, the holder of such indebtedness and
such former rights, claims, liens, titles, and interests, if any, are not waived
but rather are continued in full force and effect in favor of Mortgagee and the
other Secured Parties and are merged with the lien and security interest created
herein as cumulative security for the repayment of the Indebtedness and the
performance of the Obligations.


Section 9.15          Waiver of Jury Trial.  MORTGAGOR AND MORTGAGEE EACH WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
MORTGAGE  ANY SUCH DISPUTE SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


Section 9.16          Counterparts.  This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated offshore or in more than one county,
descriptions of only those portions of the Mortgaged Property located in the
county in which a particular counterpart is recorded shall be attached as
Exhibit A thereto.  Each of such counterparts shall for all purposes be deemed
to be an original and all such counterparts shall together constitute but one
and the same instrument.


ARTICLE 10
LOCAL LAW PROVISIONS


[To Come]


12

--------------------------------------------------------------------------------



ARTICLE 11
INTERCREDITOR AGREEMENT


Notwithstanding anything contained herein to the contrary, the liens and
security interests granted to Mortgagee for the benefit of the Secured Parties
pursuant to this Mortgage and the exercise of any right or remedy by Mortgagee
and/or Agent for the benefit of the Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and this Mortgage in respect of the
relative rights of the Agent and the Secured Parties, on the one hand, and the
ABL Agent and the ABL Secured Parties, on the other hand, the terms of the
Intercreditor Agreement shall govern and control.


ARTICLE 12
SECOND LIEN STATUS


This Mortgage and the liens created hereby and hereunder are hereby expressly
subordinate to the ABL Mortgage and any liens created thereby or thereunder. 
Mortgagor shall preserve and protect the second priority lien and security
interest status of this Mortgage and the other Loan Documents to the extent
related to the Mortgaged Property.  If any lien or security interest other than
a Permitted Lien is asserted against the Mortgaged Property, Mortgagor shall, to
the extent required under the Term Loan Credit Agreement, promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released.




[The remainder of this page has been intentionally left blank]






13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.



   
REVLON CONSUMER PRODUCTS CORPORATION,
   
a Delaware corporation
WITNESSES:
                 
By:
 
Print Name:
 
Name:
   
Title:
               
Print Name:
 
Address of Mortgagor:
   
One New York Plaza
   
New York, New York 10004
   
Attention:
 





 

--------------------------------------------------------------------------------



STATE OF ___________          )


                                       ) ss.:


COUNTY OF __________         )


The foregoing instrument was acknowledged before me this _____ day of
___________, ____ by _____________________, as __________________ of REVLON
CONSUMER PRODUCTS CORPORATION, a Delaware corporation, on behalf of the
corporation.  He/she is personally known to me or has produced
____________________ as identification.



 
___________________________________
     
Printed Name:
 
Notary Public, State of _________________
     
Commission No. ______________________
     
My commission Expires: ________________
     
(Notarial Seal)







 

--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION


Legal Description of premises located at
[___________________________]:


[See Attached Page(s) For Legal Description]











 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 